             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 1 of 289


 1   [Submitting Counsel on Signature Page]

 2

 3

 4

 5

 6

 7

 8

 9

10

11                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12

13
      Kristy Strattard, individually and on behalf of
14
      others similarly situated,                           CLASS ACTION COMPLAINT
15
             Plaintiff
16    v.

17    JUUL LABS, INC.; ALTRIA GROUP, INC.;
      PHILIP MORRIS USA, INC.; ALTRIA
18    CLIENT SERVICES LLC; ALTRIA GROUP
19    DISTRIBUTION COMPANY; JAMES
      MONSEES; ADAM BOWEN; NICHOLAS
20    PRITZKER; HOYOUNG HUH; and RIAZ
      VALANI.
21
             Defendants.
22

23

24
     Federal District Court in which the Plaintiff would have filed in the absence of direct filing:
25

26                  Northern District of California
27

28



                                                                       CLASS ACTION COMPLAINT
     Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 2 of 289


 1                                          TABLE OF CONTENTS

 2                                                                                                                            Page

 3   INTRODUCTION ........................................................................................................ 1

 4   PARTIES ..................................................................................................................... 5
 5   A.       Plaintiff .............................................................................................................. 5
 6   B.       Defendants ......................................................................................................... 8
 7
                         JUUL Labs, Inc. ...................................................................................... 8
 8
                         Altria Defendants .................................................................................... 9
 9
                         Management Defendants ....................................................................... 11
10
     JURISDICTION AND VENUE.................................................................................. 13
11
     FACTUAL ALLEGATIONS...................................................................................... 14
12
     A.       Each Defendant Was Instrumental in Seeking to Develop and Market the
13            Blockbuster Sequel to Combustible Cigarettes, the “Most Successful
14            Consumer Product of All Time.” ...................................................................... 14

15   B.       Defendants’ Strategy Was to Create a Nicotine Product That Would Maximize
              Profits Through Addiction. ............................................................................... 22
16
                         Defendants Understood that the “Magic” Behind Cigarettes’
17                       Stratospheric Commercial Success Was Nicotine Addiction. ................. 22
18                       Following the Cigarette Industry Playbook, Defendants Sought
19                       to Market a Product that would Create and Sustain Nicotine
                         Addiction, but Without the Stigma Associated with Cigarettes .............. 25
20
                         Defendants Sought to Position JLI for Acquisition by a Major
21                       Cigarette Company. .............................................................................. 31

22   C.       JLI and Bowen Designed a Nicotine Delivery Device Intended to Create and
              Sustain Addiction. ............................................................................................ 38
23
                         JLI and Bowen Made Highly Addictive E-Cigarettes Easy for
24
                         Young People and Non-Smokers to Inhale. ........................................... 39
25
                         JLI’s Initial Experiments Measured Non-Smokers’ “Buzz”
26                       Levels and Perceptions of Throat Harshness. ......................................... 40

27                       JUULs Rapidly Deliver Substantially Higher Doses of Nicotine
                         than Cigarettes. ..................................................................................... 42
28


                                                               i
                                                                                        CLASS ACTION COMPLAINT
     Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 3 of 289


 1                JLI and the Management Defendants Knew That JUUL was
                  Unnecessarily Addictive Because It Delivered More Nicotine
 2                Than Smokers Needed or Wanted. ........................................................ 49
 3                JUUL’s Design Did Not Look Like a Cigarette, Making it
 4                Attractive to Non-Smokers and Easy for Young People to Use
                  Without Detection. ................................................................................ 51
 5
                  JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors
 6                Without Ensuring the Flavoring Additives Were Safe for
                  Inhalation. ............................................................................................. 55
 7

 8

 9

10
     D.   Defendants Developed and Implemented a Marketing Scheme to Mislead
11        Consumers into Believing that JUUL Products Contained Less Nicotine Than
          They Actually Do and Were Healthy and Safe. ................................................. 65
12
                  The Defendants Knowingly Made False and Misleading
13
                  Statements and Omissions Concerning JUUL’s Nicotine
14                Content. ................................................................................................ 65

15                JLI, the Management Defendants, and Altria Transmitted,
                  Promoted and Utilized Statements Concerning JUUL’s Nicotine
16                Content that They Knew Was False and Misleading. ............................. 70
17                Defendants Used Food and Coffee Themes to Give False
                  Impression that JUUL Products Were Safe and Healthy. ....................... 75
18

19                JLI’s “Make the Switch” Campaign Intentionally Misled and
                  Deceived Users to Believe that JUUL Is a Cessation Device. ................ 79
20
                  JLI, Altria, and Others in the E-Cigarette Industry Coordinated
21                with Third-Party Groups to Mislead the Public About the
                  Harms and Benefits of E-Cigarettes....................................................... 92
22

23

24

25

26

27                Altria Falsely Stated That It Intended to Use Its Expertise in
                  “Underage Prevention” Issues to JLI ..................................................... 99
28


                                                       ii
                                                                               CLASS ACTION COMPLAINT
     Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 4 of 289


 1   E.   Defendants Targeted the Youth Market .......................................................... 100

 2                 JLI Emulated the Marketing of Cigarette Companies. ......................... 101
 3                 The Management Defendants Intentionally Marketed JUUL to
                   Young People...................................................................................... 103
 4

 5                 JLI Advertising Exploited Young People’s Psychological
                   Vulnerabilities..................................................................................... 107
 6
                   JLI Pushed the Vaporized Campaign Into Youth Targeted
 7                 Channels. ............................................................................................ 112
 8

 9

10

11

12
                   JLI Targeted Youth Retail Locations. .................................................. 119
13
                   JLI Hosted Parties to Create a Youthful Brand and Gave Away
14                 Free Products to Get New Consumers Hooked. ................................... 121

15                 The Management Defendants’ Direction of and Participation in
                   JLI and in the Youth Marketing Schemes. ........................................... 125
16

17

18

19

20

21

22

23                 Pritzker, Valani, and Huh continued to exercise control over and
                   direct the affairs of JLI even after a new CEO was appointed. ............. 141
24
                   Pritzker and Valani directed and controlled JLI’s negotiations
25                 with Altria........................................................................................... 143
26                 JLI and the Management Defendants Knew Their Efforts Were
                   Wildly Successful in Building a Youth Market and Took
27
                   Coordinated Action to Ensure That Youth Could Purchase
28                 JUUL Products. ................................................................................... 145


                                                       iii
                                                                               CLASS ACTION COMPLAINT
     Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 5 of 289


 1

 2

 3                   JLI Worked with Veratad Technologies To Expand Youth
 4                   Access to JUUL Products. ................................................................... 151

 5                   JLI Engaged in a Sham “Youth Prevention” Campaign ....................... 160

 6                   The FDA Warned JUUL and Others That Their Conduct is
                     Unlawful ............................................................................................. 163
 7
                     In Response to Regulatory Scrutiny, Defendants Misled the
 8                   Public, Regulators, and Congress that JLI Did Not Target Youth ........ 165
 9   F.   Altria Knew JLI was Targeting Youth and, Together with the Management
10        Defendants, Exercised Control Over JLI to Protect and Expand Youth Sales
          and Defraud The Public About Their Actions. ................................................ 171
11
                     Before Altria’s Investment in JLI, Altria Knew JLI Was
12                   Targeting Youth. ................................................................................. 171
13                   Altria Worked with Pritzker and Valani to Secure Control of
                     JLI and to Exploit JLI for Their Mutual Benefit. ................................. 173
14

15                   Altria Participated in and Directed the Fraudulent Acts of JLI
                     Designed to Protect the Youth Market for JUUL ................................. 184
16

17

18

19                   JLI, the Management Defendants and Altria Coordinated to
20                   Market JUUL in Highly-Visible Retail Locations ................................ 186

21

22

23
     G.   JLI, Altria, and Others Have Successfully Caused More Young People to Start
24        Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and Public Health
25        Crisis. ............................................................................................................. 203

26                   Defendants’ Scheme Caused Consumers to be Misled into
                     Believing that JUUL was Safe and Healthy. ........................................ 204
27
                     Use of JUUL by Minors Has Skyrocketed ........................................... 205
28


                                                          iv
                                                                                   CLASS ACTION COMPLAINT
      Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 6 of 289


 1   H.       JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its
              Products ......................................................................................................... 210
 2
                        E-Cigarette Manufacturers Successfully Blocked the Types of
 3                      Regulations that Reduced Cigarette Sales, Creating the Perfect
 4                      Opportunity for JLI. ............................................................................ 210

 5                      JLI, the Management Defendants, and Altria Defendants
                        Successfully Shielded the Popular Mint Flavor from Regulation. ........ 213
 6
                        In Response to the Public Health Crisis Created by JUUL, the
 7                      FDA Belatedly Tried to Slow the Epidemic......................................... 223
 8                      The Government’s Efforts to Address the JUUL Crisis Were
                        Too Late and the Damage Has Already Been Done ............................. 224
 9

10   I.       JUUL Usage Increases the Risk of Cardiovascular, Pulmonary, Neurological,
              and Other Bodily Injuries................................................................................ 225
11
                        JUUL Products Cause Acute and Chronic Lung (Pulmonary)
12                      Injuries................................................................................................ 225
13                      JUUL Products Cause Cardiovascular Injuries .................................... 231
14                      JUUL Products Cause and Contribute to Seizure(s) ............................. 233
15
                        Animal Studies Demonstrate Carcinogenic Potential of JUUL ............ 234
16
      INTERSTATE AND INTRASTATE COMMERCE ................................................. 235
17
      CLASS ACTION ALLEGATIONS .......................................................................... 236
18
     A.       Nationwide Class ............................................................................................ 236
19
     B.       State Subclass ................................................................................................. 236
20
     C.       Class Exclusions ............................................................................................. 236
21
     D.       Rule 23 Prerequisites ...................................................................................... 236
22

23    CAUSES OF ACTION ............................................................................................. 238

24   A.       Violations of the Racketeer Influenced and Corrupt Organizations Act
              (“RICO”) ........................................................................................................ 238
25
                        Violation of 18 U.S.C. § 1962(c) ......................................................... 238
26

27

28


                                                             v
                                                                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 7 of 289


 1

 2

 3

 4                     Violations of 18 U.S.C. § 1962(d) ....................................................... 265
 5                     Violation of the Magnuson-Moss Warranty Act (15 U.S.C.
                       §§ 2301, et seq.) .................................................................................. 267
 6

 7   B.      Causes of Action Brought on Behalf of the State Subclass .............................. 269

 8                     Violation of the Georgia Uniform Deceptive Trade Practices
                       Act (Ga. Code § 10-1-370, et seq.) ...................................................... 269
 9
                       Violation of the Georgia Fair Business Practices Act (Ga. Code
10                     § 10-1-390, et seq.) ............................................................................. 271
11                     Common Law Fraud ........................................................................... 275
12                     Breach of the Implied Warranty of Merchantability............................. 277
13
                       Unjust Enrichment .............................................................................. 278
14
     PRAYER FOR RELIEF ........................................................................................... 280
15
     LACK OF ADEQUATE REMEDIES AT LAW ....................................................... 280
16
     RELIEF NOT REQUESTED AND RESERVATION OF RIGHTS .......................... 281
17
     DEMAND FOR JURY TRIAL ................................................................................. 281
18

19

20

21

22

23

24

25

26

27

28


                                                          vi
                                                                                  CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 8 of 289


 1           INTRODUCTION

 2           1.      The battle to end nicotine addiction and its associated diseases and death has

 3   consumed our nation’s public health resources for more than half a century. After five decades

 4   of tireless efforts by public health advocates, litigators, and regulators, the war on tobacco was

 5   on the path to victory. By 2014, rates of smoking and nicotine addiction in this country were

 6   finally at an all-time low, particularly among teenagers. Until now. The United States, closer

 7   than ever to consigning the nicotine industry to the dustbin of history, now faces a youth

 8   nicotine epidemic of historic proportions. The swift rise in a new generation of nicotine addicts

 9   has overwhelmed parents, schools, and the medical community, drawing governmental

10   intervention at nearly every level—but it’s too little, too late.

11           2.      This public health crisis is no accident. What had been lauded as progress in

12   curbing cigarette use, JUUL Labs Inc.’s (JLI) co-founders Adam Bowen and James Monsees

13   viewed as opportunity. Seizing on the decline in cigarette consumption and the lax regulatory

14   environment for e-cigarettes, Bowen, Monsees, and investors in their company sought to

15   introduce nicotine to a whole new generation, with JLI as the dominant supplier. To achieve

16   that common purpose, they knew they would need to create and market a product that would

17   make nicotine cool again, without any of the stigma associated with cigarettes. With help from

18   their early investors and board members, who include Nicholas Pritzker, Riaz Valani, and

19   Huyoung Huh (together, the “Management Defendants”), they succeeded in hooking millions of

20   youth, intercepting millions of adults trying to overcome their nicotine addictions, and, of

21   course, earning billions of dollars in profits.

22           3.      Every step of the way, JLI, by calculated intention, adopted the cigarette

23   industry’s playbook, in coordination with one of that industry’s innovators, cigarette giant

24   Altria. JLI was created in the image of the iconic American cigarette companies, which JLI

25   founders praised for creating “the most successful consumer product of all time. . . . an amazing

26   product.” The secret to that “amazing product”? Nicotine, a chemical that has deleterious

27   effects on the developing brains of youths, and is the fundamental reason that people persist in

28   using tobacco products posing the risk of pulmonary injuries, cardiovascular disease and other
                                                        1
                                                                         CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 9 of 289


 1   serious, often fatal, conditions.     Through careful study of decades of cigarette industry

 2   documents, JLI knew that the key to developing and sustaining addiction was the amount and

 3   the efficiency of the nicotine delivery.

 4          4.      Three tactics were central to decades of cigarette industry market dominance:

 5   product design to maximize addiction; mass deception; and targeting of youth. JLI and its co-

 6   conspirators adopted and mastered them all. First, JLI and Bowen designed JUUL products to

 7   create and sustain addiction, not break it. JLI and Bowen were the first to design an e-cigarette

 8   that could compete with combustible cigarettes on the speed and strength of nicotine delivery.

 9   Indeed, JUUL products use nicotine formulas and delivery methods much stronger than

10   combustible cigarettes, confirming that what JLI and Bowen designed was a starter product, not

11   a cessation or cigarette replacement product. JLI and Bowen also innovated by making an e-

12   cigarette that was smooth and easy to inhale, practically eliminating the harsh “throat hit,”

13   which otherwise deters nicotine consumption, especially among nicotine “learners,” as R.J.

14   Reynolds’ chemist Claude Teague called new addicts, primarily young people.

15          5.      Second, JLI, the Management Defendants and Altria engaged in a campaign of

16   deceit, through sophisticated mass media and social media communications, advertisements and

17   otherwise, about the purpose and dangers of JUUL products. JUUL products’ packaging and

18   advertising grossly understates the nicotine content in its products. Advertising campaigns

19   featured JUUL paired with food and coffee, positioning JUUL as part of a healthy meal, a

20   normal part of a daily routine, and as safe as caffeine. In partnership with Altria, JLI adopted a

21   “Make the Switch” campaign to mislead consumers into thinking that JLI products were benign

22   smoking cessation devices, even though JUUL was never designed to break addictions. JLI, the

23   Management Defendants, and Altria also concealed the results of studies that revealed that

24   JUUL products were far more powerfully addictive than was disclosed.             JLI’s deceptive

25   marketing scheme was carried out across the country through broad distribution channels:

26   veteran cigarette industry wholesalers, distributors and retailers ensured that JUUL products

27   would become widely available to a new market of nicotine-newcomers, especially youth. JLI

28   and the Management Defendants joined with these veteran cigarette industry marketers to
                                                     2
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 10 of 289


 1   secure premium shelf space for vivid displays at convenience stores, like 7-11, and gas stations,

 2   including Chevron, that would lure e-cigarette users, young and old, who would become long-

 3   term customers. These marketing efforts have been resounding successes—when JUUL

 4   products were climbing in sales, most adults and youth believed that e-cigarettes did not contain

 5   nicotine at all.

 6           6.         Third, JLI and the Management Defendants, just like cigarette companies before

 7   them, targeted kids as their customer base. One of JLI’s “key needs” was the need to “own the

 8   ‘cool kid’ equity.” JUUL products were designed to appear slick and high-tech like a cool

 9   gadget, including video-game-like features like “party mode.” JLI offered kid-friendly flavors

10   like mango and cool mint, and partnered with Altria to create and preserve the market for mint-

11   flavored products—all because Defendants knew that flavors get young people hooked. Under

12   the guise of youth smoking prevention, JLI sent representatives directly to schools to study

13   teenager e-cigarette preferences.

14           7.         JLI and the Management Defendants reached their intended demographic

15   through a diabolical pairing of notorious cigarette company advertising techniques (long banned

16   for cigarettes because they cause young people to start smoking) with cutting-edge viral

17   marketing campaigns and social media. They hired young models and advertised using bright,

18   “fun” themes, including on media long barred to the cigarette industry, such as billboards, on

19   children’s websites such as “Nick Junior” and Cartoon Network, and on websites providing

20   games and educational tools to students in middle school and high school.           JLI and the

21   Management Defendants also employed young social-media “influencers” and celebrities

22   popular with teenagers. When the public, regulators, and Congress caught onto JLI’s relentless

23   focus on children, JLI and the Management Defendants simply lied, even though they knew

24   well that they had purposefully targeted youth in their marketing and those efforts had been

25   breathtakingly successful.      JUUL products are rampant in the nation’s schools, with the

26   percentage of 12th graders who reported consuming nicotine almost doubling between 2017 and

27   2018. The Surgeon General has warned that this new “epidemic of youth e-cigarette use” could

28   condemn a generation to “a lifetime of nicotine addiction and associated health risks.”
                                                       3
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 11 of 289


 1          8.      It should come as little surprise that JLI and the Management Defendants’

 2   misconduct, expressly patterned after decades of cigarette company practices, could not have

 3   been carried out without the involvement and expertise of an actual cigarette company. In

 4   December 2018, Altria paid $12.8 billion to acquire a 35% stake in JLI. Nicholas Pritzker and

 5   Riaz Valani led the negotiations for JLI and worked closely with Altria’s executives to secure

 6   Altria’s agreement to pull its own competing e-cigarette product off the market and instead

 7   throw its vast resources and cigarette industry knowledge behind JUUL. Altria thus supported

 8   and ultimately directed JLI, working to ensure its continued success despite Altria’s knowledge

 9   that JLI and the Management Defendants’ had mislead the public and targeted youth. JUUL’s

10   market dominance wasestablished, positioning Altria and the Management Defendants to share

11   in JLI’s profits. Defendants’ conduct prompted the Federal Trade Commission to sue JLI and

12   Altria on April 1, 2020 alleging violations of the antitrust laws and seeking to unwind the

13   JLI/Altria transaction. But even well before Altria announced its investment in JLI, the

14   connections between the two companies ran deep. With the assistance and direction of the

15   Management Defendants, Altria collaborated with JLI to maintain and grow JUUL sales,

16   despite its knowledge that JUUL was being marketed fraudulently to all consumers and targeted

17   to youth, including by sharing data and information and coordinating marketing activities,

18   including acquisition of key shelf space next to top-selling Marlboro cigarettes.         Altria’s

19   investment in JLI is not merely a financial proposition, but a key element of Defendants’ plan to

20   stave off regulation and public outcry and keep their most potent and popular products on the

21   market. JLI (and the Management Defendants) have benefitted from Altria’s expertise in

22   designing and marketing addictive products, and in thwarting regulation.

23          9.      There is no doubt about it—JLI, the Management Defendants, Altria, and their

24   co-Defendants have created this public health crisis. At the heart of this disastrous epidemic are

25   the concerted efforts of JLI, its co-conspirators, and all those in JUUL’s supply and distribution

26   chain to continuously expand their market share and profits by preying upon a vulnerable young

27   population and deceiving the public about the true nature of the products they were selling.

28   Nicotine is not benign like coffee, contrary to what many JUUL users believe. Nor is the aerosol
                                                     4
                                                                      CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 12 of 289


 1   as harmless as puffing room air. Worse, the flavors in JUUL products are themselves toxic and

 2   dangerous, and have never been adequately tested to ensure they are safe for inhalation.

 3   According to the most recent scientific literature, JUUL products cause acute and chronic

 4   pulmonary injuries, cardiovascular conditions, and seizures. Yet JUUL products and advertising

 5   contain no health risk warnings at all. Many smokers, believing that JUUL would help them

 6   “make the switch,” ended up only further trapped in their nicotine addiction. Older adults who

 7   switch to JUUL are more susceptible to cardiovascular and pulmonary problems, and CDC data

 8   shows that older patients hospitalized due to vaping lung related conditions had much longer

 9   hospital stays than younger patients. And a generation of kids is now hooked, ensuring long-

10   term survival of the nicotine industry because, today just as in the 1950s, 90% of smokers start

11   as children.

12            10.      Hundreds of individual and class actions have been filed in state and federal

13   courts on behalf of the countless victims of JUUL’s e-cigarettes. On August 10, 2019, the

14   Judicial Panel on Multidistrict Litigation consolidated all such actions then pending for pretrial

15   purposes in this Court. See In re Juul Labs, Inc., Marketing, Sales Practices, and Products

16   Liability Litigation, 396 F. Supp. 3d 1366 (J.P.M.L. 2019). Plaintiff submits this complaint

17   seeking damages, restitution, disgorgement, and other relief arising from the conduct alleged in

18   this complaint.

19            PARTIES

20            A.       Plaintiff

21            11.      Plaintiff Kristy Strattard is a 41-year old who resides in Rome, Georgia.

22            12.      In 2018, Strattard had been smoking cigarettes for five or six years, up to a pack

23   a day, when she first took notice of the advertisements and displays for JUUL products in her

24   local gas stations. The JUUL products and their displays were more easily accessible than

25   cigarettes and more attractive to look at, and included displays essentially identical to the one

26   below:

27

28
                                                        5
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 13 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          13.     Strattard became interested in JUUL’s products because she wanted to quit
13   smoking and nicotine in general. She was told good things as well by her daughter who was
14   familiar with JUUL since it was prevalent in her high school.
15          14.     The posters and signage she saw in and around where JUUL products were being
16   sold in Georgia reinforced the idea that the products could help her quit nicotine altogether. She
17   recalls seeing the following advertisements promoting JUUL’s product as “smoking evolved,”
18   including others, which indicated to her that JUUL’s e-cigarettes were safer than regular
19   cigarettes. An example of the ad she remembers seeing is below:
20

21

22

23

24

25

26

27

28
                                                     6
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 14 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9           15.     Strattard accordingly signed up on the JUUL website to receive more
10   information about the products.
11           16.     In response to the request for information, JUUL sent Strattard coupons in the
12   mail that encouraged her to start purchasing and using JUUL by giving substantial discounts.
13           17.     None    of    the   advertisements, in-store   promotions,   or   labels Strattard
14   saw adequately disclosed the nature or addiction risks of JUUL’s products, the actual amount of
15   nicotine in or delivered by JUUL’s products, that the JUUL was engineered to deliver
16   nicotine rapidly and in great quantities, or that the JUUL is capable of delivering nicotine more
17   rapidly and in greater quantities than a cigarette, or that use of JUUL products poses significant
18   health risks.
19           18.     In 2018, relying on the signs, displays, promotions, and discounts she received
20   and saw, Strattard first purchased a JUUL e-cigarette and began buying four-packs of JUUL
21   pods at a Circle K gas station nearby her home, which she recalls typically cost her about
22   $19.99 each.
23           19.     Strattard thereafter became addicted to JUUL and regularly consumed one JUUL
24   pod per day, on average, with her favorite flavors being Classic Menthol and Creme Brulee as
25   depicted in, among others, the following type of advertisement designed to promote the flavors
26   that she saw and relied on:
27

28
                                                      7
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 15 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
             20.     Rather than weaning Strattard off of her nicotine addiction, she found the JUUL
12
     pods to be so addictive that, within five minutes of waking up each morning, she immediately
13
     needed to use her JUUL e-cigarette. Further, when not at work, Strattard regularly consumed
14
     upwards of three JUUL pods in a single day—which is substantially more nicotine than in the
15
     pack of cigarettes she had been smoking prior to her use of JUUL.
16
             21.     Strattard would not have purchased or started using JUUL’s products if he had
17
     been adequately warned about the nicotine content, that it delivered even more nicotine than
18
     cigarettes, risks of addiction, and other health risks.
19
             B.      Defendants
20
                             JUUL Labs, Inc.
21
             22.     Defendant JUUL Labs, Inc. (“JLI”) is a Delaware corporation, having its
22
     principal place of business in San Francisco, California. Ploom, Inc., a predecessor company to
23
     JLI, was incorporated in Delaware on March 12, 2007. In 2015, Ploom, Inc. changed its name to
24
     PAX Labs, Inc. In April 2017, PAX Labs, Inc. changed its name to JUUL Labs, Inc., and
25
     formed a new subsidiary corporation with its old name, PAX Labs, Inc. That new subsidiary,
26
     PAX Labs, Inc. (“PAX”), was incorporated in Delaware on April 21, 2017 and has its principal
27
     place of business in San Francisco, California.
28
             23.     JLI designs, manufactures, sells, markets, advertises, promotes and distributes

                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 16 of 289


 1   JUUL e-cigarettes devices, JUUL pods and accessories (collectively “JUUL” or “JUUL

 2   products”). Prior to the formation of separate entities PAX Labs, Inc. and JLI in or around April

 3   2017, JUUL designed, manufactured, sold, marketed, advertised, promoted, and distributed

 4   JUUL under the name PAX Labs, Inc.

 5          24.     Together with its predecessors, JUUL Labs, Inc is referred to herein as “JLI.”

 6                          Altria Defendants

 7          25.     Defendant Altria Group, Inc., (“Altria” or “Altria Group” or together with its

 8   wholly owned subsidiaries and their predecessors, “Altria” or together with Defendants Philip

 9   Morris USA, Inc., Altria Client Services LLC, and Altria Group Distribution Company, the

10   “Altria Defendants”) is a Virginia corporation, having its principal place of business in

11   Richmond, Virginia. Altria is one of the world’s largest producers and marketers of tobacco

12   products, manufacturing and selling combustible cigarettes for more than a century.

13          26.     Defendant Philip Morris USA, Inc. (“Philip Morris”), is a wholly-owned

14   subsidiary of Altria. Philip Morris is also a Virginia corporation that has its principal place of

15   business in Richmond, Virginia. Philip Morris is engaged in the manufacture and sale of

16   cigarettes in the United States. Philip Morris is the largest cigarette company in the United

17   States. Marlboro, the principal cigarette brand of Philip Morris, has been the largest selling

18   cigarette brand in the United States for over 40 years.

19          27.     On December 20, 2018, Altria Group and Altria Enterprises LLC purchased a

20   35% stake in JLI. Altria and JLI executed a Services Agreement that provides that Altria,

21   through its subsidiaries, Philip Morris, Altria Client Services LLC, and Altria Group

22   Distribution Company, would assist JLI in the selling, marketing, promoting, and distributing of

23   JUUL, among other things.

24          28.     Defendant Altria Client Services LLC (“Altria Client Services” or “ACS”) is a

25   Virginia limited liability company with its principal place of business in Richmond, Virginia.

26   Altria Client Services provides Altria Group, Inc. and its companies with services in many areas

27   including digital marketing, packaging design & innovation, product development, and safety,

28   health, and environmental affairs. Pursuant to Altria’s Relationship Agreement with JLI, Altria
                                                      9
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 17 of 289


 1   Client Services assists JLI in the sale, marketing, promotion and distribution of JUUL products.1

 2   Such services include database support, direct marketing support, and premarket product

 3   application support.2 On September 25, 2019, the former senior vice president and chief growth

 4   officer of Altria Client Services, K.C. Crosthwaite, became the new chief executive officer of

 5   JLI.

 6          29.     Defendant Altria Group Distribution Company (“AGDC”) is a Virginia

 7   corporation and wholly owned subsidiary of Altria Group, Inc. with its principal place of

 8   business in Richmond, Virginia. Altria Group Distribution Company provides sales, distribution

 9   and consumer engagement services to Altria’s tobacco companies. Altria Group Distribution

10   Company performs services under the Relationship Agreement to assist JLI in the sale,

11   marketing, promotion and distribution of JLI. Such services include JUUL-distribution support,

12   the removal by Altria Group Distribution Company of Nu Mark products (such as Green Smoke

13   or MarkTen) and fixtures in retail stores and replacing them with JUUL products and fixtures,

14   and sales support services.

15          30.     While Plaintiff has attempted to identify the specific Altria defendant which

16   undertook certain acts alleged in this Complaint, they were not always able to do so due to

17   ambiguities in Altria’s and JLI’s own documents. References in these internal documents to

18   “Altria” without further detail are common. In other words, Defendants do not always specify

19   which entity is involved in particular activities in their own internal documentation. Moreover,

20   key employees moved freely between Altria Group, Inc. and its various operating subsidiaries,

21   including defendants Altria Client Services, Altria Group Distribution Company, and Philip

22   Morris USA Inc – each of which is a wholly owned subsidiary of Altria Group, Inc. For

23   example, K.C. Crosthwaite (who would later become CEO of JLI) was at various points from

24   2017 through 2019 employed by Altria Client Services, Philip Morris, and Altria Group. And in

25

26
     1
       Altria Group, Inc., Relationship Agreement by and among JUUL Labs, Inc., Altria Group,
27   Inc., and Altria Enterprises LLC (“Relationship Agreement”) (Form 8-K), Ex. 2.2 (Dec. 20,
     2018), https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/
28   d660871dex22.htm.
     2
       Id.
                                                   10
                                                                   CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 18 of 289


 1   its own annual reports to Shareholders, when identifying the “Executive Officers” of Altria

 2   Group, Altria states that the “officers have been employed by Altria or its subsidiaries in

 3   various capacities during the past five years.”3

 4          31.     Notably, Altria Group directs the activities of its varying operating companies,

 5   including defendants Altria Client Services, AGDC, and Philip Morris. For this reason, and

 6   unless otherwise specified, the term “Altria” refers to Altria Group Inc. as the responsible entity,

 7   by virtue of its control over its various operating subsidiaries. To the extent such an assumption

 8   is incorrect, the knowledge of which Altria Group Inc. subsidiary is responsible for specific

 9   conduct is knowledge solely within the possession of the Altria Defendants.

10                          Management Defendants

11          32.     Defendant James Monsees is a resident of the San Francisco Bay area,

12   California. In 2007, he co-founded Ploom with Adam Bowen. He served as Chief Executive

13   Officer of JLI until October 2015. Since October 2015, he has been Chief Product Officer of

14   JLI. At all relevant times, he has been a member of the Board of Directors of JLI until he

15   stepped down in March 2020.

16          33.     Defendant Adam Bowen is a resident of the San Francisco Bay area, California.

17   In 2007, he co-founded Ploom with Defendant Monsees. At all relevant times, he has been

18   Chief Technology Officer and a member of the Board of Directors of JLI.

19          34.     Defendant Nicholas Pritzker is a resident of San Francisco, California, and a

20   member of the Pritzker family, which owned the chewing-tobacco giant Conwood before selling

21   it to Reynolds American, Inc., a subsidiary of British American Tobacco. Pritzker received a

22   J.D. from the University of Chicago. He served as president of the Hyatt Hotels Corporation and

23   was a member of its Board of Directors from 1980 to 2007. More recently, he co-founded Tao

24   Capital, an early investor in, among other companies, Tesla Motors and Uber. In 2011, he

25

26

27

28   3
      Altria Group, Inc., 2018 Altria Group, Inc. Annual Report at 98, available at
     http://investor.altria.com/file/4087349/Index?KeyFile=1001250956 (emphasis added).
                                                    11
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 19 of 289


 1   invested in JLI.4 He has been on the Board of Directors of JLI since at least August 2013.5 At

 2   least from October 2015 to August 2016, he was on the Executive Committee in the Board of

 3   Directors and served as Co-Chairman. He controlled two of JLI’s seven maximum Board seats

 4   (the second of which was occupied at relevant times by Alexander Asseily and Zachary

 5   Frankel).6

 6          35.    Defendant Hoyoung Huh currently lives in Florida. During most of the relevant

 7   time period, he lived and worked in the Silicon Valley area, California. He holds an M.D. from

 8   Cornell and a Ph.D. in Genetics/Cell Biology from Cornell/Sloan-Kettering. He has been CEO

 9   or a Board member of numerous biotechnology businesses, including Geron Corporation. Huh

10   has been on the Board of Directors of JLI since at least June 2015. At least from October 2015

11   to August 2016, he was on the Executive Committee in the Board of Directors. Huh occupied

12   the Board seat appointed by a majority of the JLI Board.7 Huh resigned from JLI’s board in

13   May 2018.8

14          36.    Defendant Riaz Valani lives near San Jose, California and is a general partner at

15   Global Asset Capital, a San Francisco-based private equity investment firm. He first invested in

16   JLI in 2007, and has been on the Board of Directors of JLI since at least 2007.9 At least from

17   October 2015 to August 2016, he was on the Executive Committee in the Board of Directors.

18   HeHe controlled two JLI’s maximum seven Board seats.10 Beginning around March 2015,

19   Valani’s second seat was occupied by Hank Handelsman; Zach Frankel may have occupied

20

21

22   4
       Ainsley Harris, How JUUL went from a Stanford thesis to $16 billion startup, Fast Co. (Mar.
23   8, 2020), https://www.fastcompany.com/90263212/how-JUUL-went-from-a-stanford-thesis-to-
     16-billion-startup.
     5
24     JLI01426164.
     6
       JLI01356230; JLI01356237; JLI00417815 (same in February 2018); JLI01362388;
25   JLI01439393; JLI01440776.
     7
       Id.
26   8
       JLI01425022.
     9
27     JLI01437838; Ploom, Inc., Notice of Exempt Offering of Securities (Form D) (May 5, 2011),
     https://www.sec.gov/Archives/edgar/data/1520049/000152004911000001/xslFormDX01/prima
28   ry_doc.xml.
     10
        JLI01426710; JLI01365707; INREJUUL_00327603; JLI00417815.
                                                 12
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 20 of 289


 1   Valani’s second seat starting in 2017, though Handelsman remained on the board.11

 2          37.     Defendants Monsees, Bowen, Pritzker, Huh, and Valani are referred to

 3   collectively as the “Management Defendants.”

 4          38.     The Altria Defendants, Monsees, Bowen, Pritzker, Huh, and Valani are referred

 5   to collectively as the “RICO Defendants.”

 6          JURISDICTION AND VENUE

 7          39.     This case is being direct-filed into this Court pursuant to Case Management

 8   Order No. 3 – Direct Filing Order, In re Juul Labs, Inc., Mktg., Sales Practices, and Prods. Liab.

 9   Litig., Case No. 19-md-02913-WHO, ECF No. 309 (N.D. Cal. Dec. 13, 2019). In the absence of

10   direct filing, Plaintiff would have filed its Complaint in the United States District Court for the

11   Northern District of California.

12          40.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness

13   Act of 2005, 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship

14   from one Defendant, there are more than 100 class members nationwide; and the aggregate

15   amount in controversy exceeds $5,000,000 and minimal diversity exists.

16          41.     Defendants JUUL and the Altria Defendants have significant contacts in each

17   States and Territories of the United States, such that personal jurisdiction would be proper in

18   any of them. Defendants Monsees, Bowen, Pritzker, and Valani reside within the Northern

19   District of California and are subject to the general jurisdiction of this Court. Defendant Huh

20   resided in the Northern District of California when he engaged in the conduct alleged herein.

21   All Defendants have materially participated in conduct that had intended and foreseeable effects

22   on plaintiff and class members in each state such that the courts in each state could exercise

23   personal jurisdiction over defendants. Defendants’ conduct was purposefully directed at

24   Plaintiff and class members.

25          42.     A substantial part of the events and omissions giving rise to Plaintiff’s causes of

26   action occurred in and/or emanated from this District. Pursuant to 28 U.S.C. § 1391(a), venue is

27

28   11
       JLI01356230; JLI01356237; JLI00417815; JLI01365706; JLI01362388; JLI01439393;
     JLI01440776.
                                               13
                                                              CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 21 of 289


 1   proper in said District.

 2          FACTUAL ALLEGATIONS

 3          A.      Each Defendant Was Instrumental in Seeking to Develop and Market the
                    Blockbuster Sequel to Combustible Cigarettes, the “Most Successful
 4                  Consumer Product of All Time.”

 5          43.     JLI’s co-founder James Monsees has described the cigarette as “the most

 6   successful consumer product of all time . . . an amazing product.”12 This statement, which

 7   ignores the fact that cigarettes have caused more deaths than any other human invention,

 8   contained a kernel of truth. When U.S. smoking rates peaked in the mid-1960s, 42% of adults

 9   smoked cigarettes. Cigarettes were everywhere; people smoked on airplanes, in movie theatres,

10   at the office, and at sports games. Movie stars and sports heroes smoked. Cigarette advertising

11   wallpapered American life, glamorizing smoking as sophisticated, cool, and the thing to do.

12          44.     But in reality, of course, this “successful” product has long been the world’s

13   leading cause of preventable death.

14          45.     Years of anti-smoking campaigns, including work by local government public

15   health departments and school-based anti-tobacco programs, have made great strides towards

16   denormalizing cigarette smoking. But where public health officials and schools saw progress,

17   others saw an opportunity.

18          46.     Citing “some problems” inherent in the cigarette, Monsees and JLI co-founder

19   Adam Bowen set out to “deliver[] solutions that refresh the magic and luxury of the tobacco

20   category.”13 Monsees saw “a huge opportunity for products that speak directly to those

21   consumers who aren’t perfectly aligned with traditional tobacco products.”14 Successfully

22   capitalizing on this opportunity would mean not only billions of dollars in short-term revenue

23   but lucrative acquisition by a cigarette industry power player.

24
     12
25      Kathleen Chaykowski, Billionaires-to-be: Cigarette Breakers–James Monsees and Adam
     Bowen Have Cornered the US E-Cigarette Market with Juul. Up Next: The World, FORBES
26   INDIA (Sept. 27, 2018), www.forbesindia.com/article/leaderboard/billionairestobe-cigarette-
     breakers/51425/1.
     13
27      Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods,
     SOLID SMACK (Apr. 23, 2014), www.solidsmack.com/ design/ploom-modeltwo-slick-design-
28   tobacco-pods.
     14
        Id.
                                                  14
                                                                   CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 22 of 289


 1          47.     Bowen and Monsees took the first major step toward realizing their vision by

 2   deliberately creating an extremely potent nicotine product that looked nothing like a cigarette.

 3   But achieving widespread adoption of their highly addictive product required resources and

 4   expertise beyond those posessed by Bowen, Monsees or others at JLI.

 5          48.     When it became clear that Bowen and Monsees could not achieve vision of

 6   growing the number of nicotine-addicted e-cigarette users to ensure a base of customers for life

 7   through JLI by themselves, the Management Defendants planned a fundamental shift in roles to

 8   allow Pritzker, Huh, and Valani to direct and take control of JLI and use it to commit the

 9   Defendants’ unlawful acts.

10          49.     Specifically, in October 2015, Monsees stepped down from his role as Chief

11   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani,

12   and Huh formed an Executive Committee of the JLI Board of Directors that would take charge

13   of fraudulently marketing JUUL products, including to youth.

14          50.     Prior to the installation of Tyler Goldman as JLI’s new CEO in August 2016,

15   Defendants Pritzker, Valani, and Huh used their newly formed Executive Committee to expand

16   the number of addicted e-cigarette users through fraudulent advertising and representations to

17   the public. They overrode other board members’ arguments that JLI’s youth oriented marketing

18   campaign should be abandoned or scaled back, directed the continuation of the marketing

19   campaign that they knew was actively targeting youth, and cleaned house at JLI by

20   “dismiss[ing] other senior leaders and effectively tak[ing] over the company.”15 Once their

21   leadership was secure, defendants Pritzker, Valani, and Huh pressed for even “more aggressive

22   rollout and [marketing].”16

23          51.     Defendants Bowen, Monsees, Pritzker, Valani, and Huh thus, and as further set

24   forth in this complaint, controlled JLI and used it to make fraudulent misrepresentations or

25   omissions regarding Juul’s intentional addictiveness and method of nicotine delivery, combined

26

27
     15
        Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. TIMES
28   (Nov. 23, 2019), https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
     16
        INREJUUL_00278359.
                                                  15
                                                                 CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 23 of 289


 1   with the intent, contrary to public statements, to grow the market for nicotine-addicted

 2   individuals for their own financial gain.

 3            52.   And, as set forth in this complaint, Defendants Bowen, Monsees, Pritzker, Huh,

 4   and Valani sought to personally profit from their unlawful acts, using their control of JLI to

 5   position the company for acquisition. By no later than August 2015, and likely earlier,

 6   Defendant Monsees was in talks with Japan Tobacco International (an early investor in Ploom,

 7   JLI’s predecessor), British American Tobacco, and Phillip Morris International regarding a

 8   potential acquisition of the JUUL business. Monsees had already received “a couple good faith

 9   lowball offers” from British American Tobacco and was awaiting a proposal from PMI that

10   month. At the same time, Monsees was looking for “banking support to give an internal tobacco

11   champion the tools to argue for a sizeable deal.”17

12            53.   By no later than August 2015, Defendants Bowen, Pritzker, Valani, and Huh

13   joined in the discussions of a potential acquisition by a major cigarette company,18 as they

14   knew, in the words of Defendant Bowen, “big tobacco is used to paying high multiples for

15   brands and market share.”

16            54.   Unable to secure an early acquistion, the Management Defendants knew that

17   their desire to monetize a massive new market for JUUL would be aided if they could convert

18   Altria, a competitor through its e-cigarette subsidiary Nu Mark LLC and an experienced

19   cigarette company with a history of marketing to youth and covering it up, into an ally and

20   eventual purchaser. They began that effort as late as the Spring of 2017. While Defendants JLI,

21   Bowen, Monsees, Valani, and Huh are relative newcomers to the tobacco industry, Altria has

22   been manufacturing and selling “combustible” cigarettes for more than a century.

23            55.   Altria, for its part, desparately sought a replenishing customer base. Cigarette

24   companies have long known that profitable growth requires a pipeline of “replacement”

25   customers. After decades of tobacco litigation and regulation, Altria (including through its

26   subsidiary Philip Morris) had little ability to recruit new smokers in the ways that had driven

27
     17
28        JLI01369437.
     18
          INREJUUL_00016386 (Stifel Presentation, Aug. 2015).
                                                  16
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 24 of 289


 1   Philip Morris’s success through most of the 1900s. In 2017, Altria’s combustible cigarette

 2   products (sold through Philip Morris) were facing increasing regulatory pressures. In late July

 3   2017, Altria’s stock value plummeted shortly after the FDA announced that it would reduce the

 4   amount of nicotine allowed in cigarettes with an eye toward reaching non-addictive levels.19 In

 5   late 2017, Altria, and other major cigarette companies, also finally complied with a consent

 6   decree from the 1990s tobacco litigation that required them to issue corrective advertising

 7   statements that highlighted the addictiveness and health impacts of smoking cigarettes.20

 8          56.     Due in large part to this litigation and regulation, cigarette use has been declining

 9   in the United States in the last decade, especially among youth.21 Altria estimates that the

10   cigarette industry declined by 4% in 2017 and by 4.5% in 2018, and it predicted a continued 4%

11   to 5% decline in the average annual U.S. cigarette industry volume for 2019 through 2023.22

12   Altria later adjusted the estimated rate of decline to 4% to 6%, to reflect efforts to increase the

13   legal age for cigarette smoking to 21.23

14          57.     In the face of this continued downward trend in the traditional cigarette market,

15   Altria had undertaken its own efforts at marketing an e-cigarette product through its subsidiary

16   Nu Mark LLC. Altria, through Nu Mark, had launched the MarkTen product nationwide in 2014

17   with an aggressive marketing campaign, eclipsing the advertising expenditures for the market

18

19

20

21   19
        See Dan Caplinger, Altria Group in 2017: The Year in Review, The Motley Fool (Dec. 18,
     2017), https://www.fool.com/investing/2017/12/18/altria-group-in-2017-the-year-in-
22   review.aspx.
     20
        https://www.law360.com/articles/1037281/tobacco-cos-settle-long-running-health-warning-
23   dispute.
     21
24      Current Cigarette Smoking Among Adults In the United States, CDC,
     https://www.cdc.gov/tobacco/data_statistics/fact_sheets/adult_data/cig_smoking/index.htm
25   (last visited February 10, 2020); Youth and Tobacco Use, CDC,
     https://www.cdc.gov/tobacco/data_statistics/fact_sheets/youth_data/tobacco_use/index.htm
26   (last visited February 10, 2020).
     22
        Altria’s Fourth-Quarter 2018 Earnings Conference Call, Altria (Jan. 31, 2019),
27   http://investor.altria.com/Cache/1001247877.PDF?O=PDF&T=&Y=&D=&FID=1001247877
     &iid=4087349.
28   23
        Altria Shares Slide As Cigarette Sales Continue to Decline, Tobacco Bus. (July 31, 2019),
     https://tobaccobusiness.com/altria-shares-slide-as-cigarette-sales-continue-to-decline/.
                                                    17
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 25 of 289


 1   leader at that time, blu e-cigarettes.24 Of the $88.1 million spent on e-cigarette advertising in

 2   2014, nearly 40% of that was Altria’s MarkTen campaign, at $35 million.25 Altria was clear in

 3   its intent to dominate the e-cigarette market as it has the combustible cigarette market: “We are

 4   the market leader today and we will continue to be,” then-CEO Marty Barrington told investors

 5   at the time of MarkTen’s launch.26 The original MarkTen was a “cigalike,” designed to mimic

 6   the look and feel of a combustible cigarette.

 7          58.     Altria had also been acquiring small companies in the e-cigarette industry,

 8   starting in 2014 with Green Smoke, Inc., whose e-cigarettes were also the “cigalike” style, and

 9   were sold in flavors including “Vanilla Dreams” and “Smooth Chocolate.”27 In 2016, Altria

10   acquired an e-cigarette product called Cync, from Vape Forward.28 Cync is a small e-cigarette

11   device that uses prefilled pods in a variety of flavors, similar to the JUUL.

12          59.     At the same time Altria was struggling to market a successful e-cigarette product

13   through Nu Mark, it was carefully studying JUUL. A May 13, 2016 presentation by Altria

14   Client Services titled “JUUL Market Summary” included detailed information on the sale of

15   JUUL, including market share, the number of chain stores selling JUUL, the price of JUUL and

16   JUUL pods, updates to the design of JUUL and JUUL pods, new flavor names, the purported

17   nicotine strength of JUUL pods, the “Target consumer” for JUUL, and the “Business

18   Model/Sources of Funding” of JLI (then PaxLabs).29

19          60.     In February 2017, Altria told investors at the 2017 Consumer Analyst Group of

20
     24
21      Jennifer Cantrell et al., Rapid increase in e-cigarette advertising spending as Altria’s
     MarkTen enters the marketplace, Tobacco Control 25 (10) (2015),
22   http://dx.doi.org/10.1136/tobaccocontrol-2015-052532.
     25
        Id.
23   26
        Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July
     22, 2014), https://csnews.com/markten-national-rollout-hits-60000-stores.
24   27
        Mike Esterl, Altria To Launch MarkTen E-Cigarette Nationally, Wall St. J. (Feb. 19, 2014),
25   https://www.wsj.com/articles/altria-to-launch-markten-e-cigarette-nationally-1392832378;
     Senator Richard J. Durbin et al., Gateway to Addiction? A Survey of Popular Electronic
26   Cigarette Manufacturers and Targeted Marketing to Youth at 12 (Apr. 14, 2014),
     https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
27   Cigarettes%20with%20Cover.pdf.
     28
        Remarks by Jody Begley, 2017 Altria Investor Day (Nov. 2, 2017), http://media.corporate-
28   ir.net/media_files/IROL/80/80855/2017InvestorDay/Remarks_and_Reconciliations.pdf.
     29
        ALGAT0002577924.
                                                       18
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 26 of 289


 1   New York (CAGNY) Conference that over the past year, “Nu Mark LLC (Nu Mark) made

 2   excellent progress toward its long-term aspiration of becoming a leader in e-vapor.”30 In his

 3   remarks, Altria Group’s current then-CEO, Howard A. Willard III, said, “Nu Mark, our e-vapor

 4   company, had a very strong year. It made excellent progress toward establishing MarkTen as a

 5   leading brand in the category, continued to improve its supply chain, and took the necessary

 6   steps to comply with the deeming regulations.” He noted, however, that the estimated “total

 7   2016 e-vapor consumer spending was roughly flat compared to the prior year at approximately

 8   $2.5 billion.”31 In 2017, Altria’s MarkTen e-cigarettes had a market share of only 13.7%, well

 9   behind JLI’s growing market share of 40%.32 Thus, despite its public statements to the contrary,

10   Altria knew the popularity of JUUL stood in the way of Altria becoming the dominant force in

11   the e-cigarette market.

12          61.     With smoking on the decline, litigation and regulatory controls were ramping up

13   and threatening Altria’s ability to attract new smokers, and JUUL outperforming Altria’s

14   products in the market, Altria saw a solution in JLI, with its exponential growth and large youth

15   market. That youth market would be key to replacing Altria’s lost profits for years to come. So

16   Altria Group and Altria Client Services set out to court the leaders of JLI in an eighteen-month

17   dance, all the while signaling that a massive payout would await those leaders if they

18   maintained JLI’s large youth market.

19          62.     Essential to maintaing JLI’s large youth market, of course, was delaying or

20   preventing regulation or public outcry that could interfere with Altria’s and the Management

21   Defendants’ efforts. Altria, with its decades of experience doing just that, aided JLI and the

22   Management Defendants in these efforts along the way, ultimately attempting to deceive the

23

24   30
        Remarks by Marty Barrington, Altria Group, Inc.’s (Altria) Chairman, CEO and President,
25   and other members of Altria’s senior management team 2017 Consumer Analyst Group of New
     York (CAGNY), (2017), http://investor.altria.com/Cache/IRCache/1ac8e46a-7eb4-5df2-843d-
26   06673f29b6b0.PDF?O=PDF&T=&Y=&D=&FID=1ac8e46a-7eb4-5df2-843d-
     06673f29b6b0&iid=4087349.
     31
27      Id.
     32
        Richard Craver, Vuse falls further behind Juul on e-cig sales, Winston-Salem Journal (Dec.
28   14, 2017), https://www.journalnow.com/business/vuse-falls-further-behind-juul-on-e-cig-
     sales/article_ed14c6bc-5421-5806-9d32-bba0e8f86571.html.
                                                    19
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 27 of 289


 1   public and the FDA itself in order to defraud consumers when the specter of regulation

 2   threatened the value of its impending investment in late 2018. Altria’s best bet for maintaining

 3   its sales by increasing the number of users, addicted to nicotine was to partner with JLI’s

 4   leadership (1) to maintain or increase the number of users, hooked on JUUL; and (2) to delay

 5   and prevent regulation that could interfere with this first scheme.

 6          63.     For those reasons and others, Altria began coordinating with the Management

 7   Defendants in the Spring of 2017. And so, with Defendants Bowen, Monsees, Pritzker, Valani,

 8   and Huh looking for a big payout, and Altria and Altria Client Services looking for new

 9   customers, this group of Defendants began to work together, using JLI to further their unlawful

10   ends, in the Spring of 2017. Of course, these Defendants were not strangers to one another.

11   Before the Spring of 2017, Altria (through Altria Client Services) and JLI were members of at

12   least one industry group that shared information and coordinated public statements regarding

13   vaping,33 and Ploom’s advisory committee included Altria’s former growth officer. HowardAs

14   Howard Willard, Altria’s CEO said, the company followed “JUUL’s journey rather closely”

15   from its early beginnings.34

16          64.     As discussed further below, Altria first contacted JLI’s leadership, including

17   Defendants Pritzker and Valani, about a partnership by early 2017, with “confidential

18   discussions” beginning in the Spring of 2017.35 JLI’s pitch deck to investors at the time boasted

19   that “Viral Marketing Wins,” and that JUUL’s super potent nicotine formulation was

20   “cornering” the consumables market with the highest customer retention rateof any e-cigarette.36

21          65.     By the Fall of 2017, JLI, through its leadership including the Management

22   Defendants, and Altria had agreed to and had taken coordinated actions to maintain and expand

23   JUUL’s market share, knowing that it was based on sales to youth and fraudulent and

24

25   33
        INREJUUL_00278740.
     34
26      Olivia Zaleski & Ellen Huet, Juul Expects Skyrocketing Sales of $3.4 Billion, Despite
     Flavored Vape Restrictions, Bloomberg (Feb. 22, 2019),
27   https://www.bloomberg.com/news/articles/2019-02-22/juul-expects-skyrocketing-sales-of-3-4-
     billion-despite-flavored-vape-ban.
     35
28      Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
     36
        INREJUUL_00349529.
                                                     20
                                                                        CLASS ACTION COMPLAINT
                Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 28 of 289


 1   misleading advertising to consumers of all ages.

 2              66.   The “confidential discussions” continued, with Altria’s leadership meeting

 3   regularly with Prtizker and Valani for “a period of approximately 18 months.”37 Defendants

 4   Pritzker and Valani took the lead on these discussions (together with JLI CEO Kevin Burns),

 5   working to establish the formal JLI-Altria partnership. On August 1, 2018, Pritzker, Valani, and

 6   JLI’s CEO Kevin Burns met Willard and William Gifford, Altria’s CFO, at the Park Hyatt Hotel

 7   in Washington, D.C., to discuss their partnership and Altria’s support of JUUL’s mission.

 8              67.   During the roughly 18-month negotiating period, Pritzker, Valani, and JLI’s

 9   leadership communicated regularly with Altria as they all worked together to fraudulently

10   growth and maintain JUUL’s market share.Through their control of JLI, Bowen, Monseesand

11   also Huh remained critical to the success of these efforts. Without their control of the JLI Board

12   of Directors and prior fraudulent conduct, the close coordination between JLI’s leadership and

13   Altria and Altria’s investment in JLI to support JUUL’s mission, would not have been possible.

14              68.   In December 2018, Altria decided to take the next step in its coordination with

15   the Management Defendants and JLI’s leadership by making a $12.8 billion equity investment

16   in JLI, the largest equity investment in United States history. This arrangement was profitable

17   for Altria, as well as enormously lucrative for Defendants Monsees, Bowen, Prtizker, Valani,

18   and Huh, as detailed below.

19              69.   Both before and after Altria’s investment, JLI, through its employees and

20   officers, provided Altria with critical information regarding the design and nicotine content of

21   the JUUL product, the labeling of the JUUL product, and related topics including advertising,

22   retail distribution, online sales, age verification procedures, information on underage user’s

23   flavor preferences, and regulatory strategies. Altria, for its part, increasingly guided and directed

24   JLI and the Management Defendants in these areas and helped them devise and execute

25   schemes to preserve JLI’s youth appeal and market, including by deceiving consumers of all

26   ages and regulators.

27

28
     37
          Id.
                                                      21
                                                                        CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 29 of 289


 1           70.    JLI, the Management Defendants, and Altria worked together to implement their

 2   shared goal of growing a youth market in the image of the combustible cigarette market

 3   through a multi-pronged strategy to: (1) create an highly addictive product that consumers

 4   would not associate with cigarettes and that would appeal to the lucrative youth market, (2)

 5   deceive the public into thinking the product was a fun and safe alternative to cigarettes that

 6   would also help smokers quit, (3) actively attract young users through targeted marketing, and

 7   (4) use a variety of tools, including false and deceptive statements to the public and regulators,

 8   to delay regulation of e-cigarettes. As detailed more fully throughout this Complaint, each of the

 9   Defendants played a critical role—at times overlapping and varying over time—in each of these

10   strategies.

11           B.     Defendants’ Strategy Was to Create a Nicotine Product That Would
                    Maximize Profits Through Addiction.
12
                            Defendants Understood that the “Magic” Behind Cigarettes’
13                          Stratospheric Commercial Success Was Nicotine Addiction.

14           71.    The first step in replicating the success of combustible cigarettes was to create a

15   product that, like combustible cigarettes, was based on getting users addicted to the nicotine in

16   the product. Nicotine is an alkaloid, a class of plant-derived nitrogenous compounds that is

17   highly addictive and the key ingredient that drives addiction to cigarettes. Nicotine’s addictive

18   properties are similar to heroin and cocaine.38

19           72.    Route of administration and speed of delivery are key to understanding nicotine’s

20   addictive potential. Dr. Neal Benowitz, Scientific Editor of the 1988 Surgeon General’s Report

21   on nicotine addiction, wrote: “After a puff, high levels of nicotine reach the brain in 10–20

22   s[econds], faster than with intravenous administration, producing rapid behavioral

23   reinforcement. The rapidity of rise in nicotine levels permits the smoker to titrate the level of

24   nicotine and related effects during smoking, and makes smoking the most reinforcing and

25

26

27

28   38
       See e.g., U.S. Dep’t of Health and Human Servs., Nicotine Addiction: A Report of the
     Surgeon General, DHHS Publication Number (CDC) 88-8406, (1988).
                                                  22
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 30 of 289


 1   dependence-producing form of nicotine administration.”39

 2          73.     Again, according to Dr. Benowitz, “The rapid rate of delivery of nicotine by

 3   smoking … results in high levels of nicotine in the central nervous system with little time for

 4   development of tolerance. The result is a more intense pharmacologic action. The short time

 5   interval between puffing and nicotine entering the brain also allows the smoker to titrate the

 6   dose of nicotine to a desired pharmacologic effect [often subconsciously], further reinforcing

 7   drug self-administration and facilitating the development of addiction.”40

 8          74.     Nicotine fosters addiction through the brain’s “reward” pathway. Both a

 9   stimulant and a relaxant, nicotine affects the central nervous system; increases blood pressure,

10   pulse, and metabolic rate; constricts blood vessels of the heart and skin; and causes muscle

11   relaxation. Long-term exposure to nicotine causes upregulation—an increase in the number of

12   these high-affinity nicotinic receptors in the brain. When nicotine binds to these receptors it

13   triggers a series of physiological effects in the user that are perceived as a “buzz” that includes

14   pleasure, happiness, arousal, and relaxation of stress and anxiety. With regular nicotine use,

15   however, these feelings diminish, and the user must consume increasing amounts of nicotine to

16   achieve the same effects.

17          75.     Kids are particularly vulnerable to nicotine addiction, as Defendants know well.

18   As described by the United States Surgeon General, “Tobacco use is a pediatric epidemic.”

19   Nine out of ten smokers begin by age 18 and 80% who begin as teens will smoke into

20   adulthood.41

21          76.     The above statements apply equally, if not more so, to e-cigarettes. Further, the

22   Surgeon General has explained how the nicotine in e-cigarettes affects the developing brain and

23   can addict kids more easily than adults: “Until about age 25, the brain is still growing. Each

24   time a new memory is created, or a new skill is learned, stronger connections—or synapses—

25
     39
26      Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192
     HANDB. EXP. PHARMACOL. 29 (2010),
27   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.
     40
        Id.
28   41
        Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General at 1
     (2012), https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html.
                                                    23
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 31 of 289


 1   are built between brain cells. Young people’s brains build synapses faster than adult brains.

 2   Because addiction is a form of learning, adolescents can get addicted more easily than adults.”42

 3   The effects of nicotine exposure on the brain of youth and young adults include not only

 4   addiction, priming for use of other addictive substances, but also reduced impulse control,

 5   deficits in attention and cognition, and mood disorders.43 A highly addictive, psychoactive

 6   substance that targets brain areas involved in emotional and cognitive processing, nicotine poses

 7   a particularly potent threat to the adolescent brain, as it can “derange the normal course of brain

 8   maturation and have lasting consequences for cognitive ability, mental health, and even

 9   personality.”44

10          77.        In 2014, the United States Surgeon General reported that nicotine addiction is the

11   “fundamental reason” that individuals persist in using tobacco products, and this persistent

12   tobacco use contributes to millions of needless deaths and many diseases, including diseases

13   that affect the heart and blood vessels (cardiovascular disease), lung diseases (chronic

14   obstructive pulmonary disease (COPD) and lung cancer), cancer almost anywhere in the body,

15   and birth defects.45

16          78.        It took five decades of public health initiatives, government intervention, impact

17   litigation, consumer education and tobacco regulation to finally see a significant drop in

18   cigarette smoking and nicotine addiction.

19          79.        By 2014, the number of adults that reported using cigarettes had dropped to 18%,

20   and the number of adult smokers who reported quitting smoking increased from 50.8% in 2005

21

22   42
        Know The Risks: E-Cigarettes & Young People (2019), https://e-
     cigarettes.surgeongeneral.gov/ knowtherisks.html.
23   43
        Menglu Yuan et al., Nicotine and the Adolescent Brain, 593 J. OF PHYSIOLOGY 3397 (2015),
24   www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/; U.S. Surgeon General and U.S. Centers for
     Disease Control & Prevention, Office on Smoking and Health, Know the Risks: E-Cigarettes
25   and Young People (2019), https://e-cigarettes.surgeongeneral.gov/.
     44
        Natalia A. Goriounova & Huibert D. Mansvelder, Short- and Long-Term Consequences of
26   Nicotine Exposure During Adolescence for Prefrontal Cortex Neuronal Network Function, 2
     COLD SPRING HARBOR PERSP. MED. 12 (2012),
27   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3543069/.
     45
        U.S. Dep’t of Health and Human Servs. 2014 Surgeon General's Report: The Health
28   Consequences of Smoking—50 Years of Progress (2014),
     https://www.cdc.gov/tobacco/data_statistics/sgr/50th-anniversary/index.htm#report.
                                                    24
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 32 of 289


 1   to 59% by 2016.46 By 2014, teen smoking also hit a record low.47 In June 2014, the Centers for

 2   Disease Control and Prevention (“CDC”) reported that “in achieving a teen smoking rate of 15.7

 3   percent, the United States has met its national Healthy People 2020 objective of reducing

 4   adolescent cigarette use to 16 percent or less.”

 5          80.     The United States Surgeon General reported in 2014 that: “We are at a historic

 6   moment in our fight to end the epidemic of tobacco use that continues to kill more of our

 7   citizens than any other preventable cause. The good news is that we know which strategies work

 8   best. By applying these strategies more fully and more aggressively, we can move closer to our

 9   goal of making the next generation tobacco-free.”48

10          81.     Where the public health community saw progress in curbing the use of cigarettes

11   and nicotine addiction, Defendants saw an opportunity.

12                          Following the Cigarette Industry Playbook, Defendants Sought to
                            Market a Product that would Create and Sustain Nicotine Addiction,
13                          but Without the Stigma Associated with Cigarettes

14          82.     Seeking to build and dominate a new market for nicotine products without the

15   baggage of combustible cigarettes (i.e. well-established link to death and disease), JLI

16   engineered a cool-looking e-cigarette device capable of delivering more nicotine and fueling

17   higher levels of consumer addiction than ever before. JLI marketed that highly-addictive device

18   as healthy, safe, cool and available in kid-friendly flavors.

19          83.     In doing so, JLI followed the cigarette industry’s playbook. Monsees admitted

20

21   46
        Centers for Disease Control and Prevention, U.S. Dep’t of Health and Human Services,
22   Trends in Cigarette Smoking Among High School Students—United States, 1991-2001, 51
     MORBIDITY & MORTALITY WKLY. REP. 409 (May 17, 2002),
23   https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5119a1.htm; Teresa W. Wang et al.,
     Tobacco Product Use Among Adults—United States, 2017, 67 MORBIDITY & MORTALITY
24   WKLY. REP. 1225 (Nov. 9, 2018), https://www.cdc.gov/mmwr/volumes/67/wr/pdfs/mm6744a2-
     H.pdf; U.S. Dep’t of Health and Human Servs. 2014 Surgeon General's Report: The Health
25   Consequences of Smoking—50 Years of Progress (2014),
     https://www.cdc.gov/tobacco/data_statistics/sgr/50th-anniversary/index.htm#report.
     47
26      Press Release, Centers for Disease Control and Prevention, Cigarette smoking among U.S.
     high school students at lowest level in 22 years (June 12, 2014),
27   https://www.cdc.gov/media/releases/2014/p0612-YRBS.html.
     48
        U.S. Dep’t of Health and Human Servs. Let’s Make the Next Generation Tobacco-Free: Your
28   Guide to the 50th Anniversary Surgeon General’s Report on Smoking and Health (2014),
     https://www.hhs.gov/sites/default/files/consequences-smoking-consumer-guide.pdf.
                                                     25
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 33 of 289


 1   that when creating JLI, he and Bowen carefully studied the marketing strategies,

 2   advertisements, and product design revealed in cigarette industry documents that were

 3   uncovered through litigation and made public under the November 1998 Master Settlement

 4   Agreement between the state Attorneys General of forty-six states, five U.S. territories, the

 5   District of Columbia and the four largest cigarette manufacturers in the United States.

 6   “[Cigarette industry documents] became a very intriguing space for us to investigate because we

 7   had so much information that you wouldn’t normally be able to get in most industries. And we

 8   were able to catch up, right, to a huge, huge industry in no time. And then we started building

 9   prototypes.”49

10           84.      In a thesis presentation Bowen and Monsees gave in 2004, Monsees candidly

11   admitted, “The cigarette is actually a carefully engineered product for nicotine delivery and

12   addiction.”50 JLI researched how cigarette companies engineered their products and chemically

13   manipulated nicotine to maximize delivery: “We started looking at patent literature. We are

14   pretty fluent in ‘Patentese.’ And we were able to deduce what had happened historically in the

15   tobacco industry.”51 With access to the trove of documents made public to curb youth smoking

16   and aid research to support tobacco control efforts, JLI was able to review literature on

17   manipulating nicotine pH to maximize its delivery in a youth-friendly vapor with minimal

18   “throat hit.”

19           85.      Through studying industry documents, JLI learned that the cigarette industry had

20   tried for years to figure out ways to create and sustain addiction by delivering more nicotine in

21   way that would be easy to ingest—without the nausea, cough, or other aversive side effects that

22   many new smokers experienced. In the 1970s, R.J. Reynolds scientists eventually found a

23   solution: Combine the high-pH nicotine with a low-pH acid. The result was a neutralized

24   compound referred to as nicotine salt. In a 1973 RJR memorandum titled “Cigarette concept to

25
      49
26      Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
     https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
     50
27      Jordan Crook, This is the Stanford Thesis Presentation That Launched Juul, TECH CRUNCH
     (Feb. 27, 2019), https://techcrunch.com/2019/02/27/this-is-the-stanford-thesis-presentation-
28   that-launched-juul/.
     51
        Id.
                                                    26
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 34 of 289


 1   assure RJR a larger segment of the youth market,” RJR highlighted that this chemical

 2   manipulation of the nicotine content was expected to give its cigarettes an “additional nicotine

 3   ‘kick’” that would be more appealing and addictive. A young RJ Reynolds chemist, Thomas

 4   Perfetti, synthesized 30 different nicotine salt combinations, tested the salts’ ability to dissolve

 5   into a liquid, and heated them in pursuit of the “maximum release of nicotine.”52 Pefetti

 6   published his results in a 1979 memo stamped “CONFIDENTIAL,” which was found among

 7   the documents that the FDA obtained from JLI in 2018. Relying on cigarette industry research

 8   like this, and assistance from Perfetti himself, JLI developed a cartridge-based e-cigarette using

 9   nicotine salts. As described in herein, JLI’s use of nicotine salts, pioneered by major

10   combustible tobacco companies, was a critical tool for addicting non-smokers, including youth.

11          86.     JLI also engaged former cigarette industry researchers to consult on the design of

12   their product. As Monsees noted in an interview with WIRED magazine: “The people who

13   understood the science and were listed on previous patents from tobacco companies aren’t at

14   those companies anymore. If you go to Altria’s R&D facility, it’s empty.”53 The WIRED article

15   stated that “[s]ome of those people are now on [PAX Lab, Inc.’s] team of advisers, helping

16   develop J[UUL].”54

17          87.     One of the keys to JLI’s success was its ability to fuse addiction and technology.

18   The JUUL e-cigarette system is comprised of three parts: (1) the JUUL e-cigarette device (2)

19   the JUUL pod (with e-liquid), and (3) the Universal Serial Bus [USB] charger (collectively

20   referred to herein as “JUUL”). The JUUL e-cigarette device is a thin, sleek rectangular e-

21   cigarette device consisting of an aluminum shell, a battery, a magnet (for the USB-charger), a

22   circuit board, an LED light, and a pressure sensor. JLI manufactures and distributes JUUL pods

23   that contain liquid that includes nicotine, flavoring and other additives. Each JUUL pod is a

24   plastic enclosure containing 0.7 milliliters of JLI’s patented nicotine liquid and a coil heater.

25
     52
26      Thomas A. Perfetti, Smoking Satisfaction and Tar/Nicotine Control (Dec. 7, 1978), https://ca-
     times.brightspotcdn.com/3a/12/a5ec27874843a56e26b4ecdfd221/nicotine-salts-
27   investigation.pdf.
     53
        David Pierce, This Might Just Be the First Great E-Cig, WIRED (Apr. 21, 2015),
28   www.wired.com/2015/04/pax-juul-ecig/.
     54
        Id.
                                                    27
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 35 of 289


 1   When a sensor in the JUUL e-cigarette detects the movement of air caused by suction on the

 2   JUUL pod, the battery in the JUUL e-cigarette device activates the heating element, which in

 3   turn converts the nicotine solution in the JUUL pod into a vapor consisting of nicotine, benzoic

 4   acid, glycerin, and propylene glycol along with myriad chemical flavorings and other chemicals,

 5   many of which are recognized as toxic.55

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20          88.    JLI sells the JUUL pods in packs of four or two pods, and until recently, in a

21   variety of enticing flavors. Many of the flavors have no combustible cigarette analog, including

22   “cool” cucumber, fruit medley, “cool” mint, and crème brûlée. Figure 1 shows the JLI device

23   and a JLI “Starter Kit” with four flavored JUUL pods:

24

25

26

27

28   55
       King County & Seattle Public Health, E-cigarettes and Vapor Products (Dec. 30, 2019),
     https://www.kingcounty.gov/depts/health/tobacco/data/e-cigarettes.aspx.
                                                  28
                                                                   CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 36 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          Figure 1

14

15          89.     JLI attempted to distinguish JUUL products from the death and disease

16   associated with cigarettes by deliberately providing a false assurance of safety. For example, on

17   May 8, 2018, a document titled “Letter from the CEO” appeared on JUUL’s website. The

18   document stated: “[JUUL]’s simple and convenient system incorporates temperature regulation

19   to heat nicotine liquid and deliver smokers the satisfaction that they want without the

20   combustion and the harm associated with it.”56

21          90.     JLI even took this message to ninth graders: in 2018, a representative from JLI

22   spoke at a high school during a presentation for ninth graders, stating that JUUL “was much

23   safer than cigarettes,” that the JUUL was “totally safe,” that the JUUL was a “safer alternative

24   than smoking cigarettes,” and that the “FDA was about to come out and say it [JUUL] was 99%

25   safer than cigarettes . . . and that. . . would happen very soon.”57

26
     56
27      Letter from U.S. Food & Drug Admin. to Kevin Burns, CEO of Juul Labs, Inc. (Sept. 9,
     2019), https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
28   investigations/warning-letters/juul-labs-inc-590950-09092019.
     57
        Id.
                                                    29
                                                                   CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 37 of 289


 1          91.     This was not just a rogue employee. Internal messaging around JUUL, crafted by

 2   the executives, emphasized that JUUL was safer than smoking. In a “Marketing Update”

 3   presentation dated March 26, 2015, a message from then-Chief Marketing Officer Scott Dunlap

 4   stated that “[v]aporization technology is fundamentally disruptive, because it is safer, faster,

 5   more effective and less intrusive than alternatives.”58 More than a year later, on April 28, 2016,

 6   Tim Danaher sent Tyler Goldman a slide deck aimed at investors which he said that “James

 7   [Monsees] owns” and “will pull / update the relevant slides.”59 The deck claimed that “PAX

 8   Labs’ new delivery system is faster, safer, more effective and less intrusive than[,]” among

 9   other options, “[s]moking[.]”60 The consistency of the wording in these presentations more than

10   a year apart shows that this was standard company language.

11          92.     JLI’s mission was not to improve public health. Rather, JLI sought to introduce a

12   new generation of consumers to nicotine. JLI’s business model was never about reducing

13   addiction. As one JLI engineer put it: “We don’t think a lot about addiction here because we’re

14   not trying to design a cessation product at all . . . anything about health is not on our mind.”61

15          93.     JLI, Bowen, and Monsees achieved their vision. Pioneering a nicotine delivery

16   technology that eliminated the harshness of traditional free-base nicotine, JLI’s e-cigarette

17   system provided consumers with palatable access to high-concentrations of nicotine like never

18   before. Since the JUUL’s launch in 2015, JLI has become the dominant e-cigarette

19   manufacturer in the United States. Its revenues grew by 700 percent in 2017 alone. By 2019, JLI

20   owned three-quarters of the e-cigarette market.62

21

22

23

24   58
        INREJUUL_00441986 (emphasis added).
     59
        JLI00373324.
25   60
        JLI00373328 (emphasis added).
     61
26      Kevin Roose, Juul’s Convenient Smoke Screen, N.Y. TIMES (Jan. 11, 2019),
     https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html.
27   62
        Dick Durbin et al., Durbin & Senators to JUUL: You are More Interested in Profits Than
     Public Health, Durbin Newsroom (Apr. 8, 2019),
28   https://www.durbin.senate.gov/newsroom/press-releases/durbin-and-senators-to-juul-you-are-
     more-interested-in-profits-than-public-health.
                                                    30
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 38 of 289


 1                         Defendants Sought to Position JLI for Acquisition by a Major
                           Cigarette Company.
 2

 3          94.     JLI, along with the Management Defendants, worked together to maintain and

 4   expand the number of nicotine-addicted e-cigarette users in order to ensure a steady and

 5   growing customer base.

 6          95.     That growing customer base was crucial to JLI’s and the Management

 7   Defendants’ long term objective—lucrative acquisition by another company. They recognized

 8   that JLI’s product, with its potential to dominate the nicotine products market by hooking new

 9   users, would appeal to one segment of the economy in particular: the cigarette industry.

10          96.     JLI and the Management Defendants also recognized that their business goal—

11   becoming part of the cigarette industry—was unlikely to endear them to the consumers that they

12   needed to purchase their products. Years of anti-smoking campaigns have successfully

13   stigmatized cigarette smoking. When Monsees and Bowen presented their thesis and product

14   design to their classmates, they included a clip from a South Park episode showing the

15   characters assembled at the Museum of Tolerance and shaming a smoker.63

16          97.     Monsees and Bowen needed to shape social norms such that the public attitude

17   towards e-cigarettes would allow consumers to use their product without the stigma and self-

18   consciousness smokers experienced. Monsees and Bowen saw a market opportunity in a

19   generation of non-smoking consumers brought up on anti-smoking norms. In Monsees’ words,

20   they wanted to redesign the cigarette “to meet the needs of people who want to enjoy tobacco

21   but don’t self-identify with—or don’t necessarily want to be associated with—cigarettes.”64

22          98.     Part of this approach was consistently portraying JUUL as an enemy of the

23   cigarette industry, with a publicly announced goal of eliminating the cigarette. In an interview,

24   Bowen asserted that he and Monsees spent a lot of time talking about “the kind of typical

25
     63
26      Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
     https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
27   64
        Id.; see also, INREJUUL_00064696 (May 28, 2015) (Slides describing JUUL’s market
     overview and positioning as a “tech lifestyle product with a nicotine experience that satisfies,
28   JUUL will appeal to regular ecig users and wealthy, tech savvy smokers – a significant portion
     of the market.”).
                                                    31
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 39 of 289


 1   thoughts of evil Big Tobacco companies like coming down and squashing you.”65 The “Mission

 2   Statement” on JLI’s homepage proclaims:

 3          Our mission is to transition the world’s billion adult smokers away from
            combustible cigarettes, eliminate their use, and combat underage usage of our
 4          products.

 5          We envision a world where fewer adults use cigarettes, and where adults who
            smoke cigarettes have the tools to reduce or eliminate their consumption entirely,
 6          should they so desire.66

 7   In fact, JLI’s Chief Administrative Officer has publicly stated that the goal behind JLI is

 8   “eliminating cigarettes.”67

 9          99.     This public message of eliminating cigarettes and challenging tobacco companies

10   stands in direct contrast with JLI’s actual business and investment strategy, which involved

11   replicating in JUUL’s new market the tobacco companies’ historical success in the market for

12   cigarettes. From the beginning, Bowen and Monsees actively sought the investment and

13   assistance of major cigarette companies. Bowen and Monsees’ initial foray into the e-cigarette

14   business, Ploom, launched its e-cigarette as the ModelOne in 2010, using pods of loose-leaf

15   tobacco heated by butane. It did not catch on. Ploom only sold a few thousand devices. By then

16   a company with a dozen employees, Ploom was faltering, in need of money, technological

17   expertise, and marketing savvy.68

18          100.    Help came from Japan Tobacco International (“Japan Tobacco”), a division of

19   Japan Tobacco Inc., the fourth-largest tobacco company in the world. In December 2011, Japan

20   Tobacco and Ploom entered into a strategic agreement, which gave Japan Tobacco a minority

21   stake in Ploom and made it a strategic partner. In a statement regarding the agreement, Monsees

22   said, “We are very pleased to partner with [Japan Tobacco] as their deep expertise, global

23   distribution networks and capital resources will enable us to enter our next phase of growth and

24
     65
        Alison Keeley, Vice Made Nice? A High-tech Alternative to Cigarettes, STANFORD
25   MAGAZINE (2012), https://stanfordmag.org/contents/vice-made-nice.
     66
26      JUUL Labs, Our Mission (2019), https://www.juul.com/mission-values.
     67
        Ashley Gould, JUUL Labs is Committed to Eliminating Cigarettes, CAL MATTERS (March
27   18, 2019), https://calmatters.org/commentary/e-cigarette/.
     68
        David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?,
28   Inc., https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-
     company-marketing-dilemma.html.
                                                   32
                                                                   CLASS ACTION COMPLAINT
                Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 40 of 289


 1   capitalize on global expansion opportunities.”69 As Bowen explained in an interview, “We were

 2   still doing a lot of our own internal product development, but now we had access to floors of

 3   scientists at [Japan Tobacco].”70

 4              101.   According to internal documents, JLI (then known as Pax) entered into a

 5   “strategic partnership” with Japan Tobacco after it “evaluated all major tobacco industry

 6   companies.”71 When JLI was getting ready to launch JUUL, its business plan called for a

 7   “massive distribution for JUUL,” to “be distributed by the four largest US tobacco

 8   distributors.”72 In addition, in 2015, JLI counted among its advisors Charles Blixt, the former

 9   general counsel of Reynold American, Chris Skillin, former director of corporate business

10   development at Altria Group, Bryan Stockdale, the former SVP/President & CEO of R.J.

11   Reynolds / American Snuff Company, and Chris Coggins, a toxicologist at Reynolds for 20

12   years.73

13              102.   JLI and the Management Defendants even retained the Investment Bank Stifel to

14   help JLI “establish strong international partnerships with leading tobacco companies (“LT”) to

15   accelerate JUUL.”74 According to Stifel, “JUUL could be a multi-billion opportunity to LT

16   [leading tobacco companies] over time,” and Stifel offered to manage a process that: “Identified

17   the best Partner(s) for JUUL”; “Best positions JUUL to each Partner”; “Creates a catalyst for

18   [leading tobacco company] decision making”; and “drives strong economic value and terms

19   through competition.”75 The end result of the process would be an exclusive agreement with the

20   cigarette industry that would “maximize JUUL Growth Trajectory”:76

21
      69
         Innovative P’ship for Ploom and Japan Tobacco Int’l JTI to Take Minority Share in Ploom,
22    JAPAN TOBACCO INT’L (Dec. 8, 2011), https://www.jti.com/sites/default/files/press-
      releases/documents/2011/innovative-partnership-for-ploom-and-japan-tobacco-
23    international.pdf.
      70
24       David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?,
      INC. MAGAZINE (2014), https://www.inc.com/magazine/201405/david-freedman/james-
25    monsees-ploom-ecigarette-company-marketing-dilemma.html.
      71
         INREJUUL_00371423 (Pax Labs company overview, Feb. 2015).
26    72
         INREJUUL_00371447.
      73
         INREJUUL_00371458-INREJUUL_00371459.
27    74
         INREJUUL_00016386 (Stifel Presentation, Aug. 2015).
      75
28       Id.
      76
         Id.
                                                  33
                                                                     CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 41 of 289


 1           103.   Stifel’s presentation to the JLI Board of Directors, which included each of the

 2   Management Defendants, also emphasized both the stagnant and declining cigarette market, and

 3   the sharply growing e-cigarette market:77

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     77
          INREJUUL_0016399.
                                                   34
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 42 of 289


 1           104.    According to Stifel, “[s]ince 2013 [leading tobacco companies] have

 2   aggressively but unprofitably entered the vape category . . . with products that are not

 3   compelling.”78 Stifel’s conclusion was that in light of the leading cigarette companies’ failures

 4   to develop an appealing e-cigarette product: “JUUL Presents a Prime Opportunity for [leading

 5   tobacco companies] to Compete with [vaporizers, tanks and mods] in Form Factor and

 6   Dominate the E-cig Experience Through Retail Channels that Leverage its Distribution

 7   Strengths.”79

 8           105.    Consistent with Stifel’s presentation, and the profits it was forecasting, a draft

 9   December 7, 2015 presentation to the board of directors included as a “management committee

10   recommendation” that JLI position itself for “strategic alternatives (including licensing or

11   sale)”:80

12

13

14

15

16

17

18

19

20

21

22

23

24

25           106.    The presentation also made clear that the “strategic alternative” for JLI
26

27    78
         INREJUUL_0016400-INREJUUL_0016401.
      79
28       INREJUUL_0016404.
      80
         INREJUUL_00061757 (board meeting presentation, Dec. 7, 2015).
                                               35
                                                                 CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 43 of 289


 1   envisioned by management was its acquisition by a large cigarette company:81

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13           107.   This goal—acquisition by a major cigarette company—was a motive that the JLI
14   and the Management Defendants would return to in making decisions about the manufacture
15   and marketing of JUUL products. As an example, in a 2016 email exchange with JLI employees
16   regarding potential partnerships with e-cigarette juice manufacturers, Defendant Bowen
17   reminded the employees that “big tobacco is used to paying high multiples for brands and
18   market share.”82 Bowen knew that to achieve the ultimate goal of acquisition, JLI and the
19   Management Defendants would have to grow the market share of nicotine-addicted e-cigarette
20   users, regardless of the human cost.
21           108.   JLI and the Management Defendants sought to grow the market share of
22   nicotine-addicted e-cigarette users beginning by at least early 2015 through two related
23   schemes: first, by designing an unsafe product with a high nicotine content that was intended to
24   addict, or exacerbate the addiction of, its users; and, second, by marketing and misbranding that
25   potent product to the broadest possible audience of potential customers, including young people
26   whose addiction would last the longest and be the most profitable for the Defendants.
27
     81
28        INREJUUL_00061833.
     82
          INREJUUL_00294198.
                                                    36
                                                                     CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 44 of 289


 1           109.   These schemes were an overwhelming success. In December 2016, Monsees

 2   observed in an email to Valani that “Soon enough [JUUL’s success] will catch the eyes of big

 3   tobacco and they’ll either swing a new product more directly towards us, get aggressive about

 4   acquisition or do both in parallel.”83 By the close of 2017, according to Nielsen data, JLI had

 5   surpassed its competitors in capturing 32.9% of the e-cigarette market, with British American

 6   Tobacco at 27.4% and Altria at 15.2%.84 The total e-cigarette market expanded 40% to $1.16

 7   billion.85

 8           110.   By 2018, JLI represented 76.1% of the national e-cigarette market,86 and JLI’s

 9   gross profit margins were 70%.87 In a complaint it filed in November 2018 against 24 vape

10   companies for alleged patent infringement, JLI asserted that it was “now responsible for over

11   95% of the growth in the ENDS cartridge refill market in the United States” and included the

12   following chart:88

13

14

15

16

17

18

19

20

21
     83
        JLI00380274.
22   84
        Ari Levy, E-cigarette maker Juul is raising $150 million after spinning out of vaping
     company, CNBC (Dec. 20, 2017), https://www.cnbc.com/2017/12/19/juul-labs-raising-150-
23   million-in-debt-after-spinning-out-of-pax.html.
     85
        Id.
24   86
        Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan.
25   Rsch. into the Impact of Tobacco Advert. (2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     87
26      Dan Primack, Scoop: The Numbers Behind Juul’s Investor Appeal, Axios (July 2, 2018),
     https://www.axios.com/numbers-juul-investor-appeal-vaping-22c0a2f9-beb1-4a48-acee-
27   5da64e3e2f82.html.
     88
        Verified Complaint Under Section 337 of the Tariff Act of 1930 at 6, In the Matter of Certain
28   Cartridges for Elec. Nicotine Delivery Sys. & Components Thereof, Investigation No. 337-TA-
     1141 (USITC Nov. 19, 2018).
                                                    37
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 45 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          111.    JLI shattered previous records for reaching decacorn status, reaching valuation of

13   over $10 billion in a matter of months—four times faster than Facebook.89 This all came just

14   three years after its product launch.

15          C.      JLI and Bowen Designed a Nicotine Delivery Device Intended to Create and
                    Sustain Addiction.
16

17          112.    JLI was well-aware from the historical cigarette industry documents that the

18   future of any nicotine-delivery business depends on snaring kids before they age beyond the

19   window of opportunity. One memo from a Lorillard marketing manager to the company’s

20   president put it most succinctly, “[t]he base of our business is the high school student.”90 It is no

21   surprise, then, that the industry designed products specifically to attract and addict teen

22   smokers. Claude Teague of R.J. Reynolds titled one internal memo “Research Planning

23   Memorandum on Some Thoughts About New Brands of Cigarettes for the Youth Market.” In it

24   he frankly observed, “Realistically, if our Company is to survive and prosper, over the long

25

26
     89
        Zack Guzman, Juul Surpasses Facebook As Fastest Startup to Reach Decacorn Status,
27   YAHOO! FIN. (Oct. 9, 2018), https://finance.yahoo.com/news/juul-surpasses-facebook-fastest-
     startup-reach-decacorn-status-153728892.html.
28   90
        Internal Memo from T.L. Achey, Lorillard Tobacco Company, to Curtis Judge, Product
     Information (August 1978).
                                                    38
                                                                   CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 46 of 289


 1   term, we must get our share of the youth market. In my opinion this will require new brands

 2   tailored to the youth market.”91 Dr. Teague noted that “learning smokers” have a low tolerance

 3   for throat irritation so the smoke should be “as bland as possible,” i.e., not harsh; and he

 4   specifically recommended an acidic smoke “by holding pH down, probably below 6.” As seen

 5   below, JLI heeded Dr. Teague’s advice.

 6                          JLI and Bowen Made Highly Addictive E-Cigarettes Easy for Young
                            People and Non-Smokers to Inhale.
 7

 8          113.    As combustible cigarettes were on the decline, e-cigarettes were introduced to

 9   the U.S. market beginning in 2007. Over time, e-cigarettes developed a small group of regular

10   users, who were primarily current or former smokers. By 2014, the e-cigarette market in the

11   U.S. was in decline.

12          114.    E-cigarettes struggled to compete with combustible cigarettes, because of the

13   technical challenge of delivering enough aerosolized nicotine to satisfy a smoker’s addiction in

14   a palatable form.92 Before JUUL, most e-cigarettes used an alkaline form of nicotine called

15   free-base nicotine.93 When aerosolized and inhaled, free-base nicotine is relatively bitter,

16   irritates the throat, and is perceived as harsh by the user.94 This experience is often referred to as

17   a “throat hit.” The higher the concentration of free-base nicotine, the more intense the “throat

18   hit.”95 While some “harshness” would not have much impact on seasoned cigarette smokers, it

19   would deter newcomers, or nicotine “learners,” as Claude Teague at R.J. Reynolds called young

20   non-smokers decades ago.

21          115.    Before 2015, most e-liquids on the market were between 1% and 2%

22   concentration; 3% concentrations were marketed as appropriate for consumers who were

23

24

25    91
         Internal Memo from Claude Teague, R.J. Reynolds, Research Planning Memorandum on
      Some Thoughts About New Brands of Cigarettes for the Youth Market (Feb. 2, 1973).
26    92
         Robert K. Jackler & Divya Ramamurthi, Nicotine Arms Race: JUUL and the High-nicotine
      Product Market, 28 TOBACCO CONTROL 623 (2019).
27    93
         Id.
      94
28       Id.
      95
         Id.
                                                  39
                                                                  CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 47 of 289


 1   accustomed to smoking approximately forty cigarettes a day.96 None of these e-liquids delivered

 2   as much nicotine as quickly as a combustible cigarette.

 3           116.       Around 2013, JLI scientists developed new e-liquids and new devices to increase

 4   the amount of nicotine that e-cigarettes could deliver to users and to reduce the throat hit. JLI

 5   scientists focused on nicotine salts rather than free-base nicotine, and they tested their

 6   formulations in a variety of ways.

 7                             JLI’s Initial Experiments Measured Non-Smokers’ “Buzz” Levels
                               and Perceptions of Throat Harshness.
 8

 9           117.       JLI intentionally designed its product to minimize “throat hit” and maximize

10   “buzz.” JLI’s first known testing of JUUL-related products occurred in 2013, when it conducted

11   “buzz” experiments that included non-smoker participants, and measured “buzz” and throat

12   harshness. JLI officers and directors Adam Bowen, Ari Atkins, and Gal Cohen served as the

13   initial subjects in the “buzz” experiments. These early tests were performed with the assistance

14   of Thomas Perfetti, the same RJR chemist who had studied nicotine salt decades ago to help

15   RJR palatably deliver more nicotine.

16           118.       In these early tests, JLI’s goal was to develop a “buzz-effective e-cig

17   formulation,” which would principally turn on “effectiveness (buzz, harshness),” followed by

18   shelf life and patentability.97 The aim was to develop a nicotine salt formulation that maximized

19   buzz, minimized harshness. “Employees tested new liquid-nicotine formulations on themselves

20   or on strangers taking smoke breaks on the street. Sometimes, the mix packed too much punch –

21   enough nicotine to make some testers’ hands shake or send them to the bathroom to

22   vomit . . . .”98

23           119.       The “buzz” experiments, which used heart rate as a qualitative measurement for

24   buzz, showed that Bowen tested a 4% benzoate (nicotine salt) solution, which caused his resting

25   heart rate to increase by about 70% in under 2 minutes, far exceeding all other formulations JLI

26
      96
27      Id.
      97
        INREJUUL_00002903.
28   98
        Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
                                                   40
                                                                     CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 48 of 289


 1   was considering:99

 2

 3

 4

 5

 6

 7

 8

 9

10

11          120.    Because they personally consumed these formulations, Bowen, Cohen, and

12   Atkins knew that the 4% benzoate solution delivered a strong buzz that matched or exceeded a

13   cigarette but had minimal throat hit.

14          121.    A later study by Anna K. Duell et al., which examined 4% benzoate solutions—

15   the basis for JUUL’s subsequent commercial formulations—explains why there was so little

16   throat hit. The Duell study determined that the fraction of free-base nicotine in JUUL’s “Fruit

17   Medley” flavor was 0.05 and in “Crème Brulee” was 0.07.100 Given total nicotine content of 58

18   mg/ml and 56 mg/ml in each flavor, respectively, these flavors have roughly 3-4 mg/ml free-

19   base nicotine. For comparison, “Zen” brand e-liquid contains 17 mg/ml of nicotine—less than

20   one-third of the total nicotine content of JUUL’s flavors—but has a free-base fraction of 0.84,101

21   resulting in over 14 mg/ml of free-base nicotine. The Duell Study’s authors found that the low

22   free-base fraction in JUUL aerosols suggested a “decrease in the perceived harshness of the

23   aerosol to the user and thus a greater abuse liability.”102

24

25    99
         INREJUUL_00002903.
     100
26        U.S. Patent No. 9,215, 895; Anna K. Duell et al., Free-Base Nicotine Determination in
     Electronic Cigarette Liquids by H NMR Spectroscopy, 31 CHEM. RES. TOXICOL. 431, 432 (Fig.
27   3).
     101
          Anna K. Duell et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by
28   H NMR Spectroscopy, 31 CHEM. RES. TOXICOL. 431 (hereinafter “Duell Study”).
     102
          Id. at 431–34.
                                                    41
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 49 of 289


 1          122.    Dramatically reducing the throat hit is not necessary for a product that is aimed

 2   at smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively

 3   appeals to nonsmokers, especially youths. The cigarette industry has long recognized this; a

 4   published study of industry documents concluded that “product design changes which make

 5   cigarettes more palatable, easier to smoke, or more addictive are also likely to encourage greater

 6   uptake of smoking.”103 The Duell study concluded that JLI’s use of nicotine salts “may well

 7   contribute to the current use prevalence of JUUL products among youth.”104

 8          123.    Reducing the harshness of nicotine also allows more frequent use of e-cigarettes,

 9   for longer periods of time, and masks the amount of nicotine being delivered. By removing the

10   physiological drawbacks of inhaling traditional free-base nicotine, JLI’s technology removes the

11   principal barrier to nicotine consumption and addiction. The Duell study further concluded that

12   JLI’s creation of a non-irritating vapor that delivers unprecedented amounts of nicotine is

13   “particularly problematic for public health.”105

14                          JUULs Rapidly Deliver Substantially Higher Doses of Nicotine than
                            Cigarettes.
15

16          124.    In 2014, after the “buzz” experiments, JLI engineers ran a pilot pharmacokinetic

17   study in New Zealand, called the Phase 0 Clinical Study.106 The participants in the study—

18   Adam Bowen, Gal Cohen, and Ari Atkins107—had their blood drawn while vaping prototype

19   JUUL aerosols. From these measurements, the scientists calculated key pharmacokinetic

20   parameters, including maximum concentration of nicotine in the blood (Cmax) and total

21   nicotine exposure (Area Under the Curve or AUC). JLI reported the results in U.S. Patent No.

22   9,215,895 (the ’895 patent), for which JLI applied on October 10, 2014,108 and which was

23
     103
24       David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y.
     TIMES (July 31, 2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.
25   104
         Duell Study at 433 (citing J.G. Willett, et al., Recognition, Use and Perceptions of JUUL
     Among Youth and Young Adults, TOBACCO CONTROL 054273 (2018)).
26   105
         Id. at 431.
     106
27       INREJUUL_00350930.
     107
         Id.
28   108
         This application was a continuation of U.S. Patent Application No. 14/271,071 (filed May
     6, 2014), which claimed the benefit of U.S. Provisional Patent Application Serial No.
                                                       42
                                                                        CLASS ACTION COMPLAINT
Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 50 of 289
               Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 51 of 289


 1   commercially available combustible cigarette (Pall Mall) in maximum delivery and nearly

 2   rivaled it in how soon it could deliver peak nicotine. According to the ‘895 patent, “certain

 3   nicotine salt formulations [i.e., JLI’s] provide satisfaction in an individual superior to that of

 4   free base nicotine, and more comparable to the satisfaction in an individual smoking a

 5   traditional cigarette.”111 The patent further explains that the “rate of nicotine uptake in the

 6   blood” is higher for some claimed nicotine salt formulations “than for other nicotine salt

 7   formulations aerosolized by an electronic cigarette . . . and likewise higher than nicotine free-

 8   base formulations, while the peak nicotine concentration in the blood and total amount of

 9   nicotine delivered appears comparable to a traditional cigarette.”112

10             128.   In other words, JLI distinguishes itself, and established the patentability of its e-

11   liquids, by reference to their superlative ability to deliver nicotine, both in terms of peak blood

12   concentration and total nicotine delivery. The rate of nicotine absorption is key to providing

13   users with the nicotine “kick”113 that drives addiction and abuse.114 Because “nicotine yield is

14   strongly correlated with tobacco consumption,”115 a JUUL pod with more nicotine will strongly

15   correlate with higher rates of consumption of JUUL pods, generating more revenue for JUUL.

16   For example, a historic cigarette industry study that looked at smoker employees found that “the

17   number of cigarettes the employees smoked per day was directly correlated to the nicotine

18   levels.”116 In essence, JLI distinguished itself based on its e-liquids’ extraordinary potential to

19   addict.

20

21   111
         U.S. Patent No. 9,215, 895, at 7:51-55 (filed Dec. 22, 2015) (emphasis added).
     112
22       Id. at 7:63-8:4.
     113
         Internal Memo from Frank G. Colby, R.J. Reynolds, Cigarette Concept to Assure RJR a
23   Larger Segment of the Youth Market (Dec. 4, 1973).
     114
         As the National Institutes of Health has noted, the “amount and speed of nicotine
24   delivery . . . plays a critical role in the potential for abuse of tobacco products.” U.S. Dep’t of
     Health & Human Servs., How Tobacco Smoke Causes Disease: The Biology and Behavioral
25   Basis for Smoking-Attributable Disease, A Report of the Surgeon General at 181 (2010),
     https://www.ncbi.nlm.nih.gov/books/NBK53017/pdf/Bookshelf_NBK53017.pdf.
26   115
         Martin J. Jarvis et al., Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes
27   in Smokers: Evidence From a Representative Population Survey, 93 NT’L CANCER INST. 134
     (Jan. 17, 2001), https://academic.oup.com/jnci/article/93/2/134/2906355.
28   116
         Letter from Peggy Martin to Study Participants, Resume of Results from Eight-Week
     Smoking Study, UCSF Library, 1003285443-5443 (Sept. 10, 1971).
                                                         44
                                                                           CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 52 of 289


 1          129.    Another study corroborates the key result of the Phase 0 study that the 4%

 2   benzoate solution delivers more nicotine than a combustible cigarette.117 The Reilly study tested

 3   JUUL’s tobacco, crème brûlée, fruit medley, and mint flavors and found that a puff of JUUL

 4   delivered 164 ± 41 micrograms of nicotine per 75 mL puff. By comparison, a 2014 study using

 5   larger 100 mL puffs found that a Marlboro cigarette delivered 152-193 µg/puff.118 Correcting to

 6   account for the different puff sizes between these two studies, this suggests that, at 75 mL/puff,

 7   a Marlboro would deliver about 114-145 µg/puff. In other words, the Reilly study suggests that

 8   JUUL delivers more nicotine per puff than a Marlboro cigarette.

 9          130.    Additionally, depending on how the product is used, an e-cigarette with the 4%

10   benzoate solution is capable of delivering doses that are materially higher than those seen in the

11   Phase 0 study. As a paper published by the European Union notes: “[A]n e-cigarette with a

12   concentration of 20 mg/ml delivers approximately 1 milligram of nicotine in five minutes (the

13   time needed to smoke a traditional cigarette, for which the maximum allowable delivery is 1 mg

14   of nicotine).”119 With at least 59 mg/ml of nicotine in a salt form that increases the rate and

15   efficiency of uptake (and even with a lower mg/ml amount), a JUUL pod easily exceeds the

16   nicotine dose of a combustible cigarette. Not surprisingly, the European Union has banned all e-

17   cigarette products with a nicotine concentration of more than 20 mg/ml nicotine, and other

18   countries have considered similar regulations.120

19          131.    Around 2014, JLI engineers designed the JUUL vaping device, which also was

20   designed for addictiveness. On average, the JUUL was engineered to deliver between four to

21

22   117
         Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL
     Electronic Cigarettes, 21 NICOTINE TOBACCO RESEARCH 1274 (Aug. 19, 2019),
23   https://www.ncbi.nlm.nih.gov/pubmed/30346584.
     118
24       Megan J. Schroeder & Allison C. Hoffman, Electronic Cigarettes and Nicotine Clinical
     Pharmacology, 23 TOBACCO CONTROL ii30 (May 23, 2014),
25   www.ncbi.nlm.nih.gov/pmc/articles/PMC3995273/.
     119
         E-Cigarettes, European Comm’n,
26   https://ec.europa.eu/health/sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf (citing United
     Kingdom Medicines and Healthcare Products Regulatory Agency and industry reports).
27   120
         Charis Girvalaki et al., Discrepancies in Reported Versus Measured Nicotine Content of E-
     cigarette Refill Liquids Across Nine European Countries Before and After the Implementation
28   of the EU Tobacco Products Directive, 55 EUR. RESPIR. J. 1900941 (2020),
     https://doi.org/10.1183/13993003.00941-2019.
                                                       45
                                                                       CLASS ACTION COMPLAINT
Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 53 of 289
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 54 of 289


 1   want, and they stop,” but JLI scientists were concerned that “a Juul—unlike a cigarette—never

 2   burns out,” so the device gives no signal to the user to stop. According to Xing, JLI scientists

 3   “didn’t want to introduce a new product with stronger addictive power.”124 For this reason, “the

 4   company’s engineers explored features to stop users from ingesting too much of the drug, too

 5   quickly. JLI’s founders applied for a patent in 2014 that described methods for alerting the user

 6   or disabling the device when the dose of a drug such as nicotine exceeds a certain threshold.”125

 7   For example, “[o]ne idea was to shut down the device for a half-hour or more after a certain

 8   number of puffs[.]”126 But upper management rejected the concerns that the scientists raised,

 9   and “[t]he company never produced an e-cigarette that limited nicotine intake.”127

10          134.    As another option, JLI could have limited the duration of each puff to prevent the

11   JUUL from delivering doses of nicotine exceeding those of a cigarette on a per-puff basis.

12   Instead, it programmed the device to emit puffs for up to six seconds. 128 JUUL knew from the

13   Phase 0 pharmacokinetic study in 2014 and the CH-1702 pharmaokinetic study in 2017 that

14   puffs of three seconds generate pharmacokinetic profiles matching that of a cigarette.129

15          135.    Further warnings about the addictive power of the JUUL e-cigarette—and its

16   appeal to youths—came from consumer research that Ploom commissioned in 2014. Ploom

17   hired the consumer research firm Tragon to do research with prototypes of the JUUL e-

18   cigarette. On September 30, 2014, Lauren Collinsworth, a consumer researcher at Tragon,

19   emailed Chelsea Kania, a marketing employee at Ploom, with some of the preliminary results

20   from the studies. She stated that the testing showed that “the younger group is open to trying

21   something new and liked J1 [the JUUL prototype] for being smart, new, techy, etc.”130 Ms.

22   Collinsworth added that “the qualitative information suggests J1 could fit into the e-cig or vapor

23

24   124
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5,
25   2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     125
         Id.
26   126
         Id.
     127
         Id.
27   128
         INREJUUL_00431693.
     129
28       INREJUUL_00351218; INREJUUL_00351239.
     130
         JLI00365905.
                                                   47
                                                                     CLASS ACTION COMPLAINT
               Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 55 of 289


 1   category for the younger group. The qualitative findings suggested this product isn’t going to fit

 2   as well with consumers who are looking to cut back on the cigarette intake.”131

 3             136.   On October 1, 2014, Ms. Collinsworth followed up with additional comments.

 4   She stated that “[t]he delivery was almost too much for some smokers, especially those used to

 5   regular e-cigarettes. When they approached the product like they would a Blu or other

 6   inexpensive e-cig, they were floored by the delivery and didn’t really know how to control

 7   it.”132

 8             137.   Survey responses showed that the least important product attribute for the adult

 9   smokers and non-smokers in that group was “buzz.”133 Comments from the study’s subjects

10   included “overwhelming when I first inhaled,” “too much for me,” “it was too strong,” and “it

11   caught me off-guard.”134 Comments on the device’s style said JUUL “might manage to make

12   smoking cool again”; others “thought it was a data storage device.”135

13             138.   The final results from this consumer research were distributed to upper

14   management, including to then-CEO James Monsees136 and then-Chief Marketing Officer

15   Richard Mumby.137

16             139.   In late 2014, knowing the results of the buzz tests, the Phase 0 study and the

17   consumer research, JLI executives, including Bowen, selected the 4% benzoate formulation to

18   serve as the model for all formulations to be used in the JUUL product to be released in 2015.

19   All JUUL formulations at launch used the same amount of nicotine and benzoic acid as did the

20   formulation that resulted in the highest nicotine blood levels in the Phase 0 study. JUUL pods

21   were foreseeably exceptionally addictive, particularly when used by persons without prior

22   exposure to nicotine.

23

24
     131
25       Id. (emphasis added).
     132
         JLI00365709.
26   133
         JLI00365176.
     134
         INREJUUL_00058345.
27   135
         Id.
     136
28       JLI00364678.
     137
         JLI00364487.
                                                     48
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 56 of 289


 1                          JLI and the Management Defendants Knew That JUUL was
                            Unnecessarily Addictive Because It Delivered More Nicotine Than
 2                          Smokers Needed or Wanted.

 3           140.   The JUUL e-cigarette launched in 2015. After the launch, JLI and the

 4   Management Defendants continued to collect information about the addictiveness of JUUL.

 5   This information confirmed what they already knew: JUUL was exceptionally dangerous

 6   because of its addictiveness.

 7           141.   For example, on April 22, 2017, an e-cigarette retailer emailed Gal Cohen

 8   expressing concern about the addictiveness of JLI’s products. He wrote:

 9           I am very concerned about the JLI products. People's addiction behavior
             is SEVERE with this JLI device. I don't think I can justify carrying this anymore.
10
             The Brooklyn store is run by someone else and he still wants to carry it. I am
11           not really happy about this. It was a simple product for users who do not want to
             fill tanks and change atomizers and it was easy to sell, but I really don't feel
12           good about selling it. I know we talked about this back a few years ago before we
             were carrying the product, but I am curious to know what is in the liquid. I know
13
             the nicotine salts are added but I would like to know what else is in it. Do you
14           guys have a GCMS or ingredient listing for the liquid? Are there other additives?
             I want to feel more comfortable so I can keep carrying these, but I have seen
15           what it is doing to people and I am very uncomfortable with it. Last year when
             the news came to me and wanted me to help them with the story that teens were
16           using JLI I shut that story down by telling them it wasn't true. It is true. kids
17           are getting hooked on this thing and they don't even understand half the time
             that it has nicotine in it! Little kids.. like 14 and 15 year olds. They try to come
18           in my shop and we tell them it is 21 and over and get them out... but it is
             REALLY bad!
19
             I have kids calling and trying to order using delivery services as well. We will
20           only allow pickup and delivery for regular customers whose ID we have
             already checked... but they TRY and that worries me.. because the smoke shops
21           and bodegas are NOT checking that the person they are picking up for is old
             enough to buy the product.
22
             I agree that it is certainly less hazardous than smoking... but to
23           intentionally increase the addictiveness of nicotine seems really irresponsible
             and makes me feel like Big Tobacco pushing people onto a really addictive
24
             product. I just don't think that it is necessary and I don't feel good about it.
25           Anyway... if there is any info you have that might make me feel better about
             selling it let me know... or if you could send me ingredient listing (I know Pax
26           applied for the patent on the liquid with the nicotine salts so it should be ok to
             share now?) I would appreciate it.138
27

28
     138
           INREJUUL_00264888-INREJUUL_00264890.
                                           49
                                                                       CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 57 of 289


 1           142.     Another example came just days later. On April 28, 2017, JLI held a science

 2   meeting discussing the scientific information in JLI’s possession with outside scientists. Notes

 3   from the meeting state that “concern was raised that because the nicotine update [sic] is slightly

 4   faster the data could be interpreted as feeding an addiction faster. Given the current climate with

 5   addictions to OxyContin how the data is presented needs to be considered carefully.”139

 6           143.     Additionally, Dan Myers wrote to Adam Bowen in October 2017 that “single

 7   puff data from Juul suggests that a small number of puffs, at the beginning of the pod’s lifetime,

 8   may contain 2-3X” the levels of nicotine in the puffs from the rest of the pod, “i.e., 200-300

 9   [µ]g/puff.”140 This is consistent with a central goal of the product’s design: capturing “users

10   with the first hit.”141

11           144.     None of this information was a surprise, nor did it cause JLI or the Management

12   Defendants to change JLI’s products or marketing. In fact, they embraced it. On November 3,

13   2017, Steven Hong, JLI’s Director of Consumer Insights, described JUUL’s “design and

14   chemical formulation (fast acting nic salts)” as JLI’s “ace in the hole” over the competition.142

15           145.     The following year, JLI and the Management Defendants obtained even more

16   evidence that the amount of nicotine in JUULpods was needlessly high. By no later than May of

17   2018, JLI had completed Phase I of “Project Bears,” a JLI study of smoker and vaper nicotine

18   strength preferences. The results showed that “[a]cross the smoker segments, product liking is

19   very similar[,]” and the “heaviest smokers (21+ cigs) like 1.7% more than higher strengths”

20   such as 3% and 5%.143 Similarly, “for those who evaluated the 5% pod, when given the choice

21   of lower level pod strengths, at least half would choose a lower strength pods.”144

22           146.     The same tests also showed that, contrary to JLI’s expectations, smokers did not

23   increase their use of the 1.7% formulation relative to the 5% formulation in order to achieve

24
      139
25       INREJUUL_00230416.
      140
         INREJUUL_00434580-INREJUUL_00434590.
26   141
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette.
27   142
         INREJUUL_00228928-INREJUUL_00228930.
     143
28       INREJUUL_00260068.
     144
         INREJUUL_00260065.
                                                  50
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 58 of 289


 1   nicotine satisfaction. “Smoking volume does seem to be a driver of vaping volume, but this does

 2   not vary much by strength within a given smoker type.”145

 3          147.    Thus, Project Bears revealed that 5% JUULpods delivered more nicotine than

 4   necessary to satisfy cigarette smokers, even those characterized as “heavy” smokers.146

 5          148.    At some point during the coordination between JLI, the Management

 6   Defendants, and Altria, but no later than the due-diligence period for Altria’s investment in JLI,

 7   either JLI (through its employees) or one or more of Defendants Bowen, Monsees, Pritzker,

 8   Huh, and Valani provided Altria with a copy of the Project Bears findings.147

 9          149.    Nonetheless, JLI, the Management Defendants, and Altria have maintained and

10   promoted the 5% JUULpods as JLI’s flagship offering of JUULpods although they knew that

11   even current smokers prefer a lower nicotine content. They pushed the 5% JUULpod because it

12   hooked users faster and kept them addicted to nicotine.148

13          150.    In addition to Project Bears, JLI and the Management Defendants (and

14   potentially Altria) were aware of other internal studies that established that its 5% JUUL pod

15   product would not be a successful cessation tool, as it was not attractive to an audience looking

16   to reduce cigarette consumption.149

17                         JUUL’s Design Did Not Look Like a Cigarette, Making it Attractive
                           to Non-Smokers and Easy for Young People to Use Without
18                         Detection.

19          151.    Not only did JUUL contain high levels of nicotine that delivered a strong “buzz”

20   from the first puff, JLI designed its product to look appealing to youth and non-smokers. In

21   January 2015, six months before JUUL’s launch, JLI’s Marketing Director, Sarah Richardson,

22   identified “key needs” for JUUL’s PR strategy, including “Establish premium positioning to

23   entice the “masses” to follow the trend setters; own the “early adopter” /”cool kid” equity as we

24   build out volume”, and highlighted that “JUUL deliberately doesn’t resemble e-cigs or

25

26   145
         INREJUUL_00244200.
     146
         Id.
27   147
         Id.
     148
28       Id.
     149
         Id.
                                                     51
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 59 of 289


 1   cigalikes” that are “awkward” and “douche-y”.150 Instead, JUUL is “elegant” and “cool”.

 2           152.    JLI’s strategy to position a nicotine-delivery device as the cool thing to do is not

 3   new. Decades before, Dr. Teague from R.J. Reynolds observed: “pre-smokers” face

 4   “psychological pressure” to smoke if their peers are doing so, “a new brand aimed at a young

 5   smoker must somehow be the ‘in’ brand and its promotion should emphasize togetherness,

 6   belonging and group acceptance, while at the same time emphasizing ‘doing one’s own

 7   thing.’”151 Again, JUUL followed the cigarette playbook verbatim.

 8           153.    JLI knew that among its target audience, young people, cigarette smoking had

 9   become increasingly stigmatized. JLI wanted to create a product that would create “buzz” and

10   excitement, totally different from the image of addicted cigarette smokers huddling outside their

11   workplaces in the cold to get their nicotine fix.

12           154.    Unlike the distinct smell and odor emitted from combustible cigarettes, JUUL

13   emits a reduced aerosol with a nearly undetectable scent. And unlike other e-cigarettes, the

14   JUUL device does not produce large plumes of smoke. Instead, the vapor cloud is very small

15   and dissipates very quickly, allowing for concealed use. As a result,young users can, and do, use

16   JUUL—in class or at home—without detection.

17           155.    The JUUL device is also designed to be small and discrete. Fully assembled, the

18   device is just over 9.5 cm in length and 1.5 cm wide. The JUUL device resembles a memory

19   stick and can be charged in a computer’s USB drive. This design allows the device to be

20   concealed in plain sight, camouflaged as a thumb-drive, for use in public spaces, like schools

21   and even charged in school computers. JLI has been so successful in emulating harmless

22   technology that its small, rectangular devices are often mistaken for—or passed off as—flash

23   drives. According to one high school senior, “that’s what people tell the teachers a lot, too, if

24   you charge it in class, they’ll just say it’s my flash drive.”152

25

26
      150
27     INREJUUL_00057291 et seq.
     151
       Internal RJR Memo, Claude Teague, Research Planning Memorandum on Some Thoughts
28   About New Brands of Cigarettes for the Youth Market, (Feb. 2, 1973).
                                                         52
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 60 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18          156.   Referred to as “the iPhone of e-cigarettes,” JLI’s design was also slick and

19   high-tech, which made it appealing to youth. JLI co-founder Bowen drew on his experience as a

20   design engineer at Apple Inc. to make JUUL resonate with Apple’s popular aesthetics. This

21   high-tech style made JUULs look “more like a cool gadget and less like a drug delivery device.

22   This wasn’t smoking or vaping, this was JUULing.”153 The evocation of technology makes

23   JUUL familiar and desirable to the younger tech-savvy generation, particularly teenagers.

24   According to a 19-year-old interviewed for the Vox series By Design, “our grandmas have

25   iPhones now, normal kids have JUULs now. Because it looks so modern, we kind of trust

26   modern stuff a little bit more so we’re like, we can use it, we’re not going to have any trouble

27

28   153
        How JUUL Made Nicotine Go Viral, VOX (Aug. 10, 2018),
     https://www.youtube.com/watch?v=AFOpoKBUyok.
                                              53
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 61 of 289


 1   with it because you can trust it.”154 A 16-year-old agreed, explaining that “the tech aspect

 2   definitely helps people get introduced to it and then once they’re introduced to it, they’re

 3   staying, because they are conditioned to like all these different products. And then this is

 4   another product. And it’s just another product. Until you’re addicted to nicotine.”155

 5          157.    JUUL’s design also included an LED light, which allowed users to active “party

 6   mode,” whereby the LED light would flash a rainbow of colors. “Party mode” is activated by

 7   the user by waving the JUUL device back and forth until the white LED light starts flashing

 8   multiple colors, so that the rainbow colors are visible while the person inhales from the JUUL

 9   device. “Party mode” can also be permanently activated on the JUUL by the user quickly and

10   firmly slapping the JUUL against the palm of the hand, until the LED light starts flashing

11   multiple colors permanently. Party mode on the JUUL is described by users to be “like an

12   Easter egg in a video game” and allows for “some cool tricks that are going to drive [] friends

13   crazy.” 156 This feature was another characteristic that set JUUL apart from other e-cigarettes on

14   the market, and made it even more appealing and “cool” to young users.

15

16

17

18

19

20

21

22

23

24          158.    According to Dr. David Kessler, a former Commissioner of the FDA and current

25   Professor of Pediatrics at the University of California, San Francisco, JUUL’s “fundamental

26
     154
27       Id.
     155
         Id.
     156
28       Jon Hos, Getting Your Juul Into Party Mode, (Jul. 12, 2018), https://vapedrive.com/getting-
     your-juul-into-party-mode.
                                                  54
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 62 of 289


 1   design appears to ease young people into using these e-cigarettes and ultimately, addiction.”157

 2   Dr. Kessler emphasized the reduced harshness of JUUL’s nicotine salt formulation, the high

 3   nicotine content, discreet vapor cloud, and use of flavors as design features that appeal to

 4   youth.158 On April 24, 2018, the FDA sent JLI a letter, based on the FDA’s concern “about the

 5   popularity of JUUL products among youth” and stated that this popularity may be related to

 6   “the product design.”159 As a result, the FDA requested documents related to product design,

 7   including its “shape or form,” “nicotine salt formulation” and “nicotine concentration/content,”

 8   “flavors,” and “features such as: appearance, or lack thereof, or plume . . . [and] USB port

 9   rechargeability.”

10                         JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors
                           Without Ensuring the Flavoring Additives Were Safe for Inhalation.
11
                           a.     JIL Develops Flavored JUUL Products That Would Appeal to
12                                Youth.

13          159.    Cigarette companies have known for decades that flavored products are key to

14   getting young people to acclimate to nicotine. A 1972 Brown & Williamson memorandum:

15   Youth Cigarette – New Concepts, specifically noted the “well known fact that teenagers like

16   sweet products.”160 A 1979 Lorillard memorandum concluded that younger customers would be

17   “attracted to products with ‘less tobacco taste,” and even proposed borrowing data from the

18   “Life Savers” candy company to determine which flavors enjoyed the widest appeal among

19   youth.161

20          160.    Altria’s subsidiary U.S. Smokeless Tobacco Company (formerly called United

21

22   157
         David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y.
     TIMES (July 31, 2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.
23   158
         Id.
     159
24       Letter from Matthew R. Holman, Dir. of the Off. of Sci. at the Ctr. for Tobacco Prods., to Ziad
     Rouag, V.P. of Regul. & & Clinical Affairs, JUUL Labs, Inc. (Apr. 24, 2018),
25   https://www.fda.gov/media/112339/download.
     160
         Marketing Innovations, Inc., Brown & Williamson Tobacco Corp. Project Report: Youth
26   Cigarette—New Concepts, U.C.S.F. Truth Tobacco Indus. Documents (Sept. 1972),
     https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=hzpd0040.
27   161
         Flavored Tobacco FAQs, Students Working Against Tobacco,
     http://swatflorida.com/uploads/fightresource/Flavored%20Tobacco%20Industry%20Quotes%2
28   0and%20Facts.pdf (citing Sedgefield Idea Sessions 790606-790607 (June 8, 1979), Bates No.
     81513681/3691) (last visited Nov. 12. 2020).
                                                    55
                                                                        CLASS ACTION COMPLAINT
Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 63 of 289
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 64 of 289


 1

 2

 3

 4

 5

 6

 7

 8          165.    In 2009, the FDA banned flavored cigarettes (other than menthol) as its first

 9   major anti-tobacco action pursuant to its authority under the Family Smoking Prevention and

10   Tobacco Control Act of 2009. “Flavored cigarettes attract and allure kids into addiction,” Health

11   and Human Services Assistant Secretary Howard Koh, MD, MPH, said at a news conference

12   held to announce the ban.165 In January 2020, the FDA banned flavored e-cigarette pods, other

13   than “Tobacco” and “Menthol” flavors, in response to “epidemic levels of youth use of e-

14   cigarettes” because these products are “so appealing” to children.”166

15          166.    The availability of e-liquids in flavors that appeal to youth increases rates of e-

16   cigarette adoption by minors. A national survey found that that 81% of youth aged twelve to

17   seventeen who had ever used e-cigarettes had used a flavored e-cigarette the first time they tried

18   the product, and that 85.3% of current youth e-cigarette users had used a flavored e-cigarette in

19   the past month. Moreover, 81.5% of current youth e-cigarette users said they used e-cigarettes

20   “because they come in flavors I like.”167

21

22   165
         Daniel J. DeNoon, FDA Bans Flavored Cigarettes: Ban Includes Cigarettes With Clove,
23   Candy, and Fruit Flavors, WebMD (Sept. 22, 2009), https://www.webmd.com/smoking-
     cessation/news/20090922/fda-bans-flavored-cigarettes#2.
     166
24       U.S. Food & Drug Admin., FDA Finalizes Enforcement Policy on Unauthorized Flavored
     Cartridge-Based E-cigarettes that Appeal to Children, Including Mint (Jan. 22, 2020),
25   https://www.fda.gov/news-events/press-announcements/fda-finalizes-enforcement-policy-
     unauthorized-flavored-cartridge-based-e-cigarettes-appeal-children.
26   167
         See Bridget K. Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17
     Years, 2013-2014, 314 JAMA 1871 (2015). Another peer-reviewed study concluded that young
27   adults who use electronic cigarettes are more than four times as likely to begin using regular
     cigarettes as their peers who have not used e-cigarettes. See Brian A. Primack, et al. Initiation
28   of Traditional Cigarette Smoking after Electronic Cigarette Use Among Tobacco-Naïve US
     Young Adults, 131 AM. J. MED. 443.e1 (2018).
                                                    57
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 65 of 289


 1          167.    Adding flavors to e-liquids foreseeably increases the risk of nicotine addiction by

 2   making it easier and more pleasant to ingest nicotine.168 Research has shown that adolescents

 3   whose first tobacco product was flavored are more likely to continue using tobacco products

 4   than those whose first product was not flavored.

 5          168.    In a recent study, 74% of youth surveyed indicated that their first use of a JUUL

 6   was of a flavored JUUL pod.169

 7          169.    Research shows that when youth see advertisements for flavored e-cigarettes,

 8   they believe the advertisements and products are intended for them.170

 9          170.    Flavors like mint and menthol are attractive to youth. According to Robin Koval,

10   CEO and president of Truth Initiative, mint and menthol are among the most popular flavors for

11   youth and that “[w]e also know, as does the tobacco industry, that menthol has been and

12   continues to be the starter flavor of choice for young cigarette users.” According to the FDA,

13   “younger populations have the highest rate of smoking menthol cigarettes” and “menthol in

14   cigarettes is likely associated with increased initiation and progression to regular [] cigarette

15   smoking.”171

16          171.    A significant majority of under-age users chose flavored e-cigarette products.172

17   By at least early 2017, JLI knew that its flavors had attracted young people and non-smokers in

18

19
     168
         See U.S. Dep’t of Health & Human Servs., How Tobacco Smoke Causes Disease: The
20   Biology and Behavioral Basis for Smoking-Attributable Disease: A Report of the Surgeon
     General, Chapter 4 (Centers for Disease Control and Prevention ed. 2010),
21   https://www.ncbi.nlm.nih. gov/books/NBK53018/ #ch4.s92.
     169
         Karma McKelvey et al., Adolescents and Young Adults Use in Perceptions of Pod-based
22   Electronic Cigarettes. 1 JAMA NETWORK OPEN e183535 (2018), https://
     doi:10.1001/jamanetworkopen.2018.3535.
23   170
         D.C. Petrescu, et al., What is the Impact of E-Cigarette Adverts on Children’s Perceptions of
24   Tobacco Smoking? An Experimental Study, 26 TOBACCO CONTROL 421 (2016); Julia C. Chen-
     Sankey et al., Perceived Ease of Flavored E-Cigarette Use and E-Cigarette Use Progression
25   Among Youth Never Tobacco Users, 14 PLOS ONE 1 (2019).
     171
         Preliminary Scientific Evaluation of the Possible Public Health Effects of Menthol Versus
26   Nonmenthol Cigarettes, FDA 5, https://www.fda.gov/media/86497/download (last visited Nov.
     12, 2020).
27   172
         Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 322 JAMA 2095
     (2019), https://tinyurl.com/y3g75gmg (“Among current exclusive e-cigarette users, an
28   estimated 72.2% . . . of high school students and 59.2% . . . of middle school students used
     flavored e-cigarettes. . . .").
                                                      58
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 66 of 289


 1   droves.173 Instead of taking corrective action or withdrawing the kid friendly flavors, JLI

 2   capitalized on their popularity with kids continued to promote JUUL’s flavors. In a social media

 3   post from August 2017, for example, JLI tweeted “Beat The August Heat with Cool Mint” and

 4   “Crisp peppermint flavor with a pleasant aftertaste.”174 In another August 2017 tweet, JLI

 5   compared JUUL to dessert: “Do you brulée? RT [re-tweet] if you enjoy dessert without the

 6   spoon with our Creme Brulee #JUULpods.”175

 7          172.    JLI asserts that it did not intend its flavors to appeal to underage consumers.

 8   After eleven Senators sent a letter to JLI questioning its marketing approach and kid-friendly e-

 9   cigarette flavors, JLI visited Capitol Hill and told Senators that it never intended its products to

10   appeal to kids and did not realize they were using the products, according to a staffer for

11   Senator Richard Durbin176. JLI’s statements to Congress—which parallel similar protests of

12   innocence by cigarette company executives—were false.

13          173.    A former JUUL manager, who spoke to The New York Times on the condition

14   that his name not be used, said that within months of JUUL’s 2015 introduction, it became

15   evident that teenagers were either buying JUULs online or finding others who made the

16   purchases for them. Some people bought more JUUL kits on the company’s website than they

17   could individually use—sometimes ten or more devices at a time. “First, they just knew it was

18   being bought for resale,” said the former senior manager, who was briefed on the company’s

19   business strategy. “Then, when they saw the social media, in fall and winter of 2015, they

20

21

22   173
         See INREJLI_00265068 (Feb. 13, 2017 internal JLI email string: “. . . [f]lavors are
     important for retention – especially when you consider the switching effectiveness of JLI.
23   Would we still have these people as customers if we didn’t offer fruit or dessert flavors? Hard
     to say on this alone, but if we removed our highest quality flavors (mint or mango), we would
24   surely risk churn.”).
     174
25       JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 4, 2017),
     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_39.jpg.
     175
26       Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes
     (Nov. 16, 2018), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-
27   focus-of-juuls-early-marketing-campaigns/#3da1e11b14f9.
     176
         Lorraine Woellert & Sarah Owermohle, Juul Tries to Make Friends in Washington as
28   Regulators Circle, POLITICO (Dec. 28, 2018), https://www.politico.com/story/2018/12/08/juul-
     lobbying-washington-1052219.
                                                    59
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 67 of 289


 1   suspected it was teens.”177

 2          174.     JLI’s use of flavors unfairly targeted not only youth, but unsuspecting adults as

 3   well. By positioning JUUL pods as a flavor-oriented product rather than a system for delivering

 4   a highly addictive drug, JLI deceptively led consumers to believe that JUUL pods were not only

 5   healthy (or at least essentially harmless), but also a pleasure to be enjoyed regularly, without

 6   guilt or adverse effect.

 7                          b.     Defendants Developed and Promoted the Mint Flavor and
                                   Sought to Preserve its Market.
 8

 9          175.     While JLI and the Management Defendants were developing and marketing their

10   flavored products to appeal to and recruit youth, Altria, recognizing the value of those young

11   “replacement smokers” committed itself to the cause. With the shared goal to grow the number

12   of nicotine-addicted users, and as detailed further herein, JLI’s leadership, the Management

13   Defendants, and Altria set out to do whatever was necessary to create and preserve the lucrative

14   market for flavors. In order to maximize the value of its mint line of JUULpods, JLI, with the

15   support of the Management Defendants, chemically and socially engineered its mint pods to

16   become the most popular “flavor” among youth, including through extensive surveillance of

17   youth behavior and preferences, all while seeking to conceal mint’s appeal to youth.

18          176.     In July 2013, Reynolds American Inc.178 released the Vuse, the first-known

19   cartridge-based nicotine salt e-cigarette to reach the domestic market.179 Altria entered the

20   nicotine salt market one month later, with the MarkTen cig-a-like.180 JLI would enter the market

21   in June 2015.

22          177.     Though mint was one of the least popular e-cigarette flavor categories with youth

23

24    177
          Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?,
      N.Y. TIMES (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
25    marketing.html.
      178
26        Reynolds is now a wholly owned subsidiary of British American Tobacco.
      179
          See FAQs, RJR Vapor Co., LLC, http://www.vusevapor.com/faqs/product/ (“Since Vuse’s
27    launch in 2013, all of our closed systems available for sale nationally (i.e., Vuse Solo, Vuse
      Ciro, Vuse Vibe, and Vuse Alto) include nicotine salts.”).
28    180
          Additional Info, Nu Mark LLC, https://markten.com (“certain varieties” of MarkTen
      Original “contain … acetic acid, benzoic acid, and lactic acid.”).
                                                     60
                                                                        CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 68 of 289


 1   in 2015, trailing the fruit and dessert categories,181 Reynolds, Altria and JLI had all introduced

 2   mint-flavored products within a year of each company’s initial release. By mid-2014, Reynolds

 3   had added “Mint, Rich Mint, Spearmint, [and] Wintergreen” to its Vuse lineup.182 By February

 4   2015, Altria’s Nu Mark LLC, under the leadership of Joe Murillo (JLI’s current regulatory

 5   head), released a Winter Mint flavor for MarkTen.

 6          178.    Unlike Reynolds and Altria, which released mint products after first releasing a

 7   menthol variant, JLI skipped menthol and went straight to mint, adding Menthol in late 2017

 8   around the same time it released its mango JUULpods.

 9          179.    JLI’s flavored JUULpods were particularly popular with its underage users and,

10   when mango was introduced, it was the underage user’s flavor of choice.

11          180.    JLI, the Management Defendants, and Altria recognized both the potential of

12   using flavors to hook kids and the inevitability that the government would seek to regulate said

13   flavors. So, they sought to solidify the market presence of a “substitute” youth-friendly flavor—

14   mint—which might escape regulation and preserve JLI’s astronomical sales figures.

15                                i.       JLI Manipulates Chemistry of Mint JUUL Pods.

16          181.    One recent study found that JLI’s mango had the lowest free-base content,

17   making it the least harsh formula; and that mint had the highest free-base content (30% more

18   free-base than mango), making mint the formula with the strongest nicotine impact:183

19

20

21

22

23
     181
24       See M.B. Harrell et al., Flavored E-cigarette Use: Characterizing Youth, Young Adult, and
     Adult Users, 5 PREVENTIVE MEDICINE REPS. 33-40, § 3.3 (Mar. 2017),
25   https://www.sciencedirect.com/science/article/pii/S2211335516301346.
     182
         See Sen. Richard Durbin, et al., Gateway to Addiction? (April 14, 2014),
26   https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
     Cigarettes%20with%20Cover.pdf.
27   183
         See Duell AK, et al. Nicotine in Tobacco Product Aerosols:
     “It's Déjà vu All Over Again,” 5 TOBACCO CONTROL (Dec. 17, 2019),
28   https://tobaccocontrol.bmj.com/content/tobaccocontrol/early/2019/12/16/tobaccocontrol-2019-
     055275.full.pdf.
                                                     61
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 69 of 289


 1

 2

 3

 4

 5

 6

 7

 8
             Anna K. Duell et al., Nicotine in tobacco product aerosols: ‘It’s déjà vu all over again’
 9
            182.   These findings evidence JLI, the Management Defendants, and the Altria
10
     Defendants’ plan to make the flavor whose lifespan they were working hard to preserve the
11
     most potent when it got into the hands of nonsmokers, including youth.
12
                                  ii.       JLI’s Youth Surveillance Programs Confirmed that
13                                          Mint JUUL Pods are Preferred by Teens.
14          183.   In January 2018, Kevin Burns, JLI’s new CEO, deployed his experience as the
15   former CEO of a yogurt company to begin developing JUUL’s flavor portfolio.
16          184.   One part of this initiative included studying consumer reactions to flavor names.
17   By February 2018, McKinsey & Company had provided a roadmap to JLI’s Consumer Insights
18   department, which included multiple flavor studies including a flavor “likability” tests, which
19   was carried out under JUUL’s marketing and commercial department.184
20          185.   In April 2018, JLI received a document request from the FDA on April 24, 2018,
21   seeking information about the design and marketing of JLI’s products, among other things.185
22          186.   In response, JLI announced a commitment of $30 million to youth prevention
23   efforts and began sending JLI representatives to schools to present what were essentially
24   advertising campaigns for JUUL products. This conduct resulted in a Warning Letter from the
25

26
     184
27      INREJUUL_00053172.
     185
        Matthew Holman, U.S. Food & Drug Admin., to Ziad Rouag, Juul Labs, Inc., Letter from
28   Director of Office of Science, Center for Tobacco Products (Apr. 24, 2018),
     https://www.fda.gov/media/112339/download.
                                                   62
                                                                   CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 70 of 289


 1   FDA’s Center for Tobacco Products to JLI in September 2019.186

 2          187.    Under the guise of this youth prevention program, JLI directly studied 13- to 17-

 3   year-old teens’ e-cigarette flavor preferences. 187 These studies, undertaken at a time when JLI

 4   and Altria were coordinating their activities, asked teens to rank a variety of e-cigarette flavors

 5   in terms of appeal, and included the names of current JUUL flavors, JUUL flavors under

 6   development, and flavors offered by JLI’s competitors. Though they were not made public,

 7   through document requests, two such studies have been identified from April 2018.

 8          188.    The first study, carried out by McKinsey & Company, generated over 1,000

 9   responses from teens aged 13 to 17 years old.188 The second study, conducted by DB Research,

10   appears to have gathered data from a focus group of 16 kids in Bethesda, Maryland, and

11   Baltimore, Maryland.189

12          189.    Both studies found that teens’ co-favorite JUUL flavors were mango and mint,

13   and that teens found only one third-party flavor more desirable than mango and mint: “Cotton

14   Candy” (McKinsey) 190 and “Fruit Loops” (DB Research).191

15          190.    Though the McKinsey study did not survey teens’ preference for menthol, the

16   DB Research study did and found that while 28% of teens found menthol appealing, 72% of

17   teens liked mint.192

18          191.    In other words, these surveys showed that teens respond to mint the way they

19   respond to their favorite candy flavors and respond to Menthol the way they respond to

20   traditional tobacco flavors typically disfavored by youth. This is unsurprising, as the “Mint”

21   flavor was designed not to taste like a Menthol cigarette. Users have described JLI’s Menthol

22   flavor as “tast[ing] like a [N]ewport” cigarette that “doesn’t have that good peppermint taste

23
     186
24       Letter from U.S. Food & Drug Admin. to Kevin Burns, CEO of Juul Labs, Inc. (Sept. 9,
     2019), https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
25   investigations/warning-letters/juul-labs-inc-590950-09092019.
     187
         INREJUUL_00121627 (preliminary slides); INREJUUL_00124965 (data).
26   188
         Id.
     189
         INREJUUL_00035325.
27   190
         INREJUUL_00124965.
     191
28       Id.
     192
         INREJUUL_00035325.
                                                    63
                                                                   CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 71 of 289


 1   like [C]ool [M]int.”193

 2          192.    Because of these and other studies, JLI, the Management Defendants, and the

 3   Altria Defendants knew that mint is an attractive flavor for kids. According to Siddharth Breja,

 4   who was senior vice president for global finance at JLI, after JLI pulled most flavored pods,

 5   including mango, from the market in a purported attempt to reduce youth usage of JUUL, then-

 6   CEO Kevin Burns said that “[y]ou need to have an IQ of 5 to know that when customers don’t

 7   find mango they buy mint.”194 And it was public knowledge that mint and menthol have a well-

 8   documented history of facilitating youth tobacco use, as Dr. Jonathan Winickoff testified before

 9   Congress:

10          [it is] completely false to suggest that mint is not an attractive flavor to children.
            From candy canes to toothpaste, children are introduced to mint flavor from a
11          young age. Not only do children enjoy mint, but it has special properties that
            make it an especially dangerous flavor for tobacco. Menthol’s anesthetic
12          properties cool the throat, mask the harshness of nicotine, and make it easier for
            children to start using and continue using tobacco products. The impact of mint
13          and menthol flavors on increasing youth tobacco addiction is well documented.195

14          193.    If the purpose of these youth prevention studies was to “better understand how

15   different flavor profiles appeal to different age groups to inform youth prevention,” as the

16   McKinsey slides presenting that study’s findings indicate, the lesson for JLI, the Management

17   Defendants, and the Altria Defendants was that teens like mint as much or more than any other

18   JUUL flavor, including mango, fruit medley, crème brulee, cucumber, and more than a dozen

19   other candy-like flavors produced by third-parties for use with the JUUL device.

20          194.    With that knowledge and with no genuine interest in youth prevention, and as

21   detailed below, JLI, the Management Defendants, and Altria committed to work to preserve

22

23   193
         Reddit, How does Classic Menthol Compare to Cool Mint,
24   https://www.reddit.com/r/juul/comments/7wo39m/how_does_classic_menthol_compare_to_co
     ol_mint/.
     194
25       Sheila Kaplan and Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former
     Executive Say, N.Y. TIMES (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-
26   pods-contaminated.html.
     195
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. 3 (2019)
     (statement of Jonathan P. Winickoff, American Academy of Pediatrics). ,
28   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Winickoff
     %20AAP%20Testimony.pdf.
                                                   64
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 72 of 289


 1   mint as a flavor for as long as possible. Indeed, to further this goal, Defendants Pritzker and

 2   Valani poured additional money into JLI a mere two months later as part of a $600 million

 3   funding round.196

 4          195.    By keeping mint on the market long after other flavors were pulled, these

 5   Defendants continued to expand the number of addicted e-cigarette users.

 6          D.      Defendants Developed and Implemented a Marketing Scheme to Mislead
                    Consumers into Believing that JUUL Products Contained Less Nicotine
 7                  Than They Actually Do and Were Healthy and Safe.

 8          196.    Having created a product designed to hook users to its nicotine, JLI had to

 9   mislead consumers into believing JUUL was something other than what it actually was. So, the

10   company engaged in a years’ long campaign to downplay JUUL’s nicotine content, nicotine

11   delivery, and the unprecendented risks of abuse and addiction JUUL poses. Defendants devised

12   and knowingly carried out a material scheme to defraud and addict consumers by

13   (a) misrepresenting the nicotine content, nicotine delivery profile, and risks of JUUL products,

14   (b) representing to the public that JUUL was a smoking cessation tool, and (c) using third-party

15   groups to spread false and misleading narratives about e-cigarettes, and JUUL in particular.

16                         The Defendants Knowingly Made False and Misleading Statements
                           and Omissions Concerning JUUL’s Nicotine Content.
17

18          197.    As part of their strategy to market to youth and nonsmokers, JLI and the

19   Management Defendants also did not effectively inform users that JUUL products contain

20   nicotine. Despite making numerous revisions to JUUL products’ packaging since 2015, JLI did

21   not include nicotine warnings until forced to do so in August 2018.197

22          198.    Even after Defendants added a nicotine warning to JUUL products, they

23   continued to mislead youth and the public about the amount of nictoine in a JUULpod. Every

24

25
     196
         Alex Wilheim & Jason D. Rowley, JUUL Raises $650M Of Its $1.25B Mega-Round,
26   CRUNCHBASE (Jul. 10, 2018), https://news.crunchbase.com/news/juul-raises-650m-of-its-1-
     25b-mega-round/.
27   197
         See INREJUUL_00444332 (2015 image of JLI packaging). The JLI packaging originally
     included such warnings about nicotine, but were removed during various rounds of revisions,
28   see e.g., INREJUUL_00021583-586 at 583 (2014 image of JLI packaging containing
     handwritten revisions of the original language).
                                                    65
                                                                  CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 73 of 289


 1   5% strength JUUL pod package represents that one pod is equivalent to one pack of cigarettes.

 2   This statement is deceptive, false and misleading. As JLI’s regulatory head explained internally

 3   to former CEO Kevin Burns in 2018, each JUUL pod contains “roughly twice the nicotine

 4   content of a pack of cigarettes.”198

 5          199.    In addition, and as JLI and the Management Defendants know, it is not just the

 6   amount of nicotine, but the efficiency with which the product delivers nicotine into the

 7   bloodstream, that determines the product’s narcotic effect, risk of addiction, and therapeutic use.

 8   Most domestic cigarettes contain 10–15 mg of nicotine per cigarette199 and each cigarette yields

 9   between 1.0 to 1.4 mg of nicotine,200 meaning that around 10% of the nicotine in a cigarette is

10   typically delivered to the user. JUUL e-cigarettes, on the other hand, have been found to deliver

11   at least 82% of the nicotine contained in a JUUL pod to the user.201 JLI’s own internal studies

12   suggest a nicotine transfer efficiency rate of closer to 100%.202

13          200.    Defendants also knew that the use of benzoic acid and nicotine salts in JUUL

14   pods affects pH and facilitates “absorption of nicotine across biological membranes.”203 JUUL’s

15   e-liquid formulation is highly addictive not only because it contains a high concentration of

16   nicotine, but because it contains a particularly potent form of nicotine, i.e., nicotine salts.

17   Defendants knew this, as Adam Bowen advised the Board of Directors at an October 2015

18   Board meeting on JLI’s “nicotine salts patent application.”204 And the Altria Defendants were

19   aware of the research showing the potency of nicotine salts from their many years in the tobacco

20
      198
21       INREJUUL_00279931.
     199
         Neal L Benowitz & Jack E Henningfield, Reducing the Nicotine Content to Make Cigarettes
22   less addictive, 22 TOBACCO CONTROL Supp. 1, i14-17 (2013),
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3632983/.
23   200
         Lynn T. Kozlowski & Janine L. Pilliteri, Compensation for Nicotine by Smokers of Lower
     Yield Cigarettes, 7 SMOKING AND TOBACCO CONTROL MONOGRAPH 161, 164
24   (1983), https://cancercontrol.cancer.gov/brp/tcrb/monographs/7/m7_12.pdf.
     201
         Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL
25   Electronic Cigarettes, 21 NICOTINE TOBACCO RESEARCH 1274 (2019),
     https://www.ncbi.nlm.nih.gov/pubmed/30346584 (about 82%, for averages of 164 µg per puff).
26   202
         See, e.g., INREJUUL_00023597 (finding 94% nicotine transfer efficiency with 4% benzoate
27   formula).
     203
         Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192
28   HANDB.EXP.PHARMACOL. 29(2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/
     204
         INREJUUL_00278408.
                                                    66
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 74 of 289


 1   business.

 2           201.    JLI and Defendant Bowen, knowing that the Phase 0 results illustrated that the

 3   nicotine content was greater than they wanted to represent, sought to engineer test results that

 4   differed from those results and were more consistent with JLI’s deceptive messaging. In May

 5   2014, within weeks of the Phase 0 study, JLI and Defendant Bowen carried out a second

 6   pharmacokinetics study in New Zealand. This study was called the CH-1401, or the “Phase 1”

 7   study. This study again examined the effects of inhaling aerosol from various 2% nicotine

 8   solutions: nicotine benzoate (blend A), nicotine malate (blend B), and free-base nicotine (blend

 9   C).205 In a further departure from the Phase 0 study, which used experienced e-cigarette users,

10   the Phase 1 study used subjects that had not previously ingested aerosolized nicotine vapor, and

11   who had certainly never ingested aerosolized nicotine vapor from nicotine salts. As Defendants

12   JLI and Bowen knew, this difference is critical. Just as first-time smokers would not inhale as

13   much cigarette smoke as regular smokers, inexperienced (or “learning”) e-cigarette users will

14   not inhale vapor at a rate that maximizes nicotine delivery.206 JLI’s decision to omit participants

15   with previous e-cigarette experience from the criteria for inclusion in CH-1401 resulted in

16   artificially deflated Cmax results.207

17           202.    The Cmax recorded in the Phase 1 study was approximately a third of that

18   achieved by smoking a cigarette. Specifically, e-cigarette users recorded a Cmax of

19   approximately 12.87 ng/ml, compared with the 31.47 ng/ml Cmax resulting from smoking a

20   Pall Mall.208

21           203.    In possession of the results from both the Phase 0 and Phase 1 studies, JLI

22   nevertheless decided to launch a 5% nicotine salt solution as its commercial product. An

23   internal memo explained JLI’s reasoning as follows: “[s]ince the Cmax of the [2%] nicotine salt

24   was about 1/3 that of cigarettes, we chose a concentration of 5% for our commercial product

25

26
      205
          INREJUUL_00014159-INREJUUL_00014226.
27    206
          INREJUUL_00002526-INREJUUL_00002625.
      207
28        Id.
      208
          Id.
                                          67
                                                                       CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 75 of 289


 1   (JUUL), which should provide a Tmax and Cmax consistent with a cigarette.”209

 2          204.    Instead of testing a 5% solution, JLI estimated the Cmax result of a 5% nicotine

 3   solution using a model.210 But the Phase 0 data showed that a 4% benzoic acid / 5% nicotine

 4   solution would have a higher Cmax and AUC than those of a cigarette, not one that was equal.

 5          205.    JLI and the Management Defendants knew that JLI’s studies indicated that their

 6   5% solution product was more potent and more addictive than a typical cigarette. But JLI and

 7   the Management Defendants then used their unsupported extrapolation of their flawed studies to

 8   market JUUL as providing a nicotine experience on par with a cigarette, even though they

 9   designed JUUL to ensure that was not true. In reality, there were never any measured test results

10   in accord with JLI’s marketing to distributors, retailers, and the public at large.

11          206.    In the United States, the unsupported extrapolations from what appears to be the

12   Phase 1 study were used to create charts, which JLI posted on its website, shared with

13   journalists, sent to retailers, and distributed to third party promoters, showing that JUUL’s 5%

14   solution achieved a pk profile just below that of a cigarette. For example, the following chart

15   appeared on the online publication TechCrunch:211

16

17

18

19

20

21

22

23

24

25

26
      209
27       INREJUUL_00351717-INREJUUL_00351719.
      210
         Id.
28   211
         Ryan Lawler, Vaporization Startup Pax Labs Introduces Juul, Its Next-Gen-E-Cigarette,
     TECH CRUNCH (Apr. 21, 2015), https://techcrunch.com/2015/04/21/pax-juul/.
                                                  68
                                                                  CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 76 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12           207.   Simultaneously, while providing extrapolated data to the public, Phase 1 was

13   used as the basis for representations to retailers that a 2% solution achieved a pk profile

14   equalling that of a cigarette. In a pitch deck dated March 25, 2015, and labeled as being

15   intended for the convenience store distributor Core-Mark, JLI presented interim212 Phase 1 data

16   showing this equivalence:213

17

18

19

20

21

22

23

24

25

26

27
     212
28         See JLI00363360.
     213
           INREJUUL_00448896.
                                                   69
                                                                    CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 77 of 289


 1           208.   These misrepresentations to the public were not accidental, nor were they the

 2   work of a rogue employee. In a June 2014 Ploom Board meeting in London, the Ploom

 3   executives’ presentation to the Board, which at that time included Defendants Bowen, Monsees,

 4   Pritzker, and Valani, explained the differences between the Phase 0 and Phase 1 results as “due

 5   to averaging across more subjects with variability in puffing behavior.”214 Their explanation did

 6   not note that “variability in puffing behaviour” was partly a result of the fact that participants in

 7   the Phase 0 study were experienced e-cigarette users whereas the participants in the Phase 1

 8   study were not. Thus, Defendants Bowen, Monsees, Pritzker, and Valani were privy to both the

 9   Phase 0 and Phase 1 results. And they knew that the data JLI (then Ploom) was pushing on the

10   public was false and misleading, but none made any efforts to correct or withdraw those false

11   and misleading statements. Aside from submitting the testing protocol and results of the Phase

12   0 study with the ‘895 patent, JLI, Bowen, Monsees, Prtizker, and Valani otherwise ignored the

13   Phase 0 study and omitted it from public discussion of JUUL’s nicotine delivery.

14                          JLI, the Management Defendants, and Altria Transmitted, Promoted
                            and Utilized Statements Concerning JUUL’s Nicotine Content that
15                          They Knew Was False and Misleading.

16           209.   As set forth above, the statements in JLI advertisements and on JUUL pod

17   packaging that each JUUL pod contains about as much nicotine as a pack of cigarettes are

18   deceptive, false and misleading. Defendants knew this.

19           210.   JLI and the Management Defendants caused deceptive, false and misleading

20   statements that a JUUL pod had an equivalent amount of nicotine as one pack of cigarettes to be

21   distributed via the wires and mails. These Defendants have thus materially misrepresented the

22   nicotine content of JUUL products to the consuming public including Plaintiff, through acts of

23   mail and wire fraud.

24           211.    By no later than October 30, 2016 (and likely earlier), the JLI Website—which,

25   as discussed above, the Management Defendants on JLI’s Board of Directors reviewed and

26   approved—advertised that “[e]ach JUULpod contains 0.7mL with 5% nicotine by weight,

27

28
     214
           INREJUUL_00016443-INREJUUL_00016507.
                                           70
                                                                        CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 78 of 289


 1   approximately equivalent to 1 pack of cigarettes or 200 puffs.”215 The language on the website

 2   would later change, but still maintained the same fraudulent misrepresentation—i.e., that

 3   “[e]ach 5% JUULpod is roughly equivalent to one pack of cigarettes in nicotine delivery.”216

 4          212.    As noted above, JLI and the Management Defendants directed and approved the

 5   content of the JUUL website, and they also directed and approved the distribution channels for

 6   JUUL pods and deceptive, misleading and fraudulent statements regarding JUUL’s nicotine

 7   content. And although they knew that these statements, which they caused to be transmitted

 8   over the wires and mails, were untrue, JLI and the Management Defendants have made no effort

 9   to retract such statements or correct their lies. Moreover, by no later than July 2018, James

10   Monsees required JLI employees to personally seek his approval for the artwork on all JUUL

11   and JUUL pod packaging.217

12          213.    In addition to approving the JLI website, knowing that it contained deceptive,

13   misleading and false statements, JLI (through its employees) and the Management Defendants

14   also were directly responsible for the interstate transport, via U.S. mail, of JUULpod packaging

15   contained misrepresentations and omissions. At the same Board Meeting where Defendants

16   Pritzker, Huh, and Valani were installed as the Executive Committee, the Board directed JLI’s

17   management on, among other things, “the need to rely on distributors and the challenges in

18   reaching customers otherwise.”218

19          214.    JUUL pod packages that were sent via U.S. mail stated that a single Juul pod is

20   “approximately equivalent to about 1 pack of cigarettes.”219 These statements, as well as the

21   statements on the JLI website, are false and misleading.

22          215.    The statement on the JLI website, and in its advertisements and packaging, that

23

24
     215
         JUULpod, JUUL Labs, Inc. (Oct. 30, 2016),
25   https://web.archive.org/web/20161030085646/https://www.juulvapor.com/shop-pods/.
     216
         What is Vaping?, JUUL Labs, Inc. (July 2, 2019), https://www.JUUL.com/resources/What-
26   is-Vaping-How-to-Vape.
     217
27       JLI10045538.
     218
         INREJUUL_00278408.
28   219
         Juul Labs, Inc., Twitter, (Feb. 14, 2018),
     https://twitter.com/JUULvapor/status/963844069519773698.
                                                    71
                                                                    CLASS ACTION COMPLAINT
                 Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 79 of 289


 1   each JUUL pod contains 5% nicotine and is approximately equivalent to a pack of cigarettes is

 2   false and likely to deceive and mislead, because the actual amount of nicotine contained in a

 3   JUUL pod is as much as twice as high as that in a pack of cigarettes.

 4               216.   AGDC and Altria Client Services greatly expanded the reach of this fraud by

 5   providing their retail and distribution might for JLI products, causing millions of JUUL pods to

 6   be sent via U.S. mail with packaging stating that JUUL pods contain only 5% nicotine by

 7   weight and are “approximately equivalent to about 1 pack of cigarettes.”220 JLI, the

 8   Management Defendants, and the Altria Defendants knew that these statements were false and

 9   misleading, but nevertheless utilized JUUL product packing, marketing and advertising to

10   maintain their fraud.

11               217.   The Altria Defendants knew in 2017 that a JUUL pod delivered more nicotine

12   than one pack of cigarettes. In 2017, Altria, through its wholly owned subsidiary Nu Mark,

13   launched its MarkTen Bold e-cigarette, a relatively high-strength 4% formulation compared to

14   the 2.5% and 3.5% strength MarkTen products initially offered. Even though JUUL was already

15   on store shelves and was rapidly gaining market share with its 5% nicotine formulation, Altria

16   (through Nu Mark) chose to bring a less potent 4% formulation to market.

17               218.   According to Altria’s own pharmacokinetic testing (likely conducted by Altria

18   Client Services) as reflected in the chart below, this 4% less potent formulation was

19   nevertheless sufficient to raise plasma nicotine to levels approaching those generated by

20   combustible cigarettes. In other words, the Altria Defendants’ own pharmacokinetic testing

21   suggested the highly addictive nature of a 5% formulation, as such a formulation would readily

22   equal or exceed the nicotine delivery profile of a combustible cigarette.

23

24

25

26

27

28
     220
           Id.
                                                      72
                                                                       CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 80 of 289


 1

 2

 3

 4

 5

 6

 7

 8
           Figure 1: Presented at Altria Group Inc.’s November 1, 2017 Investor Day Presentation.
 9                                           MarkTen Bold 4%

10           219.    Based on its own internal knowledge, the Altria Defendants knew that a 5%

11   nicotine formulation would carry more nicotine than one pack of cigarettes. In addition to data it

12   Altria and Altria Client Services received from JLI, their due diligence undoubtedly included a

13   careful examination of JLI’s intellectual property, including the ’895 patent, which provides a

14   detailed overview of nicotine benzoate’s pharmacokinetic profile.

15           220.    Thus, JLI, the Management Defendants, and the Altria Defendants knew that the

16   statement on JUUL pod packaging that each JUUL pod contains 5% nicotine and about as much

17   nicotine as a pack of cigarettes is literally false and they intended such statements to mislead.

18   Neither the Altria Defendants nor JLI or the Management Defendants have made any effort to

19   correct or retract the false and misleading statements as to the true nicotine content in JUUL

20   pods. Instead, they have continued to misrepresent the product’s nicotine content and design,

21   with the goal of misleading and deceiving consumers.

22           221.    From JUUL’s pre-release announcements to this day, JLI has continuously

23   represented that each pod is approximately equivalent to a pack of cigarettes. These claims,

24   which JLI repeats widely in advertisements, press releases, and its web site, have been

25   distributed via the wires and mails and disseminated by reputable and widely reliable sources

26   that accepted those representations as true.221

27

28   221
        See Truth Initiative, 6 Important Facts about Juul, https://truthinitiative.org/research-
     resources/emerging-tobacco-products/6-important-facts-about-juul; Erin Brodwin, An E-
                                                    73
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 81 of 289


 1          222.    Not only have JLI and the Management Defendants misrepresented or concealed

 2   the actual amount of nicotine consumed via JUUL pods, but they also did not effectively or

 3   fully inform users about the risks associated with the potent dose of nicotine delivered by JLI’s

 4   products. Despite going through numerous revisions since 2015, the JUUL packaging did not

 5   include nicotine addiction warnings until JLI was forced to add them in August 2018. The

 6   original JUUL product labels had a California Proposition 65 warning indicating that the

 7   product contains a substance known to cause cancer, and a warning to keep JUUL pods away

 8   from children and pets, but contained no warnings specifically about the known effects, or

 9   unknown long-term effects, of nicotine or consuming e-cigarettes/inhaling nicotine salts.222

10          223.    Moreover, the form of nicotine JUUL pods contain is particularly potent. JUUL’s

11   use of “strength” to indicate concentration by weight is also at odds with the industry standard

12   of reporting concentration by volume,223 leading consumers to believe it contains less nicotine

13   than other formulations advertised as 6% nicotine, when JUUL pods in fact contain

14   approximately the same nicotine as a solution that is 6% nicotine by volume.

15          224.    The “5% strength” statement in Defendants’ advertisements misrepresents the

16   most material feature of the JUUL product—the nicotine content—and has misled consumers to

17   their detriment. Resellers, apparently assuming that “5% strength” means “50mg/ml” nicotine

18

19   cigarette with Twice the Nicotine of Comparable Devices is Taking over High Schools – and
     Scientists are Sounding the Alarm, BUSINESS INSIDER (Apr. 30, 2018),
20   https://www.businessinsider.com/juul-e-cig-vaping-health-effects-2018-3; Caroline Kee,
     Everything you Need to Know About the JUUL, Including the Health Effects, BUZZFEED NEWS
21   (Feb. 5, 2018), https://www.buzzfeednews.com/article/carolinekee/juul-ecigarette-vape-health-
     effects; Jan Hoffman, The Price of Cool: A Teenager, a Juul and Nicotine Addiction, NEW
22   YORK TIMES, (November 16, 2018), https://www.nytimes.com/2018/11/16/health/vaping-juul-
     teens-addiction-nicotine.html; Sarah Milov, Like the Tobacco Industry, E-cigarette
23   Manufacturers are Targeting Children, THE WASHINGTON POST, (Sept. 23, 2018)
     https://www.washingtonpost.com/outlook/2018/09/23/like-tobacco-industry-e-cigarette-
24   manufacturers-are-targeting-children/; Washington State Dep’t of Health, What are Vapor
     Products?, https://www.doh.wa.gov/YouandYourFamily/Tobacco/VaporProducts.
     222
25       See INREJUUL_00444332 (2015 image of JLI packaging). Note that JLI packaging
     originally included such warnings about nicotine, but were apparently removed during various
26   rounds of revisions, see e.g. INREJUUL_00021583 (2014 image of JLI packaging containing
     handwritten revisions of the original language.).
27   223
         See, e.g., American E-Liquids Manufacturing Standards Association, E-Liquids
     Manufacturing Standards, § 1.05 (2017), https://www.aemsa.org/wp-
28   content/uploads/2017/03/AEMSA-Standards-v2.3.3.pdf, (quantifying e-liquid nicotine content
     in terms of volume).
                                                    74
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 82 of 289


 1   by volume, compound confusion among consumers by stating that JUUL pods contain “50

 2   mg/ml,” which they do not.224

 3          225.    If JLI and the Management Defendants did not know when JLI released JUUL

 4   pods that the “5% strength” representation in Defendants’ advertisements was misleading, they

 5   learned that there was widespread confusion about the JUUL pods’ nicotine content. By 2017,

 6   studies revealed that smokers did not understand “5% strength,” and some understood that

 7   phrase to mean 5% of a cigarette. Though this was identified as a “pain point” for new users,225

 8   JLI and the Management Defendants (and later the Altria Defendants) did nothing to stop or

 9   correct this confusion about the nicotine content.

10          226.    The “5% strength” statement in Defendants’ advertisements is also misleading.

11   At least two independent studies testing multiple varieties of JUUL pods have likewise found

12   significantly higher concentrations of nicotine than the 59 mg/mL JUUL’s website represents,

13   suggesting that the difference in the total nicotine content of a JUUL pod vs. a pack of

14   combustible cigarettes could be even greater.226

15                          Defendants Used Food and Coffee Themes to Give False Impression
                            that JUUL Products Were Safe and Healthy.
16

17          227.    In late 2015, JLI and the Management Defendants employed a deceptive

18   marketing scheme to downplay the harms of e-cigarettes with a food-based advertising

19   campaign called “Save Room for JUUL.” The campaign framed JUUL’s addictive pods as

20
     224
21       See, e.g., Tracy Vapors, Starter Kit,
     http://web.archive.org/web/20190422143424/https://www.tracyvapors.com/collections/starter-
22   kit; Lindsey Fox, JUUL Vapor Review, E-cigarette Reviewed, (Mar. 20, 2017),
     https://ecigarettereviewed.com/juul-review (“The nicotine content of the JUUL pods is always
23   the same: 5% or 50 mg/ml”); Jason Artman, JUUL E-Cigarette Review, eCig One (Oct. 26,
     2016) https://ecigone.com/e¬cigarette-reviews/juul-e-cigarette-review/ (“the e-liquid contains
24   50 mg of nicotine per ml of e-liquid”); West Coast Vape Supply, Juul Starter Kit (July 18,
     2019), http://web.archive.org/web/20190718190102/https://westcoastvapesupply.
25   com/products/juul-starter-kit (“5% . . . 50 mg”); Vapor4Life, How Much Nicotine is In a
     JUUL? (Aug. 24, 2018), https://www.vapor4life.com/blog/how-much-nicotine-is-in-a-JUUL/.
26   “Each official JUUL pod contains a whopping 50mg of nicotine per milliliter of liquid (most
     other devices range from 3 to 30mg per milliliter.”
     225
27       INREJUUL_00123540.
     226
         See J.F. Pankow et al., Benzene Formation in Electronic Cigarettes, 12 PLoS ONE 1 (2017);
28   See also Anna K. Duell, et al., Free-Base Nicotine Determination in Electronic Cigarette
     Liquids by 1H NMR Spectroscopy, 31 CHEM. RES. TOXICOL. 431, 431-34 (2018).
                                                    75
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 83 of 289


 1   “flavors” to be paired with foods.227 JLI described its Crème Brûlée nicotine pods as “the perfect

 2   evening treat” that would allow users to “indulge in dessert without the spoon.”228 In one 2016

 3   email, JLI bluntly suggested that users satisfy their sugar cravings with JUUL’s highly-addictive

 4   nicotine vapor: “Have a sweet tooth? Try Brulee.”229 JLI similarly promoted the fruit medley

 5   pods using images of ripe berries.230 JLI described its “Cool” Mint pods as having a “crisp

 6   peppermint taste with a pleasant aftertaste” and encouraged consumers to “Beat The August

 7   Heat With Cool Mint.”231

 8

 9

10

11

12

13

14

15

16

17

18

19
     227
         Erin Brodwin, $15 Billion Startup JUUL Used ‘Relaxation, Freedom, and Sex Appeal’ to
20   Market its Crème-brulee-flavored E-cigs on Twitter and Instagram─but its Success has Come
     at a Big Cost, BUSINESS INSIDER (Oct. 26, 2018), https://www.businessinsider.com/juul-e-cig-
21   marketing-youtube-twitter-instagram-social-media-advertising-study-2018-10.
     228
         Stanford University, Research into the Impact of Tobacco Advertising,
22   http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&toke
     n1=fm_pods_img36019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subthem
23   e_name=Flavors.
     229
24       Stanford University, Research into the Impact of Tobacco Advertising,
     http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&toke
25   n1=fm_pods_img36019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subthem
     e_name=Flavors.
     230
26       Stanford University, Research into the Impact of Tobacco Advertising,
     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/flavors/large/flavor_6.jpg.
27   231
         Stanford University, Research into the Impact of Tobacco Advertising,
     http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&toke
28   n1=fm_pods_img36019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subthem
     e_name=Flavors.
                                                    76
                                                                    CLASS ACTION COMPLAINT
                 Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 84 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14               228.   Again, none of these advertisements disclosed that JUUL was addictive and

15   unsafe.

16               229.   In several caffeine-pairing advertisements, JUUL devices or pods sit next to

17   coffee and other caffeinated drinks, sometimes with what appear to be textbooks in the

18   picture.232 JLI’s coffee-based advertisements suggest that JUUL should be part of a comfortable

19   routine, like a cup of coffee.

20               230.   JLI’s reference to coffee is no mere marketing gimmick, it reflects the larger

21   effort to mislead customers into believing that JUUL is no more harmful than coffee,
22   reinforcing the false and dangerous concept that if a substance is “not harmful,” then addiction
23
     to that substance cannot be harmful.
24

25

26

27

28
     232
           Id.
                                                       77
                                                                       CLASS ACTION COMPLAINT
Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 85 of 289
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 86 of 289


 1                         JLI’s “Make the Switch” Campaign Intentionally Misled and
                           Deceived Users to Believe that JUUL Is a Cessation Device.
 2

 3          232.   JLI, the Altria Defendants, and the Management Defendants recognized that one

 4   of the keys to growing and preserving the number of nicotine-addicted e-cigarette users (and

 5   thus JLI’s staggering market share), was to mislead potential customers about the true nature of

 6   JUUL products. Defendants knew that if it became public that JUUL was designed as a way to

 7   introduce nicotine to youth and otherwise hook new users with its potent nicotine content and

 8   delivery, it would not survive the public and regulatory backlash. Therefore, JLI (with the

 9   knowledge and support of the Management Defendants) and the Altria Defendants repeatedly

10   made false and misleading statements to the public that JUUL was created and designed as a

11   smoking cessation device, and falsely and misleadingly used the mails and wires to spread the

12   subterfuge. JLI, the Management Defendants, and the Altria Defendants committed these

13   deceptive, misleading and fraudulent acts intentionally and knowingly. In making these

14   representations, JLI, the Management Defendants, and the Altria Defendants intended that

15   consumers, the public, and regulators rely on misrepresentations that JUUL products were

16   designed to assist smoking cessation.

17          233.   The most blatant evidence of the cover-up scheme was the January 2019, $10

18   million “Make the Switch” television advertising campaign. This campaign, which was a

19   continuation of JLI’s web-based Switch campaign, was announced less than a month after the

20   Altria Defendants announced Altria’s investment in JLI.

21          234.   The “Make the Switch” television ads featured former smokers aged 37 to 54

22   discussing “how JUUL helped them quit smoking.”233 According to JLI’s Vice President of

23   Marketing, the “Make the Switch” campaign was “an honest, straight down the middle of the

24   fairway, very clear communication about what we’re trying to do as a company.”234 These

25

26
     233
         Angelica LaVito, JLI Combats Criticism with New TV Ad Campaign Featuring Adult
27   Smokers Who Quit after Switching to E-cigarettes, CNBC (Jan. 8, 2019),
     https://www.cnbc.com/2019/01/07/juul-highlights-smokers-switching-to-e-cigarettes-in-ad-
28   campaign.html.
     234
         Id.
                                                  79
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 87 of 289


 1   statements were false as JUUL was not intended to be a smoking cessation device. JLI and the

 2   Management Defendants committed acts of wire fraud when they caused the “Make the Switch”

 3   campaign to air on television with the fraudulent intent of deceiving and misleading the public,

 4   the United States Congress, and government regulators into believing that JLI is and had been

 5   focused solely on targeting adult smokers. The Altria Defendants also committed acts of mail

 6   fraud when they caused tens of thousands, if not millions, of written versions of the Make the

 7   Switch campaign to be distributed with packages of Altria’s combustible cigarettes.

 8          235.    The “Make the Switch” campaign was fraudulent and was made to protect,

 9   maintain, and expand the tremendous market share gained by lying to consumers and hooking

10   youth on nicotine by convincing regulators and the public that JUUL was actually as cessation

11   device and JLI’s marketing was never aimed at youth.

12          236.    Defendants continually and intentionally sought to frame JUUL products as

13   smoking cessation devices in their public statements and on their website as part of their scheme

14   to mislead and defraud the public. Defendant Monsees explained during his testimony before

15   Congress:

16          The history of cessation products have extremely low efficacy. That is the
            problem we are trying to solve here. So, if we can give consumers an alternative
17          and market it right next to other cigarettes, then we can actually make something
            work.
18
            [T]raditional nicotine replacement therapies, which are generally regarded as the
19          gold standard for tools, right, for quitting, those are nicotine in a patch or a gum
            form, typically, and the efficacy rates on those hover just below about a 10
20          percent or so. JUUL-we ran a very large study of JUUL consumers, ex-smokers
            who had picked up JUUL, and looked at them, looked at their usage on a
21          longitudinal basis, which is usually the way that we want to look at this, in a
            sophisticated fashion ... what we found was that after 90 days, 54 percent of those
22          smokers had stopped smoking completely, for a minimum of 30 days already.
            And the most interesting part of this study is that if you follow it out further, to
23          180 days, that number continues to go up dramatically, and that is quite the
            opposite of what happens with traditional nicotine replacement therapies.235
24

25

26
     235
        Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of James Monsees, Co-Founder, JUUL Labs, Inc.).,
28   https://oversight.house.gov/legislation/hearings/examining-juul-s-role-in-the-youth-nicotine-
     epidemic-part-ii.
                                                    80
                                                                     CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 88 of 289


 1          237.    In response to a direct question about whether people buy JUUL to stop

 2   smoking, Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as

 3   an alternative to traditional tobacco products.”236

 4          238.    Following Defendants Monsees’ and Altria’s lead, Defendants caused a number

 5   of other misleading public statements—suggesting that Juul would help existing adult smokers

 6   even though it delivered more nicotine than cigarettes and was designed to appeal to kids—to be

 7   made, includingthe following:

 8
                    •    “JUUL Labs was founded by former smokers, James and
 9                      Adam, with the goal of improving the lives of the world’s one
                        billion adult smokers by eliminating cigarettes. We envision a
10                      world where fewer adults use cigarettes, and where adults
                        who smoke cigarettes have the tools to reduce or eliminate
11                      their consumption entirely, should they so desire.” (JLI
                        Website, April 2018 (or earlier));237
12

13                  •   “JUUL Labs, which exists to help adult smokers switch off of
                        combustible cigarettes.” (JLI Website, September 19, 2019);
14                      and,238
15                  •   “To paraphrase Commissioner Gottlieb, we want to be the
16                      offramp for adult smokers to switch from cigarettes, not an
                        on-ramp for America’s youth to initiate on nicotine.” (JLI
17                      Website, November 13, 2018);239

18                  •   “We are taking significant action to prepare for a future where adult
                        smokers overwhelmingly choose non-combustible products over
19
                        cigarettes by investing $12.8 billion in JUUL, a world leader in
20                      switching adult smokers . . . . We have long said that providing adult
                        smokers with superior, satisfying products with the potential to reduce
21                      harm is the best way to achieve tobacco harm reduction.” (Altria
                        Website, December 20, 2018);240
22

23
     236
         Id.
24   237
         Our Mission, JUUL Labs, Inc. (2019), https://www.juul.com/mission-values.
     238
25       CONSUMER UPDATE: 9/19, JUUL Labs, Inc. (Sept. 19, 2019),
     https://newsroom.juul.com/consumer-update-9-19/.
     239
26       JLI Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-
     labs-action-plan/ (statement of then-CEO Kevin Burns).
27   240
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
     Drive Growth, BUSINESSWIRE (Dec. 20, 2018),
28   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
     Investment-JUUL-Accelerate.
                                                    81
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 89 of 289


 1                 •   “We believe e-vapor products present an important opportunity to
                       adult smokers to switch from combustible cigarettes.” (Letter to
 2                     FDA Commissioner Gottlieb, 10/25/18);241
 3
                   •   “We have long said that providing adult smokers with superior,
 4                     satisfying products with the potential to reduce harm is the best
                       way to achieve tobacco harm reduction. Through Juul, we are making
 5                     the biggest investment in our history toward that goal.” (Altria Press
                       Release, Dec. 20, 2018);242
 6

 7                 •   “Through JUUL, we have found a unique opportunity to not only
                       participate meaningfully in the e-vapor category but to also support
 8                     and even accelerate transition to noncombustible alternative
                       products by adult smokers.” (Altria Earning Call, January 31,
 9                     2019);243 and
10
                   •   We expect the JUUL product features that have driven JUUL’s
11                     success in switching adult smokers in the U.S. to strongly appeal to
                       international adult cigarette smokers. (Altria Earning Call, January 31,
12                     2019).244
13          239.   Defendants knew that the “switch” messaging they initiated for JUULwas false,
14   deceptive and misleading. JUUL does not have FDA approval as a cessation product. The
15   Switch advertisements reinforced the impression left by the testimony of JLI’s co-founder,
16   clearly linking JUUL to cessation and quitting. For example:
17

18

19

20

21

22

23
     241
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, at 1-2 (Oct. 25,
24   2018).
     242
25       Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
     Drive Growth, (Dec. 20. 2018), BUSINESS WIRE,
26   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
     Investment-JUUL-Accelerate.
     243
27       Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the
     period ending December 31, 2018, (Jan. 31, 2019), https://www.fool.com/earnings/call-
28   transcripts/2019/02/01/altria-group-mo-q4-2018-earnings-conference-call-t.aspx.
     244
         Id.
                                                     82
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 90 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23         240.   Representative Rashida Tlaib, upon presenting this ad to Monsees, had the

24   following exchange:

25         Rep. Tlaib: After 30 lines, starting with “quit,” the ad says “switch,” followed by
           no further mentions of start smoking again. You were a smoker. Does this ad give
26         a smoker hope that there might be a way to quit cigarettes for good?

27         Mr. Monsees: I think the intention of this ad is to make it very clear to consumers
           that there is an alternative, finally, to combustible cigarettes. I am one of those
28
                                                   83
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 91 of 289


 1           people.245

 2           241.   Defendants’ tacit message in their Switch advertisements is: switch because,

 3   unlike cigarettes, JUUL is harmless to your health.

 4           242.   Defendants’ false, deceptive and misleading Switch campaign suggests that

 5   purchasing a JUUL will “switch” a smoker to a non-smoker and that it was designed to switch

 6   adult smokers off cigarettes rather than addict youth to nictoine.

 7           243.   Defendants know that a large number of smokers who use JUUL products do not

 8   end up switching but instead end up consuming both cigarettes and JUUL.

 9           244.   Moreover, Defendants know that, by design, a large number of their customers

10   are first-time youth users and that JUUL was never designed to be a cessation device.

11           245.   JLI has advertised cost-savings calculators as part of its Switch campaign. Those

12   calculators assume that a smoker who switches will continue consuming the same amount of

13   nicotine that he or she did as a smoker (i.e., a pack a day smoker is presumed to consume one

14   JUUL pod a day). Defendants know that the calculator is misleading because smokers who

15   switch to JUUL frequently increase their nicotine intake.

16           246.   JUUL labels and advertisements also marketed the product as an “alternative” to

17   cigarettes:

18

19

20

21

22

23

24

25

26
      245
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27    Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
      (statement of James Monsees, Co-Founder, JUUL Labs, Inc.)., https://www.c-
28    span.org/video/?c4811191/user-clip-wasserman-grothman-tlaib-question-monsees at 12:33-
      13:04.
                                                   84
                                                                   CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 92 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10          247.    Other advertisements similarly marketed the product as smoking “evolved”:

11

12

13

14

15

16

17

18

19          248.    The goal of these advertisements was to convey the deceptive, misleading and
20   false impression that JUUL products could help consumers quit smoking and break nicotine
21   addiction in a way that was healthy and safe. But, as noted above, that was simply not the case.
22   Defendants never disclosed to consumers that JUUL e-cigarettes and JUUL pods are at least as,
23   if not more, addictive than combustible cigarettes. And each of JLI, the Management
24   Defendants, and the Altria Defendants received data to this effect, as discussed above, and were
25   aware of this fact.
26          249.    In addition, the notions that JUUL products are designed only for existing
27   cigarette smokers, and safer than combustible cigarettes are belied by JLI’s own knowledge,
28   marketing plan and intentions on several fronts. First, Defendants sought to grow a new group
                                                    85
                                                                     CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 93 of 289


 1   of consumers of nicotine products (e.g., “vapers”), not just to market to the shrinking number of

 2   existing cigarette smokers. Second, JLI and Bowen designed the JUUL device to be easy to use

 3   for youth and others who have never smoked and to create and exacerbate nicotine addiction by

 4   encouraging ingestion of excessive amounts of nicotine. Third, as noted above, JLI’s own

 5   internal testing revealed that JUUL products were often more potent than combustible cigarette

 6   smokers prefer. Each of the Management Defendants knew this from his position on JLI’s

 7   Board of Directors, and the Altria Defendants knew the same when they began to actively

 8   coordinate with JLI and the Management Defendants. Despite this knowledge, these Defendants

 9   made numerous deceptive, false and misleading public statements that JUUL was intended to be

10   a cessation device.

11           250.     JUUL is not a product adults typically use to quit smoking. Researchers have

12   found that as of 2018, only 7.9% of American adults had ever used USB shaped e-cigarette

13   devices, like JUUL, and only 2% of adults currently used them.246 By contrast, a recent study

14   found that 15- to 17-year-olds are sixteen times more likely to use JUUL products than 25 to 34-

15   year-olds. 247

16           251.     JLI’s own marketing research indicated thatJUUL was not appropriate as a

17   cessation device for adults. In 2014, JLI when it was called Ploom hired the consumer research

18   firm Tragon to do research with prototypes of the JUUL e-cigarette. On September 30, 2014,

19   Lauren Collinsworth, a consumer researcher at Tragon, e-mailed Chelsea Kania, a marketing

20   employee at Ploom, with some of the preliminary results from the studies. She stated that the

21   testing showed that “the younger group is open to trying something new and liked J1 [the JUUL

22   prototype] for being smart, new, techy, etc.” 248 Ms. Collinsworth added that “The qualitative

23   findings suggested this product isn’t going to fit as well with consumers who are looking to cut

24

25    246
         Kristy L. Marynak et al., Use and Reasons for Use of Electronic Vapour Products Shaped
26   like USB Flash Drivers Among a National Sample of Adults, 28 TOBACCO CONTROL 685 (Nov.
     2019), https://tobaccocontrol.bmj.com/content/28/6/685.
     247
27       D.M. Vallone et al., Prevalence and Correlates of JLI Use Among a National Sample of
     Youth and Young Adults, TOBACCO CONTROL (Oct. 29, 2018),
28   http://dx.doi.org/10.1136/tobaccocontrol-2018-054693.
     248
         JLI00365905.
                                                    86
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 94 of 289


 1   back on the cigarette intake.”249 On October 1, 2014, Ms. Collinsworth followed up with

 2   additional comments. She stated that “[t]he delivery was almost too much for some smokers,

 3   especially those used to regular e-cigarettes.”250 The final results from this consumer research

 4   were distributed to upper management, including to then-CEO James Monsees251 and then-Chief

 5   Marketing Officer Richard Mumby.252

 6          252.   The deceptive, misleading and fraudulent nature of the “Make the Switch”

 7   campaign is evident when comparing the campaign’s advertisements to JUUL’s initial

 8   advertising, as demonstrated below. The fact that these advertisements are for the same product

 9   confirms that, notwithstanding the advice JLI and the Altria Defendants received from their

10   media consultants, the Defendants never intended to target only adult smokers.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     249
         Id. (emphasis added).
27   250
         JLI00365709.
     251
28       JLI00364678.
     252
         JLI00364487.
                                                    87
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 95 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9   And

10

11

12

13

14

15

16

17

18

19

20          253.    Defendants ensured that JUUL was the opposite of a “tool[] to reduce or

21   eliminate” nicotine consumption. According to the National Institutes of Health, the “amount

22   and speed of nicotine delivery . . . plays a critical role in the potential for abuse of tobacco

23   products.”253 As described above, JLI and Bowen designed the JUUL product to deliver nicotine

24   in larger amounts and at a faster rate than even cigarettes, and then knowingly misled the public

25   about those facts.

26          254.    The Switch campaign also does not disclose or warn about the risks of using

27

28   253
       U.S. Dep’t of Health & Human Servs., Nicotine Addiction: Past and Present, How Tobacco
     Smoke Causes Disease (2010), https://www.ncbi.nlm.nih.gov/books/NBK53018/#ch4.s92.
                                                88
                                                                CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 96 of 289


 1   multiple tobacco products, “dual use” or that the JUUL is not a smoking cessation product. In

 2   addition to the heightened risks of addiction that multiple tobacco product use poses, one recent

 3   study found that persons who use e-cigarettes and smoke have blood toxin levels far higher than

 4   one would expect given the blood toxin levels that e-cigarettes and cigarettes generate

 5   individually.254

 6          255.    The FDA and other government regulators, enforcing existing laws addressing e-

 7   cigarettes,255 publicly criticized the “Make the Switch” campaign and other efforts by

 8   Defendants to depict JUUL as a smoking cessation device. Section 911(b)(2)(A)(i) of the

 9   Federal Food, Drug, and Cosmetics Act (FDCA) (21 U.S.C. § 387k(b)(2)(A)(i)) states that

10   when advertising or labeling of a cigarette product directly or indirectly suggests that the

11   product has a lower risk of cigarette-related disease, is less harmful than traditional cigarettes,

12   or is otherwise ‘safer’ than traditional cigarettes, then the product becomes a “modified risk

13   tobacco product.”256

14          256.    In late 2019, and in response to the House of Representatives hearings in which

15   JLI executives testified, the FDA issued two warning letters to JLI detailing its concern that JLI

16   was unlawfully marketing its e-cigarette products as cessation tools or as “modified risk tobacco

17   products” within the meaning of the FDCA.257

18          257.    Then, in its September 9, 2019 letter to JLI, the FDA notified JLI that its

19   advertising slogans such as “99% safer,” “much safer,” and “a safer alternative” than cigarettes

20   was “particularly concerning because [those] statements were made directly to children in

21

22

23   254
         Julie B. Wang et al., Cigarette and E-Cigarette Dual use and Risk of Cardiopulmonary
     Symptoms in the Health eHeart Study, 13 PLoS ONE 1 (2018).
24   255
          Section 911(b)(2)(A)(i) of the FDCA (21 U.S.C. § 387k(b)(2)(A)(i)) states that when
25   advertising or labeling of a cigarette product directly or indirectly suggests that the product has
     a lower risk of cigarette-related disease, is less harmful than traditional cigarettes, or is
26   otherwise ‘safer’ than traditional cigarettes, then the product becomes a “modified risk tobacco
     product.”
     256
27       Id.
     257
         Letter from U.S. Food and Drug Admin. to Kevin Burns, CEO of JUUL Labs, Inc., (Sept. 9,
28   2019), https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
     investigations/warning-letters/juul-labs-inc-590950-09092019.
                                                      89
                                                                       CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 97 of 289


 1   school.”258 The FDA concluded that in using advertising language that e-cigarettes were safer

 2   than cigarettes, JLI had violated Sections 902(8) and 911 by marketing JUUL products as

 3   “modified risk tobacco products” without prior approval.259

 4          258.    The September 9, 2019 letter also detailed the FDA’s concerns with JLI’s

 5   “Switch” marketing campaign. “[T]roubled by recent testimony” that JLI had given to the

 6   House Subcommittee on Economic and Consumer Policy of the Committee on Oversight and

 7   Reform, the FDA noted that JLI’s Switch advertising campaign “may also convey that switching

 8   to JUUL is a safer alternative to cigarettes.”260

 9          259.    The FDA specifically highlighted the Switch campaign slogans which referenced

10   smoking cigarettes, or attempts to quit smoking, followed by “Make the Switch.” The FDA

11   stated that JLI’s campaign was in violation of multiple FDA regulations and the FDCA

12   subsections, and that JLI’s Switch campaign purported to tell the public that using e-cigarettes

13   was an alternative to smoking, or a possible cessation tool.261

14          260.    On the same day, the FDA requested that JLI provide all documents related to its

15   decision to market the Switch campaign to the Cheyenne River Sioux Tribe, in light of the

16   testimony by JLI that it had taken a “public health” approach to Native American tribes, and had

17   sought healthcare professionals to refer Native American smokers to JLI’s Switching

18   Program.262

19          261.    Perhaps unsurprisingly, the Make the Switch campaign was spearheaded by a

20   marketing firm with long-standing ties to the cigarette industry. In particular, it was led by a

21   subsidiary of Omnicom Group, Inc., one of the “Big Four” advertising holding companies

22   dominating marketing and communications worldwide since the 1990s, second only to WPP.

23   Omnicom is the parent company of Mercury Public Affairs which, by at least April 2018,

24

25
      258
         Id.
26    259
         Id.
     260
27       Letter from U.S. Food and Drug Admin. Ctr. for Tobacco Prods. to JUUL Labs, Inc. (Sept.
     9, 2019), https://www.fda.gov/media/130859/download.
     261
28       Id.
     262
         Id.
                                                 90
                                                                  CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 98 of 289


 1   counted both Altria and JLI as its clients. Mercury lobbied for Altria on tobacco regulations,263

 2   and helped JLI push back against negative press coverage of youth usage of its products.264

 3            262.   For example, on April 2, 2018, a managing director from Mercury, Erick Mullen,

 4   emailed Defendant Valani and Daniel Cruise, Chief Public Affairs Officer at JLI, with a

 5   numbered list of actions in response to The New York Times article published that day, “‘I Can’t

 6   Stop’:    Schools Struggle With      Vaping    Explosion.”265   Mercury’s list     includes   the

 7   recommendation to push the idea that JLI’s nicotine formulation is no more harmful than water,

 8   sugar, and caffeine: “Engage the press on all the definitions in every fucking story: it’s not a

 9   ‘cigarette’ of any kind; there’s no smoke and nothing medical science has on the books says

10   water and nicotine is more harmful than water, sugar and caffeine.”266

11            263.   Defendant Valani and Cruise each separately forwarded the email to JLI CEO

12   Kevin Burns, with Cruise commenting, “Kevin, recent email from friend Erick—a possible

13   ‘campaign manager’” for us. His argument is in line with yours. We need to be systematic,

14   aggressive and relentless. Btw we are not tobacco—have [you] corrected today’s NYT

15   story?”267

16            264.   In August 2018, Omnicom agency DDB Chicago268 sent JLI a proposal for an

17   estimated $11 million campaign “to more firmly establish the true intent of the company,”

18   noting that JLI was “moving very fast.”269 This campaign was “Make the Switch.”

19

20

21   263
         Kevin McCauley, Altria Taps Mercury For Tobacco Regulation Work, O’DWYER’S (Jun. 4,
22   2018), https://www.odwyerpr.com/story/public/10754/2018-06-04/altria-taps-mercury-for-
     tobacco-regulation-work.html.
     264
23       See, e.g., INREJUUL_00262168; INREJUUL_00262226-INREJUUL_00262227.
     265
         See INREJUUL_00262168; see also Kate Zernike, ‘I Can’t Stop’: Schools Struggle With
24   Vaping Explosion, N.Y. Times (Apr. 2, 2018),
     https://www.nytimes.com/2018/04/02/health/vaping-ecigarettes-addiction-teen.html.
25   266
         INREJUUL_00262168.
     267
26       INREJUUL_00262226-227.
     268
         See INREJUUL_00066530-539 (Other Omnicom entities were involved in this campaign.
27   For example, OMD, “sister company to DDB and part of the Omnicom Group,” sent JLI
     detailed Statements of Work for a U.S. Brand Campaign covering September 16, 2018 through
28   February 28, 2019).
     269
         See INREJUUL_00074841; see also INREJUUL_00074842-844 at 842.
                                                  91
                                                                 CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 99 of 289


 1                         JLI, Altria, and Others in the E-Cigarette Industry Coordinated with
                           Third-Party Groups to Mislead the Public About the Harms and
 2                         Benefits of E-Cigarettes.

 3          265.    Through a collective and parallel effort of funding, leadership, and board

 4   membership, JLI, the Altria Defendants and others in the e-cigarette industry leveraged third-

 5   parties, ranging from industry-funded non-governmental organizations to online blogs more

 6   accessible to youth, to mislead the public about the impacts of consuming e-cigarettes.

 7          266.    An assortment of lobbyists, trade associations, and online publications have

 8   coordinated with the e-cigarette industry, including JLI and the Altria Defendants, to promote a

 9   consistent message that consuming e-cigarettes is not harmful, that nicotine is not harmful, and

10   that the impacts of e-cigarettes are greatly exaggerated. These organizations receive funding

11   from the e-cigarette industry, feature executives on those companies’s boards of directors, and

12   in return, promote industry products, industry views, or fund “independent” studies of their own

13   that reach the same conclusions as e-cigarette industry-funded research.

14                         a.      The American Vaping Association

15          267.    The American Vaping Association (“AVA”) is a pro-e-cigarette lobby group

16   founded by Greg Conley, who notably publishes articles criticizing the CDC for its stance on

17   restricting e-cigarette use.270 Other executive members of the AVA possess business interests in

18   e-cigarettes; for example, Treasurer David J. Danzak Jr. is associated with an e-cigarette

19   business called Vapornine LLC.271 Vice-President Antoinette Lanza is an owner of an

20   exclusively e-cigarette shop in Hoboken, New Jersey called Smokeless Image. 272 Half of the

21   AVA’s functional expenses are for lobbying efforts.273 It lists several sponsors, all of which are

22

23
     270
         Jeff Stier & George Conley, The War on E-Cigarettes, NATIONAL REVIEW (Sept. 19, 2011),
24   https://www.nationalreview.com/2011/09/war-e-cigarettes-jeff-stier-gregory-conley/.
     271
25       Vapornine LLC, BUZZFILE, http://www.buzzfile.com/business/Vapornine-LLC-904-372-
     3244 (business information page).
     272
26       Stacy Jones, Tobacco Regulators Mull More Oversight as E-cigarettes See Increased
     Popularity, NJ.com (Mar. 30, 2019),
27   https://www.nj.com/business/2013/07/tobacco_regulators_mull_more_o.html.
     273
         Form 990, American Vaping Association Inc.’s Return of Organization Exempt from
28   Income Tax ( 2018),
     https://apps.irs.gov/pub/epostcard/cor/464203951_201812_990O_2019122716980021.pdf.
                                                   92
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 100 of 289


 1   e-cigarette, e-liquid, or cigarette companies.274

 2           268.    Conley has a prolific social media presence and frequently appears on television

 3   and radio to tout the benefits of consuming e-cigarettes and dispute negative news. The AVA

 4   website lists “studies” which are uniformly authored by noted industry-funded or industry-

 5   friendly authors, such as Polosa and Shahab.275 AVA lists CASAA, Not Blowing Smoke, and

 6   the VTA, all established fronts for the e-cigarette industry, as “Resources.”

 7           269.    The AVA receives its funding from sponsors, who are organized into tiers such

 8   as Platinum, Gold, Silver, Bronze, and Green.276 Current advertised sponsors include e-cigarette

 9   distributors and retailers such as E-Cigarette Empire, and VaporBeast.277 Prior sponsors are a

10   who’s who of e-cigarette retailers. In 2016, Platinum sponsors included AltSmoke and Vapor

11   Kings, while Gold sponsors included the now defunct Smokeless Image.278

12           270.    On social media, the AVA regularly downplays the risks of consuming e-

13   cigarettes, criticizes negative coverage as myths or exaggerations, and lauds efforts to curb any

14   regulation of the e-cigarette industry.279

15           271.    JLI actively sought out the AVA to promote JUUL. In January 2016, e-mails

16   between employees at JLI (then known as PAX) discussed a “list of thought leaders [JLI] can

17   tap for stories for JUUL” which included Conley at the AVA and Satel.280

18           272.    In 2018, JLI took advantage of its coordinated efforts with the AVA to downplay

19   the risks associated with JUUL. In an e-mail exchange between Christine Castro of JLI and a

20   “Stratcomms” internal mailing list, Castro lamented a “testy conversation” with a USA Today

21   reporter who pointed out that JLI’s marketing and advertising appeared to feature and target

22

23
      274
24        AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/.
      275
          Research Reports, American Vaping Association, https://vaping.org/research-report/.
25    276
          AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/.
      277
          Id.
26    278
          AVA Sponsors, American Vaping Association, Wayback Machine – Internet Archive (Aug.
27    14, 2017), https://web.archive.org/web/20170814221226/http://vaping.org/about-us/ava-
      sponsors/.
      279
28        American Vaping Association (@AVABoard), Twitter, https://twitter.com/AVABoard.
      280
          INREJUUL_00278889.
                                                   93
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 101 of 289


 1   minors and teenagers.281 Castro noted that “I hit back at [the reporter] very aggressively but we

 2   can expect the usual B.S. Greg Conley is being allowed to write a 300-word rebuttal. I will

 3   email him and copy you Ashley [JLI employee] just so we can stay coordinated.”282

 4          273.    The AVA also coordinated with JLI on pro-e-cigarette research. In March 2018,

 5   Conley facilitated a conversation between Dr. Konstantinos Farsalinos, a researcher at the

 6   University of Patras, Greece, who regularly publishes e-cigarette industry-friendly articles, and

 7   Gal Cohen, then Director of Scientific Affairs at JLI.283 In the e-mail, Conley asks Farsalinos to

 8   send Cohen “some info on your flavor study” to which Farsalinos responds by sending Conley

 9   and Cohen an attachment: “USA FLAVORS SURVEY.pptx” and the note: “[A]ttached is a

10   powerpoint presentation about the study we proposed.”284

11          274.    The proposed study was a survey aimed at determining what flavors different

12   demographic groups preferred as e-cigarette flavors, which flavors they use frequently, and

13   which flavors they used when they first started consuming e-cigarettes. While the study was

14   purportedly to determine the impact of e-cigarette flavors on e-cigarette and smoking behavior,

15   the data obtained from such a study would have allowed JLI to understand which flavors were

16   not only the most popular, but which flavors were most popular by demographic.285

17                         b.      Vaping360

18          275.    Vaping360 is a website dedicated to news regarding the e-cigarette industry. The

19   website boasts “40 million smokers and vaping enthusiasts reached since 2015.” This entity has

20   a big social media presence and huge publication strategy.

21          276.    Vaping360’s main message misleads the public about the health impacts of

22   consuming e-cigarettes. Vaping360 has published various articles, including “10 Lies and

23

24

25   281
         See INREJUUL_00173252 (Apr. 4, 2018 email).
     282
         Id.
26   283
         Juul Labs, Inc. , JUUL Labs Presents Findings at the Global Forum on Nicotine 2018,
27   Cision PR Newswire (June 15, 2018) , https://www.prnewswire.com/news-releases/juul-labs-
     presents-findings-at-the-global-forum-on-nicotine-2018-300666743.html.
     284
28       INREJUUL_0034128.
     285
         Id.
                                                   94
                                                                    CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 102 of 289


 1   Myths About Juuling Exposed.”286 This article, published in May 9, 2018, claimed, among other

 2   things, that JUUL was not as dangerous as smoking; JUUL did not cause cancer or “popcorn

 3   lung”; JUUL was not popular among teenagers, nor did JLI sell kid-friendly flavors or flavors

 4   aimed to entice young people; and the nicotine in JUUL is “a relatively mild drug, [and] may

 5   cause dependence.”287

 6          277.   Vaping360 regularly published articles praising, promoting, or downplaying the

 7   risks of JUUL, including, among others: “These Scientists Want to Kill Smokers’ Hope (For

 8   Vaping)”; “UK Scientists to WHO: Your Vape Report Is Junk”; “One Free Pack JUUL Coupon

 9   Codes 2019”; and an article disparaging anti-smoking advocacy group Truth Initiative by

10   claiming that “Truth Initiative Promo Encourages Risky Teen Behavior.”288

11          278.   One of the main writers at Vaping360 is Jim McDonald who aggressively attacks

12   any negative science as fake news. For example, McDonald frequently posts on social media

13   platforms, including on Facebook and Twitter, but also comments on others posts extensively

14   disputing negative news about consuming e-cigarettes.289

15          279.   Vaping360 has taken funding from e-cigarette manufacturers, and in return

16   coordinates with e-cigarette manufacturers to promote their products, while publishing

17   favorable content. Vaping360 was paid by JLI for advertising, and was given kickbacks

18   (referred to as commission) for every coupon used for JUUL that originated from Vaping 360’s

19   website.

20          280.   In March 2017, JLI (then PAX) communicated with Chris Kendell and others at

21   Vaping360 to discuss promoting JLI’s products with a 15% discount coupon on Vaping360’s

22

23   286
         Jim McDonald, 10 Lies and Myths About Juuling Exposed, Vaping 360 (May 9, 2018),
     https://vaping360.com/lifestyle/juuling/.
24   287
         Id.
     288
25       Jim McDonald, Truth Initiative Promo Encourages Risky Teen Behavior, Vaping 360 (Jan.
     9, 2020), https://vaping360.com/vape-news/87705/truth-initiative-promo-encourages-risky-
26   teen-behavior/.
     289
         Jim McDonald, Mass. Senate Passes Worst Vaping Law in the Countr, Vaping 360 (Nov.
27   21, 2019), https://vaping360.com/vape-news/86852/mass-senate-passes-worst-vaping-law-in-
     the-country/; Jim McDonald, Meet the Rich Moms Who Want to Ban Vaping, Vaping 360 (Oct.
28   8, 2018), https://vaping360.com/vape-news/71696/meet-the-rich-moms-who-want-to-ban-
     vaping/.
                                                 95
                                                                   CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 103 of 289


 1   website.290 JLI representative Andy Martin also noted that JLI “figured out the commission

 2   issue,” and expressed excitement at JLI’s new mango flavor JUUL pod.291 They also discussed

 3   a Facebook advertising link whereby Vaping360 could offer similar discounts for JLI products

 4   on social media.292

 5           281.   In November 2017, Martin of JLI and Rawad Nassif of Vaping360 discussed a

 6   meeting agenda, with topics such as “new affiliate commission terms,” “JLI funnelling [sic]

 7   project,” and “exploring further opportunities.”293

 8           282.   In 2018, McDonald continued to write articles specifically praising JLI, such as

 9   “Coming Soon: A JUUL to Help You Quit JUULing” and “10 Lies and Myths About JUULing

10   Exposed.”294 As of 2020, Vaping360 continues to offer discounts for JUUL products.295

11                          c.     Foundation for a Smoke-Free World

12           283.   The Foundation was founded in 2017, and presents itself as a public health

13   organization, purportedly “advancing global progress in smoking cessation and harm

14   reduction.”296 It is funded entirely by Philip Morris International, which in 2017 announced a $1

15   billion commitment to fund the Foundation.297 The Foundation’s 2018 Form 990 lists only one

16   donor: PMI Global Services, Inc., or Philip Morris International, with a contribution of $80

17   million.298

18           284.   The Foundation is headed by Derek Yach, a noted advocate and promoter of e-

19

20

21    290
          INREJUUL_00143870.
      291
          Id.
22    292
          Id.
      293
23        INREJUUL_00139196.
      294
          Jim McDonald, Coming Soon: A JUUL to Help You Quit Juuling, Vaping 360 (Sept. 7,
24    2018), https://vaping360.com/vape-news/70262/coming-soon-a-juul-to-help-you-quit-juuling/.
      295
          [One FREE Pack] JUUL Coupon Codes 2019, Vaping 360 (Aug. 24, 2018)
25    https://vaping360.com/vape-coupons/juul-coupon-promo-code/.
      296
26        Foundation for a Smoke-Free World (2020), https://www.smokefreeworld.org/.
      297
          David Meyer, Philip Morris Pledges Almost $1 Billion to Anti-Smoking Fight, FORTUNE
27    (Sept. 13, 2017), https://www.webcitation.org/6tjyBv4dA.
      298
          Return of Private Foundation, Foundation for a Smoke-Free World (2018),
28    https://web.archive.org/web/20190828104138/https://www.smokefreeworld.org/sites/default/fil
      es/uploads/documents/fsfw_2018_form_990-pf_public_inspection.pdf.
                                                    96
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 104 of 289


 1   cigarettes and consuming e-cigarettes.299

 2           285.   In 2018, the Foundation announced that it would support Centers of Excellence

 3   to conduct tobacco control research.300 This tactic is a well-known tool of the cigarette industry,

 4   which has a history of funding “research” centers to promote industry-friendly views, such as

 5   the Center for Indoor Air Research, which promulgated industry-funded studies that sowed

 6   doubt about the addictiveness of nicotine, claimed that indoor air quality was unaffected by

 7   cigarette smoke and downplayed the harms of cigarettes broadly. Institutes such as the Center

 8   for Indoor Air Research were forced to dissolve as part of the Master Settlement Agreement in

 9   1998.

10           286.   A 2017 report in The Verge detailed the e-cigarette industry’s apparently

11   coordinated efforts to use biased research to downplay the risks of consuming e-cigarettes.301

12   For example, e-cigarette manufacturers routinely conduct studies focusing on the “good news”

13   about e-cigarettes, i.e. they release less harmful aerosolized chemicals than combustible

14   cigarettes, or that their aerosol lingers for less time indoors than combustible cigarettes.302

15   Industry-funded authors then regularly cite to each other’s studies in their own research.303 On

16

17
     299
         Derek Yach: Anti-smoking Advocates Should Embrace E-cigarettes, NATIONAL POST (Aug.
18   26, 2015), https://nationalpost.com/opinion/derek-yach-anti-smoking-advocates-should-
     embrace-e-cigarettes.
19   300
         Support Global Research, Foundation for a Smoke-Free World (May 31, 2018),
     https://web.archive.org/web/20180531105105/https://www.smokefreeworld.org/our-areas-
20   focus/support-global-research.
     301
21       Liza Gross, Vaping Companies are Using the Same Old Tricks as Big Tobacco, THE VERGE
     (Nov. 16, 2017), https://www.theverge.com/2017/11/16/16658358/vape-lobby-vaping-health-
22   risks-nicotine-big-tobacco-marketing.
     302
         See, e.g., J. Margham, et al., Chemical Composition of Aerosol from an E-Cigarette: A
23   Quantitative Comparison with Cigarette Smoke, 29 CHEM. RES. TOXICOL. 1662 (2016); Tanvir
     Walele et al., Evaluation of the Safety Profile of an Electronic Vapour Product Used for Two
24   Years by Smokers in a Real-life Setting, 92 REG. TOXICOL. PHARMACOL. 226 (2018); D.
     Martuzevicius, et al., Characterization of the Spatial and Temporal Dispersion Differences
25   Between Exhaled E-Cigarette Mist and Cigarette Smoke, 21 NICOTINE & TOBACCO RES. 1371
     (2019).
26   303
         See, e.g., Gene Gillman et al., Determining the Impact of Flavored E-liquids on Aldehyde
     Production During Vaping, 112 REG. TOXICOL. PHARMACOL. 1 (2020); Colin Mendelsohn &
27   Alex Wodak, Legalising Vaping in Australia, The McKell Institute (March 2019),
     https://pdfs.semanticscholar.org/3e13/8e46419913a29f8fc9ddad52ec771f73fa76.pdf; Violeta
28   Kaunelienė et al., Impact of Using a Tobacco Heating System (THS) on Indoor Air Quality in a
     Nightclub, 19 AEROSOL AND AIR QUAL. RES. 1961 (2019); Maya Mitova et al., Human
                                                     97
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 105 of 289


 1   information and belief, JLI and Altria, among others in the e-cigarette industry, funnel their

 2   industry-funded studies to friendly pro-industry groups knowing that those entities will

 3   misrepresent the results as evidence that e-cigarettes are safe, or not harmful.

 4                          d.      Vapor Technology Association

 5          287.    The Vapor Technology Association (VTA) bills itself as a trade association and

 6   advocates for the e-cigarette industry. It was founded in January 2016, with the banner tagline

 7   on its website reading “VAPE IS HOPE.”304

 8          288.    In 2018, JLI, SMOK, VMR, Turning Point Brands, and Joyetech were all

 9   featured as “Platinum Members,” a level of memebership that required a $100,000 annual

10   contribution. Thus, JLI paid VTA $100,000 in 2018 to become a Platinum Member, and in

11   return, VTA offered JLI a board seat; invitations to lobbying strategy meetings; access to the

12   FDA, other federal agencies, and members of Congress; and conference participation.305

13          289.    The VTA, like other lobbying and trade association groups in the industry,

14   advocates for less regulation of e-cigarettes, and testifies in opposition to flavor bans.306

15                          e.      Retailer Lobbying

16          290.    Retailers have also taken to creating subsidiaries or wholly owned companies

17   whose purpose is to produce quasi-journalistic content to promote consuming e-cigarettes,

18   discredit health initiatives, and suggest that consuming e-cigarettes has no harmful health

19   impacts. The best example of this is the website SoupWire, which publishes articles and

20   editorials that promote consuming e-cigarettes and criticizes studies that look at the negative

21   impacts of consuming e-cigarettes.307 For example, when JLI donated $7.5 million towards a

22   study on the impacts of consuming e-cigarettes on teens, a SoupWire report concluded that the

23

24
      Chemical Signature: Investigation on the Influence of Human Presence and Selected Activities
25    on Concentrations of Airborne Constituents, 257 ENV’TL POLLUTION 1 (2020).
      304
          Vape is Hope, Vapor Technology Association (Feb. 25, 2016),
26    https://web.archive.org/web/20160225154600/http://www.vaportechnology.org:80/.
      305
27        Some of Our Members, Vapor Technology Association (Nov. 28, 2018),
      https://web.archive.org/web/20181128162940/https://vaportechnology.org/membership/.
      306
28        Vapor Technology Association, https://vaportechnology.org/.
      307
          Soupwire – The Truth About Vaping, https://soupwire.com/.
                                                    98
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 106 of 289


 1   study will likely find “nothing Earth-shattering.”308

 2                           Altria Falsely Stated That It Intended to Use Its Expertise in
                             “Underage Prevention” Issues to JLI
 3

 4           291.     Altria’s announcement that it intended to invest in JLI came less than two

 5   months after it told the FDA that Altria “believe[s] that pod-based products significantly

 6   contribute to the rise in youth use of e-vapor products” and that it accordingly would be

 7   removing its own pod-based products from the market.309 Altria made the same representations

 8   to its investors.310

 9           292.     Although Altria claimed its investment in JLI had an altruistic motive—“ When

10   you add to JUUL's already substantial capabilities, our underage tobacco prevention expertise

11   and ability to directly connect with adult smokers, we see a compelling future with long-term

12   benefits for both adult tobacco consumers and our shareholders,” Altria recently confirmed that

13   JLI has not even availed itself of that experience.311 In Altria’s October 2019 letter to Senator

14   Richard Durbin, Altria CEO Howard Willard acknowledged that while Altria “offered to JUUL

15   services relating to underage prevention efforts,” to date “JUUL has not accepted Altria’s offers

16   of assistance in addressing underage vaping relating issues.”312 Willard has stated that the deal

17   would allow Altria to “work[] with JUUL to accelerate its mission.”313 but as Altria knew, as

18   reflected in its letter to the FDA just two months prior, that mission involved had resulted in

19

20
      308
         Jeff Hawkins, JUUL Donates $7.5 Million to Teen Vaping Study, Soupwire – The Truth
21   About Vaping (July 2, 2019), https://soupwire.com/juul-donates-7-5-million-to-teen-vaping-
     study/.
22   309
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, 2 (October 25, 2018)
     310
         Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript, (October 25, 2018)
23   https://www.fool.com/earnings/call-transcripts/2018/10/25/altria-group-inc-mo-q3-2018-
     earnings-conference-ca.aspx.
24   311
         Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the
25   period ending December 31, 2018. (Jan. 31, 2019), https://www.fool.com/earnings/call-
     transcripts/2019/02/01/altria-group-mo-q4-2018-earnings-conference-call-t.aspx.
     312
26       Letter from Howard A. Willard III to Senator Richard J. Durbin (October 14, 2019)
     (emphasis added).
27   313
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
     Drive Growth, Business Wire (Dec. 20, 2018, 7:00 AM EST),
28   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
     Investment-JUUL-Accelerate.
                                                     99
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 107 of 289


 1   usage throughout the youth market. Altira’s admission that pod-based products contributed to

 2   underage use show that Altria knew its investment in JLI would “strengthen[] its financial

 3   profile and enhance[] future growth prospects” specifically because JLI dominated the youth

 4   market for e-cigarettes.314

 5          293.    Altria recognized that JLI’s market share dominance in the e-cigarette market, a

 6   share that it knew was gained via youth targeting and false and misleading advertising, was the

 7   path to Altria’s continued viability and profitability. In a January 31, 2019 earnings call, Altria

 8   explained that “[w]hen you add to JUUL’s already substantial capabilities, our underage

 9   tobacco prevention expertise and ability to directly connect with adult smokers, we see a

10   compelling future with long-term benefits for both adult tobacco consumers and our

11   shareholders. We are excited about JUUL’s domestic growth and international prospects and

12   their potential impact on our investment.”315 JUUL’s growth was, as Altria well knew, due to

13   the product’s viral popularity among teens. Willard briefly acknowledged the youth vaping

14   crisis, stating, “Briefly touching on the regulatory environment, the FDA and many others are

15   concerned about an epidemic of youth e-vapor usage. We share those concerns. This is an issue

16   that we and others in the industry must continue to address aggressively and promptly.316

17          294.    Altria’s representations that it intended to help JUUL curb the prevalence of

18   underage use was false and misleading. As discussed below, Altria coordinated with JUUL to

19   capture and maintain the youth market.

20          E.      Defendants Targeted the Youth Market

21          295.    Having created a product, like combustible cigarettes, that sought to get users

22   addicted to nicotine, and while taking steps to ensure that consumers and regulators did not

23   appreciate the true nicotine content or potential harm from using JUULs, to successfully sink

24

25   314
         Press Release, Altria Makes $12.8 Billion Minority Investment In Juul To Accelerate Harm
26   Reduction And Drive Growth, Altria (Dec. 20, 2018),
     https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex991.htm.
     315
27       Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the
     period ending December 31, 2018 (Jan. 31, 2019), https://www.fool.com/earnings/call-
28   transcripts/2019/02/01/altria-group-mo-q4-2018-earnings-conference-call-t.aspx.
     316
         Id.
                                                   100
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 108 of 289


 1   their high-tech nicotine hook into American consumers, JLI, Bowen, and Monsees needed

 2   investors willing to adopt the tactics of the cigarette industry as their own. They found those

 3   investors in Pritzker, Huh, and Valani.

 4          296.    Under the leadership of the Management Defendants, JLI marketed nicotine to

 5   kids. JLI and the Management Defendants deployed a sophisticated viral marketing campaign

 6   that strategically laced social media with false and misleading messages to ensure their uptake

 7   and distribution among young consumers. JLI and the Management Defendants’ campaign was

 8   wildly successful—burying their hook into kids and initiating a public health crisis.

 9                             JLI Emulated the Marketing of Cigarette Companies.

10          297.    As Defendants know, nearly 9 out of 10 smokers start smoking by age 18, and

11   more than 80% of underage smokers choose brands from among the top three most heavily

12   advertised.317 The overwhelming consensus from public health authorities, independent studies,

13   and credible expert witnesses is that “marketing is a substantial contributing factor to youth

14   smoking initiation.”318

15          298.    Struggling to define their own identities, teenagers are particularly vulnerable to

16   image-heavy advertisements that psychologically cue them on the “right” way to look and

17   behave amongst peers.319 Advertisements that map onto adolescent aspirations and

18   vulnerabilities drive adolescent tobacco product initiation.320

19          299.    For decades, cigarette companies spun smoking as signifier of adulthood. This

20   turned smoking into a way for teenagers to project independence and enhance their image

21   among their peers.321

22          300.    Youth marketing was critical to the success of cigarette companies. In the 1950s,

23   Philip Morris—now JUUL’s corporate affiliate—intentionally marketed cigarettes to young

24

25   317
         U.S. Dep’t Health & Human Servs., Preventing Tobacco Use Among Youths, Surgeon
     General Fact Sheet, https://www.hhs.gov/surgeongeneral/reports-and-
26   publications/tobacco/preventing-youth-tobacco-use-factsheet/index.html.
     318
         United States v. Philip Morris, 449 F. Supp. 2d 1, 570 (D.D.C. 2006) (J. Kessler).
27   319
         Id. at 578.
     320
28       Id. at 570, 590.
     321
         Id. at 1072.
                                                    101
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 109 of 289


 1   people as a pool from which to “replace smokers” to ensure the economic future of the cigarette

 2   industry.322

 3           301.    Philip Morris’s documents set out their youth strategy, explaining: “Today’s

 4   teenager is tomorrow’s potential regular customer, and the overwhelming majority of smokers

 5   first begin to smoke while still in their teens”.323

 6           302.    It wasn’t just Philip Morris. The strategy of hooking kids was an open secret in

 7   the cigarette industry.324

 8           303.    As detailed below, JLI and the Management Defendants sought to emulate this

 9   approach. Indeed, Monsees admitted to using historical cigarette ads to inform JLI’s own

10   advertising campaign.325

11           304.    The emulation is obvious. A side-by-side comparison of JUUL advertisements

12   with historical cigarette advertisements reveals the appropriated pattern of focusing on imagery

13   related to attractiveness, stylishness, sex appeal, fun, “belonging,” relaxation, and sensory

14   pleasure, including taste.326

15

16

17

18

19

20
      322
          United States. v. Philip Morris, No. 99- 2496 (D.D.C. Aug. 17, 2006), ECF No. 5750 at 972
21    (Amended Final Opinion).
      323
          Tobacco Company Quotes on Marketing to Kids, Campaign for Tobacco-Free Kids (May
22    14, 2001), https://www.tobaccofreekids.org/assets/factsheets/0114.pdf.
      324
23        C.A. Tucker, Marketing Plans Presentation to RJRI B of D at 2, U.C.S.F. Truth Tobacco
      Industry Documents (Sept. 30, 1974),
24    https://www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091 (RJ Reynolds
      executive explaining that the “young adult . . . market . . . represent[s] tomorrow’s cigarette
25    business. As this 14-24 age group matures, they will account for a key share of the total
      cigarette volume—for at least the next 25 years.”).
      325
26        Matthew Perone & Richard Lardner, Juul exec: Never intended electronic cigarette for
      teens, AP News (July 26, 2019), https://apnews.com/4b615e5fc9a042498c619d674ed0dc33;
27    Gabriel Montoya, Pax Labs: Origins with James Monsees, Social Underground,
      https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees (last visited
28    Apr. 3, 2020).
      326
          See Appendix B, Ads 9-50.
                                                      102
                                                                          CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 110 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          305.    JLI and the Management Defendants deployed this same strategy, but adapted it

25   to modern advertising tactics.

26                           The Management Defendants Intentionally Marketed JUUL to
                             Young People.
27
            306.    The risk that children would use a new e-cigarette product was well known and
28
     well publicized in the months leading up to the launch of the JUUL e-cigarette. For example, in
                                                   103
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 111 of 289


 1   April 2015, the CDC published the results from its 2014 National Youth Tobacco Survey.327

 2   The CDC found that “[i]n 2014, e-cigarettes were the most commonly used tobacco product

 3   among middle (3.9%) and high (13.4%) school students.”328 Moreover, “[b]etween 2011 and

 4   2014, statistically significant increases were observed among these students for current use of

 5   both e-cigarettes and hookahs (p<0.05), while decreases were observed for current use of more

 6   traditional products, such as cigarettes and cigars, resulting in no change in overall tobacco

 7   use.”329 The CDC blamed e-cigarette marketing, the use of “a mixture of ‘sex, free samples,

 8   [and] flavors’—the same things that were originally found to be problematic with cigarette

 9   ads.”330

10              307.   Seeking to enter this nascent youth market for e-cigarettes, JLI intentionally

11   targeted youth from its inception. In March 2015, Management Defendants supervised the

12   advertising campaigns that would accompany the launch of JUUL.

13              308.   JLI knew that its initial customer base would be the key to its growth. On June

14   15, 2015, JLI’s COO Scott Dunlap wrote on article on Entrepreneur.com called “6 Ways to Get

15   a Fanatical Customer Base,” #1 of which was “Seed your initial customer base:”

16              309.   Your first group of customers is the foundation of all future growth, so know

17   who they’ll be, why they’ll rave and help them tell your story. They’ll first act as role models

18   and then as advocates to help spread your mission, so make locating and engaging those core

19   customers a priority. This is especially important if you’re introducing something completely

20   new to a traditional industry.331 Despite this professed knowledge that JLI’s “first group of

21   customers is the foundation of all future growth” and consistent with Monsees’ position that he

22

23   327
         Centers for Disease Control and Prevention, Tobacco Use Among Middle and High School
     Students — United States, 2011–2014, Morbidity and Mortality Weekly Report (MMWR)
24   64(14);381-385 (Apr. 17, 2015), https://www.cdc.gov/mmwr/preview/mmwrhtml/
     mm6414a3.htm.
25   328
         Id.
     329
26       Id.
     330
         Jacob Kastrenakes, More teens are vaping instead of smoking, The Verge (Apr. 16, 2015),
27   https://www.theverge.com/2015/4/16/8429639/teen-ecigarette-use-triples-vaping-beats-
     smoking.
28   331
         Scott Dunlap, 6 Ways to Get a Fanatical Customer Base, Entrepreneur (June 17, 2015)
     https://www.entrepreneur.com/article/247424.
                                                   104
                                                                   CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 112 of 289


 1   has no “qualms” with marketing to people that were not yet addicted to nicotine,332 JLI’s

 2   marketing strategy targeted people that were “flavor-seeking, social ‘vapers,’” and those who

 3   “have very limited experience with traditional tobacco cigarettes.”333

 4          310.    JLI’s first major marketing hire, Cult Collective Ltd. (“Cult Collective”),

 5   presented a pitch deck to JLI in late 2014, which defined the “target consumer” as a person

 6   “within a life stage or mindset where they are defining their own identity.”334 The study

 7   described the “modern vaper” as “trendy, sophisticated image managers seeking to balance their

 8   desire for originality against acceptance.”335 Put differently, their target consumer was an

 9   adolescent.

10          311.    JLI professedly wanted kids to think JUUL was cool. In an email dated January

11   29, 2015, Sarah Richardson—then Director of Communications—sent a document dated

12   December 31, 2014, to Dima Martirosyan, Director of Digital Marketing, who forwarded it to

13   Rafael Burde, Director of Ecommerce.336 The document stated that “[m]ost e-cigarettes to date

14   are unsatisfying and seem ‘douche-y’. The JUUL product delivers nicotine far more effectively,

15   and the product design is elegant and cool. We need to tell this story in a credible fashion

16   through press, influencers and social media.”337 The document repeatedly referred to Pax Labs’s

17   plan to target the “cool kids[.]”338 For example, it described as one of the “Key needs” to

18   “Establish premium positioning to entice the ‘masses’ to follow the trend setters; own the ‘early

19   adopter’ / ‘cool kid’ equity as we build out volume[.]”339 The document noted that “the voices of

20   influencers can build strong demand.”340 Messaging to media similarly focused on “coolness”

21

22
     332
         David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?,
23   Inc., https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-
     company-marketing-dilemma.html (last visited Apr. 4, 2020).
24   333
         INREJUUL_00441209.
     334
25       INREJUUL_00057298-INREJUUL_00057487.
     335
         INREJUUL_00057298-INREJUUL_00057487.
26   336
         INREJUUL_00057289.
     337
         INREJUUL_00057293.
27   338
         Id.
     339
28       Id.
     340
         Id.
                                                105
                                                                 CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 113 of 289


 1   and the message that “JUUL singlehandedly made e-cigarettes cool.”341

 2          312.    This focus on “cool kids” continued up to and after launch. On May 18, 2015,

 3   Kate Morgan, field marketing manager, emailed Richard Mumby, Chief Marketing Officer, and

 4   a variety of other marketing employees about “Some Music Options for JUUL Party” and noted

 5   that one of the options was a pair who were both “cool kids.”342 On June 7, 2015, Rafael Burde

 6   emailed Scott Dunlap, then Chief Operating Officer, stating that the JUUL launch party “was a

 7   resounding success (at least in my mind) in terms of winning over the cool kids . . . .”343 Pax

 8   Labs employees used similar wording regarding interest in targeting “cool kids” in an email

 9   from Sarah Richardson on August 12, 2015,344 and emails from Ashley Marand on September

10   15, 2015,345 and October 21, 2015.346 The consistency of the language around this target

11   demographic confirms that marketing to “cool kids” was a company policy set by the executives

12   and the Board, particularly because, before selling the Ploom assets to JTI, James Monsees said

13   similar things about Ploom.347

14          313.    JLI identified its competitor in this space as cigarette companies, complaining

15   that “cigarettes continue to own the ‘cool’ equity,” and identifying a “key pillar to go-to-

16   market” as “win[ning] with the ‘cool crowd’” away from cigarettes.348

17          314.    With this goal in mind, JLI hired the Grit Creative Group (“Grit”), which billed

18   itself as an agency whose marketing appealed to “cool kids.”349 Grit helped JLI to “use external

19   audiences to communicate nuanced messages around early adoption ‘coolness’ and product

20   performance.”350

21

22
     341
         INREJUUL 00441325-INREJUUL_00441326.
23   342
         JLI00218598.
     343
         JLI00206206.
24   344
         JLI00222528.
     345
25       JLI00461564.
     346
         JLI00235965.
26   347
         JLI00514343 (describing Ploom as “providing optionality for distribution growth and
     consumer outreach to a younger, opinion leading audience”).
27   348
         INREJUUL_00161703-INREJUUL_00161715.
     349
28       Id.
     350
         INREJUUL_00277080-INREJUUL_00277104.
                                                 106
                                                                   CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 114 of 289


 1          315.    In short order, the phrase “it’s cool to JUUL” became an anthem among kids

 2   while youth e-cigarette use skyrocketed.

 3                         JLI Advertising Exploited Young People’s Psychological
                           Vulnerabilities.
 4

 5          316.    Informed by decades of tobacco marketing, JLI ran a consistent, simple message:

 6   JUUL is used by young, popular, attractive, and stylish people.

 7          317.    This was not the only marketing scheme JLI could have adopted. JLI had other

 8   options. In 2014, JLI engaged a Calgary-based advertising agency, Cult Collective, to complete

 9   a “diagnostic” evaluation of the JUUL brand and to make recommendations regarding the best

10   advertising strategy to market the JUUL e-cigarette.

11          318.    In keeping with typical e-cigarette marketing, which messaged to existing

12   smokers looking to quit, Cult Collective recommended that JUUL position its e-cigarette

13   technology as the focus of its advertisements. Cult Collective presented JUUL with exemplar

14   advertisements that used images of a boom box and a joy stick, juxtaposed against the JUUL e-

15   cigarette, with the tag line: “Everything changes. JUUL the evoluution of smoking.”

16

17

18

19

20

21

22

23

24

25

26          319.    This campaign expressly invokes combustible cigarettes and positions the JUUL
27   as a technological upgrade for the modern smoker.
28          320.    JLI rejected this approach.
                                                   107
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 115 of 289


 1           321.   Instead, in June of 2015, JLI launched the “Vaporized” advertising campaign.351

 2   The express mission of the Vaporized campaign was to “own the ‘early adopter’/’cool kid’

 3   equity.”352

 4           322.   Applying the template for preying on teens established by the cigarette industry,

 5   the Vaporized campaign used stylish models, bold colors, and highlighted themes of sexual

 6   attractiveness, thinness, independence, rebelliousness and being “cool.”353

 7           323.   The targeting of young consumers was evident in the design and implementation

 8   of the Vaporized campaign, which featured models in their 20s whose “poses were often

 9   evocative of behaviors more characteristic of underage teen than mature adults.”354

10

11

12

13

14

15

16

17

18

19

20

21

22

23
      351
         Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’,
24   AdAge (June 23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-
     ads¬campaign/299142/.
25   352
         INREJUUL_00057291-INREJUUL_00057295.
     353
26       See Appendix B, Advertisement 1 (example of targeting of young people).
     354
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of Robert K Jackler, Professor, Stanford University).
28   https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
     JacklerR-20190724.pdf.
                                                   108
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 116 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17           324.   In the months leading up to the launch of JUUL e-cigarettes, Pax Labs

18   executives and directors discussed how to market the new product and the Board approved

19   specific marketing materials used in JUUL’s launch. On March 23, 2015,355 there was a meeting

20   of the Board of Directors where the upcoming advertising campaign was discussed.356 The

21   Board at that time had five members: Pritzker, Valani, Monsees, Bowen, and Handelsman

22   (occupying Valani’s second seat). According to Chelsea Kania, then Brand Manager at Pax

23   Labs, prior to this meeting, she had met with the Board to discuss the models who would be

24   used in the marketing collateral accompanying the JUUL launch. At that meeting, “there was

25   some commentary at the youthfulness of the models[,]” but “nobody disliked them” and

26

27
     355
28         INREJUUL_00371285.
     356
           INREJUUL_00371314.
                                                  109
                                                                   CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 117 of 289


 1   “everybody agreed they are pretty ‘effective[.]’”357 Ms. Kania also noted that she told the Board

 2   that “we have quite the arsenal of model images to work with, and that they should let us know

 3   if the ones we selected are going to be problematic. So just waiting on any further feedback if

 4   they do a pass with the board.”358 The Management Defendants knew that the ads targeted

 5   youth and had the authority to determine which models to use, but “Juul’s board of directors

 6   signed off on the company’s launch plans[.]”359 In addition, “Monsees, who was CEO at the

 7   time, personally reviewed images from the billboard photo shoot while it was in session.”360 A

 8   senior manager later told the New York Times that “he and others in the company were well

 9   aware” that the marketing campaign “could appeal to” teenagers.361

10          325.    As part of the Vaporized campaign, JLI advertised on a 12-panel display over

11   Times Square.362 Billboard advertising of cigarettes has for years been unlawful under the

12   Master Settlement Agreement.

13

14

15

16

17

18

19

20
     357
21       INREJUUL_00174387.
     358
         Id.
22   359
         Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled
     startup of 2018: E-cigarette startup Juul Labs is valued at more than $16 billion. It’s also
23   hooking teens on nicotine and drawing scrutiny from the FDA. Can the company innovate its
     way out of a crisis it helped create?, Fast Company (Nov. 19, 2018),
24   https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-
     the-most-embattled-startup-of-2018.
25   360
         Id.
     361
26       Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y.
     Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
27   marketing.html.
     362
         See Appendix B, image 14; see also https://inrejuul.myportfolio.com (also available at
28   http://tobacco.stanford.edu/tobacco_main/subtheme_pods.php?token=fm_pods_ mt068.php)
     (last visited April 3, 2020) (additional images and videos).
                                                    110
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 118 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          326.    These ads, which ran for nearly a month, generated an estimated 1.5 million

14   impressions per day.363

15          327.    In fact, JLI’s Vaporized campaign was so effective that it gained national

16   attention on an October 15th, 2015 episode of Late Night with Stephen Colbert, who ridiculed

17   the notion that the young, dancing models were consistent with a target market of adult

18   smokers. As Colbert joked after viewing the close-up video of young models dancing in place,

19   “[y]eah! There is something about vaping that just makes me want to dance in a way that

20   doesn’t require much lung strength. . . . And it’s not just ads featuring hip young triangles that

21   appeal to the youths. . . . There is no reason to worry about the long-term effects of vaping,

22   because e-cigarettes are so new that their long-term effects are still unknown.”364

23          328.    The Vaporized campaign was not limited to the Times Square billboards

24   however. The ads were also placed in nationally-distributed magazines, and the videos were

25   displayed on screens at the top of point-of-sale JUUL kiosks provided by JUUL to retailers

26

27
     363
        INREJUUL_00093933-INREJUUL_00093934.
28   364
        The Late Show With Stephen Colbert: Vaping is So Hot Right Now, YouTube (Oct. 7, 2015),
     https://www.youtube.com/watch?v=PMtGca_7leM.
                                                111
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 119 of 289


 1   across the country.

 2           329.    To the extent that the Vaporized advertisements disclosed that JUUL contained

 3   nicotine, the warnings were in small print against low-contrast backgrounds, making them easy

 4   to overlook. By way of comparison, cigarette advertisements, are required to display a health

 5   warning in high contrast black and white, covering 20% of the image.

 6           330.    Likewise, JLI’s social media ads did not disclose any health risks of using JUUL

 7   until May of 2018, when they were required to warn of addiction. But even then, JUUL placed

 8   these warnings in areas that were only viewable if the social media user clicked on the “full

 9   version” of the JLI post, which is not how teens typically engage with social media

10   advertising.365 Notably, on Twitter, a social media platform that is geared towards reading text,

11   and on Facebook, where some users do read text, JLI typically did not include the disclaimer in

12   its advertisements at all.366

13                           JLI Pushed the Vaporized Campaign Into Youth Targeted Channels.

14                           a.      JLI Placed Its Vaporized Ads on Youth Oriented Websites
                                     and Media.
15

16           331.    JLI engaged programmatic media buyers to place advertisements on websites

17   attractive to children, adolescents in middle school and high school, and underage college

18   students. These advertisements, which included the images of models from the Vaporized

19   campaign, began appearing on websites as early as June 2015. The chosen websites included:

20   nickjr.com (the website for a children’s television network run by Nickelodeon Group); the

21   Cartoon Network’s website at cartoonnetwork.com; allfreekidscrafts.com; hellokids.com; and

22   kidsgameheroes.com.

23           332.    A picture of the homepage of nickjr.com is below:

24

25

26

27
      365
        Se Appendix B, Advertisement 3.
28    366
        See Appendix B, Advertisement 65; see also Juul Image Galleries (2015-2018) SRITA
      Collection, https://inrejuul.myportfolio.com/twitter-1 (last visited Apr. 3, 2020).
                                                    112
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 120 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10          333.     JLI also purchased banner advertisements on websites providing games targeted
11   to younger girls,367 educational websites for middle school and high school students,368 and other
12   teen-targeted websites.369
13          334.     JLI knew what it was doing. In May 2015, Chelsea Kania contacted Cult
14   Collective to raise concerns about advertising on younghollywood.com. Kania explained that
15   the website’s demographics are “age 12-34 . . . and weighing the % who could actually afford
16   JUUL against the risk we’d run being flagged for advertising on that site – I don’t think we
17   should do it.”370 Nevertheless, JLI continued to push its campaign on websites with young
18   demographics.
19          335.     JLI promoted the Vaporized campaign on Facebook, Instagram, and Twitter.
20          336.     JLI could have employed age-gating on its social media accounts to prevent
21   underage consumers from viewing its Vaporized advertisements, but chose not to do so.
22          337.     The Vaporized campaign included the largest e-cigarette smartphone campaign
23

24   367
         The sites included dailydressupgames.com, didigames.com, forhergames.com,
     games2girls.com, girlgames.com, and girlsgogames.com.
25   368
         E.g., coolmath-games.com. JUUL also purchased advertisements on basic-
26   mathematics.com, coolmath.com, math-aids.com, mathplayground.com, mathway.com,
     onlinemathlearning.com, and purplemath.com.
     369
27       E.g., teen.com, seventeen.com, justjaredjr.com, and hireteen.com. JUUL purchased
     advertisements on websites for high school students hoping to attend college such as
28   collegeconfidential.com and collegeview.com.
     370
         INREJUUL_00082179-INREJUUL_00082185.
                                                    113
                                                                      CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 121 of 289


 1   of 2015, which accounted for 74% of all such smartphone advertising that year.

 2          338.   JLI promoted Vaporized through Vice Magazine, which bills itself as the “#1

 3   youth media brand” in the world.371

 4

 5

 6

 7

 8

 9

10

11

12

13          339.   By 2016, an estimated 20.5 million U.S. middle and high school students were
14   exposed to advertisements for e-cigarettes, including JUUL.372
15                         b.     JLI Used Influencers and Affiliates to Amplify Its Message to
                                  a Teenage Audience.
16

17          340.   JLI used “influencers” to push their product to young people. Influencers are

18   “high-social net worth” individuals who have developed large social media followings—i.e., the

19   “cool kids” of the social media world.373 Influencers are prized sources of brand promotion on

20   social media networks.

21          341.   Like its Vaporized campaign, JLI’s influencer strategy was youth-focused, with

22   the stated aim of “show[ing] that the tastemakers, cool kids and early adopters who consume

23
     371
24       Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes
     (Nov. 16, 2018), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-
25   focus-of-juuls-early-marketing-campaigns/#3da1e11b14f9.
     372
         Kristy Marynak et al., Exposure to Electronic Cigarette Advertising Among Middle and
26   High School Students – United States, 2014-2016, CDC: Morbidity and Mortality Weekly
     Report (Mar. 16, 2018), https://www.cdc.gov/mmwr/volumes/67/wr/mm6710a3.htm.
27   373
         See INREJUUL_00091138 (Aug. 26, 2015 “JLI Influencer Program” defining an influencer
     as “individuals who have strong influence over their audience. We are aiming for influencers in
28   popular culture with large audiences in various sectors such as music, movies, social, pop
     media, etc.”).
                                                   114
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 122 of 289


 1   tobacco use JUUL.”374 In keeping with this strategy, JLI targeted influencers that were young

 2   and popular with adolescents. One influencer JLI targeted was Tavi Gevinson, who was

 3   nineteen years old in the summer of 2015. The year before, Rolling Stone magazine described

 4   Gevinson as “possibly the most influential 18-year-old in America.”375

 5           342.   JLI contracted with Grit to enlist influencers by sending them free JUUL e-

 6   cigarettes.

 7           343.   Grit also provided free JUULs to Luka Sabbat, known as the “the Internet’s

 8   Coolest Teenager,”376 who was 17 years old during the summer of 2015.

 9           344.   Grit targeted celebrities with large numbers of underage fans, including Miley

10   Cyrus, former star of “Hannah Montana,” a series that aired for four seasons on the Disney

11   Channel and won eight Teen Choice Awards.377

12           345.   JLI encouraged its distributors, wholesalers, and other resellers—either explicitly

13   or implicitly— to hire affiliates and influencers to promote JLI’s brand and products. Even if

14   not paid directly by JLI, these influencers profited from the promotion of JUUL products either

15   because they were paid by JUUL resellers, JUUL accessory sellers, or sellers of JUUL-

16   compatible products.

17           346.   For example, one YouTube user Donnysmokes (Donny Karle, age twenty-one)

18   created a JUUL promotional video in 2017 that garnered roughly 52,000 views, many of which

19   were from users under the age of eighteen.378 Since that time, Karle has made a series of videos,

20

21
      374
         INREJUUL_00057293.
22    375
         Alex Morris, Tavi Gevinson: A Power Teen’s New Direction, Rolling Stone (Aug. 14,
     2014), https://www.rollingstone.com/culture/culture-features/tavi-gevinson-a-power-teens-
23   new-direction-232286/.
     376
24       Alexis Barnett, Who Is Luka Sabbat? Meet the Internet’s Coolest Teenager, Complex (Aug.
     17, 2015), https://www.complex.com/style/luka-sabbat-interview-on-youth-kanye-west-and-
25   fashion.
     377
         See, INREJUUL_00091141 (Aug. 26, 2015 “JLI Influencer Seeding Chart” provided by Grit
26   listing various celebrities and influencers, including Miley Cyrus.).
     378
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of Robert K Jackler, Professor, Stanford University).
28   https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
     JacklerR-20190724.pdf.
                                                      115
                                                                      CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 123 of 289


 1   including videos titled “How to hide your JUUL from your parents” and “How to HIDE & HIT

 2   Your JUUL at SCHOOL WITHOUT Getting CAUGHT.”379 Karle has admitted to earning

 3   approximately $1200 a month from unspecified sources simply from posting videos of himself

 4   consuming e-cigarettes, especially of JUUL products online.380

 5          347.    In or around 2017, JLI began using a company called Impact Radius for the

 6   management of JLI’s affiliate program. Impact Radius’s affiliate application stated that JLI

 7   “auto-approve[d]” applications and did not ask for or confirm the affiliate’s age.381 JLI’s

 8   affiliates promoted JUUL on social media platforms including YouTube, Instagram, Facebook,

 9   Snapchat, and Twitter and routinely failed to disclose that they were being paid to promote

10   JUUL products.

11          348.    As with much of the marketing strategy for JUUL, the practices described above

12   are prohibited by the Master Settlement Agreement.

13                         c.      JLI Used Viral Marketing Techniques Known to Reach
                                   Young People.
14

15          349.    JLI deployed “viral marketing” techniques to great success. Viral marketing is

16   defined as “marketing techniques that seek to exploit pre-existing social networks to produce

17   exponential increases in brand awareness, through processes similar to the spread of an

18   epidemic.”382 Viral marketing effectively converts customers into salespeople, who, by sharing

19   their use of a product (on social media or otherwise), repeat a company’s representations and

20   endorse the product within their network. The success of viral marketing depends on peer-to-

21   peer transmission. Hence, a successful viral marketing campaign looks like a series of unrelated,

22   grassroots communications, when in fact they are the result of carefully orchestrated corporate

23

24   379
         Id.
     380
25       Allie Conti, This 21-year-old is Making Thousands a Month Vaping on YouTube, Vice (Feb.
     5, 2018), https://www.vice.com/en_us/article/8xvjmk/this-21-year-old-is-making-thousands-a-
26   month¬vaping-on-youtube.
     381
         INREJUUL_00113437-INREJUUL_00113441.
27   382
         N. Deepa et al., Viral Marketing as an On-Line Marketing Medium, IOSR J. of Bus. &
     Mgmt. 18, http://www.iosrjournals.org/iosr-jbm/papers/ncibppte-volume-2/1115.pdf (last
28   visited Apr. 3, 2020); P. R. Datta et al., Viral Marketing: New Form of Word-of-Mouth
     Through Internet, 3 The Bus. Rev. 69 (2005).
                                                      116
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 124 of 289


 1   advertising campaigns.

 2           350.      As JLI boasted in a pitch deck to potential investors dated December 2016,

 3   “Viral Marketing Wins.”383

 4

 5

 6

 7

 8

 9

10           351.      Social media platforms are the most effective way to launch viral marketing
11   campaigns among young people. As of May 2018, among teenagers, 95% reported use of a
12   smart phone, 85% use YouTube, 72% use Instagram, and 45% reported being online
13   “constantly.”384
14           352.      A key feature of JLI’s viral marketing campaign was inviting user-generated
15   content. This strategy revolves around prompting social media followers to provide their own
16   JUUL-related content—e.g., post a selfie in your favorite place to use JUUL. The response
17   provided by a user is then typically distributed—by the social media platform employed—into
18   the user’s personal network. In this way, brands can infiltrate online communities with
19   personalized content that promotes their product (e.g. a picture of a friend using a JUUL e-
20   cigarette ).385
21

22

23
     383
         INREJUUL_00349529-560 at 541.
24    384
         Monica Anderson & Jingjing Jiang, Teens, Social Media & Technology 2018: Appendix A:
25   Detailed Tables, Pew Research Center (May 31, 2018),
     https://www.pewresearch.org/internet/2018/05/31/teens-technology-appendix-a-detailed-
26   tables/.
     385
         The Rise in the Use of Juul Among Young People: The Power of Design and Social Media
27   Marketing, Campaign for Tobacco Free Kids,
     https://www.tobaccofreekids.org/assets/images/content/JUUL_Presentation.pdf. (last visited
28   Nov. 12, 2020).

                                                    117
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 125 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          353.      Within a few months of the JLI’s commercial release in June 2015, a former JLI

15   executive reportedly told the New York Times that JLI “quickly realized that teenagers were, in

16   fact, using [JUULs] because they posted images of themselves vaping JUULs on social

17   media.”386

18          354.      To drive consumer participation in its ad campaign, JLI peppered its advertising

19   and social media posts with hashtags, including those referencing JLI and consuming e-

20   cigarettes    (e.g.,   #juul,   #juulvapor,   #switchtojuul,   #vaporized,   #juulnation,   #juullife,

21   #juulmoment); and trending topics unrelated to JUUL, as well as topics #mothersday,

22   #goldenglobes, #nyc, etc. JLI’s hashtag marketing went beyond passive posts to being “very

23   proactive to find and reach out to people who are (or might be) interested in JUUL. This means

24   searching hashtags to engage, using widely used hashtags, paying close attention to our

25   followers, being responsive to posts, etc.”387

26
     386
27       Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?,
     N.Y. Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
28   marketing.html.
     387
         INREJUUL_00093294.
                                                  118
                                                                   CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 126 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          355.   JLI’s hashtags attracted an enormous community of youthful posts on a wide

12   array of subjects. According to Dr. Jackler, #Juul contains literally thousands of juvenile

13   postings, and numerous Instagram hashtags contain the JUUL brand name.388

14          356.   Just as JLI intended, JUUL users began taking photos of themselves using JUUL

15   devices and putting them on social media with the hashtag #juul. They were creating JUUL

16   content that looked and felt like real JUUL ads: featuring young people having fun and using

17   JUUL. The flavor-based hashtag campaigns #MangoMonday and #coolmint generated hundreds

18   of thousands of user-generated posts.

19          357.   JLI could have stepped in and attempted to stop the use of its trademark in posts

20   directed to underage audiences, including the use of all the hashtags that contain the word

21   “JUUL.” It could have sought to shut down infringing accounts such as @doit4juul and

22   @JUULgirls. It did not do so.

23                         JLI Targeted Youth Retail Locations.

24          358.   Studies show that tobacco use is associated with exposure to retail advertising

25   and relative ease of in-store access to tobacco products. Some studies have shown that youth

26   who were frequently exposed to point of sale tobacco marketing were twice as likely to try or

27
     388
        Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market at 2,
28   STAN. RES. INTO THE IMPACT OF TOBACCO ADVERT. (2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
                                                   119
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 127 of 289


 1   initiate smoking than those who were not as frequently exposed.

 2          359.    For years, JLI made it difficult for smoke shops and other age-restricted stores to

 3   carry its products, instead directing its product to gas stations and convenience stores, which

 4   historically make the most underage sales. JLI knows that nicotine-naïve young people frequent

 5   gas stations and convenience stores rather than smoke shops. By distributing in those kinds of

 6   stores, JUUL increased the likelihood that these people would purchase its product.

 7          360.    JLI marketed its products extensively in convenience stores, employing video

 8   and product displays with bright colors and young adults using and displaying the JUUL device.

 9   The retail marketing worked and, by late 2017, JUUL became the most popular e-cigarette sold

10   in convenience stores according to Nielsen data.389

11          361.    Like all in-store cigarette advertising, JLI’s point–of–sale materials played a

12   major role in driving youth addiction. JLI actively encouraged youth to seek out these laxly

13   regulated retail locations, sending marketing e-mails to hundreds of thousands of customers,

14   referring them to the JUUL store locator and offering discounts. And JLI actively encouraged its

15   retailers to leniently regulate sales to youth by providing profit margins that far exceeded any

16   other tobacco product being sold.

17          362.    Before JUUL’s launch in 2015, JLI and Cult Collective developed packaging and

18   in-store displays that looked similar to iPhone packaging, which JLI knew would resonate with

19   young people and further JLI’s campaign to be the “the iPhone of e-cigarettes.”

20          363.    As a 2015 marketing plan shows, JLI’s in-store promotional content “stands out”

21   from competing tobacco products by conveying that the “JUUL brand is colorful, approachable,

22   and fun—core elements of trade support assets.”390

23

24

25

26
     389
27       Laura Bach, JUUL and Youth: Rising E-Cigarette Popularity, Campaign for Tobacco-Free
     Kids (July 6, 2018), http://www.kdheks.gov/tobacco/download/Campaign_for_tobacco-
28   free_kids_rising_popularity_of_e-cigarettes.pdf.
     390
         INREJUUL_00370796-INREJUUL_00370806, 805.
                                                  120
                                                                  CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 128 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                          JLI Hosted Parties to Create a Youthful Brand and Gave Away Free
                            Products to Get New Consumers Hooked.
11

12            364.   JLI also sponsored at least twenty-five live social events for its products in

13   California, Florida, New York, and Nevada. The invitations to JUUL’s events did not indicate

14   that the JUUL was intended for cigarette smokers, contained nicotine, or was addictive.391

15   Instead, the invitations traded on PAX Lab, Inc.’s (PAX) reputation as a manufacturer of

16   marijuana vaporizers and promised attendees “free #JUUL starter kit[s],” live music, or slumber

17   parties.392 Photographs from these events indicate that they drew a youthful crowd. Product

18   promotion through sponsored events was a long-standing practice for cigarette companies, but is

19   now prohibited.

20

21

22

23

24

25

26

27
     391
28         See Appendix B, Advertisements 78-81.
     392
           Id.
                                                   121
                                                                    CLASS ACTION COMPLAINT
     Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 129 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   122
                                                 CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 130 of 289


 1          365.    At these live social events, JLI gave attendees free JUUL “Starter Kits,” which

 2   contain a JUUL device and 4 JUUL pods of various flavors. JLI gave away samples at music

 3   events without age restrictions, including Outside Lands in San Francisco’s Golden Gate Park.

 4          366.    Giving away free samples is prohibited conduct for a cigarette company under

 5   the Master Settlement Agreement.

 6

 7

 8

 9

10

11

12

13
                                                                                 393
14

15          367.    JLI also held sampling events in stores. By September 2015, JLI was on schedule

16   to host sampling events in more than 5,000 stores in twenty cities in twelve states.394 Documents

17   obtained by the New York Attorney General show that JLI recruited young “brand

18   ambassadors” to staff these events and required a dress code that included skinny jeans, high-

19   top sneakers or booties, and an iPhone in a JUUL-branded case.395

20

21

22

23
     393
24       Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’,
     AdAge (June 23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-
25   ads¬campaign/299142/.
     394
         INREJUUL_00160394.
26   395
         Jake Offenhartz, Juul Hooked Teens Through Sick Parties and Hip Ambassadors, NY AG
     Says, Gothamist (Nov. 19, 2019), https://gothamist.com/news/juul-hooked-teens-through-sick-
27   parties-and-hip-ambassadors-ny-ag-says; Kathleen Chaykowski, The Disturbing Focus of
     Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
28   https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-
     early-marketing-campaigns/#3da1e11b14f9.
                                                  123
                                                                   CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 131 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10          368.    Though JLI publicly acknowledged in October 2017 that it is unlawful to

11   distribute free samples of its products at live events,396 it continued to reach out to new users by

12   offering samples, sometimes at $1 “demo events.” Like so many of JLI’s initiatives, promotions

13   of this kind are prohibited for cigarette companies by the Master Settlement Agreement.

14          369.    The effect—and purpose—of JLI’s Vaporized giveaways was to flood major

15   cities with products that would hook thousands of new users, and to generate buzz for the brand

16   among urban trendsetters who would then spread JLI’s message to their friends via word of

17   mouth and social media.

18          370.    According to BeCore, one of the firms responsible for designing and

19   implementing JLI’s live events, JLI distributed the nicotine-equivalent of approximately

20   500,000 packs of cigarettes at all twenty-five events.397 And this was just to get people started.

21

22

23
     396
24       See Nik Davis (@bigbabynik), Twitter (Nov. 17, 2017 1:11 PM),
     https://twitter.com/JLIvapor/status/931630885887266816; The Role of the Company in the Juul
25   Teen Epidemic, Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H.
     Comm. on Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong.
26   (2019) (statement of Robert K Jackler, Professor, Stanford University).
     https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
27   JacklerR-20190724.pdf.
     397
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan
28   Rsch. into the Impact of Tobacco Advert. 9 (Jan. 31, 2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
                                                      124
                                                                      CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 132 of 289


 1                         The Management Defendants’ Direction of and Participation in JLI
                           and in the Youth Marketing Schemes.
 2
                           a.      The Management Defendants, and in particular Pritzker,
 3                                 Valani, and Huh, controlled JLI’s Board at relevant times.

 4          371.    During the relevant time frame, JLI’s operative Voting Agreements provided for

 5   a maximum of seven board seats.398 By March 2013, Valani, through Ploom Investments LLC,

 6   controlled two of JLI’s maximum seven board seats.399 Valani continued to control two JLI

 7   board seats at all relevant times. Pritzker joined Monsees, Bowen, and Valani on JLI’s board in

 8   August 2013.400

 9          372.    In March 2015, after JTI’s board appointees resigned, Hank Handelsman—a

10   lawyer who serves as general counsel for the Pritzker Organization, and was a senior executive

11   officer and general counsel for the Hyatt Corporation for several decades—joined Monsees,

12   Bowen, Pritzker, and Valani on JLI’s board.401 JLI documents indicate that Handelsman

13   occupied Valani’s second seat on the board.402 Thus, by March 2015, Pritzker and Valani

14   controlled three board seats, which comprised a majority of the board at the time since only five

15   of seven possible seats were filled then. And Defendants Monsees and Bowen held the other

16   two board seats.

17          373.    JLI’s Fourth Amended and Restated Voting Agreement, dated March 2015,

18   provided for a maximum of seven board seats. Monsees and Bowen each occupied one seat;

19   Valani had two seats; Pritzker had one seat at that time; another investor would obtain one

20   board seat if enough shares were raised (but ultimately, they were not), and one seat was to be

21   filled by vote of a majority of the board.403 Sometime after that, Pritzker assumed control of a

22
     398
23       JLI01362389 (Fifth Amended and Restated Voting Agreement, March 2015); JLI01362388
     (Fifth Amended and Restated Voting Agreement, Dec 2016); JLI01439393 (Sixth Amended
24   and Restated Voting Agreement, March 2017); JLI01440777 (Seventh Amended and Restated
     Voting Agreement, Jun 2018).
25   399
         JLI01426710 (March 25, 2013 board minutes note V has seats, discuss a potential designee
     by Ploom Investments/aka V); JLI10268480 (“Ploom Investments is controlled by Riaz
26   Valani”).
     400
         JLI01426164.
27   401
         JLI00216307; JLI01365707/.
     402
28       JLI01362388.
     403
         JLI01365707.
                                                125
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 133 of 289


 1   second board seat.

 2          374.    By the summer of 2015, Hoyoung Huh and Alexander Asseily joined the Board.

 3   At that time, the Board had seven members: Monsees, Bowen, Valani, Pritzker, Handelsman,

 4   Huh, and Asseily.404 Handelsman continued to occupy Valani’s second seat.

 5          375.    Valani, Pritzker, and Huh continued to control JLI’s board through at least 2018.

 6   In June 2017, Altria was already contemplating a deal with Juul and asked its financial advisor,

 7   Perella Weinberg Partners, to conduct diligence on JLI. Altria reported Perella Weinberg’s

 8   findings while preparing for a meeting with JLI, noting that “Valani and Pritzker control

 9   majority of voting power and 44% economic interests.”405

10          376.    JLI’s December 2016 Fifth Amended and Restated Voting Agreement provided

11   that Monsees and Bowen controlled the two seats they occupied; Valani controlled the two seats

12   occupied at that time by himself and Handelsman; Pritzker controlled the two seats occupied at

13   that time by himself and Asseily; and Huh occupied the seat appointed by a majority of board

14   members.406 JLI’s March 2017 Sixth Amended and Restated Voting Agreement provided the

15   same board seat composition as the Fifth.407

16          377.    Even after Huh resigned from JLI’s board in May 2018,408 Pritzker and Valani

17   continued to control the board, as they still controlled four of seven board seats. JLI’s June 2018

18   Seventh Amended and Restated Voting Agreement provided that Monsees and Bowen

19   controlled the two seats they occupied; Valani controlled the two seats occupied at that time by

20   himself and Handelsman; Pritzker controlled the two seats occupied at that time by himself and

21   Zach Frankel; and Kevin Burns occupied the seat appointed by a majority of board members.409

22   Consistent with this distribution of board seats, an internal Altria presentation from October

23   2017 reported on Altria’s “continued dialogue with key [JLI] investors,” noting that Valani and

24

25
     404
         JLI00220992.
26   405
         ALGAT0002834151.
     406
         JLI01362388.
27   407
         JLI01439394.
     408
28       JLI01425021.
     409
         JLI01440776.
                                                     126
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 134 of 289


 1   Pritzker “indicate that they control majority of voting power.”410 JLI also noted in 2017 and

 2   2018 that Pritzker and Valani “have two board seats” each, and they “are active on the board as

 3   well as providing strategic advice to the company on a weekly basis.”411

 4          378.    The Bylaws of the JLI Board of Directors provide that “all questions and

 5   business shall be determined by the vote of a majority of the directors present, unless a different

 6   vote be required by law, the Certificate of Incorporation or these bylaws.”412 So, by virtue of

 7   their control of four of the seven seats on the JLI Board of Directors, Defendants Pritzker and

 8   Valani had the ability to approve or reject any matter considered by the Board of Directors. This

 9   power included, among other things, the decision to remove any officer of JLI (which only

10   required an “affirmative vote of a a majority of the directors” – which, as stated above, rested

11   with Pritzker and Valani during all relevant times).413 In this way, Pritzker and Valani ensured

12   JLI would be run as they saw fit.

13                          b.     Pritzker, Huh, and Valani were active, involved board
                                   members.
14

15          379.    JLI’s board members, and especially Pritzker, Valani, and Huh, were “more

16   involved than most.”414 In June 2015, then-COO Scott Dunlap observed that “[o]ur board

17   members are more involved than most, and likely crazier than most, given the depth of

18   experience they have in this industry,” specifically referencing comments made by Pritzker and

19   Valani about JLI’s Vaporized marketing campaign.415 They were so involved, in fact, that

20   Dunlap worried that “the board [will] try and write copy” for future branding changes, and he

21   encouraged Richard Mumby to prepare branding materials in advance so that “we could lead

22   that discussion, should it happen.”416 (Dunlap’s efforts to wrestle control over marketing from

23   Pritzker, Valani, and Huh failed—he was the first person fired when their Executive Committee

24
     410
25       ALGAT0000280623.
     411
         JLI01356230; JLI01356237 (Nov. 2017); JLI00417815 (Feb. 2018).
26   412
         JLI01385478.
     413
         Id.
27   414
         JLI00206239.
     415
28       Id.
     416
         Id.
                                                127
                                                                CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 135 of 289


 1   began to clean house, as discussed below.417)

 2            380.   JLI’s board met far more frequently than is typical: they had weekly board calls

 3   in addition to monthly meetings.418 Hoyoung Huh began joining these weekly board calls

 4   starting in May 2015, before he formally took a seat on the board.419 In the months following

 5   JUUL’s June 2015 launch, the youth appeal of JUUL’s marketing became a “common

 6   conversation” at weekly board calls.420 Weekly meetings continued into at least 2018. JLI told

 7   investors in 2017 and 2018 that Pritzker and Valani “are active on the board as well as

 8   providing strategic advice to the company on a weekly basis.”421 Then-CEO Tyler Goldman told

 9   an investor in June 2017 that “Nick [Pritzker] has been a driving force in the building the [JLI]

10   business.”422

11                          c.     The Management Defendants, and in particular Bowen,
                                   Monsees, Pritzker, Valani, and Huh, oversaw and directed the
12                                 youth marketing scheme.

13            381.   The Management Defendants were well aware that JUUL branding was oriented

14   toward teens and duplicated earlier efforts by the cigarette industry to hook children on nicotine.

15   The Management Defendants directed and approved JUUL branding to be oriented toward

16   teenagers. The Management Defendants directed and participated in every marketing campaign

17   pushing the JUUL e-cigarette, as they had “final say” over all marketing campaigns (including

18   the Vaporized campaign and the other formal and informal marketing efforts described

19   above),423 and Monsees provided specific direction on the content of the website to JLI

20   employees.

21            382.   James Monsees testified to Congress in 2019 that the Board of Directors had

22   “final say” over marketing campaigns, and he was not speaking to only the current state of

23
     417
24       JLI01369470.
     418
         See, e.g., JLI00210436; JLI00380098.
25   419
         JLI00206172.
     420
           INREJUUL_00174498.
26   421
         JLI01356230; JLI01356237 (Nov. 2017); JLI00417815 (Feb. 2018).
     422
27       JLI02272904.
     423
         Examining JLI’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the
28   Subcomm. on Econ. & Consumer Policy of the Comm. on Oversight & Reform, H.R., 116th
     Cong. 70 (2019) (statement of James Monsees, Co-Founder, JUUL Labs, Inc.).
                                                  128
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 136 of 289


 1   affairs at the time. As noted above, from 2015 on, JLI’s own documents establish that the Board

 2   of Directors closely reviewed and approved marketing plans and specific marketing materials,

 3   and set the marketing strategy for the company.

 4            383.   As early as November 2014, Monsees, Pritzker, and Valani discussed “the

 5   addiction issue” with JUUL, working on “defining our strategy” for how to frame and market

 6   their nicotine product.424

 7            384.   In January 2015, JLI’s Board of Directors, including Monsees, Bowen, Valani,

 8   Pritzker, met and discussed JLI’s marketing.425 At this meeting, the “key pillars” identified

 9   included “win[ing] with the ‘cool crowd’ in critical markets,” “build[ing] demand among the

10   masses,” “lead[ing] with digital and ecommerce foundation,” and “us[ing] external audiences to

11   communicate nuanced messages around early adoption ‘coolness.’” The presentation for this

12   meeting also included “how” to market JUUL, including “PR & influencer coverage with

13   regarded national media in targeted markets, including LA & NYC at launch,” and “build[ing]

14   loyal consumer community via social media.” The Board recognized that JLI had to act quickly

15   because “[o]nline regulatory restrictions may affect [its] future e-commerce strategy.” In short,

16   the entire marketing strategy, including the planned partnership with the #1 youth media

17   magazine, Vice, was presented to the Board for approval before its launch.

18            385.   The Board, including Pritzker and Valani, also controlled JLI’s messaging on

19   nicotine even before JUUL launched. In January 2015, the Board directed the marketing team

20   on several key topics related to JLI’s marketing approach regarding nicotine. Sarah Richardson

21   noted that “[a]fter yesterday’s board meeting conversation,” she and Gal Cohen sought to

22   clarify in a follow-up meeting with Adam Bowen “direction from the board on their comfort

23   level with” aspects of the marketing approach. She noted that sales materials reference JUUL’s

24   “cigarette-level nicotine satisfaction,” “nicotine delivery akin to a cigarette,” and “nicotine

25   absorption rates.” The marketing team planned to ask the Board to clarify its “comfort level

26   with ‘satisfying’ messaging,” and “Is our goal still that we are champions of transparency,

27
     424
28         JLI01259728.
     425
           JLI00212009.
                                                    129
                                                                     CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 137 of 289


 1   public health, and consumer interests? If so – at what level are we comfortable being proactive

 2   in achieving this?”426

 3            386.   On March 23, 2015, JLI’s Board of Directors—at that time composed of

 4   Monsees, Bowen, Valani, Pritzker, and Handelsman (occupying Valani’s second seat)—met

 5   and discussed, among other things, their plan for JUUL, including summaries for the launch,

 6   what was next, and “ROI opportunities.”427 The presentation for the meeting noted that “to build

 7   a company worth $500B+ you need INNOVATION that fundamentally disrupts MANY

 8   $100B+ industries . . . and creates entirely new $B industries along the way.” The meeting

 9   included a “JUUL launch update,” which noted that “Influencer Marketing has begun.”

10            387.   The Board also approved specific marketing materials used in JUUL’s launch. In

11   March 2015, the Board approved of the Vaporized marketing campaign despite its obvious

12   youth appeal. The Board reviewed Vaporized marketing images and made “some commentary

13   at the youthfulness of the models[,]” but “nobody disliked them” and “everybody agreed they

14   are pretty ‘effective[.]’”428 The Board knew that the ads targeted youth, but “Juul’s board of

15   directors signed off on the company’s launch plans[.]”429

16            388.   Because the Board of Directors—which in March 2015 included only Bowen,

17   Monsees, Pritzker, Valani, and Handelsman (in Valani’s second seat)—reviewed and approved

18   these marketing campaigns, Defendants Bowen, Monsees, Pritzker, and Valani caused the

19   Vaporized campaign, including its omission of any reference to nicotine content, to be

20   distributed via the mails and wires. Notably, Prtizker and Valani, who controlled three of the

21   five Board seats filled at that time, had veto power over the launch plans which included this

22   youthful advertising with no representations of nicotine content, yet they approved the

23

24   426
           JLI01121750.
     427
25         JLI00216307.
     428
           INREJUUL_00174387.
26   429
        Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled
     startup of 2018: E-cigarette startup Juul Labs is valued at more than $16 billion. It’s also
27   hooking teens on nicotine and drawing scrutiny from the FDA. Can the company innovate its
     way out of a crisis it helped create?, Fast Company (Nov. 19, 2018),
28   https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-
     the-most-embattled-startup-of-2018.
                                                    130
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 138 of 289


 1   marketing to go forward.

 2          389.    After launch, executives and directors discussed whether to rein in the

 3   advertising to teenagers. According to Scott Dunlap, then Chief Operating Officer, in June

 4   2015, Nicholas Pritzker commented that the branding “feels too young[.]”430 At the June 17,

 5   2015 Board meeting, the Board heard “an update on the rollout of JUUL. . . . Mr. Mumby then

 6   provided the board with his perspective on the JUUL launch and customer feedback. The Board

 7   discussed the Company’s approach to advertising and marketing and portrayal of the product,

 8   which led to a discussion of the Company’s longer term strategy led by Mr. Monsees.”431

 9          390.    According to an anonymous former company manager: “Inside the company, the

10   first signs that Juul had a strong appeal to young people came almost immediately after the

11   sleek device went on sale in 2015.”432 “[E]arly signs of teenage use kicked off an internal debate

12   . . . Some company leaders . . . argued for immediate action to curb youth sales. . . . The

13   counter-argument came from other company directors, including healthcare entrepreneur

14   Hoyoung Huh and other early investors”—that is, Pritzker and Valani—who “argued the

15   company couldn’t be blamed for youth nicotine addiction.”433

16          391.    In early July 2015, Alexander Asseily “spoke to James [Monsees] at length” on

17   the “JUUL approach.”434 Asseily also spoke “at length” with Valani and Pritzker, following up

18   with a lengthy email advocating against continued youth marketing. He began by noting that

19   “our fears around tobacco / nicotine are not going away. We will continue to have plenty of

20   agitation if we don’t come to terms with the fact that these substances are almost irretrievably

21   connected to the shittiest companies and practices in the history of business.”435 He stated that

22   “an approach needs to be taken that actively, if implicitly, distances us from [Big Tobacco]:

23   what we say, the way we sell, the way we run the company, what we emphasi[z]e, who we hire,

24
     430
25       JLI00206239.
     431
         JLI01426553.
26   432
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
27   433
         Id.
     434
28       JLI00214617.
     435
         Id.
                                                  131
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 139 of 289


 1   etc.”436 Referring to JLI’s strategy to use the same marketing techniques as major tobacco

 2   companies used to market to youths, Asseily added that “[t]he trouble with just doing ‘what the

 3   others do’ is that we’ll end up as Nick [Pritzker] rightly points out in the same ethical barrel as

 4   them, something none of us want no matter the payoff (I think).”437 He continued that “the

 5   world is transparent and increasingly intolerant of bullshit. It’s not about faking it - it’s about

 6   doing it correctly....which could mean not doing a lot of things we thought we would do like

 7   putting young people in our poster ads or drafting in the wake of big players in the

 8   market.”438 He pushed for an alternative marketing plan targeting only “existing smokers” and

 9   laid out a vision for the company “making products based in science and with a state goal of

10   doing right by our customer.”439

11          392.    Pritzker, Valani, and Huh rejected this approach, opposing any actions to curb

12   youth sales. Youth sales were a large potential source of revenue.440 As one manager explained,

13   perhaps “people internally had an issue” with sales of JUULs to teenagers, “[b]ut a lot of people

14   had no problem with 500 percent year-over-year growth.”441 And company leaders understood

15   that teenagers who were hooked on nicotine were the most likely segment to become lifelong

16   addicts and thus were the most profitable customers to target.442

17          393.    In October 2015, the debate was resolved in favor of selling to teens. Although

18   JLI’s highly sanitized Board minutes do not reflect whether this debate was put to a vote, Huh,

19   Pritzker, and Valani were the driving force behind this decision. They were aligned in favor of

20   continuing youth marketing, and Valani’s second board seat (occupied by Handelsman) would

21   have given them a majority if a vote was necessary (regardless of Bowen’s vote). Pritzker,

22   Valani and Huh’s position ultimately prevailed—JLI continued marketing JUUL to youths,

23

24   436
         Id.
     437
25       Id.
     438
         Id. (emphasis added).
26   439
         Id.
     440
27       Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     441
28       Id.
     442
         Id.
                                                  132
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 140 of 289


 1   Monsees was removed as CEO, and Pritzker, Valani, and Huh appointed themselves the newly

 2   formed Executive Committee. Even though the directors and executives of JLI knew—and

 3   explicitly stated—that what they were doing was wrong, they pressed ahead with JUUL’s

 4   youth-oriented Vaporized ad campaign through early 2016.443

 5          394.    The company also implemented the Board’s decision to target and sell to minors

 6   in many other ways. For example, in early October 2015, sales and marketing employees of Pax

 7   Labs noted that only 74% of users were able to pass the age gate on the website, “which is a

 8   steep decline in sales for us.”444 In mid-January 2016, a similar group of employees estimated

 9   that about 11% of those reaching the JUUL Purchase Confirmation Page on Pax Labs’s own

10   website were under 18 years old.445 But, rather than strengthen JUUL’s age verification system,

11   Pax Labs worked to weaken it. In February 2016,446 Pax Labs modified the age verification

12   system so that 92% of users were able to pass the age gate.447 By changing the age verification

13   process so that users were more likely to pass—while knowing that some minors had already

14   been able to pass before the change—Pax Labs deliberately chose to continue selling to

15   underage purchasers.

16          395.    In July 2015, Asseily suggested “a cheeky campaign that asks existing smokers

17   to return their unused cigarette packets (or other vaping products) to us in return for a discount

18   on JUUL” because that would “send the only message that’s needed: JUUL is a superior

19   alternative to conventional smoking and mediocre vaping products.”448 But JLI did not run this

20   campaign then and in fact did not begin focusing its advertising on switching from combustible

21

22

23
     443
         The Vaporized advertising campaign continued at least into early 2016. Robert K. Jackler et
24   al., JUUL Advertising Over Its First Three Years on the Market, Stan Rsch. into the Impact of
     Tobacco Advert.7 (Jan. 31, 2019),
25   http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     444
         INREJUUL_00276445.
26   445
         Native attachment to INREJUUL_00078494.
     446
27       JLI00068428.
     447
         Kate Horowitz’s LinkedIn profile,
28   https://www.linkedin.com/in/k8horowitz (last visited Mar. 9, 2020).
     448
         JLI00214617.
                                                  133
                                                                     CLASS ACTION COMPLAINT
               Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 141 of 289


 1   cigarettes until 2018.449

 2             396.    By March 2016, however, JLI employees internally recognized that JLI’s efforts

 3   to market to children were too obvious. On March 2, 2016, Richard Mumby, the Chief

 4   Marketing Officer, sent a document related to JLI’s branding to Hoyoung Huh and a number of

 5   other marketing employees of JLI.450 According to Mumby, he was sending the document

 6   because Hoyoung Huh “indicated that [he] would review [JLI’s] brand and collateral

 7   positioning on behalf of the board.”451 The attached document noted that “[t]he models that we

 8   used for the #Vaporized campaign appeared to be too youthful for many consumers (and the

 9   media)[.]”452 Under a header that listed as one of JLI’s “Objectives” to “Be Different & Have

10   Integrity[,]” the document stated that “[w]e need to be sensitive to the subjectivity of

11   youthfulness by positioning the brand to be mature and relatable.”453 On March 11, 2016,

12   Mumby sent another version of this document to Hoyoung Huh and Zach Frankel (who was

13   then an observer on the Board and would later become a director), and Mumby thanked them

14   “for the support on this.”454 Around this time, Pax Labs reoriented its JUUL advertising from the

15   explicitly youth-oriented Vaporized campaign to a more subtle approach to appeal to the young.

16   The advertising’s key themes continued to include pleasure/relaxation, socialization/romance,

17   and flavors455—all of which still appealed to teenagers, as was made clear in the previous

18   litigation against the cigarette industry and Altria and Philip Morris in particular.

19             397.    Pritzker, Valani, and Huh, along with Bowen and Monsees continued to direct

20   and approve misleading marketing campaigns long after launch. For example, JLI deceptively

21   marketed mint to youth, through flavor-driven advertising, hashtag campaigns, and ads cross-

22
      449
23          Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan
      Rsch. into the Impact of Tobacco Advert. 16 (Jan. 31, 2019),
24   http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     450
         INREJUUL_00178377.
25   451
         INREJUUL_00061469.
     452
         INREJUUL_00178379.
26   453
         INREJUUL_00178384.
     454
27       INREJUUL_00061274.
     455
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan
28   Rsch. into the Impact of Tobacco Advert. 9 (Jan. 31, 2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
                                                      134
                                                                      CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 142 of 289


 1   promoting mango and mint.

 2             398.   Notably, none of JLI’s early advertisements, including those of the “Vaporized”

 3   campaign and others targeted to youths, disclosed that JUUL contains high amounts of nicotine;

 4   indeed, many of those advertisements did not advertise JUUL’s nicotine content whatsoever.

 5             399.   Likewise, none of JLI’s advertisements, including those of the “Vaporized”

 6   campaign and others targeted to youths, disclosed the health risks from consuming JUUL

 7   products.

 8             400.   JLI and the Management Defendants knew of course that JUUL contained an

 9   ultra-high concentration of nicotine, and that ultra-high concentration of nicotine was designed

10   to addict. They also knew that e-cigarette products, including JUUL, would expose users to

11   increased health risks, including risks to their lungs and cardiovascular system. Despite that

12   knowledge, JLI and the Management Defendants took affirmative actions, the natural

13   consequence of which was the approval and transmission of these false and misleading

14   advertisements that did not include a disclosure of JUUL’s high nicotine content and

15   concentration, nor any health risks at all.

16                           d.     Pritzker, Huh, and Valani Were Able to Direct and
                                    Participate in the Youth Marketing Because They Seized
17                                  Control of the JLI Board of Directors.

18             401.   Although Defendants Bowen and Monsees were the visionaries behind JLI and

19   the most hands-on in its early stages, by the time JLI was pushing its marketing campaigns in

20   early-to mid-2015, JLI (through the individuals running the company), Bowen, Monsees,

21   Pritzker, Valani, and Huh were each intimately involved in the planning and execution of

22   activities.

23             402.   For example, JLI stopped interacting with the press in the summer of 2015 while

24   its Board of Directors, controlled by Bowen, Monsees, Pritzker, Huh, and Valani, was finalizing

25   a “messaging framework.”456 A legitimate business enterprise would typically ramp up, rather

26   than shut down, press outreach at the very time the company is supposed to be building

27

28
      456
            INREJUUL_00056077 [Confidential].
                                                    135
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 143 of 289


 1   awareness for its recently launched product.

 2           403.       But the Management Defendants at this point were taking actions that went

 3   beyond the regular and legitimate business operations of JLI. At the same time JLI stopped

 4   traditional press engagement, the Board of Directors was directing and monitoring the launch

 5   plans that they had set in motion – including the launch of sponsored content on social media in

 6   July 2015 (which content did not include any warnings about JUUL’s nicotine content or health

 7   risks).457

 8           404.       And at the same time the Management Defendants had approved the early JLI

 9   marketing campaigns that were intentionally targeting youth, there was a fundamental shift in

10   roles when Defendants Pritzker, Valani, and Huh took charge of the instrumentalities of JLI,

11   including its employees and resources.

12           405.       Specifically, in October 2015, Monsees stepped down from his role as Chief

13   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani,

14   and Huh formed an Executive Committee of the JLI Board of Directors that would take charge

15   of fraudulently marketing JUUL products, including to youth. The Management Defendants,

16   and in particular Huh, wanted to continue their fraudulent marketing, knowing that these ads

17   were also targeted to youth, “argu[ing] that the company couldn’t be blamed for youth nicotine

18   addiction[.]”458

19           406.       Keeping the company’s youth marketing on track was critical to and consistent

20   with Pritzker, Valani, and Huh’s objective of accelerating JUUL’s growth and expanding its

21   customer base—and increasing profitability. Monsees reported to investors that the Executive

22   Committee was “formed to provide more consistent and focused direction to the company,” and

23   Monsees stepped down as CEO so that the Executive Committee could “usher in the next phase

24   of growth for the business.”459 Hoyoung Huh served as the Executive Chairman and Pritzker as

25   Co-Chairman.

26
      457
27       Id.
      458
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5,
28   2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     459
         JLI01369470.
                                                  136
                                                                     CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 144 of 289


 1          407.   On October 6, 2015, the day after Pritzker, Valani, and Huh ousted Monsees as

 2   CEO and rejected suggestions to abandon the current youth-oriented marketing, Richard

 3   Mumby acknowledged in an email to Huh, Pritzker, and Valani that their seizing power would

 4   facilitate JUUL’s growth: “Many thanks for the candid conversation yesterday. Not an easy

 5   moment for PAX Labs, but I’m excited about the future that these changes will afford. . . .

 6   Clearly, improving our sales strategy and integrating sales/marketing better is crucial to our

 7   growth.”460

 8          408.   JLI’s organizational charts later reflected the executive committee in the place of

 9   a CEO. Before late 2015, the company’s organizational charts showed the CEO at the head of

10   the company, reporting to the Board.461

11

12

13

14

15

16

17

18

19          409.   After Monsees was removed as CEO, the Executive Committee appeared in the

20   place of the CEO.462

21

22

23

24

25

26

27   460
         JLI00214159.
     461
28       See INREJUUL_00016456 (July 9, 2014).
     462
         INREJUUL_00278332 (Dec. 7, 2015); INREJUUL_00061420 (Apr.21, 2016).
                                               137
                                                           CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 145 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          410.   Board minutes also illustrate how the Executive Committee of Pritzker, Valani
14   and Huh, acted as CEO of JLI during this time period, taking direct control of the company and
15   making critical decisions about how to market JUUL. Until late October 2015, Monsees (then
16   the CEO) ran Board meetings.463 In late October 2015 and thereafter, however, Huh (then
17   Executive Chairman and member of the Executive Board) began running Board meetings.464
18   Also, the late October minutes report that the “Board discussed . . . the additional
19   responsibilities that would be assigned to Bryan White” (who was a Vice President of
20   Engineering and Product Design at the time), and furthermore that “[a] discussion followed
21   regarding who Bryan should report to, and it was agreed that the executive committee that had
22   been formed since the last Board meeting, consisting of Messrs. Huh, Pritzker and Valani,
23   would address this issue.”465 Additionally, the Board “discussed how these new roles and
24

25

26   463
         See INREJUUL_00278406 et seq. (Oct. 5, 2015); INREJUUL_00278410 et seq. (Sept. 24,
27   2015).
     464
         See INREJUUL_00278404 et seq. (October 26, 2015); INREJUUL_00278402 et seq. (Nov.
28   10, 2015).
     465
         INREJUUL_00278405 (Oct. 26, 2015).
                                                138
                                                               CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 146 of 289


 1   responsibilities would be communicated internally.”466 Over time, the list of direct reports to the

 2   board grew. By early 2018, every senior JUUL executive officer was reporting to the board

 3   directly.467

 4             411.   By December 2015, it was confirmed that “Hoyoung [Huh] will make decisions

 5   on behalf of the BOD [Board of Directors] Exec[utive] Comm[ittee]” and “3-4 days/week Nick

 6   [Pritzker] and/or Hoyoung [Huh] will be in the office” to “help us manage our people[.]”468

 7             412.   Consistent with his role as Executive Chairman, Huh delivered the “Vision for

 8   the company” agenda item at the December 2015 Board meeting.469 Huh laid out JLI’s action

 9   plans going forward, and the explicit goal was to grow JUUL for sale to or joint venture with

10   “Big Tobacco.”470 To this end and as part of the discussion about how to “grow and sell Juul,”

11   Defendants Huh, Pritzker, and Valani wanted even “more aggressive rollout and

12   [marketing].”471

13             413.   Huh served as the Executive Chairman of the Board from October 2015 until at

14   least May 2016, and others, particularly Monsees, deferred heavily to Huh as the decision-

15   maker during that period. For example, a JLI executive emailed Huh, Valani, Pritzker, and

16   Handelsman to organize a Board call with Fidelity on December 16, 2015, and added “let me

17   know if you think we should invite James [Monsees].”472 Pritzker deferred that decision to Huh,

18   who decided that Monsees was allowed, responding, “Am fine w[ith] James joining.”473

19

20    466
         Id.
     467
21       JLI01115999. Direct reports attending board meetings included Piotr Breziznski, VP
     International; Christine Castro, VP, Public Relations; Gal Cohen, Senior Director Scientific and
22   Regulatory Affairs; Tim Danaher, CFO; Joanna Engelke, CQO; Ashley Gould, Chief
     Administrative Officer; Jacob Honig, Head of E-commerce; Mark Jones, Associate General
23   Counsel; Vittal Kadapakkam, Senior Director Strategic Finance; Sonia Kastner, VP Global
     Supply; Vincent Lim, VP, Human Resources; Danna McKay, General Manager; Isaac Pritzer,
24   Advisor to Executive Team; Bob Robbins, Chief Sales Officer; Wayne Sobon, VP, Intellectual
     Property; Tevi Troy, VP, Public Policy; Jacob Turner, Director of Finance; William Ward,
25   Senior IP Counsel; Bryan White, VP Product Design; Rasmus Wissmann, VP Data.
     468
         INREJUUL_00061856.
26   469
         JLI01346296.
     470
            INREJUUL_00278352 – 00278359.
27   471
         Id.
     472
28       JLI01363643.
     473
         JLI01363649.
                                                    139
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 147 of 289


 1          414.    In December 2015, Monsees expressed concerns about JLI’s marketing budget to

 2   Huh in an extremely deferential way, concluding, “As I’ve said, I'm highly sensitive right now

 3   to not overstepping my mandate and risk deteriorating the management committee dynamic. I

 4   request your assistance in helping me find the right time and place (if any) to present and

 5   discuss these concerns. I’m at your service.”474

 6          415.    Again expressing concerns about JLI’s leadership and management, Monsees

 7   sent Huh an email in December 2015, discussing what he perceived as needed changes,

 8   including Board restructuring, the appointment of an interim CEO, and restructuring of

 9   Executive Committee. Monsees communicated these concerns in the form of a draft letter

10   written on Huh’s behalf to Pritzker, Valani, and Hank Handelsman.475 These sugestions

11   ultimately were not implemented.

12          416.    In May 2016, Monsees responded to an inquiry from potential investors, saying

13   that “Hoyoung Huh (our Executive Chairman)” should be involved in any discussions.476

14   Monsees separately sought Huh’s advice and guidance on how to respond to unsolicited

15   investor inquiries like this, adding “if there’s something else you’d like me to do (pass along to

16   you or someone else?) I’ll be happy to do so.”477

17          417.    Over the next year, until the installation of a new CEO in August 2016,

18   Defendants Pritzker, Valani, and Huh used their newly formed Executive Committee to expand

19   the number of e-cigarette users through fraudulent advertising and representations to the public.

20   They cleaned house at JLI by “dismiss[ing] other senior leaders and effectively tak[ing] over the

21   company.”478 Despite any potential internal misgivings about their fraudulent conduct, notably,

22   none of Management Defendants terminated their relationship with JLI during this time period.

23

24

25
     474
         JLI01363612.
26   475
         JLI01363610.
     476
27       JLI01369376.
     477
         JLI01369407.
28   478
         Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times
     (Nov. 24, 2019), https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
                                                  140
                                                                 CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 148 of 289


 1                          Pritzker, Valani, and Huh continued to exercise control over and
                            direct the affairs of JLI even after a new CEO was appointed.
 2

 3          418.     Although JLI hired a new CEO in August 2016, Pritzker, Valani, and Huh’s

 4   Executive Committee does not appear to have been dissolved, and these three Defendants

 5   continued to exercise control over and direct the affairs of JLI.

 6          419.     In 2017, the Board—controlled at that time by Pritzker, Valani, and Huh—

 7   continued to make decisions on the details of the media plans for marketing. For example, a JLI

 8   marketing employee reported to JLI’s media vendor, Mediasmith, that JLI’s chief marketing

 9   officer “presented the entire media plan to the board,” but “we need to put the plan on hold”

10   because the Board did not approve. She also acknowledged that JUUL’s board was aware their

11   message was reaching a youth audience, noting that “What we need to do now is educate the

12   board” on “the ways we can ensure [the] message is NOT reaching an unintended, young

13   audience.”479

14          420.     In December 2017, Valani directed aspects of JLI’s distribution and

15   dissemination. For example, he initiated a conversation checking the progress on plans to sell

16   JUUL devices in vending machines, asking for early design images and constructs.480

17          421.     Pritzker also controlled several aspects of JLI’s branding. He was directly

18   involved in creating JUUL’s corporate website in May 2017. Pritzker dictated specific changes

19   to the content on the site in a conversation with Ashley Gould (Chief Administrative Officer).481

20          422.     Also in May 2017, Ashley Gould asked the Board for their feedback on a

21   proposed name for JUUL’s parent company, and Pritzker weighed in by saying “I’d like to

22   discuss,” and also evaluated potential names, and sought to ensure that if the new name were to

23   appear on any packaging, the JUUL brand name would still be the most prominent.482

24          423.     In October 2017, the Board reviewed sample marketing campaign materials, and

25   Pritzker rejected a specific proposal, noting that he “didn’t like ‘smokers deserve better

26
     479
         INREJUUL_00100719.
27   480
         JLI00308379.
     481
28       JLI01345258.
     482
         JLI01345255.
                                                     141
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 149 of 289


 1   alternatives.’”483

 2           424.    Pritzker even got involved in customer service issues. In July 2017, Dave

 3   Schools, a JUUL customer, member of a famous band, and influencer, complained about bad

 4   customer service and defective devices. Schools’ email to JLI begins, “Please note I have

 5   copied Nick Pritzker on this email only because he asked me to do so.”484

 6           425.    Pritzker and Valani were also in close control of JLI’s public relations and media

 7   strategies. For example, Pritzker received an email from a teacher addressing youth use of Juul

 8   in schools, forwarded it to the team and directed a specific and personal response to the

 9   teacher.485 In January 2018, Ashley Gould reported directly to Valani, Monsees, and Kevin

10   Burns about a study linking teen e-cigarette use to an increased likelihood of trying cigarettes.

11   Valani responded with a detailed messaging strategy and action items to respond to this

12   negative press, including running “strategic media analysis [to] see where these articles are

13   coming from,” “debunk[ing] the studies, . . . ideally in coordination with independent

14   researchers,” financially supporting efforts to raise the tobacco minimum legal sales age to

15   twenty-one years old, hiring a “credible head” of youth policy, and estimating “the number of

16   adult smokers that have switched.” Valani directed Gould to give a “week-by-week progress”

17   report on these tasks.486

18           426.    Valani sent Gould another unfavorable news article about e-cigarettes in April

19   2018, and she responded that her teams were already working on “next steps” in response.

20   Valani asked Gould for an update later the same day. 487

21           427.    After Kevin Burns replaced Tyler Goldman as JLI’s CEO, Burns worked closely

22   with Pritzker and Valani in particular, seeking their approval regularly. For example, in April

23   2018, Kevin Burns suggested making several key hires to Valani and Pritzker, seeking their

24   input; he also noted that he would seek Pritzker and Valani’s approval on a draft response to an

25

26   483
         JLI00322485.
     484
         JLI11015358.
27   485
         JLI00024566.
     486
28       JLI00147328.
     487
         JLI1053533.
                                                     142
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 150 of 289


 1   inquiry by U.S. Senators and a press release regarding youth prevention efforts.488 Also in April

 2   2018, Valani edited a press release about JUUL’s “Comprehensive Strategy to Prevent

 3   Underage Use” and sent his redline to the CEO.489 In December 2018, CEO Kevin Burns sought

 4   approval from Valani and Pritzker on a specific advertising campaign, saying, “I suggest we

 5   proceed” with specified television, print, and radio spots.490 Valani, copying Pritzker, approved

 6   only certain videos, deciding “[w]e shouldn’t air the short form ones.”491

 7           428.    Also in December 2018, JLI’s marketing team prepared slides for Burns to give a

 8   marketing overview presentation to the board,492 and Burns sent the slides to Pritzker and

 9   Valani in advance, inviting their feedback.493 Likewise, in January 2019 Burns sent Valani and

10   Pritzker a news article characterizing the Make the Switch campaign as aimed at adult smokers,

11   noting that the article said “this campaign and positioning is starkly different from 2015.”

12   Valani responded, copying Pritzker, “Really good. Happy to see this reaction.”494

13           429.    In March 2019, Burns sent a copy of his op-ed in the Washington Post, called

14   “Vape Makers Must Do More to Stop Kids from Using E-Cigarettes,” to Pritzker and Valani,

15   saying, “We just got word that our youth survey has been accepted for peer review and will be

16   published in 2-3 weeks by a well regarded journal.” Pritzker responded “Awesome. And I like

17   the timing and wording of the op ed.”495 Valani also responded, saying “This is really great.

18   Nicely written.” Pritzker and Burns then discussed making a “strategic decision” about the

19   availability of flavors in retail stores.496

20                            Pritzker and Valani directed and controlled JLI’s negotiations with
                              Altria
21

22           430.    Pritzker and Valani, along with Kevin Burns, were the lead negotiators for JLI on

23
     488
         JLI10529705.
24   489
         JLI00151297; JLI00151298.
     490
25       JLI10071280.
     491
         JLI10071228.
26   492
         JLI1007754.
     493
         JLI10071922.
27   494
         JLI0070326.
     495
28       JLI10064121.
     496
         JLI01144202.
                                                    143
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 151 of 289


 1   the Altria deal.

 2           431.       Altria knew that when it was negotiating with JLI, Pritzker and Valani were the
 3
     company. In June 2017, Altria, preparing for a meeting with JLI, noted that “Per Perella
 4
     Weinberg Partners, Valani and Pritzker control majority of voting power and 44% economic
 5
     interests.”497 A later internal Altria presentation reported on Altria’s “continued dialogue with
 6
     key [JLI] investors,” noting that Valani and Pritzker “indicate that they control majority of
 7

 8   voting power.”498

 9           432.       On paper, negotiations were between Howard Willard (Altria’s then-CEO), and
10   Pritzker, Valani, and Kevin Burns for JLI. In April 2018, Willard sent confidential “Exchange
11
     of Volume Information” to Pritzker, copying Valani and Burns.499 Williard also sent a detailed
12
     email to Pritzker and Valani, along with Burns, regarding Altria’s proposed “collaboration …
13
     [that] creates a plan to manage that [antitrust] risk,” and “productive partnership that can create
14

15   substantial value above what is achievable under a standalone scenario in a dynamic tobacco

16   category environment.”500 Many other email exchanges related to the deal are between Altria’s

17   team, Pritzker, Valani, and Kevin Burns.501
18           433.       But some key discussions involved only Pritzker and Valani as the real power
19
     brokers for JLI. For example, an April 2018 email string discussing how to resolve a standstill
20
     and restart the Altria deal negotiation included only Willard, Pritzker, and Valani.502 Pritzker
21
     told Willard what he and Altria’s lawyers needed to work out to have “the continuing right to
22

23   talk to Riaz [Valani] and me.”503

24
     497
25       ALGAT0002834151.
     498
         ALGAT0000280623.
26   499
         JLI10530188.
     500
         JLI10530232.
27   501
         See, e.g., JLI01389789; JLI10523767; JLI01389792; JLI10518886.
     502
28       ALGAT0000113109.
     503
         Id.
                                                  144
                                                                 CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 152 of 289


 1          434.    Pritzker and Valani worked to build a partnership with Altria. After attending a

 2   closing dinner, Hank Handelsman, JLI Board member and proxy for Pritzker and Valani,
 3
     emailed Willard and stated, “More importantly to me was the camaraderie shown after a
 4
     bruising negotiation! In 45 years of doing deals, some in the tobacco industry, I have not seen
 5
     the ‘we are at peace, let’s move on’ attitude that I witnessed that lovely evening!” In response,
 6
     Pritzker added KC Crosthwaite to the email chain and thanked Willard and the Altria personnel
 7

 8   for the dinner, and stated, “We truly appreciate our partnership, and look forward to an even

 9   deeper collaboration in the future.”504
10          435.    Pritzker and Valani continued to communicate with Altria’s CEO on behalf of
11
     JLI after the negotiations ended. May 26, 2019, Pritzker asked Willard whether he was planning
12
     to attend “the youth/PMTA meeting in DC,” and “if so, do you think we can find time for you,
13
     Riaz [Valani] and I to get together separately?”505
14

15          436.    Pritzker, Valani, Willard, and Crosthwaite coordinated a response to the Youth

16   Vaping Prevention Plan in July 2019. Willard offered his “reaction to the [Youth Vaping

17   Prevention] Plan” and advised JLI, based on his experience as a cigarette company CEO, not to
18   publicly commit to using the plan or otherwise make an announcement addressing it.506
19
                            JLI and the Management Defendants Knew Their Efforts Were
20                          Wildly Successful in Building a Youth Market and Took
                            Coordinated Action to Ensure That Youth Could Purchase JUUL
21                          Products.

22                          a.      JLI’s Strategy Worked.

23          437.    The Management Defendants knew that the JUUL marketing campaigns they

24   directed and approved were successful in targeting youth. As Reuters has reported, “the first

25   signs that JUUL had a strong appeal to young people came almost immediately after the sleek

26

27   504
         ALGAT0003889812.
     505
28       ALGAT0003285214.
     506
         ALGAT0003279064.
                                                     145
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 153 of 289


 1   device went on sale in 2015 . . . . Employees started fielding calls from teenagers asking where

 2   they could buy more JUULs, along with the cartridge-like disposable ‘pods’ that contain the

 3   liquid nicotine.”507 A former senior manager told the New York Times that “[s]ome people

 4   bought more JLI kits on the company’s website than they could individually use—sometimes 10

 5   or more devices.” He added that “[f]irst, they just knew it was being bought for resale,” but later

 6   “when they saw the social media, in fall and winter of 2015, they suspected it was teens.”508

 7   Adam Bowen admitted that “he was aware early on of the risks e-cigarettes posed to

 8   teenagers[.]”509 On January 5, 2016, Gal Cohen forwarded a presentation dated December 16,

 9   2015, which asked the question: “If large numbers of youth are initiating tobacco use with

10   flavored e-cigarettes, but adults [sic] smokers may benefit from completely switching to an e-

11   cigarette, what should the market look like?”510 It was common knowledge within JLI that

12   JUULs were being sold to children.

13          438.    After the Vaporized campaign, retail stores began selling out of JUUL products,

14   and JLI had a difficult time trying to meet demand coming from its online ordering platform.

15          439.    Furthermore, it was obvious to those outside the company that JLI was selling

16   JUUL products to children. In June 2015, reporting on the “Vaporized” campaign that

17   accompanied the JUUL launch, AdAge reported that John Schachter, director of state

18   communications for Campaign for Tobacco-Free Kids, “expressed concern about the JUUL

19   campaign because of the youth of the men and women depicted in the campaign, especially

20   when adjoined with the design” and added that there had been “obvious trends that appeal to

21   adolescents in e-cigarette campaigns[.]”511 Robert Jackler, a Stanford physician who investigated

22

23   507
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5,
     2019), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
24   508
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The
     e-cigarette company says it never sought teenage users, but the F.D.A. is investigating whether
25   Juul intentionally marketed its devices to youth, NY Times (Aug. 27, 2018),
     https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
26   509
         Id.
     510
27       INREJUUL_00339938 (emphasis added).
     511
         Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’,
28   AdAge (June 23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-
     ads¬campaign/299142/.
                                                    146
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 154 of 289


 1   JLI’s launch campaign, concluded that “JLI’s launch campaign was patently youth-oriented.”512

 2   JLI’s commercials’ attempts to appeal to teenagers were so obvious that, by October 2015,

 3   Stephen Colbert ran a satirical segment on it that noted, among other things: “And it’s not just

 4   ads featuring hip young triangles that appeal to the youths; so do vape flavors like cotton candy,

 5   gummi bear, and skittles.”513

 6          440.    Moreover, the Management Defendants knew that kids were marketing JLI

 7   products on social media, and some even sought to take advantage of that to build the JLI brand.

 8   For example, on July 16, 2016, Adam Bowen emailed Tyler Goldman about social media posts

 9   by children about JUUL e-cigarettes, stating, “I’m astounded by this ‘ad campaign’ that

10   apparently some rich east coast boarding school kids are putting on.”514 Bowen added that “Riaz

11   [Valani] was thinking maybe we can leverage user generated content.”515

12                         b.        JLI Closely Tracked Its Progress in Reaching Young
                                     Customers through Social Media and Online Marketing
13

14          441.    Tracking the behaviors and preferences of youth that are under twenty-one, and

15   especially those under eighteen, has long been essential to the successful marketing of tobacco

16   products. Whether the activity is called “tracking” or “targeting,” the purpose has always been

17   the same: getting young people to start smoking and keeping them as customers.

18          442.    As early as 1953, Philip Morris was gathering survey data on the smoking habits

19   of “a cross section of men and women 15 years of age and over.”516 Commenting on these data,

20   George Weissman, then-Vice President of Philip Morris, observed that “we have our greatest

21   strength in the 15-24 age group.”517

22
     512
         Erin Brodwin, See how Juul turned teens into influencers and threw buzzy parties to fuel its
23
     rise as Silicon Valley's favorite e-cig company, Bus. Insider (Nov 26, 2018).
24   https://www.businessinsider.com/stanford-juul-ads-photos-teens-e-cig-vaping-2018-11.
     513
         The Late Show with Stephen Colbert: Vaping is So Hot Right Now, YouTube (Oct. 7, 2015),
25   https://www.youtube.com/watch?v=PMtGca_7leM. The “triangles” ad was a JUUL ad; the
     listed flavors were not, but JUUL also had flavors that appealed to children.
26   514
         JLI00382271.
     515
27       Id.
     516
         Philip Morris Vice President for Research and Development, Why One Smokes, First Draft,
28   1969, Autumn (Minnesota Trial).
     517
         United States v. Philip Morris, 449 F. Supp. 2d 1, 581 (D.D.C. 2006).
                                                    147
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 155 of 289


 1          443.    Traditional approaches to youth tracking (e.g., interviews conducted face-to-face

 2   or over the telephone) were limited, however, in that they often failed to capture data from

 3   certain subsets of the target market. As a Philip Morris employee noted in a June 12, 1970

 4   memorandum, Marlboro smokers were “among the types of young people our survey misses of

 5   necessity (on campus college students, those in the military and those under 18 years of

 6   age).”518

 7          444.    However, modern technology has removed many of the hurdles that made youth

 8   tracking difficult in decades past. With industry connections, e-mail, social media and online

 9   forums, JLI can track, and has consistently tracked and monitored its target youth market,

10   including those below the minimum legal age to purchase or use JUUL products.

11          445.    First, JLI knew from its sales data that the large majority of its customers were

12   under the age of 21. In December 2017, JLI employees discussed potentially supporting raising

13   the legal age to purchase e-cigarettes to 21 and started that based on the data collected by Avail

14   Vapor, “this would be a devastating mistake” because “70% + of sales would be eliminated.” 519

15   According to Avail’s data, 70% of purchasers of JUUL were between 18 and 21 years old, 15%

16   of customers were 22 to 29 years old, 7% of customers were 30 to 44 years old, 6% of

17   customers were 45 to 64 years old, and just 1% of customers were 65 years old or older. JLI

18   employees only noted that “Retailers know well that younger adults buy in greater quantities

19   than mature adults” and supporting a raise of the legal age to 21 “would show we simply do not

20   understand our product success” and “would alienate a large portion of our existing consumers

21   and advocates.”520 The JLI employee also noted that “we need to understand (at least at the

22   senior decision maker level) that our current success is fuel primarily by younger adult users”

23   and not by “mass market adult combustion smokers.”521

24          446.    Second, usingusing the tools available to it, JLI would have known that its viral

25   marketing program was a resounding success, and in particular with young people.

26
     518
         Id.
27   519
         JLI10344468.
     520
28       Id.
     521
         Id.
                                                    148
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 156 of 289


 1           447.    Between 2015 and 2017, JUUL-related posts on Twitter increased quadratically,

 2   which is the exact result to be expected from an effective viral marketing campaign.522 Its

 3   growth on Instagram was likely even more rapid.

 4           448.    A 2018 study of JLI’s sales and presence on social media platforms found that

 5   JLI grew nearly 700%, yet spent “no recorded money” in the first half of 2017 on major

 6   advertising channels, and spent only $20,000 on business-to-business advertising.523 Despite

 7   JLI’s apparently minimal advertising spend in 2017, the study found a significant increase in

 8   JUUL-related tweets in 2017.524

 9           449.    On Instagram, the study found seven JUUL-related accounts, including

10   DoIt4JUUL and JUUL.girls, which accounted for 4,230 total JUUL-related posts and had more

11   than 270,000 followers.525

12           450.    In addition to JUUL’s explosive growth on individual social media platforms, the

13   study found JUUL products being marketed across platforms in an apparently coordinated

14   fashion, including smaller targeted campaigns and affiliate marketing, all of which caused the

15   authors to question whether JLI was paying for positive reviews and JUUL-related social media

16   content.

17           451.    The lead author of the study concluded that JLI was “taking advantage” of the

18   reach and accessibility of multiple social media platforms to “target the youth and young adults

19   . . . because there are no restrictions,” on social media advertising.526

20           452.    A separate study of e-cigarette advertising on mobile devices, where young

21   people spend most of their day consuming media, found that 74% of total advertising

22

23
      522
          See Brittany Emelle, et al., Mobile Marketing of Electronic Cigarettes in the U.S., (May
24    2017), https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.
      523
          Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing
25    of JUUL transformed the US retail e-cigarette market, Tobacco Control (May 31, 2018),
      https://tobaccocontrol.bmj.com/content/28/2/146.full.
26    524
          Id.
      525
27        Id.
      526
          Laura Kelly, JUUL Sales Among Young People Fueled by Social Media, Says Study, The
28    Wash. Times (June 4, 2018), https://www.washingtontimes.com/news/2018/jun/4/juul-sales-
      among-young-people-fueled-by-social-med/.
                                                     149
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 157 of 289


 1   impressions were for JUUL products.527

 2          453.    A 2019 study found that as much as half of JUUL’s Twitter followers were aged

 3   thirteen to seventeen.528

 4          454.    A 2019 study characterizing JUUL-related Instagram posts between March and

 5   May 2018 found that among nearly 15,000 relevant posts from over 5,000 unique Instagram

 6   accounts, more than half were related to youth or youth lifestyle.529

 7          455.    Some Twitter users have reported what appear to be JUUL bots.530 Other Twitter

 8   users appear to either be bot accounts or native advertisers, in that they have a small number of

 9   followers, follow few other users, and post exclusively about JUUL content.531

10          456.    By April 2018, searching “JUUL” on YouTube yielded 137,000 videos with

11   forty-three videos having over 100,000 views.532 Of these, a huge number were plainly related to

12   underage use, including: 1,730 videos on “hiding JUUL in school,” 789 on “JUUL in school

13   bathroom,” 992 on “hiding JUUL at home,” and 241 on “hiding JUUL in Sharpie.”533

14          457.    In 2018, JLI was internally collecting hundreds of social media posts—directed

15   at JLI—informing it of JUUL’s wild popularity with young people and in many cases

16   requesting that JLI do something to stop it.534

17

18
      527
          See Brittany Emelle et al., Mobile Marketing of Electronic Cigarettes in the U.S., Truth
19    Iniative (May 2017), https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-
      cigarettes.
20    528
          Steven Reinberg, Study: Half of Juul's Twitter followers are teens, young adults, HealthDay
21    News, (May 20, 2019) https://www.upi.com/Health_News/2019/05/20/Study-Half-of-Juuls-
      Twitter-followers-are-teens-young-adults/1981558384957/.
      529
22        Lauren Czaplicki et al., Characterising JUUL-related posts on Instagram, Truth Initiative
      (Aug. 1, 2019), https://tobaccocontrol.bmj.com/content/early/2019/07/30/tobaccocontrol-2018-
23    054824.
      530
          One example of what appear to be JUUL bots in action on Twitter is available at:
24    https://twitter.com/search?q=juul%20bot&src=typd (last visited Apr. 4, 2020).
      531
          Hennrythejuul (@hennrythejuul), Twitter (Mar. 4, 2020, 9:35 am)
25    https://twitter.com/hennrythejuul.
      532
26        Divya Ramamurthi et al., JUUL and Other Stealth Vaporizers: Hiding the Habit from
      Parents and Teachers, Tobacco Control 2019, Stanford Univ. (Sept. 15, 2018),
27    https://tobaccocontrol.bmj.com/content/tobaccocontrol/28/6/610.full.pdf.
      533
          Id.
28    534
          Complaint at 60, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18,
      2019), https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=.
                                                     150
                                                                       CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 158 of 289


 1                         JLI Worked with Veratad Technologies To Expand Youth Access to
                           JUUL Products.
 2

 3           458.   At the same time JLI and the Management Defendants were taking coordinated

 4   actions to maintain and expand the number of nicotine-addicted e-cigarette users in order to

 5   ensure a steady and growing customer base through unlawful marketing and distribution

 6   activities, they worked with an outside entity—Veratad Technologies LLC—to get JUULs into

 7   the hands of the largest number of consumers possible.

 8           459.   In furtherance of JLI and the Management Defendants’ efforts to secure youth

 9   sales so crucial to expanding JUUL’s market share (and JLI’s profits), and as detailed below,

10   from approximately 2015 to 2018, JLI and Veratad worked together to try to pass as many

11   people as possible through an on-line “age verification” system that users had to pass to be able

12   to order JUUL products.

13           460.   JLI’s website, including its online store, was pivotal to these efforts. Early

14   marketing documents show that JLI planned a “consumer journey” that started with a consumer

15   being exposed to misleading JUUL marketing in stores, where JUUL’s “fun” and

16   “approachable” in-store marketing would lead consumers to JLI’s website for additional

17   misrepresentations and omissions about JUUL products, an email subscription sign-up, and

18   purchases through JLI’s ecommerce platform:535

19

20

21

22

23

24

25

26

27

28
     535
           INREJUUL_00329660
                                                    151
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 159 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          461.    JLI worked with Veratad to provide age verification services for its website from

14   2015 to 2018. Veratad has also provided age verification services to other e-cigarette sellers,

15   including Lorillard536 and Altria.537 Consistent with the claim on Veratad’s website that “You

16   can create your own verification rules,” the company encouraged sellers like JLI to set the

17   desired compliance level for age verification. As a member of a major e-cigarette trade

18   organization, Veratad also offered insight into what competitors were doing, and offered to

19   “guide your setup to follow industry best practices for age verification.”

20          462.    Though it is illegal to sell and ship e-cigarettes to minors under both state and

21   federal law, JLI and Veratad designed and implemented an age verification system designed to

22   maximize the number of prospective purchasers who “pass” the process, rather than to minimize

23   the number of underage sales.538 As a result of these intentionally permissive age verification

24   practices, JLI and Veratad used online payment systems and the US mails to ship tens of

25
     536
26       Staff of Sen. Richard Durbin et al., 113th Cong., Gateway to Addiction? (Apr. 14, 2014),
     https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
27   Cigarettes%20with%20Cover.pdf.
     537
         INREJUUL_00174362.
28   538
         Complaint at 165, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18,
     2019), https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=.
                                                     152
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 160 of 289


 1   millions of dollars of JUULpods to unverified customers, many of whom were minors.

 2          463.    From June 2015 through the end of 2018, the age verification process on JLI’s

 3   website typically prompted prospective purchasers to submit their name, address, and date of

 4   birth, which JLI forwarded to Veratad. Veratad then attempted to match all or some limited part

 5   of the consumer’s information to a person of the minimum legal sales age in its database. If

 6   Veratad was able to locate a sufficient match of the prospective purchaser to a person of the

 7   minimum legal sales age in its database, then it would return a “pass” result to JLI. If Veratad

 8   was unable to make such a match, Veratad returned a “fail” result to JLI.

 9          464.        If Veratad returned a “fail” result to JLI, rather than decline the prospective

10   purchaser, JLI would prompt the person to enter an “alternate” address. If Veratad still could not

11   find a match based on this alternate address, JLI would prompt the consumer to enter the last

12   four digits of his or her social security number.

13          465.    If Veratad, supplied with the last four digits of a consumer’s social security

14   number, still could not match the consumer to a person of the minimum legal sales age in its

15   database, JLI would prompt the consumer to upload an image or photograph of his or her

16   driver’s license or another governmental identification document. A JLI employee would then

17   conduct a personal review of the image and decide whether the consumer was of the minimum

18   legal sales age.

19          466.    Crucially, Veratad’s age verification system was purposefully flexible, so JLI

20   and Veratad could work together to decide just how closely a prospective purchaser’s personal

21   information had to match records in Veratad’s database in order to “pass” the age verification

22   process. JLI and Veratad could also set, or modify, the applicable minimum legal sales age to be

23   used for verification.

24          467.    By the fall of 2015, JLI and Veratad knew that bulk purchases were being made

25   for resale on JLI’s website by minors and for resale to minors.539 For example, on May 25, 2016,

26

27    539
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The
      e-cigarette company says it never sought teenage users, but the F.D.A. is investigating whether
28    Juul intentionally marketed its devices to youth, NY Times (Aug. 27, 2018),
      https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
                                                     153
                                                                      CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 161 of 289


 1   JLI employees discussed an online purchase of JUUL products made by a fifteen-year-old boy.

 2   A JLI employee wrote that “[t]his order had failed age verification a few times with the person’s

 3   information as below. The person even uploaded an ID, which was obviously fake and rejected

 4   by us. Then, the user entered a different email address and passed from Veratad, and the order

 5   was sent.” The employee discussed a communication with Veratad that confirmed that Veratad

 6   did not review the date of birth entered by the user when determining whether a person passed

 7   age verification for JUUL. JLI recognized that “[t]his situation can potentially happen again.”540

 8            468.   Internal JLI documents confirm that JLI discussed underage purchases with

 9   Veratad. For example, on May 27, 2016, JLI’s Head of Compliance & Brand Protection wrote

10   that an “underage purchaser changed his email address; which, allowed the order to be passed

11   by Veratad. . . . I believe that Nick and his team are still looking into the matter with Veratad to

12   see if they can get a better understanding of what happened.” A JLI employee replied “hmmm.

13   Probably impossible to put up an age gate that thwarts a committed teenager from penetrating it

14   :)”541

15            469.   Nevertheless, the two companies worked together to find ways to “bump up

16   [JLI’s] rate of people who get through age verification.”542 JLI repeatedly sought, and Veratad

17   repeatedly recommended and directed, changes to the age verification process so that more

18   prospective JUUL purchasers would “pass.” Both did so in an effort to increase direct sales of

19   JLI’s e-cigarettes without regard to whether its less stringent age verification process would

20   permit more underage consumers to purchase them.

21            470.   Between June 2015 and August 2017 (and perhaps even through early 2018), JLI

22   and Veratad tailored the age verification system to “pass” prospective purchasers even if certain

23   portions of the purchaser’s personal information—e.g., the purchaser’s street address or date of

24   birth—did not match the information corresponding to a person of the minimum legal sales age

25

26

27   540
          INREJUUL_00300253-258.
     541
28        INREJUUL_00209176-180.
      542
          INREJUUL_00276489-INREJUUL_00276490.
                                          154
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 162 of 289


 1   in Veratad’s database.543

 2           471.    Similarly, between June 2015 and August 2017, JLI and Veratad tailored the

 3   system to “pass” a prospective purchaser under certain circumstances even when the

 4   prospective purchaser’s year of birth did not match the information corresponding to a person of

 5   the minimum legal sales age in Veratad’s database.

 6           472.    JLI and Veratad sought to increase “pass” rates by modifying the age verification

 7   system to allow users multiple opportunities to change their personal information if a match was

 8   not initially found in an appropriate government database. A Veratad Performance Report from

 9   August 5, 2017 shows that, for 1,963 consumers Veratad recorded 3,794 transactions—an

10   average of 1.93 attempts per consumer.544 Only 966 consumers—less than half—passed age

11   verification on the first attempt.545 By allowing consumers to alter their personal information

12   and attempt age verification up to three times, JLI was able to increase its database match pass

13   rate from 49.2% to 61.2%.546

14           473.    By design, these lax requirements ensured underage consumers could “pass”

15   JLI’s age verification process and purchase JUUL e-cigarettes directly from JLI’s website by

16   using their parent’s name, home address, and an approximate date of birth. JLI was aware of

17   this fact, as evidenced by the multiple complaints it received from parents who alleged their

18   children did just that.547

19           474.    JLI directed and approved the system it had implemented with Veratad that

20

21
      543
          Complaint at 43, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18,
22    2019), https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=. A January 29,
      2018 email exchange between Tom Canfarotta, Director of Strategic Accounts & Client
23    Quality Services at Veratad, and Annie Kennedy, JUUL’s Compliance Manager, reveals this to
      have been the case. Kennedy asked Canfarotta why a particular customer had “passed via the
24    address step (public record check)…but we’ve since learned that is not a correct address—so
      we’re curious as to how it passed.” In response, Canfarotta wrote, “Your current rule set does
25    not require a full address match.” He went on to explain that approval of the customer was not
      an anomaly or a mistake; instead, Veratad’s age verification system was working exactly the
26    way it was designed.
      544
          Id.
27    545
          Id.
      546
28        Id.
      547
          INREJUUL_00184119.
                                                    155
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 163 of 289


 1   caused accounts with “bad info” to be “AV approved” but, as a Senior Business Systems

 2   Manager at JLI commented, “if [v]eratad passed it [then] it’s not on us.”

 3          475.    JLI customer service representatives even encouraged those who failed age

 4   verification to “make multiple accounts in order to pass AV [age verification].”548 Customer

 5   service representatives would go so far as to alter identifying information for them; a Slack chat

 6   among customer service representatives confirmed that representatives were authorized to

 7   “adjust the street address, apartment number, or zip code” associated with shipment.549

 8          476.    The age verification procedures designed by JLI and Veratad have allowed

 9   hundreds of thousands of e-cigarette products to be sold and/or delivered to fictitious

10   individuals at fictitious addresses.550 Many of these improper sales may have been made to

11   underage purchasers or to resellers who sold the products to underage consumers on the grey

12   market.551

13          477.    By divorcing the address from the other customer data in the age verification

14   process, JLI and Veratad allowed consumers to request that tobacco products be sent to

15   locations other than their permanent legal residences.552 For example, JLI sent thousands of

16   orders to commercial high rises and office parks.553 It is unlikely these orders would have been

17   approved had JUUL and Veratad required that addresses provided by users match information

18   in an appropriate government database and followed the requirement that the shipping address

19   and billing address be the same.554

20          478.    The failure of the JLI/Veratad age verification procedure was intentional.555 And

21   despite JLI’s concerted effort to enable the sale of federally regulated tobacco products to

22   minors, JLI nevertheless publicly touted Veratad as the “gold standard” of age verification

23
     548
         INREJUUL_00215324-INREJUUL_00215325.
24   549
         Complaint at 168, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18,
25   2019), https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=..
     550
         Id. at 138.
26   551
         Id.
     552
         Id. at 146.
27   553
         Id. at 147.
     554
28       Id.
     555
         Id. at 173.
                                                   156
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 164 of 289


 1   services. For example, JLI told a reporter with CBS, Pam Tighe, that “[t]here is an extensive

 2   age verification process in place to purchase JUUL online” and that JLI “work[s] with Veratad

 3   Technologies, the state-of-the-art, gold-standard for age verification. . . . Veratad uses billions

 4   of records from multiple trusted data sources to verify the information customers provide and to

 5   ensure customers qualify to access and purchase products from JUULvapor.com.”556 JLI later

 6   planned on sending this same, canned false language to a student journalist at Georgetown

 7   University.557 Similarly, a JLI spokesperson told a reporter at a New York newspaper, ANMY,

 8   that JLI uses “industry-leading ID match and age verification technology to ensure that

 9   customers” are over twenty-one years of age and that the “information is verified against

10   multiple databases.”558

11          479.    In August 2017, JLI responded to public scrutiny by publicly stating that it

12   would increase the purchase age on its website to 21+ by August 23, 2017. In the weeks leading

13   up to that date, it emailed the approximately 500,000 or more potential customers to report that

14   customers who signed up for JLI’s “auto-ship” subscription service before August 23, 2017

15   would not have to prove that they were 21+ for as long as they maintained the subscription to

16   receive JUULpods. As discussed herein, JLI knew that these marketing emails were being sent

17   to underage individuals, including those who failed age verification. And at the same time, JLI

18   advertised that the most popular flavor among youth, Mango, was now available on its “auto-

19   ship” subscription service. As a result of this scheme, JLI’s subscription gains more than offset

20   any losses from the site’s heightened age verification requirements.

21

22

23

24

25

26
     556
27       INREJUUL00178123-24.
     557
         INREJUUL_00264882-84.
28   558
         Alison Fox, ‘Juul’ e-cigarettes require stronger FDA regulation, Schmuer Says, AMNY,
     (Oct. 15, 2017), https://www.amny.com/news/juul-e-cigarettes-fda-regulation-1-14485385/.
                                                     157
                                                                     CLASS ACTION COMPLAINT
     Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 165 of 289


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   158
                                                 CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 166 of 289


 1           480.   Further underscoring JLI’s purpose of growing the e-cigarette market, even if

 2   that meant selling to youth, JLI and Veratad did not require that the year of birth and last four

 3   digits of the social security number match exactly the information corresponding to a person of

 4   the minimum legal sales age in Veratad’s database until August 2018.

 5           481.   Tellingly, after JLI and Veratad implemented industry-standard age verification

 6   practices, JLI boasted to the FDA that approval rate for sales on its website had dropped to 27%.

 7           482.   While on one hand JLI continued working with Veratad to ensure minors could

 8   purchase JUUL products online, on the other JLI continued to make false and fraudulent

 9   statements about the strength of its age verification system. For example, on June 5, 2018, JLI

10   tweeted about its relationship with Veratad, claiming that “We’ve partnered with Veratad

11   Technologies to complete a public records search, only reporting back whether or not you are

12   21 years of age or older.”559 In addition, on November 13, 2018, JLI and the Managements

13   Defendants caused a post to appear on JLI’s website stating that JLI was “Restricting Flavors to

14   Adults 21+ On Our Secure Website” and that JLI’s age-verification system was “an already

15   industry-leading online sales system that is restricted to 21+ and utilizes third party

16   verification.”560 A video accompanying this message stated “At JUUL labs we’re committed to

17   leading the industry in online age verification security to ensure that our products don’t end up

18   in the hands of underage users” and included an image of a computer with a chain wrapped

19   around it and locked in place.561 These statements were fraudulent because JLI and the

20   Management Defendants were and had been coordinating with Veratad to ensure that their age

21   verification system did not actually prevent youth from purchasing JUUL products.

22           483.   Not only did JLI’s efforts result in more sales to minors, JLI was also able to

23   build a marketing email list that included minors—a data set that would prove highly valuable

24   to Altria.

25

26   559
         JUUL Labs, Inc. (@JUULvapor), Twitter (June 5, 2018),
27   https://twitter.com/juulvapor/status/1004055352692752386.
     560
         JUUL Labs Action Plan (“November 2018 Action Plan”), JUUL Labs, Inc. (Nov. 12, 2018),
28   https://newsroom.juul.com/juul-labs-action-plan/ (last visited Apr. 30, 2020).
     561
         Id.
                                                  159
                                                                     CLASS ACTION COMPLAINT
               Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 167 of 289


 1             484.   In the summer of 2017, JLI engaged a company called Tower Data to determine

 2   the ages of the persons associated with email addresses on its email marketing list. According to

 3   this analysis, approximately 269,000 email addresses on JLI’s email marketing list were not

 4   associated with a record of an individual who had “passed” JLI’s age verification process.562

 5   Additionally, approximately 40,000 email addresses on JLI’s email marketing list were

 6   associated with records of individuals who had “failed” JLI’s own age verification process.563

 7   Tower Data informed JLI that 83% of the approximately 420,000 email addresses on JLI’s

 8   marketing list could not be matched with the record of an individual at least eighteen years of

 9   age.564

10             485.   Despite knowing that their marketing list included minors, JLI continued to use

11   that marketing list to sell JUUL products, and then shared that list with Altria to use for its

12   marketing purposes.

13             486.   JLI and the Management Defendants knew, however, that it was not enough to

14   disseminate advertisements and marketing materials that promote JLI to youth or to open online

15   sales to youth, while omitting mention of JUUL’s nicotine content and manipulated potency. To

16   truly expand the nicotine market, they needed to deceive those purchasing a JUUL device and

17   JUULpods as to how much nicotine they were actually consuming. And, through Pritzker, Huh,

18   and Valani’s control of JLI’s Board of Directors, they did just that.

19                           JLI Engaged in a Sham “Youth Prevention” Campaign

20             487.   By April 2017, JLI had determined that the publicity around its marketing to

21   children was a problem. Ashley Gould, the company’s General Counsel and Chief Regulatory

22   and Communications Officer, thus sought to “hire a crisis communication firm to help manage

23

24

25    562
          Complaint at 121, Commonwealth of Massachusetts v. JUUL, et al., No. 20-00402 (Super.
26    Ct. of Mass. Feb. 12, 2020) https://www.mass.gov/doc/juul-complaint/download; Janice Tan,
      E-cigarette firm JUUL sued for using programmatic buying to target adolescents, Marketing
27    (Feb. 14, 2020), https://www.marketing-interactive.com/e-cigarette-firm-juul-sued-for-using-
      programmatic-buying-to-target-adolescents,
      563
28        Id.
      564
          Id.
                                                   160
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 168 of 289


 1   the youth interest JUUL has received[.]”565 By June 2017, JLI began developing a “youth

 2   prevention program[.]”566 While ostensibly aimed at reducing youth sales, JLI’s youth

 3   prevention program actually served to increase, not reduce, sales to children.

 4          488.    By December 2017, JLI’s youth prevention program included extensive work

 5   with schools.567 JLI paid schools for access to their students during school time, in summer

 6   school, and during a Saturday School Program that was billed as “an alternative to ‘traditional

 7   discipline’ for children caught using e-cigarettes in school.”568 JLI created the curriculum for

 8   these programs, and, like the “Think Don’t Smoke” campaign by Philip Morris, which

 9   “insidiously encourage[d] kids to use tobacco and become addicted Philip Morris

10   customers[,]”569 JLI’s programs were shams intended to encourage youth ee-cigarette use, not

11   curb it. According to testimony before Congress, during at least one presentation, “[n]o parents

12   or teachers were in the room, and JUUL’s messaging was that the product was ‘totally safe.’

13   The presenter even demonstrated to the kids how to use a JUUL.”570 Furthermore, JLI

14   “provided the children snacks” and “collect[ed] student information from the sessions.”571

15          489.    The problems with JLI’s youth prevention programs were widespread.

16   According to outside analyses, “the JUUL Curriculum is not portraying the harmful details of

17   their product, similar to how past tobacco industry curricula left out details of the health risks of

18   cigarette use.”572 Although it is well-known that teaching children to deconstruct ads is one of

19
     565
         INREJUUL_00264878; see also INREJUUL_00265042 (retaining Sard Verbinnen, a
20   strategic communications firm).
     566
21       See, e.g., INREJUUL_00211242.
     567
         INREJUUL_00173409.
22   568
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.
23   pdf.
     569
         William V. Corr, American Legacy Foundation Study Shows Philip Morris 'Think Don't
24   Smoke' Youth Anti-Smoking Campaign is a Sham, Campaign for Tobacco Free Kids (May 29,
     2002), https://www.tobaccofreekids.org/press-releases/id_0499.
25   570
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
26   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.
     pdf.
     571
27       Id.
     572
         Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says, The
28   Daily Beast (Oct. 19, 2018), https://www.thedailybeast.com/juul-prevention-program-didnt-
     school-kids-on-dangers-expert-says.
                                                   161
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 169 of 289


 1   the most effective prevention techniques, JLI programs entirely omitted this skill, and JLI’s

 2   curriculum barely mentioned JUUL products as among the potentially harmful products to

 3   avoid.573 As one expert pointed out, “we know, more from anecdotal research, that [teens] may

 4   consider [JUULs] to be a vaping device, but they don’t call it that. So when you say to a young

 5   person, ‘Vapes or e-cigarettes are harmful,’ they say, ‘Oh I know, but I’m using a JUUL.’”574

 6          490.      Internal emails confirm both that JLI employees knew about the similarities of

 7   JLI’s “youth prevention program” to the earlier pretextual antismoking campaigns by the

 8   cigarette industry and that JLI management at the highest levels was personally involved in

 9   these efforts. In April 2018, Julie Henderson, the Youth Prevention Director, emailed school

10   officials about “the optics of us attending a student health fair” because of “how much our

11   efforts seem to duplicate those of big tobacco (Philip Morris attended fairs and carnivals where

12   they distributed various branded items under the guise of ‘youth prevention’).”575 She later

13   wrote that she would “confirm our participation w[ith] Ashley & Kevin”576—an apparent

14   reference to Kevin Burns, at the time the CEO of JLI, who would later personally approve JLI’s

15   involvement in school programs. In May 2018, Julie Henderson spoke with former members of

16   Philip Morris’s “youth education” team,577 and Ashley Gould received and forwarded what was

17   described as “the paper that ended the Think Don’t Smoke campaign undertaken by Philip

18   Morris.”578 The paper concluded that “the Philip Morris campaign had a counterproductive

19   influence.”579

20          491.      JLI also bought access to teenagers at programs outside of school. For example,

21   JLI paid $89,000 to the Police Activities League of Richmond, California, so that all youth in

22   the Richmond Diversion Program—which targeted “youth, aged 12-17, who face suspension

23

24   573
         Id.
     574
25       Id.
     575
         INREJUUL_00197608.
26   576
         INREJUUL_00197607.
     577
27       INREJUUL_00196624.
     578
         INREJUUL_00265202.
28   579
         Matthew C. Farrelly et al., Getting to the Truth: Evaluating National Tobacco
     Countermarketing Campaigns, 92 Am. J. Public Health 901 (2002).
                                                     162
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 170 of 289


 1   from school for using e-cigarettes and/or marijuana” and “juveniles who have committed

 2   misdemeanor (lesser category) offenses”—would “participate in the JUUL labs developed

 3   program, Moving Beyond” for as long as ten weeks.580 Similarly,JLI paid $134,000 to set up a

 4   summer program for 80 students from a charter school in Baltimore, Maryland.581 Participants

 5   were “recruited from grades 3 through 12”582 and worked closely with teachers to develop

 6   personal health plans. JLI paid nearly 70% of the cost of hiring eight teachers, eight

 7   instructional aides, and three other support personnel for the program.583

 8           492.    JLI was aware that these out-of-school programs were, in the words of Julie

 9   Henderson, “eerily similar” to the tactics of the tobacco industry.584 In June 2018, Ms.

10   Henderson described “current executive concerns & discussion re: discontinuing our work

11   w[ith] schools[.]”585 Eventually, JLI ended this version of the youth prevention program, but the

12   damage had been done: following the playbook of the tobacco industry, JLI had hooked more

13   kids on nicotine.

14           493.    The Board was intimately involved in these “youth prevention” activities. For

15   example, in April 2018, Riaz Valani and Nicholas Pritzker edited a youth prevention press

16   release, noting that they “don’t want to get these small items wrong” and “think it’s critical to

17   get this right.”586

18                          The FDA Warned JUUL and Others That Their Conduct is Unlawful

19           494.    Throughout 2018, the FDA put JLI and others in the e-cigarette industry on

20   notice that their practices of marketing to minors needed to stop. It issued a series of warnings

21

22   580
         JLI-HOR-00002181 – 00002182.
     581
23       INREJUUL_00194247; Invoice to JUUL Labs from The Freedom & Democracy Schools,
     Inc. for $134,000, dated June 21, 2018,
24   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-HOR-00003711.pdf.
     582
         INREJUUL_0019428.
25   583
         The Freedom & Democracy Schools, Inc., Proposal to JUUL Labs for Funding the Healthy
     Life Adventures Summer Pilot (June 9, 2018),
26   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-HOR-
     00002789_Redacted.pdf.
27   584
         INREJUUL_00194646.
     585
28       INREJUUL_00194646.
     586
         JLI00151300.
                                                   163
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 171 of 289


 1   letters and enforcement actions:

 2          495.       On February 24, 2018, the FDA sent a letter to JLI expressing concern about the

 3   popularity of its products among youth and demanding that JLI produce documents regarding its

 4   marketing practices.587

 5          496.       In April 2018, the FDA conducted an undercover enforcement effort, which

 6   resulted in fifty-six warning letters issued to online retailers, and six civil money complaints to

 7   retail establishments, all of which were related to the illegal sale of e-cigarettes to minors.588

 8   Manufacturers such as JLI were also sent letters requesting documents regarding their

 9   marketing and sales methods.589

10          497.       In May 2018, the FDA again issued more warning letters to manufacturers,

11   distributors, and retailers of e-liquids for labeling and advertising violations; these labels and

12   advertisements targeted children and resembled children’s food items such as candy or

13   cookies.590

14                 •   In September 2018, the FDA engaged in several other regulatory enforcement
                       actions, issuing over 1300 warning letters and civil money complaints to e-
15                     cigarette and e-liquid retailers and distributors.591
16                 •   On September 12, 2018, the FDA sent letters to JLI and other e-cigarette
                       manufacturers putting them on notice that their products were being used by
17                     youth at disturbing rates.592 The FDA additionally requested manufacturers to
18                     enhance their compliance monitoring mechanisms, implement stricter age
                       verification methods, and limit quantities and volume of e-cigarette products that
19                     could be purchased at a time.593

20

21   587
         Matthew Holman, Letter from Director of Office of Science, Center for Tobacco Products,
22   to Zaid Rouag, at JUUL Labs, Inc., U.S. FDA (Apr. 24, 2018),
     https://www.fda.gov/media/112339/download.
     588
23       Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed
     Products on the Market Without Premarket Authorization, U.S. FDA (Jan. 2020),
24   https://www.fda.gov/media/133880/download.
     589
         Id.
25   590
         Id.
     591
26       Id.
     592
         Letter from US FDA to Kevin Burns, U.S. FDA (Sept. 12, 2018),
27   https://www.fda.gov/media/119669/download.
     593
         Press Release, FDA takes new steps to address epidemic of youth e-cigarette use, including
28   a historic action against more than 1,300 retailers and 5 major manufacturers for their roles
     perpetuating youth access, US FDA (Sept. 11, 2018), https://www.fda.gov/news-events/press-
                                                   164
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 172 of 289


 1          498.    Finally, in October 2018, the FDA raided JLI’s headquarters and seized more

 2   than a thousand documents relating to JLI’s sales and marketing practices.594 Since then, the

 3   FDA, the Federal Trade Commission, multiple state attorneys general and the U.S. House of

 4   Representatives Committee on Oversight and Reform have all commenced investigations into

 5   JLI’s role in the youth e-cigarette epidemic and whether JLI’s marketing practices purposefully

 6   targeted youth.

 7          499.    Siddharth Breja, who was senior vice president for global finance at JLI, “claims

 8   that after the F.D.A. raided Juul headquarters in October 2018, seeking internal documents, Mr.

 9   Burns instructed Mr. Breja and other executives not to put anything relating to regulatory or

10   safety issues in writing, so that the F.D.A. could not get them in the future.”595

11                          In Response to Regulatory Scrutiny, Defendants Misled the Public,
                            Regulators, and Congress that JLI Did Not Target Youth
12

13          500.    To shield their youth-driven success from scrutiny, Altria, JLI, and the

14   Management Defendants’ had a long-running strategy to feign ignorance over JLI and the

15   Management Defendants’ youth marketing efforts and youth access to JLI’s products. They

16   were well aware that JLI’s conduct in targeting underage users was reprehensible and unlawful,

17   and that if it became widely known that this was how JLI obtained its massive market share,

18   there would be a public outcry and calls for stricter regulation or a ban on JLI’s products. Given

19   the increasing public and regulatory scrutiny of JLI’s market share and marketing tactics, a dis-

20   information campaign was urgently needed to protect the Defendants’ bottom line. For this

21   reason, JLI, the Management Defendants, and Altria all hid JLI’s conduct by vociferously

22   denying that JLI had marketed to and targeted youth and instead falsely claimed that JLI

23

24
     announcements/fda-takes-new-steps-address-epidemic-youth-e-cigarette-use-including-
25   historic-action-against-more.
     594
         Laurie McGinley, FDA Seizes Juul E-Cigarette Documents in Surprise Inspection of
26   Headquarters, Wash. Post (Oct. 2, 2018),
     https://www.washingtonpost.com/health/2018/10/02/fda-seizes-juul-e-cigarette-documents-
27   surprise-inspection-headquarters/.
     595
         Sheila Kaplan & Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former
28   Executive Say, N.Y. Times (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-
     pods-contaminated.html.
                                                 165
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 173 of 289


 1   engaged in youth prevention. Defendants continued to make these statements while and after

 2   actively and successfully trying to market to and recruit youth non-smokers. These false

 3   statements were designed to protect JLI’s market share, and Altria’s investment, by concealing

 4   JLI’s misconduct.

 5          501.       For example, after 11 senators sent a letter to JLI questioning its marketing

 6   approach and kid-friendly e-cigarette flavors like Fruit Medley, Creme Brulee and mango, JLI

 7   visited Capitol Hill and told senators that it never intended its products to appeal to kids and did

 8   not realize youth were using its products, according to a staffer for Sen. Dick Durbin (D-Ill.).

 9   JLI’s statements to Congress—which parallel similar protests of innocence by tobacco company

10   executives—were false.

11          502.       Defendants also caused JLI to make public statements seeking to disavow the

12   notion that it had targeted and sought to addict teens:

13              •      “It’s a really, really important issue. We don’t want kids using our products.”
                       (CNBC Interview of JLI’s Chief Administrative Officer, December 14, 2017)596
14
                •      “We market our products responsibly, following strict guidelines to have material
                       directly exclusively toward adult smokers and never to youth audiences.” (JLI
15                     Social Media Post, March 14, 2018)597
16                 •   “Our company’s mission is to eliminate cigarettes and help the more than one
                       billion smokers worldwide switch to a better alternative,” said JUUL Labs
17                     Chief Executive Officer Kevin Burns. “We are already seeing success in our
                       efforts to enable adult smokers to transition away from cigarettes and believe our
18                     products have the potential over the long-term to contribute meaningfully to
                       public health in the U.S. and around the world. At the same time, we are
19                     committed to deterring young people, as well as adults who do not currently
                       smoke, from using our products. We cannot be more emphatic on this point:
20                     No young person or non-nicotine user should ever try JUUL.” (JLI Press
                       Release, April 25, 2018);598
21
                •      “Our objective is to provide the 38 million American adult smokers with
                       meaningful alternatives to cigarettes while also ensuring that individuals who
22

23   596
         Angelica LaVito, Nearly one-quarter of teens are using pot, CNBC (Dec. 14, 2017),
24   https://www.cnbc.com/2017/12/13/marijuana-and-nicotine-vaping-popular-among-teens-
     according-to-study.html (Interview with Ashely Gould, JUUL Chief Administrative Officer)
25   (emphasis added).
     597
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stan
26   Rsch. into the Impact of Tobacco Advert. 15 (Jan. 31, 2019),
     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf (citing a
27   JUUL social media post from March 14, 2018) (emphasis added).
     598
         JUUL Labs, Inc., JUUL Labs Announces Comprehensive Strategy to Combat Underage Use,
28   MarketWatch (Apr. 25, 2018), https://www.marketwatch.com/press-release/juul-labs-
     announces-comprehensive-strategy-to-combat-underage-use-2018-04-25 (emphasis added).
                                                     166
                                                                      CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 174 of 289


 1                are not already smokers, particularly young people, are not attracted to
                  nicotine products such as JUUL,” said JUUL Labs Chief Administrative Officer
 2                Ashley Gould, who heads the company's regulatory, scientific and youth
                  education and prevention programs. “We want to be a leader in seeking solutions,
 3                and are actively engaged with, and listening to, community leaders, educators and
                  lawmakers on how best to effectively keep young people away from JUUL.” (JLI
 4                Press Release, April 25, 2018);599

 5            •   “Of course, we understand that parents and lawmakers are concerned about
                  underage use of JUUL. As are we. We can’t restate this enough. As an
                  independent company that is not big tobacco, we are driven by our mission and
 6                commitment to adult smokers.” (JLI CEO Kevin Burns Letter to JUUL
                  Community on Reddit, July 18, 2018)600
 7
              •    “We welcome the opportunity to work with the Massachusetts Attorney General
 8                because, we too, are committed to preventing underage use of JUUL. We
                  utilize stringent online tools to block attempts by those under the age of 21 from
 9                purchasing our products, including unique ID match and age verification
                  technology. Furthermore, we have never marketed to anyone underage. Like
10                many Silicon Valley technology startups, our growth is not the result of marketing
                  but rather a superior product disrupting an archaic industry. When adult smokers
11                find an effective alternative to cigarettes, they tell other adult smokers. That’s
                  how we’ve gained 70% of the market share. . . Our ecommerce platform utilizes
12                unique ID match and age verification technology to make sure minors are not able
                  to access and purchase our products online.” (Statement from Matt David, JLI
13                Chief Communications Officer, July 24, 2018);601

14            •   “We did not create JUUL to undermine years of effective tobacco control,
                  and we do not want to see a new generation of smokers. . . . We want to be part
                  of the solution to end combustible smoking, not part of a problem to attract youth,
15                never smokers, or former smokers to nicotine products. . . .We adhere to strict
                  guidelines to ensure that our marketing is directed towards existing adult
16                smokers.”.” (JLI’s website as of July 26, 2018);602
17            •   “We don’t want anyone who doesn’t smoke, or already use nicotine, to use JUUL
                  products. We certainly don’t want youth using the product. It is bad for public
18                health, and it is bad for our mission. JUUL Labs and FDA share a common goal –
                  preventing youth from initiating on nicotine. . . . Our intent was never to have
19                youth use JUUL products.” (JLI Website, November 12, 2018)603

20

21

22
     599
         Id (emphasis added).
23   600
         A Letter to the JUUL Community from CEO Kevin Burns, Reddit (July 18, 2018),
     https://www.reddit.com/r/juul/comments/8zvlbh/a_letter_to_the_juul_community_from_ceo_k
24   evin/ (emphasis added).
     601
25       Statement Regarding The Press Conference Held By The Massachusetts Attorney General,
     JUUL Labs, Inc. (July 24, 2018), https://newsroom.juul.com/statement-regarding-the-press-
26   conference-held-by-the-massachusetts-attorney-general/ (emphasis added).
     602
         Our Responsibility, JUUL Labs, Inc. (July 26, 2018),
27   https://web.archive.org/web/20180726021743/https://www.juul.com/our-responsibility (last
     visited Mar. 29, 2020) (emphasis added).
28   603
         JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-
     labs-action-plan/ (statement of Ken Burns, former CEO of JUUL) (emphasis added).
                                                   167
                                                                   CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 175 of 289


 1             •   “To paraphrase Commissioner Gottlieb, we want to be the offramp for adult
                   smokers to switch from cigarettes, not an on-ramp for America’s youth to initiate
 2                 on nicotine.” (JLI Website, November 13, 2018)604

 3             •   “Any underage consumers using this product are absolutely a negative for our
                   business. We don’t want them. We will never market to them. We never have.”
                   (James Monsees, quoted in Forbes, November 16, 2018);605
 4
               •   “First of all, I’d tell them that I’m sorry that their child’s using the product. It’s
 5                 not intended for them. I hope there was nothing that we did that made it
                   appealing to them. As a parent of a 16-year-old, I’m sorry for them, and I have
 6                 empathy for them, in terms of what the challenges they’re going through.”
                   (CNBC Interview of JLI CEO, July 13, 2019)606
 7
               •    “We have no higher priority than to prevent youth usage of our products
                   which is why we have taken aggressive, industry leading actions to combat youth
 8                 usage.” (JLI Website, August 29, 2019)607
 9             •   James Monsees, one of the company’s co-founders, said selling JUUL products
                   to youth was “antithetical to the company’s mission.”(James Monsees’
10                 Statement to New York Times, August 27, 2019)608

11             •   Adam Bowen, one of the company’s co-founders, said he was aware early on of
                   the risks e-cigarettes posed to teenagers, and the company had tried to make
                   JUUL “as adult-oriented as possible.”(Adam Bowen’s Statement to the New
12                 York Times, August 27, 2019);609
13             •   “We have never marketed to youth and we never will.”(JLI Statement to Los
                   Angeles Times, September 24, 2019);610
14
               •   “I have long believed in a future where adult smokers overwhelmingly choose
                   alternative products like JUUL. That has been this company’s mission since it
15                 was founded, and it has taken great strides in that direction.” (JLI’s CEO K.C.
                   Crosthwaite, September 25, 2019);611
16

17   604
         Id. (emphasis added).
     605
18       Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes
     (Nov. 16, 2018 2:38 PM), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-
19   disturbing-focus-of-juuls-early-marketing-campaigns/#3da1e11b14f9 (emphasis added)
     (statement of James Monsees).
     606
20        Angelica LaVito, As JLI grapples with teen vaping ‘epidemic,’ CEO tells parent ‘I’m sorry’,
     CNBC (July 13, 2019), https://www.cnbc.com/2019/07/13/as-juul-deals-with-teen-vaping-
21   epidemic-ceo-tells-parents-im-sorry.html (emphasis added).
     607
          Our Actions to Combat Underage Use, JUUL Labs, Inc. (Aug. 29, 2019),
22   https://newsroom.juul.com/our-actions-to-combat-underage-use/ (JUUL statement in response
     to lawsuits) (emphasis added).
23   608
          Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?,
     N.Y. Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
24   marketing.html (emphasis added).
     609
25       Id (emphasis added).
     610
          Michael Hiltzik, Column: Studies show how JLI exploited social media to get teens to start
26   vaping, L.A. Times (Sept. 24, 2019), https://www.latimes.com/business/story/2019-09-
     24/hiltzik-juul-target-teens (statement made on behalf of JUUL) (emphasis added).
27    611
          Juul Labs Names New Leadership, Outlines Changes to Policy and Marketing Efforts,
      JUUL Labs, Inc. (Sept. 25, 2019), https://newsroom.juul.com/juul-labs-names-new-leadership-
28    outlines-changes-to-policy-and-marketing-efforts/ (emphasis added) (statement by K.C.
      Crosthwaite).
                                                    168
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 176 of 289


 1              •   “As scientists, product designers and engineers, we believe that vaping can have a
                    positive impact when used by adult smokers, and can have a negative impact
 2                  when used by nonsmokers. Our goal is to maximize the positive and reduce the
                    negative.” (JLI Website, March 6, 2020);612
 3
                •   “JUUL was designed with adult smokers in mind.” (JLI Website, last visited
                    March 29, 2020).613
 4

 5           503.   Defendants either made these statements directly or caused them to be

 6   transmitted as a part of their schemes to defraud the public about what they were selling and to

 7   whom.

 8           504.   Altria also engaged in wire fraud when it made public statements seeking to

 9   disavow the notion that JLI had targeted and sought to addict teens:

10              •   “Altria and JUUL are committed to preventing kids from using any tobacco
                    products. As recent studies have made clear, youth vaping is a serious problem,
11                  which both Altria and JUUL are committed to solve. As JUUL previously said,
                    ‘Our intent was never to have youth use JUUL products.’” (Altria News
12                  Release, December 20, 2018).614

13           505.   However, JLI, the Management Defendants, and Altria realized that attempting
14   to shift public opinion through fraudulent statements was not enough to achieve their goal of
15   staving off regulation. To accomplish this goal, they would also need to deceive the FDA and
16   Congress. And so they set out to do just that through statements and testimony by JLI
17   representatives. These include, but are not limited to, the following:
18   Statements by JLI to the FDA:
19
                •   “JUUL was not designed for youth, nor has any marketing or research effort
                    since the product’s inception been targeted to youth.” (Letter to FDA, June 15,
20                  2018).615
21              •   “With this response, the Company hopes FDA comes to appreciate why the
                    product was developed and how JUUL has been marketed — to provide a
22

23

24   612
         Our Mission, JUUL LABS (2019), https://www.juul.com/mission-values (last visited Apr. 4,
     2020) (emphasis added).
25   613
         JUUL Labs, Inc., https://www.juul.com/ (last visited Mar. 29, 2020) (emphasis added).
     614
26       Altria Group, Inc., Altria Makes $12.8 Billion Minority Investment to Accelerate Harm
     Reduction and Drive Growth (“Altria Minority Investment”) (Form 8-K), Ex. 99.1 (Dec. 20,
27   2018), https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/
     d660871dex991.htm (emphasis added).
28   615
         Letter from JUUL's Counsel at Sidley Austin to Dr. Matthew Holman, FDA at 2 (June 15,
     2018) (emphasis added).
                                                     169
                                                                      CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 177 of 289


 1                 viable alternative to cigarettes for adult smokers.” (Letter to FDA, June 15,
                   2018).616
 2   Statements by Altria to the FDA:
 3
                •   “[W]e do not believe we have a current issue with youth access to or use of our
                    pod-based products, we do not want to risk contributing to the issue.” (Letter from
 4                  Altria CEO to FDA Commissioner Scott Gottlieb, October 25, 2018).617
 5              •   “We believe e-vapor products present an important opportunity to adult smokers
                    to switch from combustible cigarettes.” (Letter to FDA Commissioner Gottlieb,
 6                  10/25/18)
 7   Statements by JLI to Congress:
 8              •  “We never wanted any non-nicotine user, and certainly nobody under the
                   legal age of purchase, to ever use JLI products. . . .That is a serious problem.
 9                 Our company has no higher priority than combatting underage use.” (Testimony
10                 of James Monsees, July 25, 2019).618
               • “Our product is intended to help smokers stop smoking combustible
11                 cigarettes.” (Ashley Gould, JLI Chief Administrative Officer, Testimony before
                   House Committee on Oversight and Reform, July 25, 2019).619
12   Statements by Altria to Congress:
13              •   “In late 2017 and into early 2018, we saw that the previously flat e-vapor category
                    had begun to grow rapidly. JUUL was responsible for much of the category
14                  growth and had quickly become a very compelling product among adult
                    vapers. We decided to pursue an economic interest in JUUL, believing that an
15                  investment would significantly improve our ability to bring adult smokers a
                    leading portfolio of non-combustible products and strengthen our competitive
16                  position with regards to potentially reduced risk products.” (Letter from Altria
                    CEO to Senator Durbin, October 14, 2019).620
17

18          506.    Each of the foregoing statements constitutes an act of wire fraud. JLI, Monsees,
19   and Altria made these statements, knowing they would be transmitted via wire, with the intent
20

21   616
         Id. at 3 (emphasis added).
     617
         Letter from Altria CEO Howard Willard to Dr. Scott Gottlieb, FDA at 2 (October 25, 2018)
22   (emphasis added).
     618
23       Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
     Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. 1 (2019)
24   (statement of James Monsees, Co-Founder, JUUL Labs, Inc.).,
     https://docs.house.gov/meetings/GO/GO05/20190725/109846/HHRG-116-GO05-Wstate-
25   MONSEESJ-20190725.pdf.
     619
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
26   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of Ashley Gould, Chief Administrative Officer, JUUL Labs, Inc. )., https://www.c-
27   span.org/video/?462992-1/hearing-cigarettes-teen-usage-day-2&start=6431 at 01:53:25
     (emphasis added).
28   620
         Letter from Howard A. Willard III, Altria to Senator Richard J. Durbin, 6 (October 14,
     2019) (emphasis added).
                                                    170
                                                                     CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 178 of 289


 1   to deceive the public, the FDA, and Congress as to the Defendants’ true intentions of hooking

 2   underage users.

 3          507.    Their disinformation scheme was successful. While certain groups such as the

 4   American Medical Association were calling for a “sweeping ban on vaping products,”621 no

 5   such ban has been implemented to date. Accordingly, JLI’s highly addictive products remain on

 6   the market and available to underage users.

 7          F.      Altria Knew JLI was Targeting Youth and, Together with the Management
                    Defendants, Exercised Control Over JLI to Protect and Expand Youth Sales
 8                  and Defraud The Public About Their Actions.

 9                         Before Altria’s Investment in JLI, Altria Knew JLI Was Targeting
                           Youth.
10

11          508.    As stated above, according to Howard Willard, Altria first contacted JLI about a

12   commercial relationship in early 2017, with “confidential discussions” spearheaded by Pritzker

13   and Valani, on the one hand, and senior executives of Altria and Altria Client Services on the

14   other, beginning in the Spring of 2017.622 These continued for eighteen months, culminating in

15   Altria’s December 2018 equity investment in JLI.

16          509.    While at first blush, these meetings between Altria and Altria Client Services and

17   Pritzker and Valani about potential investment—described in detail below—might seem like

18   ordinary business activity, they were anything but. For nearly 18 months, Altria and Altria

19   Client Services dangled the carrot of a multi-billion dollar payout in front of Pritzker and

20   Valani—months in which Pritzker, Valani, and the other Management Defendants committed

21   numerous acts of fraud to grow the business of JLI in order to satisfy Altria’s expectations. And

22   at the same time, Altria and Altria Client Services were actively courting Pritzker and Valani

23   with that promised payout, they were gathering information on JLI that confirmed Altria would

24   be purchasing a company with a proven track-record of sales to youths.

25          510.    Even before 2017, Altria and Altria Client Services—as with anyone paying

26
     621
27       Karen Zraick, A.M.A. Urges Ban on Vaping Products as JLI is Sued by More States, N.Y.
     Times (Nov. 19, 2019), https://www.nytimes.com/2019/11/19/health/juul-lawsuit-ny-
28   california.html.
     622
         Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
                                                     171
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 179 of 289


 1   attention to the e-vapor industry at the time—were well aware that JLI had been targeting kids

 2   with its youthful marketing. As noted above, JLI’s “Vaporized” campaign had made its way

 3   into the national zeitgeist, with Stephen Colbert noting that the advertising appealed “to the

 4   youths.” So, not only did Altria and Altria Client Services know JLI was targeting kids at the

 5   time it reached out to begin negotiations, it also knew that such targeting was highly successful.

 6   A May 23, 2017 presentation by Altria Client Services observed that “[l]ines outside of vape

 7   shops and/or calls to vape shops regarding stock [of JUUL] are common” and that JLI’s sales

 8   revenue was growing at an exponential rate.623

 9          511.    And beginning no later than January 2018, Altria received explicit warnings

10   about the youth appeal of the JUUL product. During a January 3, 2018 meeting between David

11   Wise, Steven Schroeder, and Zane Underwood of Altria (Underwood was in communication

12   with KC Crosthwaite at the time) and Avail Vapor624 CEO James Xu and Avail Vapor scientists

13   at Altria’s Headquarters—specifically, in the “Library” conference room—the Altria

14   representatives requested granular data that Avail had on the sale of JUUL and JUUL pods. The

15   Altria representatives asked for, and Avail’s representatives provided, data on the number of

16   sales of certain flavor pods, purchasing patterns, and the demographics of JUUL users. With

17   regard to the demographics of JUUL users, the Avail representatives showed the Altria

18   representatives a ski slope diagram indicating that the vast majority of JUUL purchasers at

19   Avail stores were 18 or 19 years old.

20          512.    James Xu of Avail Vapor, who was intimately familiar with JUUL sales and

21   tracked data related to such sales closely, repeatedly warned Altria executives of the youth

22   appeal of JUUL. And in November 2018, Xu presented the demographics data on JUUL

23   directly to KC Crosthwaite (and David Wise), thus providing further evidence that Altria and

24   Altria Client Services knew of JLI’s role in the youth vaping epidemic prior to Altria’s

25   investment in JLI.

26
     623
27      ALGAT0002412177.
     624
        As discussed below, JLI had a partnership with Avail Vapor in which Avail gathered
28   detailed data on the sale of JUUL products. Also discussed below, Altria was a minority owner
     of Avail at the time.
                                                  172
                                                                    CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 180 of 289


 1           513.   Notwithstanding their own observations about JUUL’s success with a young

 2   demographic, the data Altria received from Avail which concerned the same, and Xu’s repeated

 3   warnings, Altria and Altria Client Services agressively pursued a deal with Pritzker and Valani

 4   throughout 2018. Thus, for Altria and Altria Client Services, the large youth make-up of JLI’s

 5   marketshare was a feature—not a flaw—of the company that it sought to acquire. It is no

 6   surprise then that, even in the face of these warnings and knowledge, Altria continued to

 7   agressively pursue an investment or potential acquisition of JLI.

 8                         Altria Worked with Pritzker and Valani to Secure Control of JLI
                           and to Exploit JLI for Their Mutual Benefit.
 9

10           514.   The initial discussions between Altria (and Altria Client Services) and JLI’s

11   leadership began no later than the week of April 16, 2017 when JLI’s then-CEO Tyler Goldman

12   and Defendant James Monsees met with Steven Schroder, David Wise, and K.C. Crosthwaite of

13   Altria Client Services in San Francisco. Crosthwaite, who would later become CEO of JLI, was

14   at the time the Vice President of Strategy and Business Development for Altria Client Services.

15   Goldman spoke again with Schroeder, Crosthwaite and Wise on April 27, 2017 to discuss

16   “preliminary thoughts on potential ways to work together.”625

17           515.   Internal documents from the time show that Altria was eyeing JLI as an

18   acquisition target. A May 23, 2017 presentation prepared by Altria Client Services for Altria

19   Group, Inc. titled “Project Mule: Review of E-vapor Closed-System Opportunities” identified

20   JLI (then PAXLabs) as one of two “Potentially Attractive Options.”626 Among the attractive

21   features of JLI was that JUUL had “early market success,” had “projected sales to reach ~$300

22   million at year-end 2017.” But Altria knew that aggressive growth would be necessary, writing

23   that “[g]enerating an attractive return would require consistently strong EBITDA growth.” The

24   presentation also viewed as attractive features that JLI offered “mint, berry, tobacco, and cream

25   varieties” with “[i]ndications of additional flavor pods in potential pipeline,” and that there

26   “[l]ines outside of vape shops and/or calls to vape shops regarding stock are common.” The

27
     625
28         JLI01369848.
     626
           ALGAT0002412177.
                                                    173
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 181 of 289


 1   presentation also revealed that Altria (through an unidentified subsidiary, though likely Altria

 2   Client Services) had tested “all five flavors” of JUUL pods and was aware of the amount of

 3   “[n]icotine per puff” in a JUUL pod. Altria Client Services’s conclusions about the popularity of

 4   JUUL were consistent with the narrative JLI was presenting to potential investors. JLI’s pitch

 5   deck to investors at the time boasted that “Viral Marketing Wins,” and that JUUL’s super potent

 6   nicotine formulation was “cornering” the consumables market with the highest customer

 7   retention rate of any e-cigarette.627

 8           516.    In a May 31, 2017 presentation prepared by Altria Client Services titled “Closed

 9   Tank for AS Analysis,” Altria Client Services stated that “Nu Mark [a subsidiary of Altria

10   Group, Inc.] and S&BD [a division of Altria Client Services] have engaged in discussions with

11   Pax Labs (Juul) . . . regarding a potential transaction.”628 Altria Client Services noted that it was

12   seeking “a meeting of senior management of both firms in the next few weeks to explore

13   potential interest in a transaction.” Notably, to Altria Client Services, the “senior management”

14   of JLI was interchangeable with Defendants Pritzker and Valani, as later in the same

15   presentation Altria Client Services stated that it was “[s]eeking a meeting between Altria

16   management and Pax lead investors to discuss deal interest.”

17           517.    From the very beginning of their negotiations, it was clear to Altria and Altria

18   Client Services that they were operating within a closing window in which JLI’s sales to youths

19   could continue unabated. In this same May 23, 2017 presentation, Altria Client Services focused

20   on the “significant risk” of unfavorable regulations to “this rapidly growing product segment”

21   given that no PMTAs had been granted for closed-pod products.629 And as set forth below,

22   Altria and Altria Client Services were well aware of the public scrutiny of JLI’s youth

23   marketing efforts, which could only lead to unfavorable regulatory action. Altria and Altria

24   Client Services had to convince Pritzker and Valani to let Altria acquire or buy into JLI before it

25   was too late.

26

27    627
         INREJUUL_00349529.
     628
28       ALGAT0002412181.
     629
         Id.
                                                     174
                                                                        CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 182 of 289


 1           518.    In a June 2017 internal presentation prepared by Altria Client Services in

 2   anticipation of the meeting with Pritzker and Valani on a potential deal involving a minority

 3   stake in JLI with a call option (i.e., the ability to acquire JLI at a later date), which Altria had

 4   codenamed “Project Tree,” Altria Client Services identified Valani and Prtizker as

 5   “control[ling] majority of voting power [of JLI] and 44% of economic interests.” Altria Client

 6   Services’s stated goal was to “build relationship/rapport” with Valani and Pritzker at their first

 7   meeting and to convey “Altria’s strengths and potential strategic contributions,” which included

 8   “[e]xpertise building premium and iconic brands,” a “[b]est in class distribution and sales

 9   force,” “[e]xperience and resources to navigate a complex [regulatory] environment,”

10   “[r]esources to navigate and respond to evolving [government affairs] landscape,” and a

11   “[s]trategic relationship with Philip Morris international.”630 More important, though, is that the

12   presentation made clear that Altria and Altria Client Services sought to appeal to Pritzker and

13   Valani’s personal interest as investors, and not just the contributions that Altria and its

14   subsidiaries could make for the business of JLI, noting that its potential deal would “[p]rovide

15   return on percentage of equity invested to date; provide opportunity for upside on equity

16   retained.”631

17           519.    From the very beginning of their relationship, Altria and Altria Client Services

18   communicated to Pritzker and Valani—who, in turn, communicated to Defendants Bowen,

19   Monsees, and Huh—that they would profit handsomely by accepting Altria’s investment and

20   following its lead in growing the business of JLI. Of course, and as set forth herein, this growth

21   would be pursued through fraud and deceit to both the public and regulators.

22           520.    Beyond controlling the “majority of voting power” of JLI, Pritzker and Valani

23   were the perfect choice to liaise with Altria and Altria Client Services on behalf of the

24   Management Defendants. Pritzker has been long familiar with the tobacco industry from his

25   family's ownership of chewing-tobacco giant Conwood before selling it to Reynolds American,

26   Inc., a subsidiary of British American Tobacco. And Valani, for his part, was intimately familiar

27
     630
28         ALGAT0002834151.
     631
           Id.
                                                     175
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 183 of 289


 1   with the business of JLI. He was the company’s first “angel investor” and was a regular

 2   presence within the halls of JLI (then Pax Labs) well before the company even had a working

 3   product.632 Notably, Pritzker and Valani are the only Defendants who have admitted to using

 4   non-discoverable messaging services to communicate regarding JLI business. Pritzker and

 5   Valani both used the “Confide” messaging application, which allows users to send encrypted,

 6   ephemeral and screenshot proof messages.633 And Pritzker and Valani both used Signal, which

 7   provides state-of-the-art end-to-end encryption for phone calls and messages. 634

 8          521.    Altria was an ideal model for growing JLI. Altria, including through its

 9   subsidiaries, has decades of experience targeting kids through youth-appealing marketing

10   images and themes.635 It also had decades of experience using flavors to hook kids, and still

11   does so in many international markets.636 And Altria has decades of experience misleading and

12   lying to the public about their efforts to target kids through marketing and flavors, and making

13   similar fraudulent representations to regulators in order to delay or deter regulations.637 Yet,

14   because it was a party to the Master Settlement Agreement, many of the tactics used by JLI to

15   target kids were unavailable to Altria. So Altria and Altria Client Services found a new way,

16   drawing on Altria’s storied history of unlawful activity to partner to the Management

17   Defendants in JLI’s fraud at every turn. The result was bundles of cash for the Management

18   Defendants, a new generation of youth customers for Altria and its subsidiaries, and a public left

19   reeling from a rapidly growing youth vaping epidemic.

20          522.    Following their early discussions with Nu Mark and Altria Client Services,

21
     632
22       Alex Norcia, JUUL Founders' First Marketing Boos Told Us the Vape Giant's Strange,
     Messy Origins, VICE (Nov. 5, 2019), https://www.vice.com/en/article/43kmwm/juul-founders-
23   first-marketing-boss-told-us-the-vape-giants-strange-messy-origins.
     633
         Riaz Valani’s Responses and Objections to Plaintiffs’ First Set of Interrogatories; Nicholas
24   Pritzker’s Responses and Objections to Plaintiffs’ First Set of Interrogatories.
     634
         Id.
25   635
         Hafez, N., & Ling, P. M. (2005). How Philip Morris built Marlboro into a global brand for
     young adults: implications for international tobacco control. Tobacco Control, 14(4), 262-271.
26
     Retrieved from https://escholarship.org/uc/item/5tp828kn.
     636
27       Campaign for Tobacco Free Kids, The Facts about Philip Morris International: Company Is
     Cause of the Tobacco Problem, Not the Solution (November 15, 2017), available at
28   https://www.tobaccofreekids.org/assets/images/content/PMI_bad_acts.pdf.
     637
         See, e.g., United States v. Philip Morris USA, Inc., 449 F. Supp. 2d 1 (D.D.C. 2006).
                                                     176
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 184 of 289


 1   Defendant Valani met with Howard Willard (then-CEO of Altria Group, Inc.) and William

 2   Gifford (then-CFO and now CEO of Altria Group, Inc.) on July 28, 2017. They discussed

 3   Altria’s “perspective on the industry, the future of reduced risk products, and your thoughts on

 4   possible collaboration between ourselves.”638 Valani followed up on this meeting with an email

 5   on July 31, 2017 connecting Gifford with Defendant Pritzker, “convey[ing] our warm regards to

 6   Howard,” and offering to “come to Richmond” in order “to continue our discussion.”639

 7          523.    Defendants Pritzker and Valani traveled to Richmond less than a month later for

 8   an August 25, 2017 meeting with Howard Willard and William Gifford.640 Altria Client

 9   Services, in an internal presentation dated September 2017, would report that either at this

10   meeting or the July 2017 meeting, Pritzker and Valani “asked Altria to consider three questions

11   to be addressed at the next meeting being scheduled for mid-late September.” Those questions

12   focused on the transaction structure and how Altria would assign a value JLI, including its

13   international prospects.641

14          524.    This presentation also reveals that Pritzker and Valani were open to a deal, and

15   that they had “high value expectations,” even though the presentation later notes that Pritzker

16   and Valani conveyed that JLI “does not need capital.”642 Taken together, these observations

17   make clear that Pritzker and Valani sought a massive payday for themselves and were not

18   looking out for the strategic interests of JLI as a corporation. JLI did “not need” the massive

19   capital infusion that Altria’s investment would ultimately provide. It was the investors—i.e.,

20   Pritzker, Huh, Valani, Bowen, and Monsees—who stood to benefit. It was that promise of an

21   impending personal payout that incentivized and motivated the Management Defendants to

22   accept Altria’s and Altria Client Services’s influence and control. If their fraudulent schemes

23   were successful, they would reap billions of dollars for themselves, regardless of what ended up

24   happening to JLI itself. In this way, Altria and Altria Client Services were able to influence JLI

25

26   638
         ALGAT0000082947.
     639
         Id.
27   640
         Id.
     641
28       ALGAT0000112523.
     642
         Id.
                                                    177
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 185 of 289


 1   well before Altria formalized its investment in December 2018.

 2          525.    Communications between Altria, Altria Client Services, Pritzker, and Valani

 3   were frequent and their meetings continued at a regular pace over the next year and a half. For

 4   example, on December 15, 2017, Howard Willard, William Gifford, and Jay Moore (Senior

 5   Vice President of Business Development, Altria Client Services) met with the Project Tree

 6   investors (Defendants Pritzker and Valani) again, this time in White Plains, New York at the

 7   Andaz 5th Avenue Hotel.643

 8          526.    By no later than January 25, 2018, Howard Willard directly involved K.C.

 9   Crosthwaite, who had transitioned from Altria Client Services to become President and CEO of

10   Defendant Philip Morris USA, in the negotiations with JLI. For example, on January 25, 2018,

11   Howard Willard sent a presentation about “Project Tree” (Altria’s investment in JLI) to K.C.

12   Crosthwaite and the two men agreed to discuss the matter the next morning.644 By June 2018,

13   Crosthwaite would be rewarded through a promotion to Senior Vice President, Chief Strategy &

14   Growth Officer for both Altria Client Services and Altria Group, Inc. and would assist Willard

15   in quarterbacking the JLI deal.

16          527.    Altria and Altria Client Services and Pritzker and Valani continued their

17   correspondence between December 2017 and July 2018. An internal Altria Client Services

18   presentation references a letter Altria received regarding the proposed deal in April 2018.645 On

19   April 13, 2018, Howard Willard sent an email to Nicholas Pritzker, Riaz Valani, and JLI’s then-

20   CEO Kevin Burns, “getting back to you” and requesting a call “early next week” in which

21   Altria would share its plans for a “win/win partnership that enables us to fully collaborate” and

22   to “deliver maximum value in the long run.” Altria also wanted to discuss the “critical item[]”

23   of “strategy alignment and chemistry between our respective operating teams in supportive [sic]

24   of a productive partnership that can create substantial value.”646 Prior to this call, Pritzker,

25   Valani, and Burns on the one hand and Altria (and/or Altria Client Services) on the other shared

26
     643
         ALGAT0000025589; ALGAT0000041165.
27   644
         ALGAT0000036407; ALGAT0000111921.
     645
28       ALGAT0002817348.
     646
         JLIFTC00639178.
                                         178
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 186 of 289


 1   “volume forecast for [JLI’s] business.”647 The call between Willard, Pritzker, Valani, and Burns

 2   took place on April 16, 2018, prior to which Willard sent the JLI parties a “Payment Structure

 3   Proposal” and noted that legal counsel need to “connect to assess antitrust risk.”648 The Payment

 4   Structure Proposal provided various scenarios for a potential 50.1% investment by Altria in JLI,

 5   each of which contemplated billions of dollars in “Investor Value” for JLI’s investors (i.e., the

 6   Management Defendants).649 Valani forwarded this document to attorney Jorge A. del Calvo at

 7   Pillsbury Winthrop Shaw Pittman LLP who then forwarded the document to Defendants Adam

 8   Bowen and James Monsees.650

 9          528.    Willard followed up on this call with a May 3, 2018 Proposal Letter to Pritzker,

10   Valani, and Burns.651 The Proposal Letter also contemplated a 50.1% investment that

11   contemplated majority of payment to be made after antitrust approval and a separate “earn-out

12   payment” of “up to $3.5 billion” to the “selling JUUL shareholders”; Willard described the

13   valuation as “compelling to your investors, particularly taking into account the substantial

14   regulatory and legal contingencies relating to eVapor generally and JUUL products

15   specifically.”652 Notably, Willard wrote that Altria was “open to discussing the exact terms of

16   [the earn-out] payment but prefer to discuss it in person.”653 The letter goes on to further state

17   that Altira was “prepared to discuss offering a series of liquidity events for the current JUUL

18   investors with respect to their residual 49.9% ownership interest.”654 This letter is yet another

19   example of the ways in which Altria sought to influence Pritzker and Valani and indirectly

20   control JLI, with the promise of a multi-billion dollar payment if they were to get JLI to go

21   along with an Altria investment. Willard emphasized that they were aligned on a “strategic

22   vision as to how to grow the JUUL business rapidly.” Altria sought to control the JLI business,

23

24   647
         JLIFTC00638936; ALGAT0005452943.
     648
25       ALGAT0004031391.
     649
         JLIFTC01082372.
26   650
         JLIFTC01082370.
     651
         ALGAT0004030132.
27   652
         ALGAT0004031645-46.
     653
28       Id. (emphasis added).
     654
         Id.
                                                    179
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 187 of 289


 1   with Willard writing that “we would require that, following the first two payments outlined

 2   above, Altria (a) owns a majority of the JUUL equity and voting rights and (b) has the right to

 3   control generally the JUUL business.”655

 4          529.    Altria and Altria Client Services viewed these meetings, and Valani in particular,

 5   as a “back-channel” to communicate with the decision-makers behind JLI—i.e., the

 6   Management Defendants. In a presentation by Altria Client Services in June 2018 to Altria

 7   Management regarding preparations for a July 13, 2018 meeting with Pritzker and Valani, Altria

 8   Client Services considered a “[b]ack-channel with Riaz and / or [Goldman Sachs] in advance of

 9   meeting.”656

10          530.    Altria and Altria Client Services were pursuing this “back-channel” even though

11   the lawyers for JLI and Altria had grown concerned over Pritzker and Valani’s roles in the

12   negotiations. On April 26, 2018, Pritzker sent and email to Howard Willard, copying Valani,

13   regarding a “standstill” in the negotiations. Pritzker wrote: “[O]ur lawyers are apparently at a

14   standstill over the standstill (in the NDA). I understand that you want the continuing right to talk

15   to Riaz and me. That’s just fine, and we are both happy to talk to y’all any time, but it needs to

16   be limited to in our capacity as directors: we need to avoid any appearance of conflict. I can’t

17   imagine this makes a difference. If not, can you intercede so we can get this going, and if so

18   perhaps you could give us a call to explain.” This email makes clear that Willard wanted

19   unfettered access to his back-channel of Pritzker and Valani, and that Altria and Altria Client

20   Services had not been communicating with Pritzker and Valani “in [their] capacity as

21   directors.”657 Again, Altria and Altria Client Services were appealing to Pritzker and Valani’s

22   personal financial interest, which inevitably affected the actions they took as directors of JLI.

23          531.    Howard Willard responded that he conveyed “our joint view” to Altria’s counsel

24   and then suggested a meeting on May 6, 2018 involving lawyers for both sides. Willard also set

25   up a separate dinner or breakfast for himself and Pritzker.658 Valani was not available on this

26
     655
         Id. (emphasis added).
27   656
         ALGAT0002817356.
     657
28       ALGAT0000113109.
     658
         Id.
                                                     180
                                                                        CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 188 of 289


 1   date, so the meeting was rescheduled, and the back-channeling continued.659

 2           532.    The parties met again in July 2018. According to the June 2018 presentation by

 3   Altria Client Services, at the July 13, 2018 meeting with Pritzker and Valani, Altria and Altria

 4   Client Services planned to push for a deal in which Altria would be able to “appoint[] majority

 5   of board” of JLI and have control of “board decisions by majority vote (including

 6   hiring/removal of CEO).” Altria was planning on structuring part of its payment for its

 7   ownership in JLI to include a separate “PMTA payment” of “$1 - $3 Billion” which Altria

 8   Client Services conceded was, in part “to compensate Tree [JLI] investors for potential upside

 9   in the business.”660

10           533.    The same presentation revealed that Altria or Altria Client Services was planning

11   on engaging with JLI regarding its “Youth vaping prevention plan” by August 10, 2018, with

12   Altria or Altria Client Services preparing its own plan for JLI.661

13           534.    The July 13, 2018 meeting was attended by Howard Willard, Billy Gifford, and

14   K.C. Crosthwaite.662

15           535.    At some point after negotiations had been ongoing between Altria, Altria Client

16   Services, Pritzker, and Valani, Kevin Burns, then-CEO of JLI, joined the negotiations. By this

17   point, Pritzker and Valani had already pushed Altria and Altria Client Services to offer terms

18   highly favorable to the individual investors in JLI, regardless of the true benefit to the company.

19   And by virtue of their control of JLI, the Management Defendants ensured that Kevin Burns

20   went along with the deal.

21           536.    On August 1, 2018, Pritzker, Valani and Burns met with Howard Willard and

22   William Gifford at the Park Hyatt Hotel in Washington, D.C., to further discuss the terms of an

23   impending deal.663 Following this meeting, Valani and Pritzker were working the machinery of

24   JLI to obtain the information that Altria needed to consummate their deal. On August 7, 2018,

25

26   659
         ALGAT0000113121.
     660
         Id.
27   661
         Id.
     662
28       Id.
     663
         ALGAT0003443977.
                                                     181
                                                                           CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 189 of 289


 1   Tim Danaher (CFO of JLI) sent Burns, Valani, and Pritzker a “Summary Cap Table,” which

 2   Burns forwarded to Howard Willard with a comment that he would “call you tomorrow.”

 3   Howard Willard forwarded this email to K.C. Crosthwaite, who at this point was intimately

 4   involved at the negotiations between Altria, Pritzker and Valani.664

 5          537.    Around this time, K.C. Crosthwaite also made explicit Altria’s goal to influence

 6   and control JLI. In a presentation by Crosthwaite to Altria Group, Inc. at the Board of Directors’

 7   Strategy Session on August 22, 2018, Crosthwaite indicated that Altria should keep pursuing

 8   their “strategic investment in JUUL” because it would give Altria “[s]ignificant ownership and

 9   influence in U.S. e-vapor leader.”665 This presentation reveals that Altria sought to require JLI to

10   seek “Altria approval” of its “Youth vaping prevention plan.”

11          538.    The negotiations between JLI, Altria, and Altria Client Services continued full

12   steam from August 2018 through the announcement of the investment in December 2018. In an

13   August 14, 2018 email from Nicholas Pritzker to Howard Willard and Billy Gifford, copying

14   Kevin Burns and Valani, Pritzker wrote that “Riaz [Valani] met with Dinny [Devitre, Altria

15   Group Board of Directors, Chair of Finance Committee] and that the two of you and maybe

16   Dinny as well may be interested in meeting with us in San Francisco this Saturday.”666 Willard

17   responded that he, Billy Gifford, K.C. Crosthwaite and Dinny Devitre would attend the meeting.

18   Pritzker responded that lawyers should attend, though Kevin Burns emailed him separately that

19   he “wouldn’t add lawyers to the meeting but would put them in back rooms for support,” and

20   that it “[l]ooks like we are a go pending Riaz’s meeting today.” In advance of the Saturday

21   meeting, Willard set up a separate call with Nicholas Pritzker to discuss the remaining

22   negotiating points. Burns and Valani were aware of, and possibly included in, this call.667 So, in

23   August 2018, information was being exchanged between Altria and Altria Client Services and

24   JLI at a rapid pace, and numerous meetings between Valani, Pritzker, and Altria and/or Altria

25   Client Services were taking place.

26
     664
         ALGAT0003352121; ALGAT0003352122.
27   665
         ALGAT0003327931.
     666
28       JLI01389789.
     667
         JLI01389792.
                                         182
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 190 of 289


 1          539.    On October 25, 2018, Howard Willard, Billy Gifford, KC Crosthwaite, and

 2   Murray Garnick participated in a call with Pritzker, and possibly Valani and Kevin Burns, to

 3   discuss the ongoing negotiations.668 Pritzker, Valani, and Burns also met privately with Howard

 4   Willard and other Altria (and Altria Client Services) executives on October 28, 2018 for a

 5   dinner at Dinny Devitre’s home to discuss the deal, while sending their lawyers to a separate

 6   meeting that same night.669

 7          540.    Also on October 25, 2018, the day Altria and Pritzker, Valani and Burns held a

 8   call to discuss the deal, Howard Willard shared with Pritzker and Valani the letter that Altria

 9   had sent to the FDA, which was a key part of the Management Defendant’s and Altria’s scheme

10   to deceivedeceive regulators and keep youth-appealing Mint Juul pods on the market long after

11   other flavors were removed, as set forth below.670

12          541.    Over the following six weeks prior to the announcement of Altria’s investment in

13   JLI, K.C. Crosthwaite became even more hands on, leading the aggressive diligence efforts on

14   behalf of Altria and Altria Client Services. October 30, 2018, K.C. Crosthwaite sent JLI a

15   preliminary diligence list which requested a list of all material intellectual property, including

16   all patents (which, notably, would have included the ‘895 patent revealing that JLI’s nicotine

17   content was misrepresented to the public; of course, Altria already knew this because it had

18   undertaken its own testing of the nicotine strength of JUUL pods, as set forth above). It also

19   included requests for “materials related to underage use prevention, underage product appeal,

20   and underage use.” JLI agreed to produce this information by November 9, 2018.671 Crosthwaite

21   and Kevin Burns, as well as others from Altria, Altria Client Services, and JLI, held a call to

22   discuss these diligence requests on November 2, 2018.672

23          542.    By this point, Pritzker and Valani had brought in other senior leadership of JLI to

24   get the deal across the finish line. Kevin Burns, Tim Danaher, Bob Robbins (President, JUUL

25

26   668
         JLI10518738.
     669
         Id.
27   670
         JLIFTC00653389.
     671
28       JLI01374739; JLI01374736.
     672
         JLI01374736.
                                                    183
                                                                      CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 191 of 289


 1   Americas), Jerry Masoudi (Chief Legal Officer), Mark Jones (Associate General Counsel),

 2   Ashley Gould, and Defendants Bowen and Monsees attended meetings with Altria and Altria

 3   Client Services from November 15, 2018 through November 17, 2018.673 As set forth below, the

 4   deal was finally consummated—and Pritzker, Valani, Huh, Bowen and Monsees handsomely

 5   rewarded—in December 2018.

 6                         Altria Participated in and Directed the Fraudulent Acts of JLI
                           Designed to Protect the Youth Market for JUUL
 7
                           a.         Altria Participated in and Directed JLI’s Make the Switch
 8                                    Campaign.

 9          543.    Altria did not simply take in information regarding JLI’s youth sales passively

10   while it pursued ownership of JLI. It also worked to ensure that the Management Defendants

11   would take steps to continue JUUL’s exponential sales growth and to stave off any regulation

12   that might hinder that growth.

13          544.    Specifically, Altria worked behind the scenes to bolster JLI’s public narrative

14   claiming that JUUL was a cessation device intended for adult smokers. Well before JLI

15   launched the “Make the Switch” campaign in January 2019, Altria was pushing the narrative

16   that e-vapor products could help adult smokers “switch” off of combustible cigarettes. In an

17   October 25, 2018 letter from Howard Willard to the FDA—sent while Altria was finalizing the

18   terms of its deal with Pritzker, Valani, and Burns—Willard touted that “We believe e-vapor

19   products present an important opportunity to adult smokers to switch from combustible

20   cigarettes.”674 As noted below, Howard Willard shared this letter with Pritzker and Valani the

21   same day he sent it to the FDA.

22          545.    Moreover, Altria’s partners within JLI—Valani and Pritzker—were involved in

23   reviewing and approving the Make the Switch Campaign, allowing Altria to influence the

24   marketing efforts of JLI. For example, on December 27, 2018, Kevin Burns forwarded an email

25   from Chelsea Kania to Pritzker and Valani with “assets for the [Make the Switch] campaign

26

27
     673
       ALGAT0003776795.
28   674
       Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, at 1 (Oct. 25, 2018)
     (emphasis added).
                                                  184
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 192 of 289


 1   including 20/60 radio spots and 30/60 tv spots,” and the next day Valani directed which videos

 2   should be aired as part of the campaign.675

 3                            b.    Altria Participated in and Directed JLI’s Fraudulent Scheme
                                    to Keep Mint on the Market.
 4

 5           546.    Altria and Altria Client Services also came to the bargaining table with Pritzker

 6   and Valani armed with important knowledge – that flavors would be crucial to JLI’s continued

 7   ability to target and sell to youth users and wanting to ensure JLI proactively and fraudulently

 8   protect those flavors.

 9           547.    Within weeks of the FDA’s July 2017 notice of proposed rulemaking (“ANPR”)

10   regarding ENDS flavor regulations, Gal Cohen proposed that JLI and others “build a coalition

11   and common agenda to influence or challenge FDA’s approach” to regulating flavors.676

12   Foreshadowing their joint effort to portray Mint as a traditional tobacco or menthol flavor (as

13   opposd to a flavor that appealed to kids), Cohen asked whether Altria and JLI might respond to

14   the FDA with “a common approach and understanding,” and asked if the companies might find

15   “a damage limitation option” concerning the regulation of ENDS flavors.677

16           548.    Ashley Gould, copying Adam Bowen, responded that the “Consensus seems to

17   be there is a value in participating in a discussion. Less sure that participating in a joint effort

18   to influence FDA makes sense, so please don't commit to that at the meeting.” In the same

19   email, Gould seemingly reversed course and gave Cohen the go-ahead to meet with Altria (or

20   Altria Client Services) in pursuit of a damage limitation option “(but maybe best if the group is

21   smaller).”678

22           549.    Cohen attended a September 15, 2017 Global Tobacco Networking Forum

23   (“GTNF”) industry event with James Xu, CEO of Avail Vapor, and Altria Client Services’s Phil

24   Park. The small group Gould recommended seems to have materialized, as a Septermber 27,

25   2017 email from Cohen notes that “Clive Bates organized a group that met on Friday with reps

26
     675
         JLI10071280; JLI10071228.
27   676
         JLI10678579.
     677
28       Id.
     678
         Id.
                                                     185
                                                                        CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 193 of 289


 1   from Altria etc. . . they want to help drive standards definitions.”679

 2           550.     Through this meeting, Altria knew that JLI would be a good partner because it

 3   shared a similar vision of preserving flavors. Indeed, Altria (or Altria Client Services) went into

 4   this meeting with Cohen expecting to find a willing partner on flavors. As noted above, a May

 5   2017 presentation from Altria Client Services touted that JLI offered “mint, berry, tobacco, and

 6   cream varieties” with “[i]ndications of additional flavor pods in potential pipeline.”680

 7           551.     The following year, 2018, when it became clear that the FDA was increasing

 8   scrutiny of the e-vapor industry, JLI, the Management Defendants, and Altria publicly defended

 9   mint flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies—which

10   had been made available to Altria and Altria Client Services as part of due diligence for its

11   ultimate investment in JLI—indicated that mint users are not former menthol smokers and that

12   mint pods were as popular with teens as Mango pods. By fighting to keep mint as the last flavor

13   on the market, the cigarette industry could continue to appeal to non-smokers, including youth.

14   JLI and the Management Defendants coordinated with Altria to pursue a fraudulent scheme to

15   persuade the FDA into leaving the mint flavor on the market, willingly sacraficing other flavors

16   in the process as a purported show of commitment to youth prevention.

17           552.     Altria’s specific fraudulent acts with regard to this fraudulent scheme are detailed

18   further below.

19                           JLI, the Management Defendants and Altria Coordinated to Market
                             JUUL in Highly-Visible Retail Locations
20

21           553.     JLI, the Management Defendants, and Altria’s coordination continued in other

22   ways throughout 2018 as they prepared for Altria’s equity investment in JLI.

23           554.     A key aspect of this early coordination was Altria’s acquisition of shelf-space

24   that it would later provide to JLI to sustain the exponential growth of underage users of JUUL

25   products. By acquiring shelf space, Altria took steps to ensure that JUUL products would be

26   placed in premium shelf space next to Marlboro brand cigarettes, the best-selling cigarette

27
     679
28         JLI10679070.
     680
           ALGAT0002412177.
                                                      186
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 194 of 289


 1   overall and by far the most popular brand among youth.681

 2           555.      Altria’s investment was not for its own e-cigarette products. Altria spent

 3   approximately $100 million in 2018 to secure shelf-space at retailers for e-cigarette products—

 4   purportedly for the MarkTen e-cigarette that Altria stopped manufacturing in 2018, and its pod-

 5   based MarkTen Elite, which it launched on a small scale in only 25,000 stores.682               By

 6   comparison, the 2014 launch of the original MarkTen resulted in product placement in 60,000

 7   stores in the first month in the western United States alone.683 Yet Altria’s payments for shelf

 8   space were a mixture of “cash and display fixtures in exchange for a commitment that its e-

 9   cigarettes would occupy prime shelf space for at least two years.”684

10           556.      In reality, Altria spent approximately $100 million on shelf-space in furtherance

11   of expanding the e-cigarette market, including JLI’s massive, ill-gotten market share. 685

12           557.      When Altria later announced its $12.8 billion investment in JLI, part of the

13   agreement between the two companies was that Altria would provide JLI with this premium

14   shelf space.686

15           558.      Altria’s purchase of shelf space in 2018 and its subsequent provision of that

16   space to JLI shows how Altria, JLI, and the Management Defendants were coordinating even

17   before Altria announced its investment in JLI. Altria’s actions ensured that, even after public

18   and regulatory scrutiny forced JLI to stop its youth-oriented advertising, JUUL products would

19   still be placed where kids are most likely to see them—next to Marlboros, the most iconic,

20   popular brand of cigarettes among underage users—in a location they are most likely to buy

21
     681
22       Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General,
     Centers for Disease Control & Prevention 161, 164 (2012),
23   https://www.ncbi.nlm.nih.gov/books/NBK99237/.
     682
         Sheila Kaplan, Altria to Stop Selling Some E-Cigarette Brands That Appeal to Youths, N.Y.
24   Times (Oct. 25, 2018), https://www.nytimes.com/2018/10/25/health/altria-vaping-
     ecigarettes.html.
25   683
         Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July
     22, 2014), https://csnews.com/markten-national-rollout-hits-60000-stores.
26   684
         Jennifer Maloney & John McKinnon, Altria-JLI Deal Is Stuck in Antitrust Review, Wall St.
27   J. (Jan. 17, 2020), https://www.wsj.com/articles/altria-juul-deal-is-stuck-in-antitrust-review-
     11579257002.
     685
28       Id.
     686
         Id.
                                                    187
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 195 of 289


 1   them—retail establishments.687 Altria Works with the Management Defendants to Direct JLI’s

 2   Affairs and Commit Fraud.

 3          559.    In December 2018, Altria formalized its relationship with JLI’s leadership by

 4   making a $12.8 billion equity investment in JLI through Altria Group and is wholly-owned

 5   subsidiary, Altria Enterprises,688 the largest equity investment in United States history.

 6

 7

 8

 9

10
                                                                                 689
11                                                                                     In turn, Altria and its

12   subsidiaries received millions of loyal teen customers, customers Altria was no longer able to

13   get through the sale of its own cigarette products. The Management Defendants’ payout reflects

14   their active role in JLI’s growth, not just a return on their investment.

15          560.    In July 2018, JLI’s valuation was approximately $15 billion.690 But, in December

16   2018, Altria’s investment of $12.8 billion for a 35% stake in the company reflected a valuation

17   of approximately $38 billion—more than two and a half times the valuation just five months

18   earlier. Defendants Monsees, Bowen, Pritzker, Huh, and Valani thus saw the value of their

19   investments in JLI skyrocket as a result of the Altria agreement, allowing them to cash out via a

20   special dividend and bonus, as well as through stock sales that were not available to other of

21   JLI’s minority shareholders.691 This investment further intertwined JLI and the Altria.

22          561.    While Pritzker, Valani, and Altria carefully structured the deal to avoid the

23

24   687
         Laura Bach, Where Do Youth Get Their E-Cigarettes?, Campaign for Tobacco Free Kids
     (Dec. 3, 2019), https://www.tobaccofreekids.org/assets/factsheets/0403.pdf.
25   688
         Archive00760162.
     689
26       JLI11387060.
     690
         https://www.theverge.com/2018/7/3/17529442/juul-vapes-nicotine-electronic-cigarettes-
27   addiction-funding.
     691
         Tiffany Kary, JUUL Founders Sued for Self-Dealing Over Altria's $12.8 Billion, Bloomberg
28   (Jan. 13, 2020), https://www.bloomberg.com/news/articles/2020-01-13/juul-founders-sued-for-
     self-dealing-over-altria-s-12-8-billion.
                                                  188
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 196 of 289


 1   appearance of Altria’s control of JLI, for fear of drawing regulatory and public scrutiny, the

 2   structure does not tell the whole story. Altria and Altria Client Services had been involved in

 3   directing the affairs of JLI indirectly long before its investment, and the Altria Defendants’

 4   involvement was even more direct following the investment. And although Altria took only a

 5   35% share initially, it retained the option to buy JLI outright in 2022. This promise of a future

 6   purchase gave it significant influence over the actions of JLI’s leadership—i.e., the

 7   Management Defendants who stood to profit even more handsomely from an ultimate

 8   acquisition by Altria.

 9          562.    While JLI and Altria remain separate corporate entities in name, following its

10   equity investment in JLI, the Altria Defendants worked with the Management Defendants, and

11   Pritzker and Valani in particular, to forge Altria and JLI forged even greater significant,

12   systemic links, i.e., shared leadership, contractual relationships, financial ties, and continuing

13   coordination of activities with JLI’s leadership. Because Altria and its subdiaries could no

14   longer market Altria’s products to children or lie to adults about the safety, addictiveness, or

15   health effects of its own cigarettes as result of prior tobacco litigation and regulation, Altria took

16   even greater control of JLI in order to accomplish both of these goals through that company.

17                            a.     Altria Installs Its Own Executives into Leadership Positions to
                                     Direct the Affairs of JLI.
18

19          563.    To exercise its influence and control of JLI, Altria worked with Pritzker and

20   Valani to install two key Altria executives into leadership positions at JLI: K.C. Crosthwaite

21   and Joe Murillo:

22                  a.        K.C. Crosthwaite, who was Vice President of Altria Client
                              Services when the company carried out a study that would later be
23                            used by Altria to shield JUUL’s Mint pods from federal regulation,
                              is now JLI’s CEO. Before joining JLI, Crosthwaite was Altria’s
24                            and Altria Client Services’s Chief Growth Officer and played a
                              major role in Altria’s investment in JLI, and had experience in the
25                            marketing of tobacco products from his time as president of Philip
                              Morris USA.
26
                    b.        Joe Murillo, who launched the MarkTen e-cigarette line at Altria
27                            (as President and General Manager of Nu Mark LLC) and more
                              recently headed regulatory affairs for Altria (as Senior Vice
28                            President of Regulatory Affairs of Altria Client Services) , is now
                                                      189
                                                                         CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 197 of 289


 1                         JLI’s chief regulatory officer.692 A 24-year career Altria executive,
                           Murillo previously ran Altria’s e-cigarette business, Nu Mark,
 2                         “before Altria pulled its e-cigarettes off the market as part of its
                           deal with J[UUL].”693
 3

 4          564.    As mentioned above, K.C. Crosthwaite played a major role in Altria’s

 5   investment in JLI. Crosthwaite frequently communicated with Altria Group’s senior

 6   management about Altria’s investment. For example, on January 25, 2018, Altria Group’s CEO,

 7   Howard Willard sent a presentation about “Project Tree” (Altria’s investment in JLI) to K.C.

 8   Crosthwaite (who was, at the time, President of Defendant Philip Morris USA) and the two men

 9   agreed to discuss the matter the next morning.694 Then in July 2018, Crosthwaite (who, at the

10   time, had transitioned to his role as Senior Vice President and Chief Growth Officer of Altria

11   Client Services and Altria Group) was also listed as one of three “meeting participants,” along

12   with Willard and Altria Group’s CFO, Gifford, for a July 13, 2018 meeting with JLI’s

13   leadership about the deal between Altria and JLI.695 In addition, Crosthwaite led Altria Group’s

14   due diligence efforts,696 signed the investment exclusivity agreement on behalf of Altria Group

15   shortly before the deal was publicly announced,697 and was listed as the Altria point of contact

16   for any “notices, requests and other communications” regarding the Services Agreement

17   between Altria Group and JLI.698

18          565.    While working on this investment, Altria, and Crosthwaite himself, discussed

19   their goal to influence and control JLI. For example, in a presentation by Crosthwaite to Altria

20   Group, Inc. at the Board of Directors’ Strategy Session on August 22, 2018, Crosthwaite

21   indicated that Altria should keep pursuing their “strategic investment in JUUL” because it

22   would give Altria “[s]ignificant ownership and influence in U.S. e-vapor leader.”699

23
     692
         Jennifer Maloney, JLI Hires Another Top Altria Executive, Wall St. J. (Oct. 1, 2019),
24   https://www.wsj.com/articles/juul-hires-another-top-altria-executive-11569971306. /
     693
25       Id.
     694
         ALGAT0000036407; ALGAT0000111921.
26   695
         ALGAT0002817348.
     696
         JLI01374736; JLI01416851.
27   697
         JLI01392046.
     698
28       Archive00760280.
     699
         ALGAT0003327931-33.
                                                  190
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 198 of 289


 1           566.   After the deal was official, in January 2019, Altria appointed Crosthwaite to the

 2   JLI Board of Directors.700 Crosthwaite was required to be a non-voting observer until the FTC

 3   gave the Altria investment in JLI clearance, which has yet to occur. Altria planned to use this

 4   role to help guide JLI. According to Crosthwaite, Altria was focusing on “ensur[ing] JUUL

 5   maintains long-term leadership in global E-vapor by leveraging Altria’s best-in-class

 6   infrastructure and providing guidance through board participation.”701

 7           567.   However, despite his now official role, Crosthwaite continued to meet privately

 8   with Pritzker and Valani. For example, on January 16, 2019, Pritzker asked Crosthwaite if he

 9   would meet with Valani and Pritzker after the JUUL Board meeting later that month.

10   Crosthwaite promptly reported back to Willard that he “agreed to have dinner with Nick and

11   Riaz on the 31st after the JUUL BOD meeting.”702

12           568.   Crosthwaite continue to be involved in meetings between Altria and the

13   Management Defendants as his time as an “observer” on the JLI Board went on. On March 26,

14   2019, Willard, Gifford, and Crosthwaite and a few other Altria employees flew to San Francisco

15   to attend a dinner with the JLI leadership, including Bowen, Monsees, Pritzker, Valani, and

16   others.703 After the dinner, Pritzker emailed Willard, Gifford, and Crosthwaite, telling them that

17   “[w]e truly appreciate our partnership, and look forward to an even deeper collaboration in the

18   future.”704

19           569.   To facilitate that “deeper collaboration” and its control of JLI, Altria decided to

20   install one of its own career executives, Crosthwaite, as the head of JLI. In furtherance of that

21   goal, in April 2019, Howard Willard told Pritzker that he believed JLI would benefit from “a

22   new direction.”705 That same month, Pritzker invited Crosthwaite to Pritzker’s house in San

23   Francisco for a weekend visit.706 During this visit, according to JLI, Crosthwaite expressed

24
     700
25       JLI01416851.
     701
         ALGAT0002856951.
26   702
         ALGAT0000114034.
     703
         ALGAT0000080766.
27   704
         ALGAT0003889812.
     705
28       JLI01416851.
     706
         JLI01416851.
                                                    191
                                                                      CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 199 of 289


 1   concerns about JLI’s leadership’s ability to guide JLI, and Pritzker and Crosthwaite discussed

 2   Crosthwaite potentially joining JLI in some capacity.

 3          570.   As the summer approached, JLI admits that “various Board members” continued

 4   to communicate with Crosthwaite and that “the Board valued his perspective on JLI’s business,”

 5   in other words, Altria’s perspective on JLI’s business.707 In his discussions with the Board,

 6   Crosthwaite continued to express a view that JLI would benefit from a change in leadership. 708

 7          571.   While Altria had not yet officially installed Crosthwaite as JLI’s CEO, that did

 8   not prevent them from giving JLI’s leadership, and specifically Pritzker and Valani, advice and

 9   direction about how to run the company. On May 26, 2019, Pritzker emailed Willard asked

10   whether he was “coming to the youth/PMTA meeting in DC June 14” and “[i]f so, do you think

11   we can find a time for you, Riaz, and I to get together separately?” Willard responded “Yes and

12   yes. We can arrange the plan next week.”709

13          572.   Similarly, on July 9, 2019, Willard emailed Valani, Pritzker, JLI’s then-CEO

14   Kevin Burns and cc’d Crosthwaite giving JLI advice and feedback on their “Youth Vaping

15   Prevention Plan.” Willard stated that the “plan represents a modest improvement rather than an

16   impressive ‘new day.’” Willard also gave them advice and direction, telling them to “[k]eep

17   working on it, but do not make a big announcement at this time” but that their proposed

18   “internal changes sound reasonable and appropriate.”710

19          573.   In June 2019, Howard Willard spoke to Pritzker and Valani again, along with

20   Frankel (who “[s]erves as Mr. Valani’s second board seat”711). Willard reiterated that he

21   believed JLI would be benefit from a new direction.712 Willard conveyed explicitly that “JLI

22   could benefit from Mr. Crosthwaite’s leadership.”713 Willard “expressed his view that Mr.

23

24
     707
25       JLI01416851.
     708
         JLI01416851.
26   709
         ALGAT0003285214.
     710
         ALGAT0003279064.
27   711
         JLI00417815.
     712
28       JLI01416851.
     713
         JLI01416851.
                                                   192
                                                                     CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 200 of 289


 1   Crosthwaite’s unique experience would make him a strong leader for JLI.” 714

 2          574.    After this conversation, on July 22, 2019, a draft press release was created and

 3   sent to Crosthwaite announcing Crosthwaite as JLI’s new CEO.715 The draft press release states

 4   that Crosthwaite was “most recently a JUUL Board Advisor” and includes a quote from

 5   Defendant Monsees, explaining that “Adam [Bowen] and [Monsees] . . . have had the pleasure

 6   of getting to know K.C. through our partnership with Altria and have already benefitted

 7   tremendously from his strategic insights as a Board observer.”716 This document was sent to

 8   Crosthwaite by Carina Davidson, the President of communications firm Abernathy MacGregor,

 9   with whom Altria works regularly.717 Crosthwaite reviewed the documents and discussed it with

10   Davidson, including asking her to “tone down the language re: Kevin” Burns, JLI’s then-CEO,

11   who Crosthwaite would be replacing.718

12          575.    On August 23, 2019, Valani met with Crosthwaite again to discuss “business and

13   non-business topics.”719

14          576.    Throughout the month of September, Defendant Valani and Defendant Pritzker

15   continued to meet with Altria about Crosthwaite taking over leadership of JLI. For example, on

16   September 11, 2019, Valani and Pritzker spoke with Willard, about “the challenges facing JLI”

17   and Willard “expressed concern about Mr. Burns’ [JLI’s then-CEO] leadership” and “expressed

18   his opinion that JLI would benefit from a new direction.” 720 As mentioned above, Willard had

19   previously suggested Crosthwaite be installed in a leadership role. Four days later, on

20   September 15, 2019, Crosthwaite met with Valani and Frankel “to further discuss the possibility

21   of Mr. Crosthwaite joining JLI.”721 During this meeting Crosthwaite told Valani and Frankel

22   that he also wanted them to consider hiring Joe Murillo, then the head of regulatory affairs for

23
     714
         JLI01416851.
24   715
         ALGAT0005389689.
     716
25       ALGAT0005389689.
     717
         ALGAT0005389689; ALGAT0005389687; see also, e.g., ALGAT0003360382,
26   ALGAT0003778898.
     718
         ALGAT0005410667.
27   719
         JLI01416851.
     720
28       JLI01416851.
     721
         JLI01416851.
                                         193
                                                            CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 201 of 289


 1   Altria, as Chief Regulatory Officer for JLI. 722

 2          577.    On September 17, 2019, Valani met with Crosthwaite in New York to further

 3   discuss Crosthwaite taking over as the formal leader of JLI.723 Valani and Frankel met with

 4   Crosthwaite again on September 18, 2019, in New York. 724 On September 19, 2019, Bowen,
                                                                                              725
 5   Monsees, Pritzker, and Valani met with Crosthwaite for dinner in San Francisco.                On

 6   September 20, 2019, Priztker and Valani met with Crosthwaite again in San Francisco to

 7   discuss the details of Crosthwaite’s leadership role.726

 8          578.    On September 22, 2019, Pritzker, Valani, and Frankel spoke to Crosthwaite over

 9   the phone about taking over leadership at JLI.727 Crosthwaite continued to express the view that

10   JLI would benefit from leadership changes and reiterated his view that JLI should hire Murillo,

11   should Crosthwaite join JLI. While Crosthwaite expressed some doubts about his position, the

12   parties agreed to continue to discuss the matter.728 Ultimately, the Board met that day and

13   resolved to offer Crosthwaite a leadership position at JLI.729

14          579.    On September 24, 2019, JLI’s Board of Directors voted to accept the resignation

15   of current JLI CEO Kevin Burns, approve Crosthwaite’s appointment as CEO of JLI and

16   appoint him to the Board.730 That same day, Crosthwaite told “JLI to begin preparations on an

17   offer of employment for Murillo.”731

18          580.    Crosthwaite formally took over as CEO of JLI on September 25, 2019.732

19   Murillo accepted a position as JLI’s Chief Regulatory Officer on September 29, 2019 and began

20

21
     722
22       JLI01416851.
     723
         JLI01416851.
23   724
         JLI01416851.
     725
         JLI01416851.
24   726
         JLI01416851.
     727
25       JLI01416851.
     728
         JLI01416851.
26   729
         JLI01416851.
     730
27       JLI01416851. Pursuant to JLI’s by-laws, the Company’s CEO is automatically appointed to
     the Board.
     731
28       JLI01416851.
     732
         JLI01416851.
                                                   194
                                                                 CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 202 of 289


 1   work on October 7, 2019.733 Altria’s plan was a success.

 2                         b.      Altria Furthered the JLI Enterprise by Participating in and
                                   Directing the Marketing and Distribution of JUUL Products.
 3

 4          581.    In addition to installing its own executives as senior leadership at JLI, after its

 5   investment, the Altria Defendants worked with JLI’s leadership to assist JUUL’s growth

 6   through marketing and distribution, despite its knowledge that JUUL’s growth was based on

 7   selling to minors and lying to adults about JUUL products. The Altria Defendants helped JUUL

 8   thrive in the areas of “direct marketing; sales, distribution and fixture services; and regulatory

 9   affairs.”734 This included, among other things:

10                  a.     “Piloting a distribution program to provide long haul freight,
                           warehouse storage and last mile freight services.”
11
                    b.     “Making available [Altria’s] previously contracted shelf space with
12                         certain retailers,” thus allowing JUUL products to receive
                           prominent placement alongside a top-rated brand of combustible
13                         cigarettes, Marlboro, favored by youth.

14                  c.     “Executing direct mail and email campaigns and related activities.
                           . . .”
15
                    d.     “Leveraging Altria’s field sales force to . . . provide services such
16                         as limited initiative selling, hanging signs, light product
                           merchandising, and surveys of a subset of the retail stores that
17                         Altria calls upon.”

18                  e.     “Providing regulatory affairs consulting and related services to
                           [JUUL] as it prepares its PMTA application.”735
19

20          582.    In an attempt to legitimize its support of JUUL’s growth and despite public and

21   regulatory concern, the Altria Defendants entered into a number of formal agreements with JLI.

22   These agreements included collaboration with Defendants Altria Group Distribution Company,

23   Altria Client Services, and Philip Morris USA, each known in the agreement as “the Altria

24   Company.” Each agreement listed Altria Group, Inc. as the “Provider” and was managed by

25   Theodore J. Edlich IV of Altria Client Services as the “Provider Manager.”736

26
     733
         JLI01416851.
27   734
         Letter from Howard Willard III, Altria Senator Durbin, et. al., at 11 (Oct. 14, 2019).
     735
28       Id. at 13.
     736
         See, e.g., JLI10490204.
                                                   195
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 203 of 289


 1          583.    In each agreement, JLI agreed to “cooperate fully with the Altria Company in its

 2   performance of the Services, including without limitation, by timely providing all information,

 3   materials, resources, decisions, and access to personnel and facilities necessary for the proper

 4   performance of the Services by the Altria Company.”737

 5          584.    In exchange, Altria Group Distribution Company agreed to distribute and sell

 6   JUUL products across the country greatly expanding JUUL’s retail footprint. While JUUL

 7   products have typically been sold in 90,000 U.S. retail outlets, Altria’s products reach 230,000

 8   U.S. outlets. Altria Group Distribution Company also brings its logistics and distribution

 9   experience (although, after increasing public scrutiny, Altria announced on January 30, 2020

10   that it would limit its support to regulatory efforts beginning in March 2020738).

11          585.    Specifically, AGDC agreed to:

12                  a.       Market JUUL products in 1,073 Speedway stores initially, followed by a
                            second wave of 1,937 stores, provide key account assistance and field
13                          sales force management, and install Point of Sale materials for JUUL
                            products;739
14

15                  b.      Sell and execute pre-books/pre-orders for JUUL products for 83 Chain
                            accounts and up to 51 distributors;740
16
                    c.      Provide territory sales managements, key retail account assistance, and
17                          field sales force management to perform a “full reset” (including
                            merchandising JUUL products to replace Nu Mark products and installing
18                          JUUL graphics and other marketing materials) in up to 40,399 stores,
                            including Circle K, 7-Eleven, Chevron, Sheetz, Speedway, Wawa, Giant
19
                            Eagle, Walmart, and many more;741
20
                    d.      Provide sales support at 77,806 stores by improving out of stock and
21                          distribution gaps, providing labor and Field Sales Force services to handle
                            merchandising, account management, tracking insights, and conduct
22                          inventory management;742
23

24
     737
         See, e.g., JLI10490204.
25   738
         Nathan Bomey, Marlboro maker Altria distances itself from vaping giant JLI amid legal
     scrutiny, USA Today (Jan. 31, 2020), https://www.usatoday.com/story/money/2020/01/31/juul-
26   altria-distances-itself-e-cigarette-maker-amid-scrutiny/4618993002/.
     739
         JLI10490204.
27   740
         JLI01339886.
     741
28       JLI01339886.
     742
         JLI01339878.
                                                    196
                                                                    CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 204 of 289


 1                  e.     Conduct supply chain management for distribution of JUUL products, as
                           well as line haul freight, public warehouse storage in San Bernardino,
 2                         CA, last mile fright to customers, and shipping to distributions (including
                           Circle K, Core Mark, and McLane) in Nevada, Arizona, and
 3
                           California;743
 4
                    f.     Provide distribution assistance, including freight from DCL to Richmond,
 5                         Virginia and warehouse storage and handling of JUUL products;744

 6                  g.     Provide sales support for JUUL products including working in tens of
                           thousands of stores number of stores to provide insights and conduct
 7                         surveys, update and install point of sale marketing, address “inventory
                           opportunities,” including out of stock issues and distribution gaps, check
 8
                           prices and advertising the price in the store, and selling in new initiatives
 9                         at the headquarters or store level, including new product launches, fixture
                           merchandising, and training store personnel, and store and ship JUUL
10                         point-of-sale materials to support JUUL sales;745
11                  h.     Bring JLI into Altria Group Distribution Company’s Retail Council in
                           June 2019, including giving opening remarks, three breakout group
12
                           sessions, and a trade show booth;746 and
13
                    i.     Distribute JUUL products and provide supply chain management for
14                         distribution to Arizona, California, Hawaii, Nevada, Texas, Louisiana,
                           and Oklahoma (including line haul freight, public warehouse storage and
15                         handling in San Bernardino, California and Fort Worth, Texas, and last
                           mile freight to customers);747
16
            586.    Through these distribution services, Altria Group Distribution Services, and
17
     Altria Client Services (as the “Provider Manager”) used the mail and wires to transmit JUUL
18
     collateral and packaging that contained the false representation that a single JUUL pod was
19
     equivalent to a pack of cigarettes. A representation which, as discussed above, Altria and Altria
20
     Client Services knew was false.
21
            587.    Altria Group Distribution Company also worked to sell Mint JUUL products in
22
     particular. For example, Altria Group Distribution Company led a “market blitz” for JUUL
23

24

25   743
         JLI01339918.
     744
         JLI01339903.
26   745
         JLI01339937; JLI01339930; JLI01339980. The November to December 2019 agreement
27   also included AGDC’s assistance in removing the companies’ “Make the Switch” campaign
     materials, which were the subject of a warning letter by the FDA.
     746
28       JLI01339973.
     747
         JLI01339955.
                                                   197
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 205 of 289


 1   products starting in February 2019. 748 As part of this blitz effort, JLI employees recognized that

 2   “Mint growth is huge – may need double space for certain SKUs to avoid out of stock

 3   situations,” but that “sales are low” for Classic Tobacco.749

 4           588.     Similarly, a March 18, 2019 AGDC presentation of its work to sell JUUL

 5   showed that it was pushing Mint more than Menthol and Virginia Tobacco combined. The re-

 6   order form for 7-Eleven included seven choices, four of which were for Mint JUUL pods.750 In

 7   the presentation, AGDC also indicated that Mint was flying off the shelves and that the Mint 5%

 8   4-pack in particular was out of stock 25% of the time. 751

 9           589.     Crosthwaite, when he was still formally working for Altria and Altria Client

10   Services, was directly involved in supervising the distribution of JUUL products, including

11   Mint. For example, a senior director at Altria Group Distribution Company notified Crosthwaite

12   that certain JUUL products, including Mint 5% JUULpods, were experiencing “inventory

13   constraints” which “may be relevant to [Crosthwaite’s] conversation with Kevin Burns,” JLI’s

14   then-CEO.752 Crosthwaite forwarded the email to Burns, asking him “Assume your guys are all

15   over this?”753

16           590.     AGDC’s work was effective. When listing JUUL Performance Results in March

17   2019, AGDC included a quote from “Alex Cantwel, VP JUUL Strategy” reporting “We just had

18   our largest refill kit order in history. Thank you and your team for all the work.”754

19           591.     Altria Client Services, for its part, not only served as the “provider manager” for

20   each of the formal agreements between JLI and various “Altria Compan[ies]”, but also agreed to

21   work with JLI’s regulatory affairs employees on the PMTA application for JUUL and directly

22   market JUUL to millions of customers.

23           592.     For example, to assist with PMTA, ACS agreed to:

24
     748
25       JLI01010641.
     749
         JLI01010641.
26   750
         ALGAT0000772561.
     751
         ALGAT0000772561.
27   752
         JLI01392499.
     753
28       JLI01392499.
     754
         ALGAT0002940950.
                                                      198
                                                                        CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 206 of 289


 1                a.    Study JUUL products, including conducting pre-clinical
                        (chemistry, toxicology and biological sciences), clinical, aerosol,
 2                      modeling and simulation, sensory and population research
                        (perception, behavior, population modeling, consumer research
 3                      and post-market surveillance) and assist with JLI’s regulatory
                        affairs problems by providing with strategy and engagement,
 4                      regulatory intelligence and insight, advocacy and regulatory
                        narrative writing and submissions;755
 5                b.    Study and consult with JLI for examination of consumer
                        perception, behavior, and intentions relating to JUUL products,
 6                      such as whether consumers comprehend JUUL’s e-vapor
                        communications (instructions for use, labeling and safety warning)
 7                      and the impact of exposure to JUUL promotional materials among
                        users and on users on, the likelihood of switching, dual use,
 8                      initiation, and cessation of tobacco products, appeal of JUUL,
                        absolute risk perceptions associated with use of JUUL, risk
 9                      perceptions relative to other tobacco products, NRTs and quitting,
                        and general harm perceptions associated with the use of JUUL;756
10
                  c.    Study and consult with JLI on preclinical in vivo inhalation
11                      exposure of JLI’s 1.7% Glacial Mint flavor product and its effect
                        on rats;757
12                d.    Study and consult with JLI on chemical profiling analysis of
                        Golden Tobacco, Virginia Tobacco, Mango, Mint, and Menthol
13                      JUUL products in 1.7, 3, and 5 nicotine strength;758 and
14                e.    Study and consult with JLI on population modeling, including on
                        assessing the population health impact to the U.S. population with
15                      the introduction of JUUL products, focusing on tobacco use
                        prevalence and all-cause mortality;759
16                f.    Conduct JUUL topical literature reviews relating to e-vapor
                        products, including collecting and summarizing these articles into
17                      a literature review summaries and create evidence tables on
                        information about initiation, cessation, relapse, patterns of use,
18                      abuse liability, gateway, perceptions, chemistry, and health effects
                        topics;760
19
                  g.    Develop, execute, and document exposure characterization for
20                      JUUL’s classic tobacco product;761
                  h.    Study and consult with JLI on passive vaping modeling, including
21                      modeling of second and third hand exposures to e-vapor and
                        cigarette smoke aerosols;762and
22

23

24   755
         JLI01339882; JLI013398976.
     756
25       JLI01426119
     757
         JLI01426125
26   758
         JLI01426135.
     759
         JLI01426141.
27   760
         JLI01339943.
     761
28       JLI01426146.
     762
         JLI01426130.
                                                199
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 207 of 289


 1                  i.      Provide access to and use of Altria’s product testing services,
                            including its Smoking Machine Vitrocell 1/7, Vitrocell 24/28
 2                          system, and Vitrocell Ames 48 System.763
            593.    Altria Client Services also market JUUL products by sending out mailers, emails,
 3
     and coupons to millions of people across the United States. For example, ACS agreed to:
 4
                    a.      Work with JLI to develop the final creative design for direct mail
 5                          campaigns, execute the plans, and mail the JUUL advertisements
                            and coupons to 1.5 million people in March 2019, 1 million people
 6                          in May 2019, 2.5 million people in September 2019, and 3.8
                            million people in December 2019;764
 7
                    b.      Work with JLI to develop the final creative design for an email
 8                          campaign and send out direct marketing via email, including three
                            email campaigns with a combined total audience of 515,000,
 9                          including coupons of JUUL;765
            594.    Altria also worked with JLI to cross-market JUUL and Marlboro cigarettes. As
10
     memorialized in an agreement between Philip Morris USA, Inc. and JLI, “the Altria Company”
11
     worked with JLI to design inserts to put in Altria’s cigarettes and eventually distributed coupons
12
     for JUUL starter kits in 20 million packs of L&M and Parliament brand cigarettes and 30
13
     million packs of Marlboro cigarettes:766
14

15

16

17

18

19

20

21

22

23

24   763
         JLI01339988.
     764
25       JLI01339912; JLI01339915; JLI01339967; JLI01339970. In the December 2019 agreement,
     but not the March, May, or September agreement, ACS claimed to “reserve the right not to
26   send any mailing of portion thereof where all [JUUL] vapor products cannot be legally sold.”
     JLI013339970.
     765
27       JLI01339927.
     766
         Points for us!, Reddit (Sept. 16, 2019),
28   https://www.reddit.com/r/juul/comments/d50jku/points_for_us/ (depicting an image of a
     Marlboro carton with a JUUL starter kit coupon inside); JLI01339874.
                                                   200
                                                                   CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 208 of 289


 1          595.    Both the inserts distributed by Philip Morris and the mail and email

 2   advertisements sent by Altria Client Services were advertisements for JLI’s fraudulent “Make

 3   the Switch” campaign described above.

 4          596.    In order to help JUUL expand and be able to keep selling to kids and lying to

 5   adults, Altria and Altria Client Services also directed JLI in combatting legal and regulatory

 6   challenges, helping with patent infringement battles and consumer health claims and helping to

 7   navigate the regulatory waters and FDA pressure. For example, in 2019, internal documents

 8   from Altria Client Services confirm that the Altria Defendants were engaged in ongoing efforts

 9   to provide “services and insight to accelerate JUUL’s U.S. performance” and “actively engage

10   FDA and other stakeholders to address youth vaping.”767

11          597.    Altria also brings lobbying muscle to the table, which worked to prevent new

12   federal or state legislation targeting JUUL or the e-cigarette category more broadly. Altria “has

13   a potent lobbying network in Washington [D.C.] and around the country.”768 Vince Willmore, a

14   spokesman for the Campaign for Tobacco-Free Kids, which has been involved in many state

15   lobbying battles, said, “It’s hard to say where Altria ends and JLI begins.”769 While an Altria

16   spokesman has denied that there was any contractual services agreement for lobbying between

17   JLI and Altria, he admitted that he did not know what informal advice and conversations Altria

18   has had with JLI about lobbying efforts. Crosthwaite admitted internally that Altria would be

19   “collaborat[ing] on regulatory matters” with JLI (likely through Altria Client Services).770 And

20   Altria installed Joe Murillo, then the head of regulatory affairs for Altria and a 24-year Altria

21   veteran with extensive experience in e-cigarette regulations, as Chief Regulatory Officer for

22   JLI. Indeed, since Altria worked with the Management Defendants to assume some control over

23   JLI, JLI’s spending on lobbying has risen significantly. JLI spent $4.28 million on lobbying in

24

25
     767
         ALGAT0002856956.
26   768
         Shelia Kaplan, In Washington, JLI Vows to Curb Youth Vaping. Its Lobbying in States Runs
27   Counter to That Pledge., N.Y. Times (Apr. 28, 2019),
     https://www.nytimes.com/2019/04/28/health/juul-lobbying-states-ecigarettes.html.
     769
28       Id.
     770
         ALGAT0002856953.
                                                  201
                                                                  CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 209 of 289


 1   2019, compared to $1.64 million in 2018.771

 2          598.   Contrary to public statements, Altria’s investment in JLI was not only a financial

 3   contribution nor were these agreements about just “services”; rather, they were manifestations

 4   of Altria’s and the Management Defendants’ plan to continue selling JUUL to kids and lying to

 5   adults about JUUL products, all while staving off regulation and public outcry.         Internal

 6   documents show that Altria did not consider itself a mere non-voting minority investor or

 7   service provider. Instead, it viewed itself as JLI’s “valued partner” and wanted to ensure it

 8   could “completely unlock partnership benefits,” “guide [JLI’s] strategic direction through board

 9   engagement,” including “providing strategic advice and expertise,” and “collaborate on youth

10   vaping.”772 According to an Altria Group Distribution Company presentation, AGDC should be

11   “viewed as more than a vendor but as a strategic partner in supporting JUUL’s mission.”773

12          599.   The Altria Defendants’ services agreements with JLI obscured Altria’s takeover

13   of large portions of JUUL’s distribution and marketing. Altria’s goal was always to expand the

14   reach and sales of JUUL products, despite the knowledge of their lies and youth targeting.

15   According to the Altria Client Services employees working with KC Crosthwaite on

16   summarizing Altria Group’s 2019 “Strategic Initiatives”, Altria Group’s CEO Howard Willard

17   “investment thesis from the beginning” was that Altria could accelerate JUUL growth “as it

18   gains more prominent shelf space” and “category management.”774 And importantly, as noted

19   above, Altria gives JLI access to shelf space that it had obtained under fraudulent pretenses.

20   This is not just any shelf space; it is space near Altria’s (Philip Morris USA’s) blockbuster

21   Marlboro cigarettes, and other premium products and retail displays. The arrangement allows

22   JLI’s tobacco and menthol-based products to receive prominent placement alongside a top-rated

23   brand of combustible cigarettes.

24          600.   Altria’s investment and the Altria Defendants’ collaboration with the

25
     771
         Client Profile: JUUL Labs, Center for Responsive Politics,
26   https://www.opensecrets.org/federal-lobbying/clients/summary?cycle=2019&id=D000070920
     (last visited Apr. 4, 2020).
27   772
         ALGAT0002856956.
     773
28       ALGAT0000772561.
     774
         ALGAT0002856953.
                                                   202
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 210 of 289


 1   Management Defendants was not just about investing in a legitimate business or selling to adult

 2   smokers. Instead, Altria used its relationship with the Management Defendant and with JLI to

 3   continue selling to youth and lying to the public, just as it had done in the past. Despite its

 4   knowledge of JUUL’s youth targeting, when announcing its investment, Altria explained that its

 5   investment in JLI “enhances future growth prospects” and committed to applying “its logistics

 6   and distribution experience to help JLI expand its reach and efficiency.”775 Altria sought to

 7   achieve this goal through “strategic guidance,” “board influence,” and marketing and

 8   distribution assistance.776 And with the help of the Management Defendants, and Pritzker and

 9   Valani in particular, the Altria Defendants have successfully ensured that JUUL would maintain

10   and expand its market share—a market share that, based on Altria’s own October 25, 2018 letter

11   to the FDA, it believes was gained by employing marketing and advertising practices that

12   contributed to youth e-cigarette use.

13           G.     JLI, Altria, and Others Have Successfully Caused More Young People to
                    Start Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and
14                  Public Health Crisis.

15           601.   Defendants’ tactics have misled the public regarding the addictiveness and safety

16   of e-cigarettes generally, and JUUL products specifically, resulting in an epidemic of e-cigarette

17   use among youth in particular.

18           602.   Defendants’ advertising and third-party strategy, as discussed above, ensured that

19   everyone from adults to young children, would believe JUULing was a cool, fun, and safe

20   activity.

21           603.   To this day, JLI has not fully disclosed the health risks associated with its

22   products, has not recalled or modified its products despite the known risks, and continues to

23   foster a public health crisis, placing millions of people in harm’s way.

24

25

26
     775
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
27   Drive Growth, BusinessWire (Dec. 20, 2018),
     https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
28   Investment-JUUL-Accelerate.
     776
         ALGAT0004641801.
                                                   203
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 211 of 289


 1                              Defendants’ Scheme Caused Consumers to be Misled into Believing
                                that JUUL was Safe and Healthy.
 2

 3           604.      In 2016, the National Institute on Drug Abuse issued findings regarding “Teens

 4   and Cigarettes,” reporting that 66% of teens believed that e-cigarettes contained only flavoring,

 5   rather than nicotine.777

 6           605.      Two years later, despite the ongoing efforts of public health advocates, a 2018

 7   study of JUUL users between the ages of fifteen and twenty-four revealed that 63% remained

 8   unaware that JUUL products contain nicotine.778 Further, the study found that respondents using

 9   e-cigarettes were less likely to report that e-cigarettes were harmful to their health, that people

10   can get addicted to e-cigarettes, or that smoke from others’ e-cigarettes was harmful.779

11           606.      Similarly, in 2018, a literature review of seventy-two articles published in the

12   International Journal of Environmental Research and Public Health found that e-cigarettes were

13   perceived by adults and youth as being healthier, safer, less addictive, safer for one’s social

14   environment, and safer to use during pregnancy than combustible cigarettes.780 Further,

15   researchers found that specific flavors (including dessert and fruit flavors) were perceived to be

16   less harmful than tobacco flavors among adult and youth e-cigarette users.781 In addition,

17   researchers found that youth e-cigarette users perceived e-cigarettes as safe to use and

18   fashionable.782

19           607.      In 2019, a study published in Pediatrics found that 40% of participants reported

20   using nicotine-free e-cigarette products, when in fact the products they were using contained

21

22

23    777
          Teens and E-cigarettes, Nat’l Inst. on Drug Abuse, https://www.drugabuse.gov/related-
24    topics/trends-statistics/infographics/teens-e-cigarettes (last visited Apr. 4, 2020).
      778
          Jeffrey G. Willett et al. Recognition, Use and Perceptions of Juul Among Youth and Young
25    Adults, 28 Tobacco Control 054273 (2019).
      779
          Id.
26    780
          Id.
27    781
          Kim A. G. J. Romijnders et al., Perceptions and Reasons Regarding E-Cigarette Use Among
      Users and Non-Users: A Narrative Literature Review, 15 Int’l J. of Envtl. Research & Public
28    Health 1190 (2018), https://doi: 10.3390/ijerph15061190.
      782
          Id.
                                                      204
                                                                          CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 212 of 289


 1   significant levels of nicotine.783

 2           608.    In 2019, a study published in the British Medical Journal Open systematically

 3   reviewed all peer-reviewed scientific literature published on e-cigarette perceptions through

 4   March 2018 which included fifty-one articles.784 Researchers found consistent evidence

 5   showing that flavors attract both youth and young adults to use e-cigarettes.785 In addition,

 6   among this same group, fruit and dessert flavors decrease the perception that e-cigarettes are

 7   harmful, while increasing the willingness to try e-cigarettes.786

 8                           Use of JUUL by Minors Has Skyrocketed

 9           609.    On December 28, 2018, the University of Michigan’s National Adolescent Drug

10   Trends for 2018 reported that increases in adolescent e-cigarette use from 2017 to 2018 were the

11   “largest ever recorded in the past 43 years for any adolescent substance use outcome in the

12   U.S.”787

13           610.    The percentage of 12th grade students who reported consuming nicotine almost

14   doubled between 2017 and 2018, rising from 11% to 20.9%.788 This increase was “twice as large

15   as the previous record for largest-ever increase among past 30-day outcomes in 12th grade.”

16           611.    By 2018 approximately 3.6 million middle and high school students were

17   consuming e-cigarettes regularly,789 and one in five 12th graders reported used an e-cigarette

18   containing nicotine in the last 30 days.790 As of late 2019, 5 million students reported active use

19

20    783
         Rachel Boykan et al., Self-Reported Use of Tobacco, E-Cigarettes, and Marijuana versus
     Urinary Biomarkers, 143 Pediatrics (2019), https://doi.org/10.1542/peds.2018-3531.
21   784
         Meernik, et al., Impact of Non-Menthol Flavours in E-Cigarettes on Perceptions and Use:
22   An Updated Systematic Review, BMJ Open, 9:e031598 (2019),
     https://bmjopen.bmj.com/content/9/10/e031598.
23   785
         Id.
     786
         Id.
24   787
         National Adolescent Drug Trends in 2018, Univ. of Mich. Inst. for Social Research (Dec.
     17, 2018), http://monitoringthefuture.org/pressreleases/18drugpr.pdf.
25   788
         News Release, Teens Using Vaping Devices in Record Numbers, Nat’l Insts. of Health (Dec.
26   17, 2018) https://www.nih.gov/news-events/news-releases/teens-using-vaping-devices-record-
     numbers.
     789
27       See Jan Hoffman, Addicted to Vaped Nicotine, Teenagers Have no Clear Path to Quitting,
     N.Y. Times (Dec. 18, 2018), https://www.nytimes.com/2018/12/18/health/vaping-nicotine-
28   teenagers.html.
     790
         Id.
                                                   205
                                                                    CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 213 of 289


 1   of e-cigarettes, with 27.5% of high school students and 10.5% of middle school students using

 2   them within the last thirty days and with most youth reporting JUUL as their usual brand.791

 3

 4

 5

 6

 7

 8

 9

10          612.    The Secretary of the U.S. Department of Health and Human Services declared
11   that “[w]e have never seen use of any substance by America’s young people rise as rapidly as e-
12   cigarette use [is rising].”792 Then FDA Commissioner Dr. Gottlieb described the increase in e-
13   cigarette consumption as an “almost ubiquitous—and dangerous—trend” that is responsible for
14   an “epidemic” of nicotine use among teenagers.793 The rapid—indeed infectious—adoption of e-
15   cigarettes “reverse[s] years of favorable trends in our nation’s fight to prevent youth addiction
16   to tobacco products.”794 CDC Director Robert Redfield agreed, “The skyrocketing growth of
17   young people’s e-cigarette use over the past year threatens to erase progress made in reducing
18   tobacco use. It’s putting a new generation at risk for nicotine addiction.”795 Then-Commissioner
19

20   791
         National Youth Tobacco Survey, U.S. FDA (2019), https://www.fda.gov/tobacco-
     products/youth-and-tobacco/youth-tobacco-use-results-national-youth-tobacco-survey; Karen
21   Cullen et al., e-Cigarette Use Among Youth in the United States, 2019, 322 JAMA 2095
     (2019).
22   792
         Jan Hoffman, Study Shows Big Rise in Teen Vaping This Year, N.Y. Times (Dec. 17, 2018),
     https://www.nytimes.com/2018/12/17/health/ecigarettes-teens-nicotine-.html; Rajiv Bahl, Teen
23   Use of Flavored Tobacco was Down, But E-Cigarettes Are Bringing It Back Up, Healthline
     (Jan. 9, 2019), https://www.healthline.com/health-news/flavored-tobacco-use-rising-again-
24   among-teens#An-unhealthy-habit.
     793
25       News Release, FDA Launches New, Comprehensive Campaign to Warn Kids About the
     Dangers of E-Cigarette Use as Part of Agency’s Youth Tobacco Prevention Plan, Amid
26   Evidence of Sharply Rising Use Among Kids, U.S. FDA (Sept. 18, 2018),
     https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620788.htm.
     794
27       Id.
     795
         Amir Vera, Texas Governor Signs Law Increasing the Age to Buy Tobacco Products to 21,
28   CNN (June 8, 2019), https://www-m.cnn.com/2019/06/08/health/texas-new-tobacco-
     law/index.html.
                                                  206
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 214 of 289


 1   Gottlieb identified the two primary forces driving the epidemic as “youth appeal and youth

 2   access to flavored tobacco products.”796

 3          613.    Within days of the FDA’s declaration of an epidemic, Surgeon General Dr.

 4   Jerome Adams also warned that the “epidemic of youth e-cigarette use” could condemn a

 5   generation to “a lifetime of nicotine addiction and associated health risks.”797 The Surgeon

 6   General’s 2018 Advisory states that JUUL, with its combination of non-irritating vapor and

 7   potent nicotine hit, “is of particular concern for young people, because it could make it easier

 8   for them to initiate the use of nicotine . . . and also could make it easier to progress to regular e-

 9   cigarette use and nicotine dependence.”798

10          614.    The JUUL youth addiction epidemic spread rapidly across high schools in the

11   United States. JUUL surged in popularity, largely through social media networks, and created

12   patterns of youth usage, illegal youth transactions, and addiction, that are consistent with this

13   account from Reddit in 2017:

14          Between classes the big bathroom in my school averages 20-25 kids, and 5-10
            JUULs. Kids usually will give you a dollar for a JUUL rip if you don’t know
15          them, if you want to buy a pod for 5$ you just head into the bathroom after lunch.
            We call the kids in there between every class begging for rips ‘JUUL fiends.’ Pod
16          boys are the freshman that say ‘can I put my pod in ur juul?’ and are in there
            every block. I myself spent about 180$ on mango pods and bought out a store,
17          and sold these pods for 10$ a pod, making myself an absolutely massive profit in
            literally 9 days. Given because I’m 18 with a car and that’s the tobacco age
18          around here, I always get offers to get pod runs or juuls for kids. people even
            understand the best system to get a head rush in your 2 minutes between classes,
19          is all the juuls at once. So someone yells “GIVE ME ALL THE JUULS” and 3-7
            are passed around, two hits each. This saves us all juice, and gives you a massive
20          head rush. Kids also scratch logos and words onto their juuls to make i[t] their
            own, every day you can find the pod covers in my student parking lot. I know this
21          sounds exaggerated, but with a school with 1400 kids near the city and JUULs
            being perceived as popular, it’s truly fascinating what can happen.799
22

23

24
      796
         Id.
25    797
         Surgeon General’s Advisory on E-cigarette Use Among Youth (2018), https://e-
26   cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-
     among-youth-2018.pdf.
     798
27       Id. a 2.
     799
         What’s Juul in School,
28   https://www.reddit.com/r/juul/comments/61is7i/whats_juul_in_school/ (last visited Apr. 4,
     2020).
                                                  207
                                                                 CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 215 of 289


 1         615.   In response to the post above, several others reported similar experiences:

 2                a.     “[T]his is the exact same thing that happens at my school, we call
                         [JUUL fiends] the same thing, kind of scary how similar it is.”800
 3
                  b.     “Same thing at my school. JUUL fiend is a term too.”801
 4
                  c.     “Yeah nicotine addiction has become a huge problem in my high
 5                       school because of juuls even the teachers know what they are.”802

 6                d.     “[S]ame [expletive] at my school except more secretive because
                         it’s a private school. It’s crazy. Kids hit in class, we hit 3-5 at once,
 7                       and everyone calls each other a juul fiend or just a fiend. Funny
                         how similar it all is.”803
 8
                  e.     “[T]he same [expletive] is happening in my school. kids that vaped
 9                       were called [expletive] for the longest time, that all changed
                         now.”804
10
                  f.     “Made an account to say that it’s exactly the same way in my
11                       school! LOL. I’m from California and I think I know over 40 kids
                         that have it here just in my school. We do it in the bathrooms, at
12                       lunch etc. LMAO. ‘Do you have a pod man?’”805

13                g.     “It’s the same at my school and just about every other school in
                         Colorado.”806
14
                  h.     “2 months into this school year, my high school made a newspaper
15                       article about the ‘JUUL epidemic.’”807

16                i.     “Wow do you go to high school in Kansas because this sounds
                         EXACTLY like my school. I’ll go into a different bathroom 4
17                       times a day and there will be kids in there ripping JUUL’s in every
                         single one.”808.
18
                  j.     “At my high school towards the end of lunch everyone goes to the
19                       bathroom for what we call a ‘juul party.’ People bring juuls,
                         phixes, etc. It’s actually a great bonding experience because
20                       freshman can actually relate to some upperclassmen and talk about
                         vaping.”809
21

22
     800
         Id.
23   801
         Id.
     802
         Id.
24   803
         Id.
     804
25       Id.
     805
         Id.
26   806
         Id.
     807
27       Id. (citing Juuls Now Rule the School as Students Frenzy Over E-cig (Oct. 5, 2016),
     https://imgur.com/a/BKepw).
     808
28       Id.
     809
         Id.
                                                    208
                                                                     CLASS ACTION COMPLAINT
Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 216 of 289
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 217 of 289


 1   harshness, and easy-to-conceal design—have caused patterns of addiction with no historical

 2   precedent. It is not uncommon for fifteen-year-old students, even those who live at home with

 3   their parents, to consume two or more JUUL pods a day.

 4          618.      The downwards trend in youth smoking that public health departments and

 5   school anti-tobacco programs worked so hard to create has completely reversed. In 2018, more

 6   than one in four high school students in the United States reported using a tobacco product in

 7   the past thirty days, a dramatic increase from just one year before.812 But there was no increase

 8   in the use of cigarettes, cigars, or hookahs during that same time period.813 There was only

 9   increased use in a single tobacco product: e-cigarettes. While use of all other tobacco products

10   continued to decrease as it had been for decades, e-cigarette use increased 78% in just one

11   year.814 This drastic reversal caused the CDC to describe youth e-cigarette use as an

12   “epidemic.”815

13          H.        JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its
                      Products
14
                            E-Cigarette Manufacturers Successfully Blocked the Types of
15                          Regulations that Reduced Cigarette Sales, Creating the Perfect
                            Opportunity for JLI.
16

17          619.      One of the main reasons e-cigarettes like JUUL were so appealing from an

18   investment and business development perspective is that, unlike combustible cigarettes, e-

19   cigarettes were relatively unregulated. This regulatory void was not an accident; the cigarette

20   industry, and then the e-cigarette industry, spent significant resources blocking, frustrating, and

21   delaying government action. A 1996 article in the Yale Law & Policy Review detailed how

22
     812
         Progress Erased: Youth Tobacco Use Increased During 2017-2018, CDC (Feb. 11, 2019),
23   https://www.cdc.gov/media/releases/2019/p0211-youth-tobacco-use-increased.html.
     813
24       Tobacco Use By Youth Is Rising: E-Cigarettes are the Main Reason, CDC (Feb. 2019),
     https://www.cdc.gov/vitalsigns/youth-tobacco-use/index.html.
     814
25       Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on proposed new
     steps to protect youth by preventing access to flavored tobacco products and banning menthol
26   in cigarettes, FDA (Nov. 15, 2018), https://www.fda.gov/news-events/press-
     announcements/statement-fda-commissioner-scott-gottlieb-md-proposed-new-steps-protect-
27   youth-preventing-access.
     815
         Jerome Adams, Surgeon General’s Advisory on E-cigarette Use Among Youth, CDC (Dec.
28   2018), https://e-cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-
     cigarette-use-among-youth-2018.pdf.
                                                    210
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 218 of 289


 1   cigarette companies vehemently opposed the FDA mid-1990s rules on tobacco products, using

 2   lawsuits, notice-and-comment, and arguments related to the FDA’s jurisdiction to delay or undo

 3   any regulatory efforts.816

 4          620.    In 2009, Congress enacted the Family Smoking Prevention and Tobacco Control

 5   Act (“TCA”). The TCA amended the Federal Food, Drug, and Cosmetic Act to allow the FDA

 6   to regulate tobacco products.

 7          621.    Although the TCA granted the FDA immediate authority to regulate combustible

 8   cigarettes, it did not give the FDA explicit authority over all types of tobacco products—

 9   including those that had not yet been invented or were not yet popular. To “deem” a product for

10   regulation, the FDA must issue a “deeming rule” that specifically designates a tobacco product,

11   such as e-cigarettes, as falling within the purview of the FDA’s authority under the TCA.

12          622.    The TCA also mandated that all “new” tobacco products (i.e., any product not on

13   the market as of February 15, 2007) undergo a premarket authorization process before they

14   could be sold in the United States.

15          623.    Four years later, on April 25, 2014, the FDA finally issued a proposed rule

16   deeming e-cigarettes for regulation under the Tobacco Act (“2014 Proposed Rule”).

17          624.    Once issued, the e-cigarette industry, together with its newfound allies, parent

18   companies, and investors—the cigarette industry and pro-e-cigarette lobbyists—set to work to

19   dilute the rule’s effectiveness. For example, in comments to the 2014 Proposed Rule, companies

20   such as Johnson Creek Enterprises (one of the first e-liquid manufacturers) stated that the “FDA

21   [] blatantly ignored evidence that our products improve people’s lives.”817

22          625.    The New York Times reported that Altria was leading the effort to dilute,

23   diminish, or remove e-cigarette regulations. Notwithstanding Altria’s professed concern about

24   flavors attracting youth customers, Altria submitted comments in August 2014 in response to

25

26
      816
          Melvin Davis, Developments in Policy: The FDA's Tobacco Regulations, 15 Yale L. &
27    Policy Rev. 399 (1996).
      817
          Eric Lipton, A Lobbyist Wrote the Bill.Will the Tobacco Industry Win Its E-Cigarette Fight?,
28    N.Y. Times (Sept. 2, 2016), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-
      vaping-cigars-fda-altria.html.
                                                     211
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 219 of 289


 1   the proposed rule opposing the regulation of flavors. Altria asserted that restrictions could result

 2   in more illicit sales, and that adults also liked fruity and sweet e-cigarette flavors.818

 3           626.    In 2015, Altria lobbied Capitol Hill with its own draft legislation to eliminate the

 4   new requirement that most e-cigarettes already on sale in the United States be evaluated

 5   retroactively to determine if they are “appropriate for the protection of public health.” In effect,

 6   Altria lobbied to “grandfather” all existing e-cigarette brands, including JUUL, into a lax

 7   regulatory regime. That proposed legislation was endorsed by R.J. Reynolds. Altria delivered its

 8   proposal, entitled “F.D.A. Deeming Clarification Act of 2015,” to Representative Tom Cole of

 9   Oklahoma, who introduced the bill two weeks later using Altria’s draft verbatim.819 Seventy

10   other representatives signed on to Altria’s legislation.820

11           627.    The e-cigarette industry, along with the intertwined cigarette industry, was able

12   to leverage support among Members of Congress such as Representative Cole and

13   Representative Sanford Bishop of Georgia, who advocated for cigarette industry interests and

14   opposed retroactive evaluation of e-cigarette products. Both Cole and Bishop echoed a common

15   cigarette and e-cigarette industry refrain, that any regulations proposed by the FDA would

16   bankrupt small businesses, even though the overwhelming majority of e-cigarettes were

17   manufactured and distributed by large cigarette companies.

18           628.    Representatives Cole and Bishop received some of the largest cigarette industry

19   contributions of any member of the U.S. House of Representatives, with Representative Bishop

20   receiving $13,000 from Altria, and Representative Cole $10,000 from Altria in the 2015-2016

21   cycle.821

22           629.    By thwarting and delaying regulation, or by ensuring what regulation did pass

23
     818
         Altria Client Services Inc., Comment Letter on Proposed Rule Deeming Tobacco Products to
24   be Subject to the Federal Food, Drug, and Cosmetic Act 47-48 (Aug. 8, 2014),
     https://www.altria.com/-/media/Project/Altria/Altria/about-altria/federal-regulation-of-
25   tobacco/regulatory-filings/documents/ALCS-NuMark-Comments-FDA-2014-N-0189.pdf.
     819
26       Eric Lipton, A Lobbyist Wrote the Bill. Will the Tobacco Industry Win Its E-Cigarette
     Fight?, N.Y. Times (Sept. 2, 2016), https://www.nytimes.com/2016/09/03/us/politics/e-
27   cigarettes-vaping-cigars-fda-altria.html.
     820
         Id.
28   821
         Id.; Rep. Tom Cole - Oklahoma District 04, Contributors 2015-16, OpenSecrets (2017),
     https://www.opensecrets.org/members-of-congress/contributors?cid=N00025726&cycle=2016.
                                                    212
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 220 of 289


 1   was laced with industry-friendly components, the e-cigarette industry, including Defendants,

 2   hobbled       the FDA—and       by   extension—Congress’s    efforts to    regulate e-cigarettes.

 3   Simultaneously, the e-cigarette industry continued to market their products to youth, and it

 4   coordinated to sow doubt and confusion about the addictiveness and health impacts of e-

 5   cigarettes.

 6           630.      Even after the FDA issued its final deeming rule in 2016, e-cigarette industry

 7   lobbying continued to pay dividends to companies like JLI. In 2017, when Dr. Scott Gottlieb

 8   took over as the FDA Commissioner, one of his first major acts was to grant e-cigarette

 9   companies a four-year extension to comply with the deeming rule, even as data indicated sharp

10   increases in teen e-cigarette use.822 Gottlieb had previously served on the board of Kure, a chain

11   of e-cigarette lounges in the United States, though he fully divested before taking the helm at

12   the FDA.823

13           631.      The four-year extension was celebrated by e-cigarette lobbyists. Greg Conley,

14   president of the American Vaping Association (“AVA”), stated that but for the extension, “over

15   99 percent of vaper products available on the market today would be banned next year.”824

16   Despite the minimal research publicly available on the health effect of e-cigarettes, Ray Story,

17   who had since become commissioner of the Tobacco Vapor Electronic Cigarette Association,

18   lauded the decision: “Absolutely, it’s a good thing . . . [w]hen you look at harm reduction, it’s a

19   no brainer.”825

20                            JLI, the Management Defendants, and Altria Defendants
                              Successfully Shielded the Popular Mint Flavor from Regulation.
21

22           632.      JLI, the Management Defendants, and Altria Defendants had a two-fold plan for

23
      822
          Katie Thomas & Sheila Kaplan, E-Cigarettes Went Unchecked in 10 Years of Federal
24    Inaction, N.Y. Times (Oct. 14, 2019), https://www.nytimes.com/2019/10/14/health/vaping-e-
      cigarettes-fda.html.
25    823
          Zeke Faux et al., Vaping Venture Poses Potential Conflict for Trump’s FDA Nominee,
26    Bloomberg, (Apr. 19, 2017), https://www.bloomberg.com/news/articles/2017-04-19/vaping-
      venture-poses-potential-conflict-for-trump-s-fda-nominee.
      824
27        Sheila Kaplan, F.D.A. Delays Rules That Would Have Limited E-Cigarettes on Market, N.Y.
      Times (July 28, 2017), https://www.nytimes.com/2017/07/28/health/electronic-cigarette-
28    tobacco-nicotine-fda.html.
      825
          Id.
                                                    213
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 221 of 289


 1   staving off regulation: (1) ensure the FDA allowed certain flavors, namely mint, to remain on

 2   the market; and (2) stave off a total prohibition on JUUL that was being contemplated in light of

 3   JLI’s role in the youth e-cigarette epidemic. These schemes involved acts of mail and wire

 4   fraud, with the intent to deceive the FDA, Congress, and the public at large.

 5          633.    First, JLI, the Management Defendants, and Altria publicly defended mint

 6   flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies indicated that

 7   mint users are not former menthol smokers. Second, by fighting to keep mint as the last flavor

 8   on the market, the cigarette industry could continue to appeal to non-smokers, including youth.

 9   JLI and the Management Defendants coordinated with Altria to pursue a fraudulent scheme to

10   convince the FDA into leaving the mint flavor on the market, sacrificing other flavors in the

11   process.

12          634.    On August 2, 2018, JLI met with the FDA to discuss a proposed youth-

13   behavioral study regarding the prevalence of use, perceptions of use, and intentions to use

14   JUUL and other tobacco products among adolescents aged 13-17 years (the “Youth Prevalence

15   Study”).826

16          635.    On November 5, 2018, JLI transmitted the results of the Youth Prevalence Study

17   to the FDA and reported that a study of over 1,000 youth had found that only 1.5% of youth had

18   ever used a JUUL, and that only 0.8% of youth had used a JUUL in the last 30 days. And in

19   stark contrast to the McKinsey and DB Research studies discussed above, the Youth Prevalence

20   Study suggested that mango was four times as popular as mint.827 Specifically, the study found

21   that 47% of youth who reported use of a JUUL device in the last 30-days professed to using

22   mango most often, with only about 12% reporting the same for mint.

23          636.    JLI’s study was a sham. JLI, the Management Defendants, and Altria knew their

24   reported data was inconsistent with the McKinsey and DB Research studies conducted just a

25   few months earlier. JLI’s report featured responses to a carefully selected survey question—

26

27
     826
         Letter from Joanna Engelke, JUUL Labs, Inc., to David Portnoy, Ph.D., M.P.H., FDA
28   Center for Tobacco Products (Nov. 5, 2018).
     827
         Id. at 3.
                                                 214
                                                                   CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 222 of 289


 1   which single flavor youth used most often?—that obscured the widespread use of mint JUUL

 2   pods among youth.

 3          637.    Ironically, just a few days after JLI submitted the misleading Youth Prevalence

 4   Study to the FDA, the National Youth Tobacco Survey was released. Revealing the depths of

 5   the deception of JLI’s Youth Prevalence Study, which found that only 1.5% of youth were

 6   current users of e-cigarettes, the National Youth Tobacco Survey found that 20.8% of high

 7   school student were current users (i.e., consumed e-cigarettes within the last 30 days).

 8          638.    The Youth Prevalence Study that JLI submitted to the FDA, either via U.S. mail

 9   or by electronic transmission, was false and misleading. JLI, the Management Defendants, and

10   Altria knew as much. Indeed, they counted on it.

11          639.    As the e-cigarette crisis grew, on September 25, 2018, then-FDA Commissioner

12   Scott Gottlieb sent letters to Altria, JLI and other e-cigarette manufacturers, requesting a

13   “detailed plan, including specific timeframes, to address and mitigate widespread use by

14   minors.”828

15          640.    As evidenced by Altria’s recent admission that negotiations with JLI were

16   ongoing in late 2017,829 Altria and JLI’s responses to the FDA reflect a coordinated effort to

17   mislead the FDA with the intention that regulators, in reliance on their statements, allow JLI to

18   continue marketing mint JUUL pods.830

19          641.    Defendants’ plan centered on efforts to deceive the FDA that (1) mint was more

20   akin to Tobacco and Menthol than other flavors; and (2) kids did not prefer mint.

21          642.    JLI took the first step in this coordinated effort to deceive the FDA. In response

22   to then-Commissioner Gottlieb’s September 12, 2018 letter, JLI prepared an “Action Plan,”

23   which it presented to the FDA at an October 16, 2018 meeting, and presented to the public on

24   November 12, 2018. The substance of JLI’s presentation to the FDA and its public-facing

25
     828
26       Letter from Scott Gottlieb, M.D. to JUUL Labs, Inc. (Sept. 12, 2018); Letter from Scott
     Gottlieb, M.D. to Altria Group Inc. (Sept. 12, 2018).
     829
27       Letter from Howard Willard III, Altria to Senator Durbin, et. al. ( Oct. 14, 2019).
     830
         See United States v. Jones, 712 F.2d 1316, 1320-21 (9th Cir. 1983) (“It is enough that the
28   mails be used as part of a ‘lulling’ scheme by reassuring the victim that all is well and
     discouraging him from investigating and uncovering the fraud.”).
                                                    215
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 223 of 289


 1   Action Plan were largely identical.831 JLI purported to “share a common goal- preventing youth

 2   from initiating on nicotine.”832 As part of this plan, JLI stated that it would be “stopping

 3   flavored JUUL pod sales to all 90,000+ retail stores.”

 4           643.    But this statement was not true. JLI was continuing retail sales of its mint JUUL

 5   pods, which JLI categorized as a non-flavored “tobacco and menthol product.”833 In JLI’s

 6   Action Plan, then-CEO Burns stated that only products that “mirror what is currently available

 7   for combustible cigarettes—tobacco and menthol-based products (menthol and mint pods)—

 8   will be sold to retail stores.”834

 9           644.    In both JLI’s October 2018 presentation to the FDA and JLI’s Action Plan that

10   was shared with the public, JLI and its CEO fraudulently characterized mint as a non-flavored

11   cigarette product, akin to tobacco and menthol cigarettes, suggesting that it was a product for

12   adult smokers. The image below was included in both the public-facing Action Plan and JLI’s

13   presentation to the FDA.

14

15

16

17

18

19

20

21

22

23

24

25
      831
          JUUL did not include in its Action Plan a proposal for Bluetooth or Wi-Fi equipped devices
26    that was included in JLI’s October presentation.
      832
27        JUUL Labs, Inc. FDA Presentation, 2 (Oct. 16, 2018); INREJUUL_00182989.
      833
          Id.
28    834
          JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-
      labs-action-plan/.
                                                     216
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 224 of 289


 1          645.     JLI knew that non-smoking youth liked mint as much as any flavor.

 2          646.     Numerous internal studies had informed JLI that mint’s success was “not

 3   because it’s a menthol/a familiar tobacco flavor but because it is the best JUUL flavor profile on

 4   multiple levels.”835 Indeed, despite JLI’s attempts to explicitly link mint to menthol, JLI knew

 5   there was “No Implied Relationship Between Mint & Menthol,”836 and “menthol smokers are

 6   not the only driver behind the popularity of mint flavored JUULpods.”837

 7          647.     Most importantly, JLI knew that mint was the most popular JUUL pod. Though

 8   other flavors might draw new customers, JLI’s most addictive “flavor” predictably became its

 9   most popular.

10          648.     The characterization of mint as an adult tobacco product was also fraudulent

11   because JLI knew first hand from the McKinsey and DB Research studies that teens viewed

12   mint as favorably as mango, which implies that mango and mint were fungible goods for JLI’s

13   underage users. The McKinsey and DB Research studies also showed that youth preferred mint

14   over the more stereotypically youth-oriented flavors like fruit medley, crème brule, and

15   cucumber. As alleged in a Whistlerblower Complaint, JLI’s then-CEO told his employees:

16   “You need to have an IQ of 5 to know that when customers don’t find mango they buy mint.”838

17          649.     On October 25, 2018, less than ten days after JLI presented its fraudulent,

18   misleading Action Plan to the FDA, Altria’s CEO Howard Willard submitted a letter in

19   response to the FDA’s call to combat the youth epidemic. Willard’s letter was a clear indication

20   of Altria’s willingness to continue the fraudulent scheme and deception of the FDA. While

21   Willard’s letter confirmed that Altria understood that JLI’s conduct and product was addicting

22   many children to nicotine, this letter repeated the misleading statement that mint was a

23   “traditional tobacco flavor” despite Altria and JLI knowing it was no such thing. Willard then

24   claimed that the youth epidemic was caused, in part, by “flavors that go beyond traditional

25
     835
26       INREJUUL_00265069.
     836
         INREJUUL_00079307-INREJUUL_00079409, at 395.
     837
27       Id.
     838
         Angelica LaVito, Former JLI executive sues over retaliation, claims company knowingly
28   sold tainted nicotine pods, CNBC (Oct. 30, 2019), https://www.cnbc.com/2019/10/30/former-
     juul-executive-sues-over-retaliation-claims-company-knowingly-sold-tainted-pods.html.
                                                   217
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 225 of 289


 1   tobacco flavors”—which, according to JLI and Altria, did not include mint—and announced

 2   that Altria would discontinue all MarkTen flavors except for “traditional tobacco, menthol and

 3   mint flavors.” Willard asserted that these three flavors were essential for transitioning smokers.

 4   But Willard, and Altria, knew this was not true.839

 5          650.    That same day—October 25, 2018—Altria continued its deception on an

 6   earnings call with investors. Altria fraudulently described its decision to remove its pod-based

 7   products from the market as one intended to address the dramatic increase in youth e-cigarette

 8   use, while it was only weeks away from publicly announcing its 35% stake in JLI:

 9          We recently met with Commissioner Gottlieb to discuss steps that could be taken
            to address underage access and use. Consistent with our discussion with the FDA
10          and because we believe in the long-term promise of e-vapor products and harm
            reduction, we’re taking immediate action to address this complex situation.
11
            First, Nu Mark will remove from the market MarkTen Elite and Apex by
12          MarkTen pod-based products until these products receive a market order from the
            FDA or the youth issue is otherwise addressed. Second, for our remaining
13          MarkTen and Green Smoke cig-a-like products, Nu Mark will sell only tobacco,
            menthol and mint varieties. Nu Mark will discontinue the sale of all other flavor
14          variants of our cig-a-like products until these products receive a market order
            from the FDA or the youth issue is otherwise addressed. Although we don't
15          believe we have a current issue with youth access or use of our e-vapor products,
            we are taking this action, because we don't want to risk contributing to the issue.
16
            After removing Nu Mark’s pod-based products and cig-a-like flavor variants,
17          approximately 80% of Nu Mark's e-vapor volume in the third quarter of 2018 will
            remain on the market. 840
18

19          651.    Willard reiterated that “pod-based products and flavored products” were behind

20   the increase in youth use of e-cigarettes:

21          I mean, I think the way we thought about this was that we believe e-vapor has a
            lot of opportunity to convert adult cigarette smokers in the short, medium and
22          long-term, but clearly, this significant increase in youth usage of the products puts
            that at risk and we think rapid and significant action is necessary. And I think as
23          we looked at the data that is available in some of the remarks from the FDA, I
            think we concluded that the driver of the recent increase we think is pod-based
24          products and flavored products and so we thought that the two actions that we

25

26
     839
27      Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).
     840
        Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript MO earnings call for
28   the period ending September 30, 2018 (Oct. 25, 2018),https://www.fool.com/earnings/call-
     transcripts/2018/10/25/altria-group-inc-mo-q3-2018-earnings-conference-ca.aspx.
                                                   218
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 226 of 289


 1           took addressed the drivers of the increased youth usage here in the short run.841

 2
             652.    Willard emphasized that Altria’s withdrawal of its own pod-based products was
 3
     intended to address youth use: “[W]e really feel like in light of this dramatic increase in youth
 4
     usage, withdrawing those products until the PMTA is filed is one path forward.” He later said:
 5
     “And frankly, the actions we took were the actions that we thought we could take that would
 6
     have the biggest impact on addressing the increased use of e-vapor products by youth . . . we
 7
     wanted to make a significant contribution to addressing the issue.”842 As noted above, however,
 8
     it has since been reported that Altria “pulled its e-cigarettes off the market” not out of concern
 9
     for the epidemic of youth nicotine addiction that JLI created, but because a non-compete clause
10
     was a “part of its deal with J[LI].”843
11
             653.    Thus, while Altria publicly announced that it would pull its pod-based products
12
     to combat youth usage, and publicly seemed to support removal of youth-friendly flavors, its
13
     defense of mint as a tobacco-analog was actually part of the scheme to protect the profits
14
     associated with JLI’s mint JUUL pods, one of JLI’s strongest products with the highest nicotine
15
     content and highest popularity among non-smokers and youth.
16
             654.    In support of his arguments to the FDA that mint was a flavor for adult smokers,
17
     Willard cited to a study that Altria Client Services had conducted and presented at a conference
18
     that JLI attended.844 But Willard did not disclose that Altria Client Services’s “study” was
19
     merely a “quasi-experimental online survey” and not a true scientific study.845 Notably, JLI’s
20
     current CEO, K.C. Crosthwaite, was the Vice President of Strategy and Business Development
21
     of Altria Client Services when it conducted Altria’s mint “study” in Spring 2017, the same time
22

23

24   841
         Id.
     842
         Id.
25   843
         Id.
     844
26       Jessica Parker Zdinak, Ph.D., E-vapor Product Appeal Among Tobacco Users and Non-
     users and the Role of Flavor in Tobacco Harm Reduction, 72nd Tobacco Science Research
27   Conference (Sept. 18, 2018), https://sciences.altria.com/library/-
     /media/Project/Altria/Sciences/library/conferences/2018%20TSRC%20J%20Zdniak%20Presen
28   tation.pdf.
     845
         Id.
                                                   219
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 227 of 289


 1   that the Management Defendants and Altria and Altria Client Services began their “confidential

 2   negotiations.”846 Willard did not disclose that this study was contradicted by the “youth

 3   prevention” data provided by JLI during its acquisition due-diligence showing that mint was

 4   popular among teens.

 5          655.    Through these letters, Altria sought to prevent the FDA—which was actively

 6   considering regulating flavors847—from banning JLI’s mint JUULpods.

 7          656.    Acting in concert, JLI and Altria committed acts of mail or wire fraud when (1)

 8   JLI transmitted its Action Plan to the FDA and the public; and (2) Altria transmitted Willard’s

 9   letter to the FDA.

10          657.    On October 25, 2018, the same day Howard Willard sent the FDA his letter

11   fraudulently misrepresenting the Mint flavor and Altria’s view on pod-based products, Willard

12   provided Pritzker and Valani with a copy of the very same letter. 848

13          658.    It is no surprise that Altria was coordinating with Pritzker and Valani on the

14   scheme to protect flavors. It knew a potential ban on flavors would have a material impact on

15   the ability of JLI to continue its youth sales, and on the value of those sales. For example, in

16   November 2018, Crosthwaite asked Brian Blaylock at Altria Client Services to model a scenario

17   for Altria’s investment in JLI where the FDA enacts a flavor ban.849

18          659.    At the heart of these acts of fraud was Defendants’ characterization of mint as a

19   tobacco product that was targeted to adult smokers. This characterization was fraudulent

20   because Defendants knew kids prefer mint flavor and that JLI designed mint to be one of JLI’s

21   most potent products. Altria supported this plan and helped execute it. Together, these actions

22   by JLI and Altria ensured that mint would remain available to youths for many months,

23   furthering their efforts to maintain and expand the number of nicotine-addicted e-cigarette users

24

25   846
         Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).
     847
26       Alex Lardieri, FDA Considers Ban on E-Cigarette Flavors Amid 'Epidemic' Use By Teens,
     U.S. News & World Report (Sept. 12, 2018), https://www.usnews.com/news/health-care-
27   news/articles/2018-09-12/fda-considers-ban-on-e-cigarette-flavors-amid-epidemic-use-by-
     teens.
     848
28       JLIFTC00653389.
     849
         ALGAT0000389729.
                                                    220
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 228 of 289


 1   in order to ensure a steady and growing customer base.

 2          660.    The deceptive scheme worked—the FDA did not protest JLI and Altria’s plan.

 3   And on December 20, 2018, one month after JLI announced its Action Plan to keep selling

 4   mint, Altria made a $12.8 billion equity investment in JLI.

 5          661.    By February of 2019, the FDA became aware that it had been deceived by JLI

 6   and Altria. On February 6, 2019, then-FDA commissioner Gottlieb wrote JLI and Altria

 7   demanding in-person meetings, excoriating Altria for its “newly announced plans with JUUL

 8   [that] contradict the commitments you made to the FDA” in a prior meeting and Willard’s

 9   October 25, 2018 letter to the FDA.850 Gottlieb’s letter to JLI alleged that JLI’s conduct was

10   “inconsistent with its previous representations to the FDA.”851

11          662.    The FDA demanded Altria be prepared to explain itself regarding its “plans to

12   stop marketing e-cigarettes and to address the crisis of youth use of e-cigarettes.” Then-

13   Commissioner Gottlieb told Altria that “deeply concerning data” shows that “youth use of

14   JUUL represents a significant proportion of overall use of e-cigarette products by children” and

15   despite any alleged steps the companies had taken to address the issue he “ha[d] no reason to

16   believe these youth patterns of use are abating in the near term, and they certainly do not appear

17   to be reversing.”

18          663.    JLI and Altria met with Gottlieb in March 2019 in a meeting the then-

19   Commissioner described as “difficult.”852 Gottlieb “did not come away with any evidence that

20   public health concerns drove Altria’s decision to invest in JLI, and instead said it looked like a

21   business decision. According to reporting by the New York Times, Gottlieb angrily criticized

22   JLI’s lobbying of Congress and the White House, stating:

23          We have taken your meetings, returned your calls and I had personally met with
            you more times than I met with any other regulated company, and yet you still
24          tried to go around us to the Hill and White House and undermine our public
            health efforts. I was trying to curb the illegal use by kids of your product and you
25

26   850
         Letter from Scott Gottlieb, FDA to Howard Willard, Altria (Feb. 9, 2019).
     851
27       Letter from Scott Gottlieb, FDA to Kevin Burns, JUUL Labs, Inc. (Feb. 9, 2019).
     852
         Kate Rooney & Angelica LaVito, Altria Shares Fall After FDA’s Gottlieb Describes
28   ‘Difficult’ Meeting on Juul, CNBC (Mar. 19, 2019), https://www.cnbc.com/2019/03/19/altria-
     shares-fall-after-fdas-gottlieb-describes-difficult-meeting-on-juul.html.
                                                     221
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 229 of 289


 1          are fighting me on it.853

 2          664.    But just a week after the “difficult” meeting with JLI and Altria, Gottlieb posted

 3   a statement about the FDA’s new e-cigarette policy, proposing to ban all flavors except

 4   “tobacco-, mint- and menthol-flavored products.”854 He cited the strong support of President

 5   Trump (whose administration JLI had aggressively lobbied855), and also cited “recent evidence

 6   indicat[ing] that mint- and menthol-flavored ENDS products are preferred more by adults than

 7   minors.”856 Just a few weeks later, Gottlieb resigned from his position as commissioner of the

 8   FDA.

 9          665.    The scheme had succeeded in saving mint JUUL pods, as well as each

10   Defendant’s bottom line. JLI’s sale of mint JUUL pods rose from one third of its sales in

11   September 2018 to approximately two thirds in February 2019. JLI’s 2019 revenues were

12   estimated to be between $2.36 billion and $3.4 billion, and mint JUUL pods accounted for

13   approximately 75% of JLI’s total 2019 sales. And because mint remained on the market until

14   JLI withdrew it in November 2019 in the face of growing scrutiny,857 thousands, if not millions,

15   of underage JUUL users suffered the consequences.

16          666.    As former New York City Mayor Mike Bloomberg stated: “JUUL’s decision to

17   keep mint- and menthol-flavored e-cigarettes on the shelves is a page right out of the tobacco

18   industry’s playbook.”858

19

20
     853
         Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times
21   (Nov. 24, 2019), https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
     854
         News Release, Statement from FDA Commissioner Scott Gottlieb, M.D., on advancing new
22   policies aimed at preventing youth access to, and appeal of, flavored tobacco products,
     including e-cigarettes and cigars, U.S. FDA (Mar. 13, 2019), https://www.fda.gov/news-
23   events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-advancing-new-
     policies-aimed-preventing-youth-access.
24   855
         Evan Sully & Ben Brody, JLI Spent Record $1.2 Million Lobbying as Regulators Stepped
     Up, Wash. Post (Oct. 22, 2019), https://www.washingtonpost.com/business/on-small-
25   business/juul-spent-record-12-million-lobbying-as-regulators-stepped-
     up/2019/10/22/2a0dbc52-f4de-11e9-b2d2-1f37c9d82dbb_story.html.
26   856
         Id.
     857
27       Ellen Huet, JLI Pulls Mint-Flavor Vaping Products, but Menthol Remains, Bloomberg
     (Nov. 7, 2019), https://www.bloomberg.com/news/articles/2019-11-07/juul-stops-selling-mint-
28   flavored-vaping-products.
     858
         Id.
                                                   222
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 230 of 289


 1          667.    JLI continues to sell menthol-flavored products.859

 2                         In Response to the Public Health Crisis Created by JUUL, the FDA
                           Belatedly Tried to Slow the Epidemic.
 3

 4          668.    In 2017, the FDA announced that it would be taking steps to regulate e-cigarette

 5   devices such as JUUL. In late 2017, the FDA initiated its investigation of e-cigarette

 6   companies’ advertising and sales practices. But, as noted above, the FDA’s 2017 Compliance

 7   Policy issued a four-year extension for compliance with the 2016 deeming rule, apparently to

 8   “balance between regulation and encouraging development of innovative tobacco products that

 9   may be less harmful than cigarettes.”860 In March 2018, the 2017 Compliance Policy was

10   challenged by the American Academy of Pediatrics, along with other public health

11   organizations concerned that a compliance extension for the e-cigarette industry would allow

12   more e-cigarette products into the market and continue to addict thousands of youth.861

13          669.    In March 2019, the FDA drafted guidance that modified the 2017 Compliance

14   Policy, but it did not go into full effect. However, on May 15, 2019, the lawsuit filed by the

15   American Academy of Pediatrics was successful—the U.S. District Court for the District of

16   Maryland vacated the 2017 Compliance Policy, and directed the FDA to “require that premarket

17   authorization applications for all new deemed products” (“new” referred to any product

18   launched after February 15, 2007 and thus would include JUUL) be submitted within ten

19   months, by May 2020.862

20          670.    In January 2020, the FDA issued: Enforcement Priorities for Electronic Nicotine

21   Delivery Systems (ENDS) and Other Deemed Products on the Market Without Premarket

22   Authorization: Guidance for Industry (2020 FDA Guidance), directed at the e-cigarette industry,

23   which detailed the FDA’s plan to prioritize enforcement of regulations prohibiting the sale of

24

25   859
         Sheila Kaplan, Juul Halts Sales of Mint, Its Top-Selling e-Cigarette Flavor, N.Y. Times
     (Nov. 7, 2019), https://www.nytimes.com/2019/11/07/health/vaping-juul-mint-flavors.html.
26   860
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed
27   Products on the Market Without Premarket Authorization, U.S. FDA (Jan. 2020),
     https://www.fda.gov/media/133880/download.
     861
28       Id.
     862
         Id.; Am. Academy of Pediatrics v. FDA , 379 F. Supp. 3d 461, 496 (D. Md. 2019).
                                                     223
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 231 of 289


 1   flavored e-cigarette products and prohibiting the targeting of youth and minors.863 The 2020

 2   FDA Guidance focused on flavored e-cigarettes that appeal to children, including fruit and mint:

 3   “[C]ompanies that do not cease manufacture, distribution and sale of unauthorized flavored

 4   cartridge-based e-cigarettes . . . within 30 days risk FDA enforcement actions.”864

 5                          The Government’s Efforts to Address the JUUL Crisis Were Too
                            Late and the Damage Has Already Been Done
 6

 7          671.    By the time the FDA acted, youth consumption of e-cigarettes had already

 8   reached an all-time high, and the e-cigarette industry’s presence on social media became an

 9   unstoppable force. The 2020 FDA Guidance acknowledges that two of the largest 2019 surveys

10   of youth cigarette use found that e-cigarette use had reached the highest levels ever recorded.865

11   By December 2019, there were over 2,500 reported cases of e-cigarette related hospitalization

12   for lung injury, including over fifty confirmed deaths.866 Despite the FDA’s efforts between

13   2017 and 2019, youth consumption of e-cigarettes doubled among middle and high school

14   students over the same period.867 In 2019, the total number of middle and high school students

15   reporting current use of e-cigarettes surpassed five million for the first time in history.868

16          672.    JLI’s presence on social media has also persisted, even without further initiation

17   by JLI—the hallmark of a successful viral marketing campaign. When the “#juul” hashtag was

18   first used on social media, it was a series of thirteen tweets on Twitter. By the time JLI

19   announced it would shut down its Instagram account, “#juul” had been featured in over 250,000

20   posts on Instagram. A study by Stanford University found that in the eight months after JLI

21

22
      863
          Id.
23    864
          News Release, FDA Finalizes Enforcement Policy on Unauthorized Flavored Cartridge-
      Based E-Cigarettes That Appeal to Children, Including Fruit and Mint, U.S. FDA (Jan. 2,
24    2020), https://www.fda.gov/news-events/press-announcements/fda-finalizes-enforcement-
      policy-unauthorized-flavored-cartridge-based-e-cigarettes-appeal-children.
25    865
          Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed
      Products on the Market Without Premarket Authorization, U.S. FDA (Jan. 2020),
26    https://www.fda.gov/media/133880/download.
      866
27        Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 2019, 322 JAMA
      2095 (2019).
      867
28        Id.
      868
          Id.
                                                    224
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 232 of 289


 1   ceased all promotional postings, community posting accelerated, to nearly half a million posts.

 2   Whereas before JLI exited Instagram, “#juul” appeared on average in 315 posts per day, that

 3   number tripled to 1084 posts per day after JLI shut down its Instagram account.869

 4           673.       The FDA’s anti-e-cigarette campaign on social media was aimed at youth and

 5   middle and high school students. The campaign used the slogan “The Real Cost” to educate

 6   youth on social media platforms about the health impacts of e-cigarette consumption—the real

 7   cost of using e-cigarettes. A recent study from the University of California Berkeley found that

 8   since September 2018, when the FDA’s social media campaign began, the hashtag

 9   “#TheRealCost” was used about fifty times per month on Instagram. By comparison, e-cigarette

10   related hashtags were used as many as 10,000 times more often. Despite the FDA’s social media

11   intervention, the number of e-cigarette related posts, and the median number of likes (a strong

12   metric of viewer engagement) the posts received, increased three-fold and six-fold,

13   respectively.870

14           674.       In short, by the time the FDA reacted to the epidemic created by Defendants,

15   millions of youth were addicted to e-cigarettes and nicotine, and were sharing e-cigarette related

16   posts on social media on their own.

17           I.         JUUL Usage Increases the Risk of Cardiovascular, Pulmonary,
                        Neurological, and Other Bodily Injuries
18
                               JUUL Products Cause Acute and Chronic Lung (Pulmonary)
19                             Injuries

20           675.       The use of e-cigarettes, including JUUL, cause significant lung toxicity871 and

21   have been implicated in multiple severe pathological lung injuries.

22           676.       Recent studies have demonstrated that exposure to JUUL aerosol induces

23

24
      869
25        Robert K. Jackler et al., Rapid Growth of JUUL Hashtags After the Company Ceased Social
      Media Promotion, Stanford Research Into the Impact of Tobacco Advertising (July 22, 2019),
26    http://tobacco.stanford.edu/tobacco_main/publications/Hashtag JUUL Project_7-22-19F.pdf.
      870
          Julia Vassey, #Vape: Measuring E-cigarette Influence on Instagram With Deep Learning
27    and Text Analysis, 4 Frontiers in Commc’n 75
      (2020),https://www.frontiersin.org/articles/10.3389/fcomm.2019.00075/full.
      871
28        Lauren F. Chun et al., Pulmonary Toxicity of E-cigarettes, 313 Am. J. Physio. Lung Cell
      Mol. Physiol. L193 (2017), https://www.ncbi.nlm.nih.gov/pubmed/28522559.
                                                     225
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 233 of 289


 1   oxidative stress, inflammation, epithelial barrier dysfunction, and DNA damage in lung cells.872

 2   An impaired epithelial barrier function allows greater passage of inhaled chemicals into the

 3   body, increasing inflammation both locally in the lungs and systemically. This can lead to acute

 4   and chronic lung injury as well as exposure to, and increased susceptibility to, respiratory

 5   infections in users of e-cigarettes, including JUUL.873

 6          677.    Research has also demonstrated that ultrafine metal particles from heating

 7   devices have been found in e-cigarette aerosol, and in e-cigarette user’s lungs.874

 8          678.    In addition, exposure to JUUL aerosol has been shown to significantly impair

 9   endothelial function comparable to impairment of endothelial function caused by use of

10   combustible cigarettes.875

11          679.    It is well-established that endothelial dysfunction and injury from direct toxic

12   effects of inhalants such as cigarette smoke, can cause lung injuries such as chronic obstructive

13   pulmonary disease (COPD), emphysema, asthma and chronic bronchitis.876

14          680.    Recent epidemiological and toxicological studies detected links between asthma

15   frequency and e-cigarette use in adolescents and reported that vaporized e-liquids containing the

16

17

18

19   872
         Thivanka Muthumalage et al., E-cigarette Flavored Pods Induce Inflammation, Epithelial
20   Barrier Dysfunction, and DNA Damage in Lung Epithelial Cells and Monocytes, 9 Scientific
     Reports 19035 (2019), https://www.nature.com/articles/s41598-019-51643-6.
21   873
         Laura E. Crotty Alexander et al., Chronic Inhalation of E-cigarette Vapor Containing
     Nicotine Disrupts Airway Barrier Function and Induces Systemic Inflammation and
22   Multiorgan Fibrosis in Mice, 314 Am. J. Physiol. Regul. Comp. Physiol. R834 (2018),
     https://journals.physiology.org/doi/full/10.1152/ajpregu.00270.2017; Pieter S. Hiemstra et al.,
23   The Innate Immune Function of Airway Epithelial Cells in Inflammatory Lung Disease, 45 Eur.
     Respir. J. 1150 (2015), https://erj.ersjournals.com/content/45/4/1150.
24   874
         Alessandra Caporale et al., Acute Effects of Electronic Cigarette Aerosol Inhalation on
25   Vascular Function Detected at Quantitative MRI, 293 Radiology 97 (2019),
     https://www.ncbi.nlm.nih.gov/pubmed/31429679.
     875
26       Poonam Rao et al., Juul and Combusted Cigarettes Comparably Impair Endothelial
     Function, 6 Tob. Regul. Sci. 30
27   (2020),https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6953758/.
     876
         Francesca Polverino et al. COPD as an Endothelial Disorder: Endothelial Injury Linking
28   Lesions in the Lungs and Other Organs?, 8 Pulm. Circ. 1 (2018),
     https://www.ncbi.nlm.nih.gov/pubmed/29468936.
                                                     226
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 234 of 289


 1   same flavor aldehydes found in JUUL induce inflammation in human respiratory epithelia.877

 2          681.    A study published in December 2019, found that among individuals who never

 3   smoked combustible cigarettes, current e-cigarette use was associated with 75% higher odds of

 4   chronic bronchitis, emphysema, and COPD compared to those who never used e-cigarettes.878

 5          682.    In addition, the flavoring compounds used in e-cigarettes such as JUUL, include

 6   numerous chemicals known to be toxins if inhaled, such as diacetyl, acetyl propionyl, and

 7   benzaldehyde. These chemicals are linked to serious lung disease.879

 8          683.    A multitude of published case reports have linked e-cigarette use, including

 9   JUUL, to a variety of acute inhalational lung injuries such as lipoid pneumonia, bronchiolitis

10   obliterans (popcorn lung), alveolar hemorrhage, eosinophilic pneumonia, hypersensitivity

11   pneumonitis, chemical pneumonitis and collapsed lungs, among others.

12          684.    In 2012, one article reported on the case of a 42-year-old woman admitted with a

13   seven-month history of dyspnea, cough, and fevers that began when the patient had begun using

14   e-cigarettes. The authors hypothesized the source of lipoid pneumonia was e-cigarette use, due

15   to “glycerin-based oils found in e-cigarette nicotine vapor” added to “make the visual smoke

16   when the solution is vaporized.”880

17          685.    A 2014 report described a 20-year-old previously healthy U.S. active-duty male

18   sailor who presented with a three-day history of “persistent cough, shortness of breath, and

19

20
     877
         Phillip W. Clapp and Ilona Jaspers, Electronic Cigarettes: Their Constituents and Potential
21   Links to Asthma, 79 Curr Allergy Asthma Rep. 17 (2017),
     https://www.ncbi.nlm.nih.gov/pubmed/28983782.
22   878
         Albert D. Osei et al., Association Between E-Cigarette Use and Chronic Obstructive
23   Pulmonary Disease by Smoking Status: Behavioral Risk Factor Surveillance System 2016 and
     2017, 132 Am. J. Prev. Med. 949 (2019),https://www.ncbi.nlm.nih.gov/pubmed/30853474.
     879
24       Centers for Disease Control & Prevention, Flavorings-Related Lung Disease (Oct. 3,
     2017), https://www.cdc.gov/niosh/topics/flavorings/default.html; Won Hee Lee et al.,
25   Modeling Cardiovascular Risks of E-Cigarettes with Human-Induced Pluripotent Stem Cell-
     Derived Endothelial Cells. 73 J. Am. College of Cardiology 2722 (2019),
26
     https://www.ncbi.nlm.nih.gov/pubmed/31146818; Sheila Kaplan & Matt Richtel, Mysterious
27   Vaping Illness That’s ‘Becoming an Epidemic,’ N.Y. Times (Aug. 31, 2019),
     https://www.nytimes.com/2019/08/31/health/vaping-marijuana-ecigarettes-sickness.html.
28   880
         Lindsay McCauley et al., An Unexpected Consequence of Electronic Cigarette Use, 141
     Chest 1110 (2012).
                                                    227
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 235 of 289


 1   facial flushing” which began an hour after using an e-cigarette device. The patient was

 2   diagnosed with acute eosinophilic pneumonia. The patient was given prednisone and discharged

 3   after five days in the hospital, with improvement of his symptoms and significant resolution of

 4   lung opacity.881

 5          686.    In 2015, Atkins and Drescher reported the case of a 60-year-old man admitted

 6   repeatedly with weakness, chills, cough, a fever, and hypoxemia, with “bilateral upper lung

 7   zone crackles.” The patient revealed before each emergency room admittance he had used e-

 8   cigarettes and was was diagnosed with “suspected acute hypersensitivity pneumonitis, related to

 9   ENDS” and had no further episodes with cessation of e-cigarette use.

10          687.    In another case in 2015, a 31-year-old woman was admitted to the hospital for

11   dyspnea and cough. The patient “became increasingly hypoxic and was intubated due to

12   concerns of acute respiratory distress syndrome.” The patient was started on IV steroids and

13   diagnosed with lipoid pneumonia, given the close temporality of her recent initiation of e-

14   cigarettes three months prior to her onset of symptoms. The patient rapidly improved with

15   steroids and cessation of use of e-cigarettes.882 A different published a case report in 2015

16   describes bilateral pneumonia and pleural effusions associated with e-cigarette use. 883

17          688.    In 2016, another case report described the case of a 27-year-old otherwise

18   healthy man who was admitted to the hospital with dyspnea, cough, fever, and hemoptysis after

19   increasing use of e-cigarettes for seven months prior to presentation, initiated in an effort to

20   decrease his combustible tobacco dependence. The patient worsened and required intubation

21   and mechanical ventilator support. There were no notable findings on microorganism workup,

22   “making infectious etiology for his pneumonia very unlikely.”.884

23
     881
         Darshan Thota & Emi Latham, Case Report of Electronic Cigarettes Possibly Associated
24   with Eosinophilic Pneumonitis in a Previously Healthy Active-duty Sailor, 47 J. Emerg. Med.
     15 (2014).
25   882
         Sujal Modi et al., Acute Lipiod Pneumonia Secondary to E-Cigarettes Use: An Unlikely
26   Replacement for Cigarettes, 148 Chest 382 (2015).
     883
         Kendall Moore et al., Bilateral Pneumonia and Pleural Effusions Subsequent to Electronic
27   Cigarette Use, 3 Open J. of Emergency Med. 18 (2015).
     884
         Ronnie D. Mantilla et al., Vapor Lung: Bronchiolitis Obliterans Organizing Pneumonia
28   (BOOP) in Patient with E-Cigarette Use, 193 Am. J. of Respiratory & Critical Care Med.
     A6513 (2016).
                                                   228
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 236 of 289


 1          689.    Also in January 2020, another article reported on a teenager who developed acute

 2   fibrinous organizing pneumonia (AFOP) after using JUUL as well as other vaping products.

 3   AFOP presents with diffuse ground glass infiltrates and intra-alveolar fibrin balls. Subpleural

 4   sparing and pneumomediastinum described elsewhere in vaping associated lung injury were

 5   also seen. The authors noted that this patient's presentation fit with existing literature, but his

 6   young age, choice of e-cigarette, and lung pathology were considered unique. The images

 7   characterized AFOP, a newly evolving rare lung pathology, which is now associated with

 8   vaping.885

 9          690.    Additional published case reports and case series were published since 2016

10   noting serious and significant acute lung injuries associated with vaping or e-cigarette use.

11   Despite the increasing reports in the published medical literature and the widespread use of

12   JUUL among teenagers, JLI did not take any steps to warn the public and consumers of the risks

13   of JUUL products.

14          691.    Over the summer of 2019, healthcare providers started to note an influx of acute

15   respiratory failure and a myriad of lung injuries in patients who were using e-cigarettes. This

16   prompted a Center for Disease Control (“CDC”) investigation of an outbreak of vaping

17   associated lung injuries. The reported injuries mirrored the injuries that had been reported in the

18   medical literature since 2012. In October 2019, the CDC issued treatment guidelines to assist

19   doctors in clinical practice. The CDC defined a new recognized medical condition referred to as

20   E-cigarette, or Vaping, Product Use Associated Lung Injury illnesses (EVALI).

21          692.    Researchers noted that the recent proliferation of vaping-related cases, known as

22   EVALI, demonstrated a heterogeneous collection of pneumonitis patterns that include acute

23   eosinophilic pneumonia, organizing pneumonia, lipoid pneumonia, diffuse alveolar damage and

24   acute respiratory distress syndrome (ARDS), diffuse alveolar hemorrhage, hypersensitivity

25   pneumonitis, and the rare giant-cell interstitial pneumonitis. Active infection (which would

26   include live bacterial contamination of e-cigarette fluids) did not appear to explain the clinical

27
     885
28     Monica A. Lu et al., Vaping-related Lung Injury in an Adolescent, 201 Am. J. of Respiratory
     & Critical Care Med. 481(2020).
                                                 229
                                                                  CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 237 of 289


 1   presentation, but acute toxic lung injury did seem to fit.886

 2          693.    Further, a recent publication in 2020 noted that there were almost 2000 cases of

 3   EVALI at the time it was written. The authors further noted that Vitamin E acetate was one

 4   possible cause of the recent outbreak but there may be more than one cause and therefore,

 5   everyone should refrain from using any e-cigarette or vaping products.887

 6          694.    Another publication in January 2020 noted that there were a number of patients

 7   who were diagnosed with EVALI who reported the use of nicotine only e-cigarettes. The

 8   authors concluded that EVALI was also associated with nicotine only products.888

 9          695.    In addition, multiple reports have been published in the medical literature of

10   acute alveolar hemorrhage caused by e-cigarette use.889 Diffuse alveolar hemorrhage (DAH) is a

11   life-threatening disorder which refers to bleeding that originates in the pulmonary

12   microvasculature. It often results in acute respiratory failure.890 Hypersensitivity pneumonitis

13   has been linked to the use of e-cigarettes, such as JUUL, since 2015.891 In 2018, researchers

14   published the first reported case of hypersensitivity pneumonitis and acute respiratory distress

15   syndrome (ARDS) as a risk of e-cigarette use in an adolescent.892 Recent case reports have also

16

17

18

19   886
         David C. Christiani, Vaping-Induced Injury, 68 New England J. Med. 787 (2019).
     887
         Sascha Ellington et al., Update: Product, Substance-Use, and Demographic Characteristics
20   of Hospitalized Patients in a Nationwide Outbreak of E-cigarette, or Vaping, Product Use-
     Associated Lung Injury—United States, August 2019–January 2020, 69 Morbidity & Mortality
21   Weekly Rep. 44 (2020).
     888
         Isaac Ghinai et al., Characteristics of Persons Who Report Using Only Nicotine-Containing
22   Products Among Interviewed Patients with E-cigarette, or Vaping, Product Use-Associated
23   Lung Injury ˗ Illinois, August-December 2019, 69 Morbidity & Mortality Weekly Rep. 84
     (2020).
     889
24       Michael Agustin et al., Diffuse Alveolar Hemorrhage Induced by Vaping, 2018 Case Rep.
     Pulmonol. 1 (2018); Peter J. Edmonds et al., Vaping-induced Diffuse Alveolar Hemorrhage, 29
25   Respiratory Med. Case Reports 1 (2020).
     890
26       Brandi R. Newsome & Juan E. Morales, Diffuse Alveolar Hemorrhage, 104 Southern Med.
     J. 269 (2011).
     891
27       Graham Atkins et al., Acute Inhalational Lung Injury Related to the Use of Electronic
     Nicotine Delivery Systems (ENDS), 148 Chest 83A (2015).
     892
28       Casey G. Sommerfield et al., Hypersensitivity Pneumonitis and Acute Respiratory Distress
     Syndrome From E-Cigarette Use, 141 Pediatrics 1 (2018).
                                                     230
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 238 of 289


 1   linked spontaneous pneumothorax (lung collapse) to vaping and use of e-cigarettes.893, 894

 2          696.    The multiple pathological lung injuries and toxicity associated with e-cigarette

 3   use, including JUUL, can lead to acute respiratory failure, intubation with mechanic ventilation

 4   and death.

 5          697.    It has been established that the use of e-cigarettes, including JUUL, can lead to

 6   acute and chronic lung injuries such as EVALI, lipoid pneumonia, organizing pneumonia,

 7   chemical pneumonitis, alveolar hemorrhage, bronchiolitis obliterans (popcorn lung),

 8   pneumothorax, acute respiratory failure, acute respiratory distress syndrome (ARDS), asthma,

 9   emphysema and COPD. Defendants never warned the public of the risk of serious acute and

10   chronic lung injuries that were associated with the use of e-cigarettes, including JUUL.

11          698.    The failure to properly and adequately test the safety of JUUL prior to marketing

12   it to the public, including teenagers and young adults, and continuing in the face of the

13   onslaught of publications in the medical literature demonstrating an association with e-cigarette

14   use and significant lung injuries, amounts to a reckless disregard for public safety.

15                          JUUL Products Cause Cardiovascular Injuries

16          699.    In addition to severe lung injuries and addiction, JUUL products cause

17   significant and severe risks of cardiovascular injuries. Studies have shown that use of e-

18   cigarettes such as JUUL increase the risk of strokes and heart attacks. 895

19

20
     893
         Alex Bonilla et al., Recurrent Spontaneous Pneumothoraces and Vaping in an 18-year-
21   old Man: A Case Report and Review of the Literature, 13 J. of Med. Case Reports 283
     (2019), https://doi.org/10.1186/s13256-019-2215-4.
22   894
         Munish Sharma et al., A Case Report of Secondary Spontaneous Pneumothorax Induced by
23   Vape, 11 Cureus e6067 (2019), https://www.cureus.com/articles/24542-a-case-report-of-
     secondary-spontaneous-pneumothorax-induced-by-vape.
     895
24       News Release, E-cigarettes linked to higher risk of stroke, heart attack, diseased arteries,
     Am. Stroke Ass’n , Abstract 9, Session A2 (Jan. 30, 2019), https://newsroom.heart.org/news/e-
25   cigarettes-linked-to-higher-risk-of-stroke-heart-attack-diseased-arteries; Mohindar R. Vindhyal
     et al., Impact on Cardiovascular Outcomes Among E-cigarette Users: A Review From National
26   Health Interview Surveys, 73 J. of the Am. College of Cardiology Suppl. 2 (2019),
27   www.onlinejacc.org/content/73/9_Supplement_2/11.; Paul M. Ndunda & Tabitha M. Muutu,
     Electronic Cigarette Use is Associated with a Higher Risk of Stroke, 50 Int’l Stroke Conference
28   2019 Oral Abstracts: Community/Risk Factors, Suppl. 1, Abst. 9,
     www.ahajournals.org/doi/10.1161/str.50.suppl_1.9.
                                                    231
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 239 of 289


 1           700.    Research has demonstrated that e-cigarettes significantly increase blood pressure

 2   and arterial stiffness, which also increases the risk of strokes and heart attacks.896 Further,

 3   scientists have found that e-cigarettes cause oxidative stress, which leads to vascular disease and

 4   damage, known risk factors for cardiovascular injuries.897

 5           701.    Biological and epidemiologic studies have found that significant associations

 6   exist between e-cigarette use and myocardial infarctions (heart attacks), which appear to be

 7   dose-dependent. Biological investigations support this association, whereby a prothrombotic

 8   phenotype may develop after exposure to nicotine-containing e-cigarette vapors.898

 9           702.    Researcher Floridan Rader and others found that chronic e-cigarette users

10   demonstrated substantially impaired coronary microvascular endothelial function, even more

11   pronounced than that seen in chronic tobacco cigarette users. These findings also suggested that

12   chronic e-cigarette use leads to measurable and persistent adverse vascular effects that are not

13   directly related to nicotine.899

14           703.    Talal Alzahrani found that daily e-cigarette use was associated with an increased

15   risk of myocardial infarction.900

16           704.    A systematic review of the literature found that acute mainstream exposure to

17   aerosol from JUUL, or from previous generations of e-cigarettes using free-base nicotine,

18   impaired vascular function comparably to combusted cigarette smoke and delivered

19

20
      896
          Charalambos Vlachopoulos et al., Electronic Cigarette Smoking Increases Aortic Stiffness
21    and Blood Pressure in Young Smokers, 67 J. Am. Coll. Cardiol. (2016).
      897
          Dennis Thompson, Vaping May Hurt the Lining of Your Blood Vessels, WebMD HealthDay
22
      Reporter (May 28, 2019), www.webmd.com/mental-health/addiction/news/20190528/vaping-
23    may-hurt-the-lining-of-your-blood-vessels#1; JUUL e-cigarettes and JUUL pods deliver
      dangerous toxins and carcinogens to users. The ingredients in JUUL pods include glycerol,
24    propylene glycol, nicotine, benzoic acid, and flavoring chemicals. See What Are JUULpods?,
      www.juul.com/learn/pods (last visited Apr. 4, 2020).
25    898
          Giuseppe Lippi & Emmanuel J. Favaloro, An Update on Biological and Clinical Associations
      Between E-Cigarettes and Myocardial Infarction, Semin. Thromb. Hemost. (2019),
26
      https//:doi.org/10.1055/s-0039-3402451.
      899
27        Florian Rader et al., E-Cigarette Use and Subclinical Cardiac Effects, medRxiv (preprint)
      (2020), https://www.medrxiv.org/content/10.1101/2020.01.16.20017780v1 .
28    900
          Talal Alzahrani et al., Association Between Electronic Cigarette Use and Myocardial
      Infarction, 55 Am. J. Preventive Med. 455 (2018).
                                                     232
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 240 of 289


 1   considerably more nicotine to the blood on a per puff basis.901

 2          705.    The overarching conclusion from dozens of studies published in the past 8 years

 3   is that use of e-cigarettes, including JUUL, increases the risk of cardiovascular injury which can

 4   lead to strokes, heart attacks and death. JLI never warned the public or consumers of the serious

 5   and significant risk of cardiovascular injuries associated with its products.

 6                          JUUL Products Cause and Contribute to Seizure(s)

 7          706.    On April 3, 2019 the FDA Center for Tobacco Products issued a Special

 8   Announcement notifying the public of an increase in reports of tobacco-related seizures,

 9   specifically relating to an increase in e-cigarette use, particularly among youth.902

10          707.    Additionally,    FDA Commissioner         Gottlieb and      the Principal     Deputy

11   Commissioner Amy Abernethy issued a joint statement addressing the FDA’s ongoing scientific

12   investigation of seizures following e-cigarette use as a potential safety issue in youth and young

13   adults. The statement identifies seizures following e-cigarette use as a source of concern for the

14   FDA, adding that in addition to the 35 reported cases from 2010 to early 2019, the FDA

15   “recognize[s] that not all of the cases may be reported” due to their voluntary nature.903

16          708.    Symptomatic nicotine toxicity is a consequence of excessive vaping.904 As the

17   FDA acknowledges in their statement, “seizures or convulsions are known potential side effects

18   of nicotine toxicity.”905 It is well-documented that nicotine poisoning can cause seizures,

19

20
     901
         Nicholas Buchanan et al. Cardiovascular Risk of Electronic Cigarettes: A Review of
21   Preclinical and Clinical Studies, 116 Cardiovascular Research 40 (2019).
     902
         News Release, Some E-cigarette Users Are Having Seizures, Most Reports Involving Youth
22   and Young Adults, U.S. FDA (Apr. 10, 2019), https://www.fda.gov/tobacco-products/ctp-
     newsroom/some-e-cigarette-users-are-having-seizures-most-reports-involving-youth-and-
23   young-adults.
     903
24       News Release, Statement from FDA Commissioner Scott Gottlieb, M.D., and Principal
     Deputy Commissioner Amy Abernethy, M.D., Ph.D., on FDA’s Ongoing Scientific Investigation
25   of Potential Safety Issue Related to Seizures Reported Following E-cigarette Use, Particularly
     in Youth and Young Adults, U.S. FDA (Apr. 3, 2019), https://www.fda.gov/news-events/press-
26   announcements/statement-fda-commissioner-scott-gottlieb-md-and-principal-deputy-
     commissioner-amy-abernethy-md-phd.
     904
27       Adrienne Hughes et al., An Epidemiologic and Clinical Description of E-cigarette Toxicity,
     57 Clin. Toxicol. 287 (2018), https://doi: 10.1080/15563650.2018.1510503.
28   905
         News Release, Some E-cigarette Users Are Having Seizures, Most Reports Involving Youth
     and Young Adults, U.S. FDA (Apr. 10, 2019), https://www.fda.gov/tobacco-products/ctp-
                                                    233
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 241 of 289


 1   including ingestion of e-cigarette fluid.906 Nicotine-induced seizure has long been considered a

 2   possible side effect of long-term nicotine exposure.907 JUUL’s high nicotine content and

 3   addictive nature cause JUUL users to be highly susceptible to seizures. Moreover, it has been

 4   suggested that the use of e-cigarettes has been associated with an exacerbation of seizures in

 5   individuals who are predisposed.908

 6          709.    Seizures following e-cigarette use are a significant cause for concern due to the

 7   unnecessarily high levels of nicotine delivered, by design, via JUUL. As described herein, JLI

 8   intentionally designed its products to deliver a higher amount of nicotine, particularly targeting

 9   young people, and then failed to warn of the subsequent risks. JUUL devices were deliberately

10   designed to deliver higher concentrations of nicotine per puff as compared to cigarettes, creating

11   the risk for addiction as well as the risk of seizure due to potentially toxic levels of nicotine

12   exposure.

13          710.    JLI never warned the public or consumers of the risk of seizures associated with

14   the use of e-cigarettes including JUUL.

15                         Animal Studies Demonstrate Carcinogenic Potential of JUUL

16          711.    Several studies conducted on animals show a significant likelihood that JUUL

17   could cause cancer for users.

18          712.    In 2017, a report by Donatella Canistro and others found that e-cigarettes induce

19   toxicological effects that can raise the risk of cancer.909 Similarly, a 2018 study measured the

20   DNA damage induced by nitrosamines in the organs (lung, bladder, and heart) of mice

21   subjected to e-cigarette vapor and concluded that e-cigarette vapor induces DNA damage in all

22

23   newsroom/some-e-cigarette-users-are-having-seizures-most-reports-involving-youth-and-
     young-adults.
24   906
         Gerdinique C. Maessen et al., Nicotine Intoxication by E-cigarette Liquids: A Study of Case
     Reports, Pathophysiology, 58 Clinical Toxicology 1 (2020),
25   https://www.tandfonline.com/doi/full/10.1080/15563650.2019.1636994.
     907
26       Lucinda L. Miner et al., The Effect of Chronic Nicotine Treatment on Nicotine-induced
     Seizures, 95 Psychopharmacology 52 (1988), https://doi.org/10.1007/BF00212766.
     908
27       Jessica D. Wharton et al., Increased Seizure Frequency Temporally Related to Vaping:
     Where There’s Vapor, There’s Seizures?, 104 Pediatric Neurology 66 (2020).
28   909
         Donatella Canistro et al., E-cigarettes Induce Toxicological Effects That Can Raise the
     Cancer Risk, 7 Sci. Reports 1 (2017).
                                                     234
                                                                      CLASS ACTION COMPLAINT
               Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 242 of 289


 1   three organs and reduces DNA-repair functions and proteins in mouse lungs. They further found

 2   that nicotine-derived nitrosamine ketone can induce the same effects and enhance mutational

 3   susceptibility and tumorigenic transformation of cultured human bronchial epithelial and

 4   urothelial cells (leading them to believe that vaping could contribute to heart disease and lung

 5   and bladder cancer in humans).910 And in 2019, a report by Moon-shong Tang and others found

 6   that exposure to e-cigarette vapor, induced lung adenocarcinoma and bladder urothelial

 7   hyperplasia in mice.911

 8             713.   There is a likely association between e-cigarettes, including JUUL, and cancer.

 9   Long term epidemiological studies will likely reveal an increased risk of cancer among this

10   generation of youth who were unwitting targets of JLI in complete and utter reckless disregard

11   for their safety.

12             INTERSTATE AND INTRASTATE COMMERCE

13             714.   Defendants’ conduct as alleged herein has had a substantial effect on interstate

14   and intrastate commerce.

15             715.   At all material times, Defendants participated in the manufacture, marketing,

16   promotion, distribution, and sale substantial amounts of JUUL products in a continuous and

17   uninterrupted flow of commerce across state and national lines and throughout the United

18   States.

19             716.   Defendants’ conduct also had substantial intrastate effects in that, among other

20   things, JUUL products were advertised and sold in each state and the District of Columbia. At

21   least thousands of individuals in each state and the District of Columbia were impacted by

22   Defendants’ fraudulent, deceptive, and unfair conduct. As alleged below, absent Defendants’

23   unlawful conduct, Plaintiff and class members would not have purchased JUUL products or

24   would have paid less for them.

25

26
      910
          Hyun-Wook Lee et al., E-cigarette Smoke Damages DNA and Reduces Repair Activity in
27    Mouse Heart, Lung, and Bladder as well as in Human Lung and Bladder Cells, 115 PNAS
      E1560 (2017).
28    911
          Moon-shong Tang, et al., Electronic-cigarette Smoke Induces Lung Adenocarcinoma and
      Bladder Urothelial Hyperplasia in Mice, 116 PNAS 21727 (2019).
                                                    235
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 243 of 289


 1           CLASS ACTION ALLEGATIONS

 2           717.    Plaintiff brings this action individually and, under Federal Rules of Civil

 3   Procedure 23(a), (b)(2), (b)(3) and/or (c)(4), as representative of classes defined as follows:

 4           A.      Nationwide Class

 5           718.    The Nationwide Class is defined as:

 6                   All persons who purchased, in the United States, a JUUL e-cigarette
                     and/or JUUL pods.
 7

 8           B.      State Subclass

 9           719.    As an alternative or in addition to the Nationwide Class, Plaintiff brings claims

10   under the following state sublass:

11           720.    The Georgia Subclass is defined as:

12                   All persons who purchased, in Georgia, a JUUL e-cigarette and/or JUUL
                     pods.
13

14           721.    The Georgia Direct Purchaser Subclass is defined as:

15                   All persons who purchased, in Georgia, a JUUL e-cigarette and/or JUUL
                     pods directly from JUUL.
16

17           C.      Class Exclusions

18           722.    The following persons and entities are excluded from the proposed classes:

19   Defendants, their employees, co-conspirators, officers, directors, legal representatives, heirs,

20   successors and wholly or partly owned subsidiaries or affiliated companies; class counsel and

21   their employees; and the judicial officers and their immediate family members and associated

22   court staff assigned to this case.

23           D.      Rule 23 Prerequisites

24           723.    Each of the proposed classes meets the requirements of Federal Rules of Civil

25   Procedure 23(a), (b)(2), (b)(3) and/or (c)(4).

26           724.    The members of each class are so numerous that joinder is impracticable. Each

27   class includes at least thousands of members. Members of the classes are widely dispersed

28   throughout the country and/or each respective state.
                                                      236
                                                                        CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 244 of 289


 1           725.    Plaintiff’s claims are typical of the claims of all class members. Plaintiff’s claims

 2   arise out of the same common course of conduct that gives rise to the claims of the other class

 3   members. Plaintiff and all class members were and will continue to be damaged by the same

 4   wrongful conduct—i.e., Defendants’ scheme to engage in fraudulent and unfair business

 5   practices regarding the marketing and sale of JUUL products, including the marketing of such

 6   products to minors.

 7           726.    Plaintiff will fairly and adequately protect and represent the interests of the

 8   classes. Plaintiff’s interests are coincident with, and not antagonistic to, those of the classes.

 9           727.    Plaintiff is represented by counsel who are experienced and competent in the

10   prosecution of class action litigation and have particular expertise with consumer class actions

11   and cases in the tobacco industry.

12           728.    Questions of law and fact common to the classes include:

13                   a.      Whether the advertising for JUUL products was misleading,
                             fraudulent, deceptive, unfair and/or unconscionable;
14
                     b.      Whether the targeting of minors in the marketing and sale of JUUL
15                           products was unfair and/or unconscionable;

16                   c.      Whether Defendants have been unjustly enriched through the false,
                             misleading and deceptive advertising of JUUL products and the
17                           marketing and sale of JUUL products to minors;

18                   d.      Whether JUUL products were merchantable condition when sold,
                             were defective when sold, and possessed the most basic degree of
19                           fitness for ordinary use;

20                   e.      Whether Defendants’ conduct violated the Magnuson-Moss
                             Warranty Act, 15 U.S.C. §§ 2301, et seq.;
21
                     f.      Whether Defendants’ conducted an enterprise in violation of the
22                           Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.
                             § 1961, et seq.;
23
                     g.      The amount of damages owed the classes;
24
                     h.      The appropriate measure of disgorgement; and
25
                     i.      The type and format of injunctive relief.
26

27           729.    Questions of law and fact common to members of each class will predominate

28   over any questions that may affect only individual class members because Defendants have
                                                       237
                                                                          CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 245 of 289


 1   acted on grounds generally applicable to members of the classes.

 2            730.   Class treatment is a superior method for the fair and efficient adjudication of the

 3   controversy because, among other things, class treatment will permit a large number of similarly

 4   situated persons to prosecute their common claims in a similar forum simultaneously,

 5   efficiently, and without the unnecessary duplication of evidence, effort, and expense that

 6   numerous individual actions would engender. The benefits of proceeding through the class

 7   mechanism, including providing injured persons and entities with a means of obtaining redress

 8   on claims that might not be practicable to pursue individually, substantially outweigh any

 9   difficulties that may arise in the management of this class action.

10            731.   Class treatment is also manageable, and Plaintiff know of no management

11   difficulties that would preclude class certification in this.

12            732.   Plaintiff reserves the right to seek to certify common questions related to

13   Defendants’ knowledge, conduct, products, and duties.

14            CAUSES OF ACTION

15            A.     Violations of the Racketeer Influenced and Corrupt Organizations Act
                     (“RICO”)912
16
                             Violation of 18 U.S.C. § 1962(c)
17

18            733.   Plaintiff incorporates the allegations set forth above as if fully set forth herein.

19            734.   This claim is brought by Plaintiff against Defendants Monsees, Bowen, Pritzker,

20   Huh, Valani, and Altria (the “RICO Defendants”) for actual damages, treble damages, and

21   equitable relief under 18 U.S.C. § 1964, for violations of 18 U.S.C. § 1961, et seq.

22            735.   Section 1962(c) makes it “unlawful for any person employed by or associated

23   with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

24   to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs

25   through a pattern of racketeering activity . . . .” 18 U.S.C. § 1962(c).

26            736.   At all relevant times, each RICO Defendant is and has been a “person” within the

27

28
     912
           Plaintiff brings both of the claims in this Section on behalf of the Nationwide Class.
                                                         238
                                                                           CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 246 of 289


 1   meaning of 18 U.S.C. § 1961(3), because they are capable of holding, and do hold, “a legal or

 2   beneficial interest in property.”

 3          737.    Each RICO Defendant conducted the affairs of an enterprise through a pattern of

 4   racketeering activity, in violation of 18 U.S.C. § 1962(c), as described herein.

 5          738.    Plaintiff is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and have

 6   standing to sue under 18 U.S.C. § 1964(c) as they were and are injured in their business and/or

 7   property “by reason of” the RICO Act violations described herein.

 8          739.    Plaintiff demands the applicable relief set forth in the Prayer for Relief below.

 9                          a.      JLI is an Enterprise Engaged in, or its Activities Affect,
                                    Interstate or Foreign Commerce
10

11          740.    Section 1961(4) defines an enterprise as “any individual, partnership,

12   corporation, association, or other legal entity, and any union or group of individuals associated

13   in fact although not a legal entity.” 18 U.S.C. § 1961(4).

14          741.    JUUL Labs, Inc. (“JLI”) is a corporation and therefore meets the definition of

15   “enterprise” under the RICO Act. Specifically, JLI is registered as a corporate entity in the State

16   of Delaware.

17          742.    Each of Defendants Pritzker, Huh, Valani, Bowen, and Monsees controlled the

18   JLI Enterprise—that is, they used JLI as the vehicle through which an unlawful pattern of

19   racketeering activity was committed—through their roles as officers and directors of JLI. As set

20   forth below, their roles allowed them to control the resources and instrumentalities of JLI and

21   use that control to perpetrate a number of fraudulent schemes involving the use of mail and

22   wires, including sales to youth and fraudulently misrepresenting or omitting the truth about

23   JUUL products to adult consumers and the public at large. For its part, Altria and Altria Client

24   Services began conspiring with Defendants Pritzker and Valani to direct the affairs of JLI as

25   early as Spring 2017, messaging that if JLI continued its massive growth—which they knew

26   was achieved through youth marketing and fraudulent misrepresentations and omissions—they

27   would receive a massive personal pay-off. The Altria Defendants started personally transmitting

28   statements over the mail and wires in furtherance of the fraudulent schemes even before Altria’s
                                                     239
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 247 of 289


 1   December 2018 investment in JLI. After that point, Altria gained even further influence over the

 2   JLI Board of Directors and intstalled its own personnel in key roles at JLI, cementing its

 3   direction of the Enterprise.

 4          743.    JLI is an enterprise that is engaged in and affects interstate commerce because

 5   the company has sold and continues to sell products across the United States, as alleged herein.

 6                          b.      “Conduct or Participate, Directly or Indirectly, in the
                                    Conduct of Such Enterprise’s Affairs”
 7

 8          744.    “[T]o conduct or participate, directly or indirectly, in the conduct” of an

 9   enterprise, “one must participate in the operation or management of the enterprise itself.” Reves

10   v. Ernst & Young, 507 U.S. 170, 185 (1993).

11          745.    As described herein, each RICO Defendant participated in the operation or

12   management of the JLI Enterprise, and directed the affairs of the JLI Enterprise through a

13   pattern of racketeering activity, including masterminding schemes to defraud that were carried

14   out by and through JLI using the mail and wires in furtherance of plans that were designed with

15   specific intent to defraud.

16   Bowen and Monsees founded the JLI Enterprise and started its mission of hooking kids
     and lying to the public and regulators
17

18          746.    Plaintiff incorporates by reference, as if fully set forth herein, the factual

19   allegations stated against Defendants Bowen and Monsees above.

20          747.    As described above in more detail, Defendants Bowen and Monsees were the

21   visionaries behind JUUL, led JLI in its infancy to develop a highly addictive product, and

22   formed JLI with the aim of creating a growing base of loyal users, including an illicit youth

23   market of nictotine users, by following the same tactics that the cigarette industry has used for

24   decades: selling to kids and lying to adults about their products. Together, Bowen and Monsees

25   set out to “deliver solutions that referesh the magic and luxury of the tobacco category.”913

26

27
      913
         Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods,
28    SOLID SMACK (Apr. 23, 2014), www.solidsmack.com/ design/ploom-modeltwo-slick-design-
      tobacco-pods.
                                               240
                                                                CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 248 of 289


 1          748.    Monsees admitted that when creating JLI, he and Bowen carefully studied the

 2   marketing strategies, advertisements, and product design revealed in cigarette industry

 3   documents that were uncovered through litigation and made public under the November 1998

 4   Master Settlement Agreement between the state Attorneys General of forty-six states, five U.S.

 5   territories, the District of Columbia, and the four largest cigarette manufacturers in the United

 6   States. “[Cigarette industry documents] became a very intriguing space for us to investigate

 7   because we had so much information that you wouldn’t normally be able to get in most

 8   industries. And we were able to catch up, right, to a huge, huge industry in no time. And then

 9   we started building prototypes.”914

10          749.    Seizing on the decline in cigarette consumption and the lax regulatory

11   environment for e-cigarettes, Bowen, Monsees, and investors in their company sought to

12   introduce nicotine to a whole new generation of youth users, with JLI as the dominant supplier,

13   by concealing the nicotine content and addictiveness of the products, and promoting these

14   products to youth users. To achieve that goal, they knew they would need to create and market

15   a product that would make nicotine cool to kids again, without the stigma associated with

16   cigarettes, deceive the public about what they were doing, and prevent and delay regulation that

17   would hinder their efforts to expand JUUL sales.

18          750.    Bowen led the design of the JUUL product, including by participating as a

19   subject in many of the company’s human studies. Bowen was instrumental in making the JUUL

20   product appealing to youth, even though “he was aware early on of the risks e-cigarettes posed

21   to teenagers.” He drew on his experience as a design engineer at Apple to make JUUL resonate

22   with Apple’s popular aesthetics. This high-tech style made JUULs look “more like a cool

23   gadget and less like a drug delivery device. This wasn’t smoking or vaping, this was

24   JUULing.”915 The evocation of technology makes JUUL familiar and desirable to the younger

25   tech-savvy generation, particularly teenagers. According to a 19-year-old interviewed for the

26
     914
27       Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
     https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
28   915
         How JUUL Made Nicotine Go Viral, VOX (Aug. 10, 2018),
     https://www.youtube.com/watch?v=AFOpoKBUyok.
                                                 241
                                                                 CLASS ACTION COMPLAINT
                  Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 249 of 289


 1   Vox series By Design, “our grandmas have iPhones now, normal kids have JUULs now.

 2   Because it looks so modern, we kind of trust modern stuff a little bit more so we’re like, we can

 3   use it, we’re not going to have any trouble with it because you can trust it.”916

 4                751.   Bowen designed JUUL products to foster and sustain addiction, not break it. JLI

 5   and Bowen were the first to design an e-cigarette that could compete with combustible

 6   cigarettes on the speed and strength of nicotine delivery. Indeed, JUUL products use nicotine

 7   formulas and delivery methods much stronger than combustible cigarettes, confirming that what

 8   Bowen created an initiation product, not a cessation or cigarette replacement product. Bowen

 9   also innovated by making an e-cigarette that was smooth and easy to inhale, practically

10   eliminating the harsh “throat hit,” which otherwise deters nicotine consumption, especially

11   among nicotine “learners,” as R.J. Reynolds’ chemist Claude Teague called new addicts,

12   primarily young people.

13                752.   Bowen worked to minimize “throat hit” and maximize “buzz” of the JUUL e-

14   cigarette. Dramatically reducing the throat hit is not necessary for a product that is aimed at

15   smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively

16   appeals to nonsmokers, especially youth.

17                753.   The “buzz” testing results demonstrate that Bowen’s goal was not to match the

18   nicotine delivery profile of a cigarette, but to surpass it by designing a maximally addictive

19   product, which could only be marketed as a cigarette substitute through a sophisticated fraud

20   campaign.

21                754.   Bowen designed the JUUL product to deliver nicotine in larger amounts and at a

22   faster rate than traditional cigarettes. This feature made the product more likely to capture users

23   with the first hit.

24                755.   Bowen was also heavily involved with JLI’s marketing strategy, which primarily

25   targeted youth users.

26                756.   Bowen personally developed JLI’s strategy to market to youth and make JLI as

27

28
      916
            Id.
                                                       242
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 250 of 289


 1   profitable as possible, so that it would be an attractive investment for a major manufacturer of

 2   traditional cigarettes. In a 2016 e-mail exchange with JLI employees regarding potential

 3   partnerships with e-cigarette juice manufacturers, Bowen reminded the employees that “big

 4   tobacco is used to paying high multiples for brands and market share.”917 Bowen knew that to

 5   achieve the ultimate goal of acquisition, JLI would have to grow the market share of nicotine-

 6   addicted e-cigarette users, regardless of the human cost.

 7           757.    Bowen’s role in marketing included changing the name of “Crisp Mint” to “Cool

 8   Mint” in 2015. Bowen also oversaw JLI’s formation of a commercial relationship with Avail

 9   Vapor, LLC, an Altria subsidiary, which Altria and JLI used to coordinate the flavor

10   preservation schemes described below.918

11           758.    Like Bowen, Monsees was instrumental to founding JLI with the aim of

12   expanding the market of nicotene addicted e-cigarette users to include those “who aren’t

13   perfectly aligned with traditional tobacco products.”919

14           759.    Monsees personally helped to market JLI to the “cool kids,” using a sophisticated

15   viral marketing campaign that strategically laced social media with false and misleading

16   messages, to ensure their uptake and distribution among young consumers. Then, he

17   subsequently and personally denied to the public and regulators that JLI had done just that.

18           760.    With help from their early investors and board members, who include Nicholas

19   Pritzker, Huyoung Huh, and Riaz Valani, Bowen and Monsees succeeded in hooking millions

20   of youth, intercepting millions of adults trying to overcome their nicotine addictions, delaying

21   regulation that would have stopped their unlawful activities, and, of course, earning billions of

22   dollars in profits.

23   Pritzker, Huh, and Valani exercised control and direction over the JLI Enterprise

24           761.    Plaintiff incorporates by reference, as if fully set forth herein, the factual

25   allegations stated against Pritzker, Huh, and Valaniabove. As described above, Pritzker, Huh,

26

27    917
          INREJUUL_00294198.
     918
28        JLI10678578.
      919
          Id.
                                                    243
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 251 of 289


 1   and Valani were early investors in JLI who worked closely with Monsees and Bowen, and took

 2   control of the JLI Board of Directors in 2015. Working in close collaboration with Monsees

 3   and Bowen, Pritzker, Huh, and Valani directed JLI’s affairs and used the corporation to

 4   effectuate and continue fraudulent schemes for their own personal profits and finanical benefits.

 5   Pritzker, Huh, and Valani were “more active than most” board members and, unlike most

 6   corporate board members, had active involvement in directing the company’s actions week-to-

 7   week, including JLI’s marketing efforts.

 8          762.    Pritzker, Huh, and Valani excercised an intimate level of control over JLI during

 9   a key period—from October 2015 through at least May 2016—when the three Defendants

10   (Pritkzer, Huh, and Valani) served as the Executive Committee of the JLI Board of Directors.

11          763.    As detailed above, in 2015, there was a power struggle within JLI aboutwhether

12   to grow JLI’s consumer base by targeting young people. Priztker, Huh, and Valani favored

13   aggressive marketing of JUUL products to young people. By October 2015, the power struggle

14   was over, with the debate resolved in favor of selling to teens. At that time, Monsees stepped

15   down as CEO to be replaced by the three-member “Executive Committee” comprised of

16   Pritzker, Huh, and Valani. Huh served as the Executive Committee Chairman, and and Pritzker

17   served as Co-Chairman. The Executive Committeehad the final say over all day-to-day

18   operations of the JLI business. Huh, as Chairman, and Pritzker, as Co-Chairman of JLI, were

19   involved in the management of the company on a weekly basis. By December 2015, for

20   example, the Excutive Committee gave Pritzker and Huh supervisory responsibility for JLI

21   employees. Valani, for his part, was also an active Board member, involved in the management

22   of the company on a weekly basis. Dating back to 2011, Valani was a regular presence in JLI’s

23   offices, appearing in person at JLI’s offices “a couple times a week.”920

24   Bowen, Monsees, Pritzker, Huh and Valani Exercised a Firm Grip over JLI

25          764.    By the summer of 2015, and at all times prior to Altria’s investment in JLI, JLI

26   was controlled by a Board of Directors with a maxiumum of seven seats. JLI co-founder Bowen

27

28   920
       https://www.vice.com/en/article/43kmwm/juul-founders-first-marketing-boss-told-us-the-
     vape-giants-strange-messy-origins.
                                              244
                                                                 CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 252 of 289


 1   has occupied a seat on JLI’s Board from its inception. Likewise, Defendant Monsees was a

 2   member of the Board of Directors of JLI until he stepped down in March 2020. Defendant

 3   Pritzker has been on the Board of Directors of JLI since at least August 2013. He controlled two

 4   of JLI’s seven maximum Board seats. Defendant Valani has been on JLI’s Board of Directors

 5   since at least 2007. He also controlled two of JLI’s maximum seven Board seats. Beginning

 6   around March 2015, Hank Handelsman occupied Valani’s second seat. Notably, Handelsman

 7   has a close relationship with Pritzker, as he serves as general counsel for the Pritzker

 8   Organization. He also was a senior executive officer and general counsel for the Pritzkers’ Hyatt

 9   Corporation for several decades.

10          765.    Collectively, and prior to Altria’s investment, Pritzker, Valani, Huh, Bowen, and

11   Monsees controlled at least six of the seven seats on the JLI Board of Directors, which in turn

12   allowed them to appoint the seventh member of the JLI Board of Directors. Thus, the

13   Management Defendants had total control of the decisions of the Board of Directors. Pritzker

14   and Valani, each holding two Board seats (and thus a majority of the seven-seat Board), had the

15   ability to control the outcome of all decisions of the Board of Directors, as Board decisions were

16   decided by a majority vote. It also follows that, by controlling the majority of the JLI Board of

17   Directors at all relevant times, Pritzker and Valani had an effective “veto” over any decisions

18   made by the JLI Board of Directors. And, Pritzker, Huh, and Valani excercised even more close

19   control during the time period in which they served on the Executive Committee.

20          766.    Through the Board of Directors’ control over all aspects of JLI’s business,

21   Bowen, Monsees, Pritzker, Huh, and Valani used JLI as a vehicle to further fraudulent schemes

22   of targeting youth, misrepresenting and omitting to consumers of all ages what JLI was really

23   selling and to whom, and seeking to delay or prevent regulation that would impede the

24   exponential growth of JUUL’s massive youth marketshare. They achieved their ultimate goal of

25   self enrichment through fraud when Altria made an equity investment in JLI in December 2018.

26   In 2017, Altria Conspired with Pritzker and Valani to Influence and Indirectly Exercise Control

27   Over JLI.

28          767.    Plaintiff incorporates by reference, as if fully set forth herein, the factual
                                                    245
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 253 of 289


 1   allegations stated against the Altria Defendants above. As set forth above, Altria (through its

 2   subsidiary, Defendant Philip Morris) has been manufacturing and selling “combustible”

 3   cigarettes for more than a century, but, recognizing that regulation and litigation had resulted in

 4   declining cigarette sales, Altria was looking to enter the e-cigarette space. It formed a

 5   subsidiary, Nu Mark LLC, to develop and market an e-cigarette product, the Mark Ten. The

 6   Mark Ten was not a success, so Altria began eyeing an acquistion of the biggest player in the

 7   youth addiction game, JLI.

 8          768.    Altria’s pursuit led to eighteen months of negotiations with Altria and Altria

 9   Client Services on the one hand, and Defendants Pritzker and Valani on the other, regarding a

10   potential acquisition or equity investment in JLI. They conspired to achieve the best outcome

11   for Pritzker and Valani personally, and for Altria as an entity. During these eighteen months,

12   Altria, and Altria Client Services specifically, enticed Pritzker and Valani with a potential multi-

13   billion dollar payout. During that time, Pritzker, Valani, and the other Management Defendants

14   committed numerous acts of fraud to grow the business of JLI to satisfy Altria’s expectations.

15   Meanwhile, Altria and Altria Client Services actively conspired with Pritzker and Valani to

16   continue growing JLI’s youth market by continuing JLI’s fraudulent activities, their compliance

17   ensured by that promised payout. Altria was gathering information on JLI to confirm Altria

18   would be purchasing a company with a proven track record of sales to youths.

19   Altria directly exercises control and participates in of the JLI Enterprise

20          769.    By October 2018, Altria was directly transmitting statements over the mail and
21   wires to support the JLI enterprise’s efforts to fraudulently market JUUL products and to
22   prevent or delay regulation.
23          770.    In December 2018, Altria publicly announced its ties to the JLI enterprise by
24   making a $12.8 billion equity investment in JLI, the largest private equity investment in United
25   States history. This investment led to massive personal financial benefit for each of the
26   Management Defendants and gave Altria three seats on the JLI Board of Directors, allowing it
27   to assert greater management and control over the JLI Enterprise, which used the
28   instrumentalities of JLI to effectuate many of its fraudulent schemes.
                                                     246
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 254 of 289


 1          771.    Following the investment, Altria also directly distributed fraudulent statements

 2   that JLI was a cessation device, that JLI did not target youth, and that the nicotine in a single

 3   JUUL pod was equivalent to a pack of cigarettes.

 4          772.    Moreover, to further bolster its influence and control of JLI, Altria worked with

 5   Pritzker and Valani to install two key Altria executives into leadership positions at JLI: K.C.

 6   Crosthwaite and Joe Murillo.

 7   The fraudulent schemes

 8          773.    As detailed above, the operation of the JLI Enterprise, as directed by the five

 9   individual Defendants and Altria, included several schemes to defraud that helped to further the

10   goals of the RICO Defendants—i.e., to expand the e-cigarette market, particularly among youth,

11   for the five individual Defendants to reap huge personal profits, and for Altria to regain the

12   market share that it was losing in the traditional cigarette arena and could no longer openly

13   pursue through the same tactics used by JLI and the five individual Defendants.

14   Fraudulent marketing scheme

15          774.    As described above and in Sections IV.D, IV.E, JLI, and Defendants Bowen,

16   Monsees, Pritzker, Huh, and Valani directed and caused JLI to make false and misleading

17   advertisements that omitted references to JUUL’s nicotine content and potency to be transmitted

18   via the mail and wires, including the Vaporized campaign.

19          775.    As early as 2014, Pritzker participated in planning discussions with Monsees and

20   Valani about how to expand JUUL’s market share through marketing.

21          776.    In 2015, Bowen helped to finalize the messaging framework for JUUL’s launch

22   plan, including sponsored content on social media. This messaging was patently youth oriented

23   and intentionally targeted children.

24          777.    Monsees studied the marketing techniques of the traditional cigarette industry,

25   and he personally reviewed the photographs that were used in the youth-oriented advertisements

26   that accompanied JUUL’s launch. The “Vaporized” campaign featured bright colors and young

27   models who were in “poses were often evocative of behaviors more characteristic of underage

28
                                                    247
                                                                     CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 255 of 289


 1   teen than mature adults.”921

 2          778.    Monsees also provided specific direction as to the content of the JUUL website

 3   to JLI employees, and that content include false, misleading, and deceptive statements designed

 4   to induce consumers, and particulary young people, to purchase the JUUL product.

 5          779.    Pritzker, Valani, Monsees, and Bowen—individually and collectively—approved

 6   images from the JUUL “Vaporized” ad campaign in 2015. While they noted the youthfulness

 7   of the models, they expressed no concerns about the direction of the campaign, which was

 8   clearly directed to young users, they all supported launching the campaign—which then proved

 9   to be a great “success” in expanding vaping among underage users. And even though Pritzker,

10   Huh, and Valani knew—and explicitly stated—that what they were doing was wrong, JLI

11   pressed ahead with its youth-oriented marketing through early 2016.

12          780.    Before the launch of new JUUL advertising campaigns in 2015, Pritzker,Valani,

13   and Bowen advised the JLI marketing team to allay their concerns about the messaging

14   regarding the nicotine content of the JUUL product.

15          781.    Along with Valani, Pritzker was so directly involved in the “Vaporized”

16   advertising campaign—which, as described above, marketed the JUUL product to teens—that

17   JLI’s COO in 2015 remarked that he was concerned that the Board would try to write copy for

18   future branding changes.

19          782.    Huh was also instrumental in these early marketing campaigns, which were

20   targeted to youth and omitted references to JUUL’s nicotine content. In debates about whether

21   to continue marketing JUUL aggressively to youth, Huh supported that action and asserted that

22   the company could not be blamed for youth nicotine addiction.

23          783.    During his stint as Executive Committee chairman, which lasted at least until

24   May 2016, Huh approved specific branding changes in 2015 and 2016, as JLI developed and

25

26
     921
        Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
27   Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019)
     (statement of Robert K Jackler, Professor, Stanford University).
28   https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
     JacklerR-20190724.pdf.
                                                   248
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 256 of 289


 1   implemented its plans for marketing to youth.

 2          784.    Various communications post-October 2015 demonstrate that Monsees deferred

 3   to Huh with regard to the direction of the company.

 4          785.    Pritzker also personally controlled several aspects of JLI’s branding. For

 5   instance, Pritzker was directly involved in creating JLI’s corporate website in May 2017. JLI

 6   used this website as another means to market its products to youth.

 7          786.    Through the allegations above, Plaintiff has shown a direct connection between

 8   the RICO Defendants and this fraudulent scheme, including personal involvement in directing,

 9   in some part, the affairs of the JLI Enterprise.

10   Youth access scheme

11          787.    As described above and in Section IV.E, the five Management Defendants who

12   controlled JLI acted individually and in concert to expand youth access to JUUL products

13   through schemes to mislead customers about the products.

14          788.    As reflected in Section IV.E.11, JLI worked with Veratad to expand youth access

15   while giving the appearance the JLI was combating youth access to its products.

16          789.    Through the allegations above, Plaintiff has shown a direct connection between

17   the RICO Defendants and this fraudulent scheme, including personal involvement in directing,

18   in some part, the affairs of the JLI Enterprise.

19   Nicotine content misrepresentation scheme

20          790.    As described above and in Section IV.D, IV.G, the five Management Defendants

21   and Altria caused thousands, if not millions, of JUULpod packages to be distributed to

22   consumers with false and misleading information regarding the JUUL pods’ nicotine content.

23   The five individual Defendants who controlled JLI also caused the same false and misleading

24   information to be distributed via JLI’s website.

25          791.    Defendant Bowen participated in studies regarding the nicotine content of JUUL

26   pods, including by altering or re-engineering his own studies concerning nicotine content to

27   mask the true content and impact in the products he developed. He discussed his engineering

28   test results (the Phase 1 results), and how they differed from the Phase 0 results, with Monsees,
                                                        249
                                                                      CLASS ACTION COMPLAINT
             Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 257 of 289


 1   Pritzker and Valani. He helped to select the 4% benzonate formulation that served as a model

 2   for all formulations used with the JUUL product. As formulated, JUUL pods were foreseeably

 3   exceptionally addictive, particularly when used by persons without prior exposure to nicotine.

 4              792.   As alleged above, Defendants Monsees, Pritzker, and Valani had personal

 5   knowledge about JUUL product nicotine content through direct communications with Bowen

 6   discussing engineered test results (the Phase 1 results), and how they differed from the Phase 0

 7   results.

 8              793.   Defendants Bowen, Monsees, Pritzker and Valani thus caused the distribution of

 9   numerous JUUL pod packages, and statements on the JLI website and elsewhere, that

10   fraudulently equated the nicotine content of one JUUL pod as equivalent to one pack of

11   cigarettes. These statements were false, as a JUUL pod had substantially more nicotene than a

12   standard pack of combustible cigarettes.

13              794.   Defendant Bowen also directed, on May 4, 2018, that Ashley Gould convey to

14   the Washington Post that JLI’s studies “support that nic strength and pack equivalence holds

15   true,” even though he knew this statement was false. On May 10, 2018, the Washington Post

16   published an article, quoting a JUUL spokesperson extensively and stating that JUUL “contains

17   about the same amount of nicotine as a pack of cigarettes”—the exact false statement Bowen

18   instructed Gould to convey to the Post.922

19              795.   The following year, Monsees conveyed this same misinformation in deposition

20   testimony in a proceeding before the United States International Trade Commission.

21              796.   Defendant Monsees also required, by no later than July 2018, that JLI employees

22   obtain his personal approval for the artwork on all JUUL pod packaging.

23              797.   Several Altria Defendants were involved in this scheme as well. With the

24   approval and consent of Altria Group and under the management of Altria Client Services (the

25   “Provider Manager” for the contracts), Altria Group Distribution Company distributed millions

26   of JUULpod packages to stores across the country. These packages included the false and

27

28
     922
           JLI10499253.
                                                     250
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 258 of 289


 1   misleading information regarding JUUL pods’ nictoine content.

 2           798.   Through the allegations above, Plaintiff has shown a direct connection between

 3   the RICO Defendants and this fraudulent scheme, including personal involvement in directing,

 4   in some part, the affairs of the JLI Enterprise.

 5   Flavor preservation scheme

 6           799.   As described above and in Section IV.I, the RICO Defendants worked in concert

 7   to defraud the public and deceive regulators to prevent regulation that would have impeded their

 8   plan to keep selling to children. Specifically, they worked to ensure that the FDA allowed

 9   JUUL’s mint flavor to remain on the market.

10           800.   Altria and JLI had been working together on flavor strategy as early as

11   September 2017, when Tyler Goldman and Gal Cohen (Valani’s inside man within JLI) met

12   with representatives of Altria Client Services to plan a strategy for responding to the FDA’s

13   proposed regulation of flavors in e-cigarettes. This plan would be coordinated through Avail

14   Vapor, LLC, a company partially owned by Altria. Through Avail, the RICO Defendants

15   obtained evidence that confirmed that mint was so popular with non-smoking teenagers that

16   even with mint as its sole flavor option, JLI would remain a multi-billion dollar enterprise.923

17           801.   Weeks before Altria’s equity investment in December 2018, the regulatory

18   pressure ramped up significantly, and Altria and JLI engaged in active fraud to lull the FDA that

19   mint was simply a traditional cigarette flavor designed to help adult smokers switch, rather than

20   a flavor that appealed primarily to youth. With the scheme in place, Altria and JLI finalized

21   their deal.

22           802.   In September 25, 2018, then-FDA Commissioner Scott Gottlieb sent letters to

23   Altria, JLI and other e-cigarette manufacturers, requesting a “detailed plan, including specific

24   timeframes, to address and mitigate widespread use by minors.”924

25           803.   Altria and JLI’s responses to the FDA reflect a coordinated effort to mislead the

26

27
     923
        JLI10678580.
28    924
        Letter from Scott Gottlieb, M.D. to JUUL Labs, Inc. (Sept. 12, 2018); Letter from Scott
      Gottlieb, M.D. to Altria Group Inc. (Sept. 12, 2018).
                                                     251
                                                                    CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 259 of 289


 1   FDA with the intention that regulators, in reliance on their statements, would allow JLI to

 2   continue marketing mint JUUL pods.925

 3          804.    On October 25, 2018, Altria Group sent a letter to the FDA portarying mint as a

 4   traditional tobacco flavor. Altria shared this letter with Pritzker and Valani. JLI, at the direction

 5   of the five Management Defendants, subsequently sent a similar letter and false youth study,

 6   fraudulently claiming that mint was a traditional tobacco flavor and was not attractive to kids.926

 7          805.    Altria Group Distribution Company and Altria Group (through K.C.

 8   Crosthwaite) then distributed hundreds of thousands of mint pods in 2019. They focused on

 9   selling this flavor in particular to take advantage of delayed regulation.

10          806.    Through the allegations above, Plaintiff has shown a direct connection between

11   the RICO Defendants and this fraudulent scheme, including personal involvement in directing,

12   in some part, the affairs of the JLI Enterprise.

13   Cover-up scheme

14          807.    The RICO Defendants were not only concerned with protecting flavors,

15   however. In light of growing public scrutiny of JLI’s role in the youth vaping crisis, these

16   Defendants continued their scheme to prevent a complete ban on JLI’s product by portraying

17   JUUL as a smoking cessation device and denying that the company ever marketed to youth.

18          808.    As described above and in Sections IV.D, IV.E, JLI maintained website pages

19   that provided false information about the addictive potential of its products and denied that JLI

20   marketed to youth. Defendants Bowen, Monsees, Pritzker, Huh, and Valani directed the content

21   of the JLI website and had “final say” over JLI’s marketing messaging.

22          809.    Bowen understood that children were using the JUUL product and intentionally

23   continued the youth-appealing marketing strategy. For instance, in 2016, upon seeing social

24   media posts of teenagers using JUUL products, he remarked that he was “astounded by this ‘ad

25   campaign’ that apparently some rich east coast boarding school kids are putting on,” and he

26
      925
27       See United States v. Jones, 712 F.2d 1316, 1320-21 (9th Cir. 1983) (“It is enough that the
     mails be used as part of a ‘lulling’ scheme by reassuring the victim that all is well and
28   discouraging him from investigating and uncovering the fraud.”).
     926
         JLIFTC00653389.
                                                    252
                                                                      CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 260 of 289


 1   added that Valani was plotting how JUUL could “leverage user generated content” to increase

 2   sales.

 3            810.   Monsees knew before the JUUL launch that JUUL would be attractive to youth.

 4   In October 2014, Monsees received results from a JUUL prototype, including comments that

 5   while JUUL was “too much” for smokers, the “younger group” liked JUUL, and JUUL “might

 6   manage to make smoking cool again.” Monsees saw this information as an opportunity, not as a

 7   warning.

 8            811.   Bowen and Monsees were well aware that JUUL branding was oriented toward

 9   teens, and they mimiced the previous efforts of the tobacco industry to hook children on

10   nicotine, to increase JUUL sales.

11            812.   In 2015, JLI’s Board—controlled by Bowen, Monsees, Pritzker, Huh, and

12   Valani—met frequently, and the appeal of JUUL to underage users was a constant topic of

13   discussion, as detailed above. Individually and collectively, Pritzker, Huh, and Valani affirmed

14   this course of action, taking steps to continue marketing efforts to youth and rejecting efforts by

15   other Board members to curtail them.

16            813.   Also in 2018, when concern grew about youth vaping, Valani directed JLI’s

17   strategy in responding to such concerns. As directed by Valani, the goal was to debunk studies

18   linking the company with the youth vaping crisis and to try to focus attention on youth smokers

19   who allegedly had switched to JUUL—a misinformation campaign designed to stave off

20   regulation or the ban of JUUL products.

21            814.   Likewise, in 2018, Pritzker and Valani were heavily involved in planning sham

22   “youth prevention” activities, whereby JLI would put on seminars for school children that

23   ostensibly were designed to prevent youth vaping, but which actually told school children that

24   vaping was safe and even taught children how to use the product.

25            815.   Pritzker was heavily involved in JLI’s public relations activities, including

26   granular detail such as directing responses to particular inquiries from teachers. Along with

27   Valani, Pritzker also approved a press release in response to an inquiry by U.S. Senators, falsely

28   detailing JLI’s alleged youth vaping prevention efforts.
                                                    253
                                                                       CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 261 of 289


 1          816.   Pritzker and Valani each edited and revised press releases about JLI’s youth

 2   prevention activies and steps it claimed to be taking to prevent youth sales, and they approved

 3   CEO Kevin Burn’s op-ed to the Washington Post claiming that the company did not want to sell

 4   to youth and was only targetting adult smokers.

 5          817.   The five individual Defendants caused false and misleading advertising to be

 6   distributed over television and the internet, to give the impression that JLI’s product was a

 7   smoking cessation device and that JLI never marketed to youth.

 8          818.   Valani and Pritzker routinely approved the copy for JUUL advertising spots. For

 9   example, Kevin Burns sought Pritzker and Valani’s approval of the fraudulent “Make the

10   Switch” advertising campaign, which was distributed over the mail and wires.

11          819.   The Make the Switch campaign featured former smokers aged 37 to 54

12   discussing how JUUL helped them quit smoking. According to JLI’s Vice President of

13   Marketing, the “Make the Switch” campaign was “an honest, straight down the middle of the

14   fairway, very clear communication about what we’re trying to do as a company.” But these

15   statements were false, as JUUL was not intended to be a smoking cessation device.

16          820.   Defendant Altria Group’s subsidaries Philip Morris USA and AGDC continued

17   this scheme by transmitting the fraudulent “Make the Switch” advertisements in packs of its

18   combustible cigarettes. These advertisements falsely portrayed the JUUL product as a smoking

19   cessation device for adults. Defendant Altria Client Services did the same by e-mailing and

20   mailing out hundreds of thousands of “Make the Switch” advertisments, with the approval and

21   consent of Altria Group.

22          821.   Monsees perpetuated the myth that JUUL was designed as a smoking cessation

23   device, even though it was designed to appeal to young nonsmokers. Monsees testified before

24   congress that JUUL was an “alternative” to traditional “cessation products” that “have

25   extremely low efficacy.”

26          822.   In response to a direct question about whether people buy JUUL to stop

27   smoking, Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as

28
                                                   254
                                                                      CLASS ACTION COMPLAINT
                  Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 262 of 289


 1   an alternative to traditional tobacco products.”927

 2                823.   These statements were false, and Monsees knew that they were false, as JUUL

 3   was not intended as a smoking cessation device.

 4                824.   Monsees also committed mail or wire fraud by giving the following written

 5   testimony to Congress, which was false: “We never wanted any non-nicotine user, and certainly

 6   nobody under the legal age of purchase, to ever use JLI products. ... That is a serious problem.

 7   Our company has no higher priority than combatting underage use.”

 8                825.   Monsees further committed mail or wire fraud with a false statement, through

 9   JLI’s website, that: “We have no higher priority than to prevent youth usage of our products

10   which is why we have taken aggressive, industry leading actions to combat youth usage.” In

11   reality, the RICO Defendants, through JLI, knowingly and intentionally marketed its product to

12   youth users.

13                826.   Beginning in October 2018, both Altria and JLI transmitted false and misleading

14   communications to the public and the federal government, including Congress and the FDA, in

15   an attempt to stave off regulation of the JUUL product.

16                827.   As detailed above, each RICO Defendant directed and participated in these

17   fraudulent schemes, either directly or indirectly, with specific intent to defraud, and used JLI as

18   a vehicle to carry out this pattern of racketeering activity.

19                              c.     “Pattern of Racketeering Activity”

20                828.   The RICO Defendants did willfully or knowingly conduct or participate in,

21   directly or indirectly, the affairs of the Enterprise through a pattern of racketeering activity

22   within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c), and employed the use of the

23   mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

24                829.   Specifically, the RICO Defendants—individually and collectively—have

25   committed, conspired to commit, and/or aided and abetted in the commission of, at least two

26   predicate acts of racketeering activity (i.e., violations of 18 U.S.C. §§ 1341 and 1343), within

27

28
      927
            Id.
                                                       255
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 263 of 289


 1   the past ten years, as described herein.

 2          830.    The multiple acts of racketeering activity that the RICO Defendants committed,

 3   or aided or abetted in the commission of, were related to each other, pose a threat of continued

 4   racketeering activity, and therefore constitute a “pattern of racketeering activity.”

 5          831.    The RICO Defendants used, directed the use of, and/or caused to be used,

 6   thousands of interstate mail and wire communications in service of the Enterprise’s objectives

 7   through common misrepresentations, concealments, and material omissions.

 8          832.    As described above, the RICO Defendants devised and knowingly carried out

 9   material schemes and/or artifices to defraud the public and             deceive regulators by (1)

10   transmitting advertisements that fraudulently and deceptively omitted any reference to JUUL’s

11   nicotine content or potency (or any meaningful reference, where one was made); (2) causing

12   false and misleading statements regarding the nicotine content of JUUL pods to be posted on the

13   JLI website; (3) causing thousands, if not millions, of JUUL pod packages containing false and

14   misleading statements regarding the nicotine content of JUUL pods to be transmitted via U.S.

15   mail; (4) representing to consumers and the public at-large that JUUL was created and designed

16   as a smoking cessation device; (5) misrepresenting the nicotine content and addictive potential

17   of its products; (6) making fraudulent statements to the FDA to persuade the FDA to allow mint

18   flavored JUUL pods to remain on the market; and (7) making fraudulent statements to the

19   public (including through advertising), the FDA, and Congress to prevent prohibition of JUUL

20   cigarettes, as was being contemplated in light of JLI’s role in the youth vaping epidemic.

21          833.    The RICO Defendants committed these racketeering acts intentionally and

22   knowingly, with the specific intent to defraud and to personally or directly profit from these

23   actions.

24          834.    The RICO Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1))

25   include, but are not limited to:

26                  A. Mail Fraud: the Enterprise violated 18 U.S.C. § 1341 by sending or receiving,
                       or by causing to be sent and/or received, fraudulent materials via U.S. mail or
27                     commercial interstate carriers for the purpose of deceiving the public,
                       regulators, and Congress.
28
                                                     256
                                                                        CLASS ACTION COMPLAINT
Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 264 of 289
Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 265 of 289
Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 266 of 289
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 267 of 289


 1   From             To               Date            Description
 2
     Altria Client    Public (via      December        “Make the Switch” advertising
 3   Services; JLI    direct mail      2018 –          campaign, for the purpose of deceiving
                      and email        Present         smokers into believing that JUUL was
 4                    campaigns)                       a cessation product.
 5
     JLI Chief        Public (via    December 14,      “It’s a really, really important issue.
 6   Administrative   interview with 2017              We don’t want kids using our
     Officer          CNBC, later                      products.”
 7                    posted on
                      internet)
 8
     JLI              Public (via      March 14,       “We market our products responsibly,
 9                    internet -       2018            following strict guidelines to have
10                    social media)                    material directly exclusively toward
                                                       adult smokers and never to youth
11                                                     audiences.”

12   JLI              FDA (via U.S.    October 16,   “We don’t want anyone who doesn’t
                      mail or          2018 (FDA)    smoke, or already use nicotine, to use
13                    electronic                     JUUL products. We certainly don’t
14                    transmission);   November 12, want youth using the product. It is bad
                      Public (via      2018 (Public) for public health, and it is bad for our
15                    internet – JLI                 mission. JUUL Labs and FDA share a
                      website)                       common goal – preventing youth from
16                                                   initiating on nicotine. ... Our intent was
                                                     never to have youth use JUUL
17
                                                     products.”
18
     Then-CEO of      Public (via    July 13, 2019     “First of all, I’d tell them that I’m sorry
19   JLI (Kevin       interview with                   that their child’s using the product. It’s
     Burns)           CNBC – later                     not intended for them. I hope there was
20                    posted on                        nothing that we did that made it
                      internet)                        appealing to them. As a parent of a 16-
21                                                     year-old, I’m sorry for them, and I have
22                                                     empathy for them, in terms of what the
                                                       challenges they’re going through.”
23
     JLI              Public (via      August 29,      “We have no higher priority than to
24                    internet - JLI   2019            prevent youth usage of our products
                      website)                         which is why we have taken
25                                                     aggressive, industry leading actions to
26                                                     combat youth usage.”

27

28
                                               260
                                                                CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 268 of 289


 1   From                To              Date            Description
 2
     James Monsees       Public (via     August 27,      Monsees said selling JUUL products to
 3                       statement to    2019            youth was “antithetical to the
                         New York                        company’s mission.”
 4                       Times – later
                         posted on
 5                       internet)
 6
     JLI                 Public (via     September       “We have never marketed to youth and
 7                       statement to    24, 2019        we never will.”
                         Los Angeles
 8                       Times – later
                         posted on
 9                       internet)
10   JLI (via counsel)   FDA (via U.S. June 15, 2018     Letter from JLI's Counsel at Sidley
11                       mail or                         Austin to Dr. Matthew Holman, FDA,
                         electronic                      stating: “JUUL was not designed for
12                       transmission                    youth, nor has any marketing or
                         to Dr.                          research effort since the product’s
13                       Matthew                         inception been targeted to youth.” and
                         Holman)                         “With this response, the Company
14
                                                         hopes FDA comes to appreciate why
15                                                       the product was developed and how
                                                         JUUL has been marketed — to provide
16                                                       a viable alternative to cigarettes for
                                                         adult smokers.”
17
     James Monsees       Congress (via   July 25, 2019   Written Testimony of J. Monsees
18                       U.S. mail or                    provided to Congress, stating: “We
19                       electronic                      never wanted any non-nicotine user,
                         transmission                    and certainly nobody under the legal
20                       of written                      age of purchase, to ever use JLI
                         testimony)                      products. ... That is a serious problem.
21                                                       Our company has no higher priority
                                                         than combatting underage use.”
22

23   Howard Willard      FDA (via U.S. October 25,       “[W]e do not believe we have a current
                         mail or       2018              issue with youth access to or use of our
24                       electronic                      pod-based products, we do not want to
                         transmission                    risk contributing to the issue.”
25                       of letter to
                         Commissioner
26
                         Gottlieb)
27

28
                                                261
                                                                  CLASS ACTION COMPLAINT
           Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 269 of 289


 1     From               To               Date               Description
 2
       Howard Willard     Congress (via    October 14,        “In late 2017 and into early 2018, we
 3                        U.S. mail or     2019               saw that the previously flat e-vapor
                          electronic                          category had begun to grow rapidly.
 4                        transmission                        JUUL was responsible for much of the
                          of letter to                        category growth and had quickly
 5                        Senator                             become a very compelling product
 6                        Durbin)                             among adult vapers. We decided to
                                                              pursue an economic interest in JUUL,
 7                                                            believing that an investment would
                                                              significantly improve our ability to
 8                                                            bring adult smokers a leading portfolio
                                                              of non-combustible products and
 9                                                            strengthen our competitive position
10                                                            with regards to potentially reduced risk
                                                              products.”
11

12          837.    The mail and wire transmissions described herein were made in furtherance of

13   the RICO Defendants’ schemes and common course of conduct, thereby increasing or

14   maintaining JLI’s market share. The sections cross-referenced in the chart detail how the RICO

15   Defendants caused such mailings or transmissions to be made. As described in those detailed

16   factual allegations, the RICO Defendants did so either by directly approving certain fraudulent

17   statements or by setting in motion a scheme to defraud that would reasonably lead to such

18   fraudulent statements being transmitted via the mail and wires.

19          838.    As described above, the RICO Defendants used JLI to further schemes to defraud

20   the public and deceive regulators, to continue selling nicotine products to youth, and to protect

21   their market share by denying that JLI marketed to youth and claiming that JUUL was created

22   and designed as a smoking cessation device (or a mitigated risk product).

23          839.    The RICO Defendants used these mail and wire transmissions, directly or

24   indirectly, in furtherance of this scheme by transmitting deliberately false and misleading

25   statements to the public and to government regulators.

26          840.    The RICO Defendants had a specific intent to deceive regulators and defraud the

27   public. For example, as alleged above, JLI made repeated and unequivocal statements through

28   the wires and mails that it was not marketing to children and that its products were designed for

                                                    262
                                                                       CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 270 of 289


 1   adult smokers. These statements were false. Each of the RICO Defendants knew these

 2   statements were false but caused these statements to be made anyway. Similarly, the RICO

 3   Defendants caused to be transmitted through the wires and mails false and misleading

 4   statements regarding the nicotine content in JUUL pods, which JLI’s own internal data, and

 5   Altria’s own pharmacokinetic studies, showed were false. Moreover, each of the Enterprise

 6   Defendants had direct involvement in marketing statements by JLI and thus caused such

 7   statements to be made, notwithstanding that they knew they were false for the reasons detailed

 8   above.

 9            841.   The RICO Defendants intended the public and regulators to rely on these false

10   transmissions, and this scheme was thereforereasonably calculated to deceive persons of

11   ordinary prudence and comprehension.

12            842.   The public and government regulators relied on the Enterprise’s mail and wire

13   fraud. For example, the regulators, including the FDA, relied on the Enterprise’s statements that

14   mint was not an appealing flavor for nonsmokers in allowing mint JUUL pods to remain on the

15   market. Regulators also relied on the Enterprise’s statements that it did not market to youth in

16   allowing the RICO Defendants to continue marketing and selling JUUL. Congress likewise

17   relied on the Enterprise’s statements in not bringing legislation to recall or ban e-cigarettes,

18   despite the calls of members of both parties to do just that. And, the public relied on statements

19   (or the absence thereof) that were transmitted by the RICO Defendants regarding the nicotine

20   content in and potency of JUUL pods in deciding to purchase JUUL products.

21            843.   Many of the precise dates of the fraudulent uses of the U.S. mail and interstate

22   wire facilities have been deliberately hidden and cannot be alleged without access to the RICO

23   Defendants’ books and records. Plaintiff has, however, described the types of predicate acts of

24   mail and/or wire fraud, including the specific types of fraudulent statements upon which,

25   through the mail and wires, the RICO Defendants engaged in fraudulent activity in furtherance

26   of their overlapping schemes.

27            844.   These were not isolated incidents. Instead, the RICO Defendants engaged in a

28   pattern of racketeering activity by committing thousands of related predicate acts in a five-year
                                                    263
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 271 of 289


 1   period, in the form of mail and wire fraud, and there remains a threat that such conduct will

 2   continue or recur in the future. That each RICO Defendant participated in a variety of schemes

 3   involving thousands of predicate acts of mail and wire fraud establishes that such fraudulent

 4   acts are part of the Enterprise’s regular way of doing business. Moreover, Plaintiff expects to

 5   uncover even more coordinated, predicate acts of fraud as discovery in this case continues.

 6                            d.     Harm to Plaintiff

 7              845.   For a pattern of racketeering activity to be a cognizable cause of civil RICO

 8   injury to a private plaintiff, one or more of the predicate acts must not only be the “but for”

 9   cause of the injury, but the proximate cause as well. A wrongful act is a proximate cause if it is

10   a substantial factor in the sequence of responsible causation. Plaintiff must show a direct

11   relation between the injury asserted and the injurious conduct alleged. What matters, though, is

12   not whether there is a direct relationship between the plaintiff and defendant, but whether there

13   is a sufficiently direct relationship between the defendant’s wrongful conduct and the plaintiff’s

14   injury .

15              846.   Each Plaintiff and all members of the Nationwide Class were directly injured by

16   the RICO Defendants’ conduct, and such injury would not have occurred but for the predicate

17   acts of the RICO Defendants. The combined effect of the RICO Defendants’ fraudulent acts

18   were: (1) inducing Plaintiff and the Nationwide Class members to purchase JUUL products that

19   they would not have purchased or, in the alternative, to pay more for JUUL products than they

20   would have otherwise paid had they known that JUUL products were not cessation products or

21   had they known about the intentional addictiveness of the nicotine levels in JUUL products; (2)

22   persauding the FDA to allow the continued sale of JLI’s mint pods, which allowed Plaintiff and

23   the Nationwide Class Members to purchase mint pods they would not have otherwise

24   purchased; and (3) persuading Congress and the FDA to allow JUUL products to remain on the

25   market, which allowed Plaintiff and the Nationwide Class Members to purchase JUUL products

26   they would not have purchased absent the RICO Defendants’ schemes to preserve JLI’s ill-

27   gotten market share.

28              847.   There are no intervening acts or parties that could interrupt the causal chain
                                                     264
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 272 of 289


 1   between the RICO Defendants’ mail and wire fraud, and the Plaintiff’s and the Nationwide

 2   Class members’ injuries. The RICO Defendants made false and misleading statements directly

 3   to the public. And in the case of fraud on third parties (i.e., FDA and Congress), the RICO

 4   Defendants’ misrepresentations to those parties were intended to cause, and did directly cause,

 5   the FDA’s and Congress’s failure to regulate the JUUL product and/or remove the JUUL

 6   product from the market, thereby allowing Plaintiff and the Nationwide Class Members to

 7   purchase products that should not have been on the market.

 8          848.    As to predicate acts occurring prior to March 10, 2016, Plaintiff did not discover,

 9   and could not have been aware despite the exercise of reasonable diligence, until shortly before

10   the initiation of the instant litigation, that the RICO Defendants transmitted fraudulent

11   statements via the mails and wires regarding the topics described above including, inter alia, the

12   true nicotine content in and delivered by JUUL products. The RICO Defendants concealed and

13   failed to truthfully disclose this information.

14                          Violations of 18 U.S.C. § 1962(d)

15          849.    Plaintiff hereby incorporates by reference the allegations contained in the

16   preceding paragraphs of this complaint.

17          850.    Section 1962(d) makes it unlawful for “any person to conspire to violate”

18   Section 1962(c), among other provisions. See 18 U.S.C. § 1962(d).

19          851.    The RICO Defendants have not undertaken the practices described herein in

20   isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C. § 1962(d),

21   the RICO Defendants agreed to faciliate the operation of the Enterprise through a pattern of

22   racketeering in violation of 18 U.S.C. § 1962(c), as described herein. The conspiracy is

23   coterminous with the time period in which the Enterprise has existed, beginning before JLI was

24   officially formed in 2015 and continuing to this day (with Defendant Altria joining the

25   conspiracy by at least Spring 2017).

26          852.    The RICO Defendants’ agreement is evidenced by their predicate acts and direct

27   participation in the control and operation of the Enterprise, as detailed above in relation to the

28   RICO Defendants’ substantive violation of Section 1962(c). In particular, as described above,
                                                       265
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 273 of 289


 1   Altria’s agreement is shown by the fact that it was well aware of JLI’s fraudulent activities in

 2   marketing its products to youth but claiming that it would not do so, yet Altria nonetheless

 3   secretly collaborated with JLI to continue those unlawful activities, and it eventually made a

 4   multi-billion dollar investment in JLI and continued the deception by directing the affairs of JLI.

 5          853.    The acts in furtherance of the conspiracy attributable to the RICO Defendants

 6   include each of the predicate acts underlying the RICO Defendants’ use of the JLI Enterprise to,

 7   directly or indirectly, engage in a pattern of racketeering activity in violation of Section 1962(c),

 8   as described above. Various other persons, firms, and corporations, including third-party entities

 9   and individuals not named as Defendants in this Complaint, have participated as co-conspirators

10   with the members of the Enterprise in these offenses and have performed acts in furtherance of

11   the conspiracy to increase or maintain revenue, maintain or increase market share, and/or

12   minimize losses for the Defendants and their named and unnamed co-conspirators throughout

13   the illegal scheme and common course of conduct. Where a RICO Defendant did not commit a

14   predicate act itself, it agreed to the commission of the predicate act.

15          854.    Each Plaintiff and all members of the Nationwide Class were directly injured by

16   reason of the RICO violations, and such injury would not have occurred but for the predicate

17   acts of the RICO Defendants, which also constitute the acts taken by the RICO Defendants in

18   furtherance of their conspiracy pursuant to Section 1962(d). The combined effect of the RICO

19   Defendants’ acts of mail and wire fraud in furtherance of their conspiracy were: (1) inducing

20   Plaintiff and the Nationwide Class members to purchase JUUL products that they would not

21   have purchased, or—in the alternative—to pay more for JUUL products than they would have

22   otherwise paid, had they known that JUUL products were not cessation products or if they had

23   known about the intentional addictiveness of the nicotine levels in said products; (2) persuading

24   the FDA to allow the continued sale of JLI’s mint pods, which allowed Plaintiff and the

25   Nationwide Class Members to purchase mint pods they would not have purchased; and (3)

26   persuading Congress and the FDA to allow JUUL products to remain on the market, which

27   allowed Plaintiff and the Nationwide Class Members to purchase JUUL products that they

28   would not have purchased absent the RICO Defendants’ conspiracy—which used JLI to expand
                                                      266
                                                                        CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 274 of 289


 1   the e-cigarette market and increase sales of the JUUL product, as described herein.

 2          855.    There are no intervening acts or parties that could interrupt the causal chain

 3   between the RICO Act violations in furtherance of their RICO conspiracy and Plaintiff’s and

 4   the Nationwide Class Members’ injuries. The RICO Defendants, in furtherance of their

 5   conspiracy to operate and maanage the JLI Enterprise made false and misleading statements

 6   directly to the public. And in the case of fraud on third parties (i.e., FDA and Congress),

 7   causation is not defeated merely because the RICO Act violations deceived a third party into not

 8   taking action where the FDA’s and Congress’s failure to regulate directly allowed Plaintiff and

 9   the Nationwide Class Members to purchase products that should not have been on the market.

10          856.    As to acts undertaken in furtherance of the conspiracy which occurred prior to

11   March 10, 2016, Plaintiff did not discover, and could not have been aware despite the exercise

12   of reasonable diligence, until shortly before the initiation of the instant litigation that the RICO

13   Defendants through the JLI Enterprise transmitted fraudulent statements via the mails and wires

14   regarding the topics described above including, inter alia, the true nicotine content in and

15   delivered by JUUL products, such information the Enterprise concealed and failed to truthfully

16   disclose.

17                            Violation of the Magnuson-Moss Warranty Act (15 U.S.C. §§ 2301, et
                              seq.)
18
            857.    Plaintiff incorporates the allegations set forth above as if fully set forth herein.
19
            858.    This claim is brought against JLI on behalf of the members of the State Subclass.
20
            859.    Plaintiff and members of the class are “consumers” within the meaning of 15
21
     U.S.C. § 2301(3).
22
            860.    JLI is a “supplier” and “warrantor” within the meaning of 15 U.S.C. § 2301(4)
23
     and (5), respectively.
24
            861.    JUUL products are “consumer products” within the meaning of 15 U.S.C.
25
     § 2301(1).
26
            862.    Plaintiff has met all requirements for pre-suit notice.
27
            863.    15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is
28
     damaged by the failure of a warrantor to comply with an implied warranty. The amount in

                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 275 of 289


 1   controversy of Plaintiff’s individual claims meets or exceeds $25.00 in value. In addition, the

 2   amount in controversy meets or exceeds $50,000 in value (exclusive of interest and costs).

 3          864.    JLI provided Plaintiff and each member of the class with “implied warranties,”

 4   including the implied warranty of merchantability, which is covered under 15 U.S.C. § 2301(7).

 5          865.    Each JUUL product sold by JLI comes with an implied warranty that it will

 6   merchantable and fit for the ordinary purpose for which it would be used. JLI has breached its

 7   implied warranty of merchantability because its products were not in merchantable condition

 8   when sold, were defective when sold, did not conform to the promises and affirmations of fact

 9   made on the products’ containers or labels, and/or do not possess even the most basic degree of

10   fitness for ordinary use.

11          866.    The terms of these warranties became part of the basis of the bargain when

12   Plaintiff and each member of the class purchased JUUL products.

13          867.    Plaintiff and each member of the class have had sufficient direct dealings with

14   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

15   by JUUL) to establish privity of contract between JLI, on the one hand, and Plaintiff and each

16   member of the class, on the other hand.

17          868.    Further, Plaintiff and each member of the class were third-party beneficiaries of

18   JLI’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and sale

19   of JUUL products to consumers. Specifically, Plaintiff and class members are the intended

20   beneficiaries of JLI’s implied warranties. JUUL’s products are manufactured with the express

21   purpose an intent of being sold to consumers.

22          869.    Affording JLI a reasonable opportunity to cure its breach of written warranties

23   would be unnecessary and futile. At the time of sale or each JUUL product, JLI knew, or should

24   have known that the products were not merchantable, but nonetheless failed to rectify the

25   situation and/or disclose the defects. In addition, after over a year of litigation, JLI has not made

26   any offer to cure. Under the circumstances, the remedies available under any informal

27   settlement procedure would be inadequate and any requirement that Plaintiff or members of the

28   class resort to an informal dispute resolution procedure and/or afford JLI a reasonable
                                                     268
                                                                        CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 276 of 289


 1   opportunity to cure its breach of warranties is excused and thereby deemed satisfied.

 2           870.    In addition, given the conduct described herein, any attempts by JLI, in its

 3   capacity as a warrantor, to limit the implied warranties in a manner that would exclude coverage

 4   of the defects in JUUL products is unconscionable and any such effort to disclaim, or otherwise

 5   limit, liability for the defects is null and void.

 6           871.    As a direct and proximate result of JLI’s breach of the written and implied

 7   warranties, Plaintiff and each member of the class have suffered damages. Plaintiff, individually

 8   and on behalf of the class, seeks damages permitted by law, including compensation for the cost

 9   of purchasing JUUL products, along with all other incidental and consequential damages,

10   statutory attorney fees, and all other relief allowed by law.

11           B.      Causes of Action Brought on Behalf of the State Subclass

12                           Violation of the Georgia Uniform Deceptive Trade Practices Act (Ga.
                             Code § 10-1-370, et seq.)
13
             872.    Plaintiff incorporates the allegations set forth above as if fully set forth herein.
14
             873.    This claim is brought against JLI and, for certain claims as noted below, the
15
     Management Defendants.
16
             874.    Plaintiff and class members purchased JUUL products for personal purposes.
17
             875.    JLI is a “person” as defined by Ga. Code Ann. § 10-1-371.
18
             876.    Defendants created and implemented a scheme to create a market for e-cigarettes
19
     and substantially increase sales of JUUL through a pervasive pattern of false and misleading
20
     statements and omissions. Defendants aimed to portray JUUL products as cool and safe
21
     alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while
22
     misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,
23
     addictiveness, and significant risks of substantial physical injury from using JUUL products.
24
             877.    Advertisements and representations for JUUL products contained deceptive
25
     statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives
26
     to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible
27
     cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or
28
     not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

                                                                          CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 277 of 289


 1   decades, JLI used third parties and word of mouth to spread false and misleading information

 2   about JUUL products.

 3          878.    Advertisements and representations for JUUL products concealed and failed to

 4   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

 5   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 6   addictive, posed significant risks of substantial physical injury resulting from the use of the

 7   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 8   consumed through a pack of combustible cigarettes.

 9          879.    The labels on JUUL products failed to disclose that the products posed

10   significant risks of substantial physical injury resulting from the use of the products. The labels

11   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

12          880.    The omissions were misleading and deceptive standing alone and were

13   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

14   cigarettes and other representations.

15          881.    JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

16   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

17   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

18   products are of a particular standard, quality, or grade, or that goods are of a particular style or

19   model, when they are not; (c) advertising goods or services with intent not to sell them as

20   advertised; and (d) engaging in other conduct which similarly creates a likelihood of confusion

21   or of misunderstanding.

22          882.    JLI’s conduct was fraudulent and deceptive because the misrepresentations and

23   omissions at issue were likely to, and in fact did, confuse and mislead reasonable consumers

24   including Plaintiff. Reasonable consumers, including Plaintiff, would have found it material to

25   their purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii)

26   were not reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-

27   delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of

28   substantial bodily injury resulting from the use of the products, and (vi) that the nicotine
                                                     270
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 278 of 289


 1   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

 2   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

 3   Plaintiff’s and class members’ decisions to purchase JUUL products.

 4          883.    JLI owed Plaintiff and class members a duty to disclose these facts because they

 5   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

 6   other than Plaintiff and class members), who had exclusive and superior knowledge of the facts;

 7   because the facts would be material to reasonable consumers; because JLI actively concealed

 8   them; because JLI intended for consumers to rely on the omissions in question; because JUUL

 9   products pose an unreasonable risk of substantial bodily injury; and because JLI made partial

10   representations concerning the same subject matter as the omitted facts.

11          884.    JLI and the Management Defendants engaged in fraudulent and deceptive

12   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

13   products were appropriate for minors, when in fact the products never should have been

14   marketed to minors and are especially harmful to minors due to the potent and addictive

15   nicotine doses, addictive qualities, and health risks.

16          885.    Defendants’ conduct actually and proximately caused actual damages to Plaintiff

17   and class members, who are also likely to be damaged in the future on an ongoing basis in the

18   future. Absent Defendants’ unfair and fraudulent conduct, Plaintiff and class members would

19   have behaved differently and would not have purchased JUUL products or would have paid less

20   for them. Defendants’ misrepresentations and omissions induced Plaintiff and class members to

21   purchase JUUL products they would not otherwise have purchased and enter into purchase

22   contracts they would not otherwise have entered into. In addition, class members who are

23   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiff

24   seeks—individually and on behalf of each member of the class—injunctive relief (except as to

25   the Management Defendants) and reasonable attorneys’ fees, as well as any other relief the

26   Court may deem just or proper.

27                          Violation of the Georgia Fair Business Practices Act (Ga. Code § 10-
                            1-390, et seq.)
28
            886.    Plaintiff incorporates the allegations set forth above as if fully set forth herein.

                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 279 of 289


 1          887.    This claim is brought against JLI and, for certain unfair and/or unconscionable

 2   conduct claims as noted below, all Defendants.

 3          888.    Plaintiff and class members purchased JUUL products for personal purposes.

 4          889.    Defendants created and implemented a scheme to create a market for e-cigarettes

 5   and substantially increase sales of JUUL through a pervasive pattern of false and misleading

 6   statements and omissions. Defendants aimed to portray JUUL products as cool and safe

 7   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

 8   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

 9   addictiveness, and significant risks of substantial physical injury from using JUUL products.

10          890.    Advertisements and representations for JUUL products contained deceptive

11   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

12   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

13   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

14   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

15   decades, JLI used third parties and word of mouth to spread false and misleading information

16   about JUUL products.

17          891.    Advertisements and representations for JUUL products concealed and failed to

18   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

19   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

20   addictive, posed significant risks of substantial physical injury resulting from the use of the

21   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

22   consumed through a pack of combustible cigarettes.

23          892.    The labels on JUUL products failed to disclose that the products posed

24   significant risks of substantial physical injury resulting from the use of the products. The labels

25   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

26          893.    The omissions were misleading and deceptive standing alone and were

27   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

28   cigarettes and other representations.
                                                     272
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 280 of 289


 1          894.    JLI’s conduct was unfair and unconscionable in that it included (i) the

 2   manufacture and sale of products with a heightened propensity to cause addiction and physical

 3   injuries and (ii) misrepresentations and omissions of material facts concerning the

 4   characteristics and safety of JUUL products that offended public policy; were immoral,

 5   unethical, oppressive, outrageous, unscrupulous, and substantially injurious; and caused

 6   substantial harm that greatly outweighs any possible utility from the conduct.

 7          895.    JLI’s conduct constituted the following prohibited fraudulent, deceptive, and

 8   unfair business practices: (a) misrepresenting that JUUL products have characteristics,

 9   ingredients, uses, benefits, or quantities, which they do not have; (b) misrepresenting that JUUL

10   products are of a particular standard, quality, or grade, or that goods are of a particular style or

11   model, when they are not; and (c) advertising goods or services with intent not to sell them as

12   advertised.

13          896.    JLI’s conduct was fraudulent and deceptive because the misrepresentations and

14   omissions had the tendency or capacity to deceive, and in fact did, deceive reasonable

15   consumers including Plaintiff. Reasonable consumers, including Plaintiff, would have found it

16   material to their purchasing decisions that JUUL’s products (i) were not smoking cessation

17   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

18   potent nicotine-delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable

19   risks of substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

20   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

21   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

22   Plaintiff’s and class members’ decisions to purchase JUUL products.

23          897.    JLI owed Plaintiff and class members a duty to disclose these facts because they

24   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

25   other than Plaintiff and class members), who had exclusive and superior knowledge of the facts;

26   because the facts would be material to reasonable consumers; because JLI actively concealed

27   them; because JLI intended for consumers to rely on the omissions in question; because JUUL

28   products pose an unreasonable risk of substantial bodily injury; and because JLI made partial
                                                     273
                                                                        CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 281 of 289


 1   representations concerning the same subject matter as the omitted facts.

 2          898.    Plaintiffrelied on the misrepresentations and/or omissions.            Reasonable

 3   consumers would have been expected to have relied on the misrepresentations and omissions.

 4          899.    Defendants knew or should have known that their misrepresentations and/or

 5   omissions were false and misleading, and intended for consumers to rely on such

 6   misrepresentations and omissions.

 7          900.    JLI and the Management Defendants engaged in fraudulent and deceptive

 8   conduct by devising and executing a scheme to deceptively and misleadingly convey that JUUL

 9   products were appropriate for minors, when in fact the products never should have been

10   marketed to minors and are especially harmful to minors due to the potent and addictive

11   nicotine doses, addictive qualities, and health risks.

12          901.    In addition, all Defendants engaged in unfair and unconscionable conduct

13   because the targeting of minors offends public policy (in particular Ga. Code § 16-12-

14   171(a)(1)(A)); is immoral, unethical, oppressive, outrageous, unscrupulous, and substantially

15   injurious; and has caused substantial harm that greatly outweighs any possible utility from the

16   conduct.

17          902.    As alleged above, all Defendants participated and/or facilitated the marketing of

18   JUUL products to minors and took no action to curb the use of JUUL products by minors. JLI

19   and others have continued the deceptive, misleading, unfair, and unconscionable practices that

20   Defendants implemented, facilitated, and/or did not take adequate steps to end. As a result, the

21   use of JUUL products by minors continues to rise.

22          903.    Defendants’ conduct actually and proximately caused injury or damages to

23   Plaintiff and class members as a result of consumer acts or practices in violation of the statute.

24   Absent Defendants’ unfair and fraudulent conduct, Plaintiff and class members would have

25   behaved differently and would not have purchased JUUL products or would have paid less for

26   them. Defendants’ misrepresentations and omissions induced Plaintiff and class members to

27   purchase JUUL products they would not otherwise have purchased and enter into purchase

28   contracts they would not otherwise have entered into. In addition, class members who are
                                                      274
                                                                      CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 282 of 289


 1   minors are entitled to full repayment of the amounts they spent on JUUL products. Plaintiff

 2   seeks—individually and on behalf of each member of the class—injunctive relief (except as to

 3   the Management Defendants), reasonable attorneys’ fees, general damages and/ or statutory

 4   damages in the amount of three times actual damages, whichever is greater, and punitive

 5   damages, as well as any other relief the Court may deem just or proper.

 6          904.    Plaintiff has complied or substantially complied with all applicable notice

 7   requirements, or are otherwise excused from compliance because Defendants do not maintain a

 8   place of business in and/ or does not keep assets within the state of Georgia.

 9                          Common Law Fraud

10          905.    Plaintiff incorporates the allegations set forth above as if fully set forth herein.

11          906.    This claim is brought against JLI.

12          907.    JUUL created and implemented a scheme to create a market for e-cigarettes and

13   substantially increase sales of JUUL through a pervasive pattern of false and misleading

14   statements and omissions. JUUL’s plan was to portray JUUL products as cool and safe

15   alternatives to combustible cigarettes, with a particular emphasis on appealing to minors, while

16   misrepresenting or omitting key facts concerning JUUL products’ nicotine content and doses,

17   addictiveness, and significant risks of substantial physical injury from using JUUL products.

18          908.    Advertisements and representations for JUUL products contained deceptive

19   statements that JUUL e-cigarettes were smoking cessation devices and reasonable alternatives

20   to combustible cigarettes, and that a pod of JUUL was equivalent to one pack of combustible

21   cigarettes. The advertisements and JLI’s public statements portrayed JUUL products as safe or

22   not harmful. Like the tobacco companies that marketed combustible cigarettes in previous

23   decades, JLI used third parties and word of mouth to spread false and misleading information

24   about JUUL products.

25          909.    Advertisements and representations for JUUL products concealed and failed to

26   disclose that JUUL e-cigarettes were not smoking cessation devices or reasonable alternatives to

27   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

28   addictive, posed significant risks of substantial physical injury resulting from the use of the
                                                      275
                                                                         CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 283 of 289


 1   products, and that the nicotine consumed through one JUUL pod exceeded the nicotine

 2   consumed through a pack of combustible cigarettes.

 3          910.    The labels on JUUL products failed to disclose that the products posed

 4   significant risks of substantial physical injury resulting from the use of the products. The labels

 5   also falsely stated that JUUL products were reasonable alternatives to combustible cigarettes.

 6          911.    The omissions were misleading and deceptive standing alone and were

 7   particularly deceptive in light of JLI’s advertising of its products as reasonable alternatives to

 8   cigarettes and other representations.

 9          912.    JLI’s conduct was fraudulent and deceptive because its misrepresentations and

10   omissions had the capacity to, were likely to, and in fact did, deceive reasonable consumers

11   including Plaintiff. Reasonable consumers, including Plaintiff, would have found it material to

12   their purchasing decisions that JUUL’s products (i) were not smoking cessation devices, (ii)

13   were not reasonable alternatives to combustible cigarettes, (iii) were extremely potent nicotine-

14   delivery mechanisms, (iv) were powerfully addictive, (v) posed unreasonable risks of

15   substantial bodily injury resulting from the use of the products, and (vi) that the nicotine

16   consumed through one JUUL pod exceeded the nicotine consumed through a pack of

17   combustible cigarettes. Knowledge of these facts would have been a substantial factor in

18   Plaintiff’s and class members’ decisions to purchase JUUL products.

19          913.    JLI owed Plaintiff and class members a duty to disclose these facts because they

20   were known and/or accessible exclusively to Defendants (and potentially other unnamed parties

21   other than Plaintiff and class members), who had exclusive and superior knowledge of the facts;

22   because the facts would be material to reasonable consumers; because JUUL products pose an

23   unreasonable risk of substantial bodily injury; and because JLI made partial representations

24   concerning the same subject matter as the omitted facts.

25          914.    Plaintiffreasonably and justifiably relied on the misrepresentations and/or

26   omissions.    Reasonable consumers would have been expected to have relied on the

27   misrepresentations and omissions.

28          915.    Defendants knew or should have known that their misrepresentations and/or
                                                     276
                                                                       CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 284 of 289


 1   omissions were false and misleading, and intended for consumers to rely on such

 2   misrepresentations and omissions.

 3          916.    JLI knew that JUUL products were not safe or reasonable alternatives to

 4   combustible cigarettes, were extremely potent nicotine-delivery mechanisms, were powerfully

 5   addictive, posed unreasonable risks of substantial bodily injury resulting from the use of the

 6   products.

 7          917.    JLI’s conduct actually and proximately caused actual damages to Plaintiff and

 8   class members. Absent JLI’s conduct, Plaintiff and class members would have behaved

 9   differently and would not have purchased JUUL products or would have paid less for them.

10   JLI’s misrepresentations and omissions induced Plaintiff and class members to purchase JUUL

11   products they would not otherwise have purchased and enter into purchase contracts they would

12   not otherwise have entered into. Plaintiff seeks—individually and on behalf of each member of

13   the class damages in an amount to be proven at trial, as well as any other relief the Court may

14   deem just or proper.

15                          Breach of the Implied Warranty of Merchantability

16          918.    Plaintiff incorporates the allegations set forth above as if fully set forth herein.

17          919.    This claim is brought against JLI.

18          920.    JUUL has at all times been a merchant with respect to the products which were

19   sold to Plaintiff and the class and was in the business of selling such products.

20          921.    Each JUUL product sold by JUUL comes with an implied warranty that it will

21   merchantable and fit for the ordinary purpose for which it would be used. Ga. Code § 11-2-314.

22   JUUL has breached its implied warranty of merchantability because its products were not in

23   merchantable condition when sold, were defective when sold, did not conform to the promises

24   and affirmations of fact made on the products’ containers or labels, and/or do not possess even

25   the most basic degree of fitness for ordinary use.

26          922.    The ordinary intended purpose of JUUL’s products—and the purpose for which

27   they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes. JUUL’s

28   products are not fit for that use—or any other use—because they (i) were not smoking cessation
                                                      277
                                                                         CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 285 of 289


 1   devices, (ii) were not reasonable alternatives to combustible cigarettes, (iii) were extremely

 2   potent    nicotine-delivery   mechanisms,     (iv) were powerfully       addictive,   and (v) posed

 3   unreasonable risks of substantial bodily injury.        Due to these and other features, JUUL’s

 4   products are not fit for their ordinary, intended use as either cigarette replacement devices or

 5   recreation smoking devices.

 6            923.   Plaintiff and each member of the class have had sufficient direct dealings with

 7   either JUUL via its website or its agents (including distributors, dealers, and sellers authorized

 8   by JUUL) to establish privity of contract between JUUL, on the one hand, and Plaintiff and

 9   each member of the class, on the other hand.

10            924.   Further, Plaintiff and each member of the class were third-party beneficiaries of

11   JUUL’s agreements with its distributors, dealers, and sellers for the distribution, dealing, and

12   sale of JUUL products to consumers. Specifically, Plaintiff and class members are the intended

13   beneficiaries of JUUL’s implied warranties.         JUUL’s products are manufactured with the

14   express purpose an intent of being sold to consumers.

15            925.   Plaintiff and members of the class were injured as a direct and proximate result

16   of JUUL’s breach of its implied warranties of merchantability. Plaintiff and members of the

17   Georgia Direct Purchaser Subclass were damaged as a result of JUUL’s breach of its implied

18   warranty of merchantability because, had they been aware of the unmerchantable condition of

19   JUUL products, they would not have purchased JUUL products, or would have paid less for

20   them. Plaintiff seeks damages in an amount to be proven at trial, as well as any other relief the

21   Court may deem just or proper.

22            926.   JUUL was provided notice of these issues by numerous complaints filed against

23   it, including the complaints in In re: JUUL Labs, Inc. Product Litigation, and by numerous

24   individual letters and communications sent by consumers before or within a reasonable amount

25   of time after they discovered or should have discovered that’s JUUL product were defective and

26   unmerchantable.

27                           Unjust Enrichment

28            927.   Plaintiff incorporates the allegations set forth above as if fully set forth herein.
                                                       278
                                                                          CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 286 of 289


 1          928.    This claim is brought against JLI and the Management Defendants.

 2          929.    Defendants created and implemented a scheme to create a market for e-cigarettes

 3   and substantially increase sales of JUUL products through a pervasive pattern of false and

 4   misleading statements and omissions. Defendants aimed to portray JUUL products as cool and

 5   safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

 6   while misrepresenting or omitting key facts concerning JUUL products’ nicotine content and

 7   doses, addictiveness, and significant risks of substantial physical injury from using JUUL

 8   products.

 9          930.    Defendants were unjustly enriched as a result of their wrongful conduct,

10   including through the false and misleading advertisements and omissions regarding (i) whether

11   JUUL products were smoking cessation devices, (ii) whether JUUL products are reasonable

12   alternatives to cigarettes, (iii) were extremely potent nicotine-delivery mechanisms, (iv) were

13   powerfully addictive, (v) posed unreasonable risks of substantial bodily injury resulting from

14   the use of the products, and (vi) that the nicotine consumed through one JUUL pod exceeded the

15   nicotine consumed through a pack of combustible cigarettes. Defendants were also unjustly

16   enriched through their scheme of marketing their products to minors. Ga. Code § 16-12-

17   171(a)(1)(A) prohibits the marketing and sale of JUUL products to minors.

18          931.    Defendants requested and received a measurable benefit at the expense of

19   Plaintiff and class members in the form of payment for JUUL products.

20          932.    Defendants appreciated, recognized, and chose to accept the monetary benefits

21   Plaintiff conferred onto Defendants at the Plaintiff’s detriment. These benefits were the

22   expected result of Defendant acting in its pecuniary interest at the expense of its customers.

23          933.    There is no justification for Defendants’ enrichment. It would be inequitable,

24   unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

25   benefits were procured as a result of their wrongful conduct.

26          934.    Plaintiff is entitled to restitution of the benefits Defendant unjustly retained

27   and/or any amounts necessary to return Plaintiff to the position it occupied prior to dealing with

28   Defendant.
                                                     279
                                                                       CLASS ACTION COMPLAINT
              Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 287 of 289


 1            935.    Plaintiff pleads this claim separately as well as in the alternative to its other

 2   claims, as without such claims they would have no adequate legal remedy.

 3            PRAYER FOR RELIEF

 4            Plaintiff, individually and on behalf of the proposed classes, respectfully demand that the

 5   Court:

 6            A.       Determine that this action may be maintained as a class action pursuant to Fed.

 7   R. Civ. P. Rule 23(a) and (b)(3), direct that reasonable notice of this action be given to the

 8   classes, declare Plaintiff as a named representative of the classes, and declare that Plaintiff’s

 9   counsel be appointed as class counsel;

10            B.       Enter judgment against Defendants and in favor of Plaintiff and the classes;

11            C.       Award damages (including statutory, punitive, and multiple damages as

12   provided by law) and restitution to the classes in an amount to be determined at trial, plus

13   interest in accordance with law;

14            D.       Order disgorgement from the Defendants;

15            E.       Award Plaintiff and the classes their costs of suit, including reasonable

16   attorneys’ fees as provided by law; and

17            F.       Award such further and additional relief as is necessary to redress the harm

18   caused by Defendants’ unlawful conduct and as the Court may deem just and proper under the

19   circumstances.

20            LACK OF ADEQUATE REMEDIES AT LAW

21            936.    To the extent that equitable relief is sought under any of the above claims,

22   plaintiff pleads such claims in the alternative to any legal claims and further plead that their

23   legal claims do not provide adequate remedeis at law. Until discovery and other pretrial matters

24   are complete, the extent to which the legal claims above may provide the same relief for the

25   same harms as could be available under claims providing equitable relief is unknown.

26   Restitution may, for example, be measured differently than legal damages and provide for a

27   different amount of relief. The difference betwen the value of restitutionary and legal relief will

28   therefore be unknown until, at the earliest, the completion of expert reports and discovery.
                                                      280
                                                                        CLASS ACTION COMPLAINT
            Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 288 of 289


 1          937.    In states where only equitable remedies are available for claims of unfair or

 2   unconscionable conduct, legal claims that prohibit fraudulent conduct or provide for implied

 3   warranties would not be adequate to provide relief for such unfair or conconscionable conduct.

 4   In other instances, equitable claims broadly prohibit fraudulent conduct whereas legal claims

 5   only prohibit specifically enumerated types of conduct. In addition, claims alleging unfair or

 6   unconscionable conduct or unjust enrichment are brought against numerous defendants in

 7   addition to JLI, and thus seek relief that is different and broader than the relief sought by way of

 8   plaintiff’s legal claims. The legal claims thus do not inherently provide the same relief for the

 9   same harms as the equitable claims.

10          RELIEF NOT REQUESTED AND RESERVATION OF RIGHTS

11          938.    None of the causes of action asserted herein seeks damages or other relief as a

12   result of personal injuries allegedly attributable to Plaintiff’s and class members’ use of JUUL

13   products. Such claims are governed by the personal injury Master Complaint and any additional

14   Short Form complaints that may be filed (or as otherwise agreed by the parties). Plaintiff

15   expressly reserve the right to seek damages or other relief for personal injuries, regardless of

16   whether those damages are sought through causes of action alleged herein or otherwise.

17          DEMAND FOR JURY TRIAL

18          939.    Pursuant to Federal Rule of Civil Procedure 38, Plaintiff, individually and on

19   behalf the classes, demands a trial by jury on all issues to triable.

20

21

22

23

24

25

26

27

28
                                                      281
                                                                         CLASS ACTION COMPLAINT
          Case 3:21-cv-02390-WHO Document 1 Filed 04/01/21 Page 289 of 289


 1   DATED: April 1, 2021                 Respectfully Submitted,

 2
                                          /s/ Anthony Patek
 3                                        _________________.______________

 4                                        GUTRIDE SAFIER LLP
                                          ADAM J. GUTRIDE (State Bar No. 181446)
 5                                        SETH A. SAFIER (State Bar No. 197427)
                                          TODD KENNEDY (State Bar No. 250267)
 6
                                          ANTHONY PATEK (State Bar No. 228964)
 7                                        100 Pine Street, Suite 1250
                                          San Francisco, California 94111
 8                                        Telephone: (415) 639-9090
                                          Facsimile: (415) 449-6469
 9                                        adam@gutridesafier.com
                                          seth@gutridesafier.com
10
                                          todd@gutridesafier.com
11                                        anthony@gutridesafier.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        282
                                                         CLASS ACTION COMPLAINT
